




CONFIDENTIAL TREATMENT REQUESTED


CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION











    








ENGINEERING, PROCUREMENT AND CONSTRUCTION AGREEMENT






between






HIGH PLAINS RANCH II, LLC,






and






SUNPOWER CORPORATION, SYSTEMS






September 30, 2011










--------------------------------------------------------------------------------




TABLE OF CONTENTS


Page


1.
DEFINITIONS AND RULES OF INTERPRETATION
1


 
1.1
Definitions
1


 
1.2
Exhibits
21


 
1.3
Interpretation
21


 
1.4
Headings
22


 
1.5
Conflicts in Documentation
23


 
 
 
 
2.
RESPONSIBILITIES OF OWNER
23


 
2.1
Owner Representative
23


 
2.2
Operating Personnel
23


 
2.3
Applicable Permits
23


 
2.4
Interconnection Facilities
23


 
2.5
Owner-Provided Information
23


 
2.6
Owner Performance Security
23


 
2.7
Owner's Separate Contractors
24


 
2.8
Taxes and Permit Expenses
24


 
2.9
Access to Site
24


 
2.10
Cooperation
24


 
 
 
 
3.
RESPONSIBILITIES OF CONTRACTOR
24


 
3.1
General
24


 
3.2
Performance of Work
25


 
3.3
Design and Construction of PV Power Plant
25


 
3.4
Contractor's Project Manager
25


 
3.5
Utilities and Services
25


 
3.6
Inspection
26


 
3.7
Organization
26


 
3.8
Contractor-Acquired Permits
26


 
3.9
Hazardous Materials Disposal System
26


 
3.10
Maintenance of Site
27


 
3.11
Site Security
27


 
3.12
Safety
27


 
3.13
Quality Assurance Programs
28


 
3.14
Contractor Deliverables
28


 
3.15
Training of Operating Personnel
28


 
3.16
Commissioning Personnel
28


 
3.17
***
29


 
3.18
Shipping
29


 
3.19
Davis-Bacon Act Requirements
29


 
3.20
Escrow Agreement
29


 
3.21
Subordination Agreement
29


 
3.22
Contractor Credit Support
30



*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.
-i-




--------------------------------------------------------------------------------




TABLE OF CONTENTS
(continued)


Page


4.
COVENANTS, WARRANTIES AND REPRESENTATIONS
30


 
4.1
Contractor
30


 
4.2
Owner
33


 
 
 
 
5.
COST OF WORK
34


 
5.1
Contract Price
34


 
5.2
Taxes
34


 
5.3
Fiscal Agreement Costs
35


 
5.4
Cash Grant Intention and Turnover
35


 
 
 
 
6.
TERMS OF PAYMENT


35


 
6.1
Monthly Invoicing
35


 
6.2
Progress Assessment
36


 
6.3
Contractor's Invoices
36


 
6.4
Owner Review
37


 
6.5
Payments
37


 
6.6
Retention
38


 
6.7
Final Contractor's Invoice
39


 
6.8
Disputes Regarding Payments
39


 
 
 
 
7.
COMMENCEMENT AND SCHEDULING OF THE WORK; DESIGN REVIEW


40


 
7.1
Notice to Proceed
40


 
7.2
Design Review
40


 
7.3
CPM Schedule Submission
40


 
7.4
Owner Review of the CPM Schedule
41


 
7.5
Progress Reporting, Monthly Updates to CPM Schedule
41


 
7.6
Thirty Day Look Ahead Schedule
41


 
7.7
Form of Submittals
41


 
7.8
Delay Response Plan
41


 
 
 
 
8.
FORCE MAJEURE; EXCUSABLE EVENT


43


 
8.1
Certain Events
43


 
8.2
Notice of Force Majeure Event and Excusable Event
43


 
8.3
Scope of Suspension; Duty to Mitigate
43


 
8.4
Contractor's Remedies
44


 
8.5
Termination Due to Force Majeure and Excusable Event
44


 
 
 
 
9.
SUBCONTRACTORS AND SUPPLIERS
45


 
9.1
Subcontracts Generally
45


 
9.2
Use of Specified Suppliers and Specified Subcontractors
45





-ii-




--------------------------------------------------------------------------------




TABLE OF CONTENTS
(continued)


Page


 
9.3
Assignment
45


 
9.4
Supply of Inverter Equipment
46


 
9.5
Supply of Photovoltaic Modules
46


 
9.6
Separate Owner Purchase of Photovoltaic Modules and Inverter
Equipment
46


 
 
 
 
10.
LABOR RELATIONS
47


 
10.1
General Management of Employees
47


 
10.2
Project Labor Agreement
47


 
10.3
Labor Disputes
47


 
10.4
Personnel Documents
47


 
10.5
Key Personnel
47


 
10.6
Replacement of Employees and Other Persons at Owner's Request
48


 
 
 
 
11.
INSPECTION
48


 
11.1
Inspection
48


 
 
 
 
12.
SITE CONDITIONS
48


 
12.1
Assumed Site Conditions
48


 
12.2
Additional Site Condition Information
48


 
 
 
 
13.
PERFORMANCE GUARANTEE; COMMISSIONING; TESTING
48


 
13.1
Performance Guarantee and Other Requirements
48


 
13.2
Commissioning Procedures
48


 
13.3
Performance Acceptance Test Procedures and PV Power Plant Functional
Test Procedures
48


 
 
 
 
14.
SYSTEMS, PERFORMANCE ACCEPTANCE TESTS, AND COMPLETION
49


 
14.1
System Turnover
49


 
14.2
Acceptance Tests
51


 
 
 
 
15.
BLOCK, PHASE AND PV POWER PLANT SUBSTANTIAL COMPLETION
52


 
15.1
Block Completion
52


 
15.2
Phase Substantial Completion
54


 
15.3
PV Power Plant Substantial Completion
54


 
15.4
Notice of Substantial Completion
55


 
15.5
Final Completion
56


 
15.6
Notice of Final Completion
56


 
15.7
Contractor's Access After Substantial Completion
56


 
 
 
 
16.
LIQUIDATED DAMAGES; EARLY COMPLETION BONUS
57





-iii-




--------------------------------------------------------------------------------




TABLE OF CONTENTS
(continued)


Page


 
16.1
Delay Liquidated Damages
57


 
16.2
Bonus Payment for Early Completion
59


 
16.3
Payment of Delay Liquidated Damages and Bonus Payment
59


 
16.4
Buy-Down Not Available for Minimum Performance Guarantee
59


 
16.5
Liquidated Damages for Failure to Satisfy Performance Guarantee
59


 
16.6
Contractor Election
59


 
16.7
Extension of Cure Period
61


 
16.8
Sole Remedy; Liquidated Damages Not a Penalty
61


 
16.9
Enforceability
62


 
16.10
Achievement of Performance Guarantee; Reimbursement of Liquidated
Damages
62


 
 
 
 
17.
CHANGES IN THE WORK
63


 
17.1
Change In Work
63


 
17.2
By Owner
63


 
17.3
Adjustment to CPM Schedule Due to Force Majeure Events or Excusable
Events
63


 
17.4
Preparation of Change In Work Form
64


 
17.5
Execution of Change In Work Form
64


 
17.6
No Obligation or Payment Without Executed Change In Work Form
64


 
17.7
Owner Directives
64


 
17.8
Disputed Changes In Work
65


 
17.9
Change for Contractor's Convenience
65


 
 
 
 
18.
WARRANTIES CONCERNING THE WORK
65


 
18.1
Defect *** Warranties
65


 
18.2
Warranty Periods
66


 
18.3
Exclusions
66


 
18.4
Enforcement by Owner; Subcontractor Warranties
67


 
18.5
Correction of Defects
68


 
18.6
Limitations On Warranties
69


 
 
 
 
19.
TITLE
69


 
19.1
Title; No Encumbrances
69


 
19.2
Transfer
70


 
19.3
Custody During Performance
70


 
 
 
 
20.
DEFAULTS AND REMEDIES
70


 
20.1
Contractor Events of Default
70


 
20.2
Owner's Rights and Remedies
71


 
20.3
Owner Event of Default
72


 
20.4
Contractor's Rights and Remedies
73





*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.


-iv-




--------------------------------------------------------------------------------




TABLE OF CONTENTS
(continued)


Page


 
20.5
Termination Payment
74


 
 
 
 
21.
TERMINATION OR SUSPENSION
74


 
21.1
Termination and Damages for Contractor Event of Default
75


 
21.2
Owner's Right to Elect to Assume Obligations with Subcontractors
75


 
21.3
Contractor Conduct
75


 
21.4
Suspension for Cause
75


 
21.5
Claims for Payment
77


 
21.6
Release of Punch List Holdback upon Termination
77


 
 
 
 
22.
INSURANCE
77


 
22.1
General
77


 
22.2
Contractor's Insurance (General Coverages)
78


 
22.3
Owner's Insurance (General Coverages)
79


 
22.4
Builder's All-Risk Insurance
80


 
22.5
Endorsements Applicable to Contractor Insurance
81


 
22.6
Subcontractor Insurance
82


 
22.7
Contractor's Certificates
82


 
22.8
Owner's Certificates
82


 
22.9
Descriptions Not Limitations
83


 
22.10
Cost of Premiums.
83


 
22.11
Other Deductibles
83


 
22.12
Both Party's Rights to Provide Insurance
83


 
22.13
No Limitation of Liability
84


 
22.14
Other Terms and Provisions
84


 
 
 
 
23.
RISK OF LOSS OR DAMAGE
84


 
23.1
Care, Custody and Control
84


 
23.2
Risk of Loss
84


 
 
 
 
24.
INDEMNIFICATION
84


 
24.1
Comparative Fault
84


 
24.2
By Contractor
84


 
24.3
By Owner
86


 
24.4
Patent Infringement and Other Indemnification Rights
87


 
24.5
Claim Notice
88


 
24.6
Survival of Indemnity Obligations
89


 
24.7
Treatment of Indemnification Payments
89


 
24.8
Contractor Lien Indemnity
90


 
 
 
 
25.
CONFIDENTIAL INFORMATION
90


 
25.1
Confidential Information
90



-v-




--------------------------------------------------------------------------------




TABLE OF CONTENTS
(continued)


Page


 
25.2
Use of Confidential Information
91


 
25.3
Remedies for Breach of Confidentiality Obligations
92


 
 
 
 
26.
ASSIGNMENT
93


 
26.1
Assignment to Other Persons
93


 
26.2
Indemnitees; Successors and Assigns
93


 
 
 
 
27.
HAZARDOUS MATERIALS
94


 
27.1
Use by Contractor
94


 
27.2
Remediation by Contractor
94


 
27.3
Notice of Hazardous Materials
94


 
27.4
Pre-Existing Contamination
95


 
 
 
 
28.
NON-PAYMENT CLAIMS
95


 
 
 
 
29.
NOTICES AND COMMUNICATIONS
96


 
29.1
Requirements
96


 
29.2
Representatives
97


 
29.3
Effective Time
97


 
 
 
 
30.
LIMITATIONS OF LIABILITY AND REMEDIES
97


 
30.1
Consequential Damages
97


 
30.2
Limitations on Contractor's Liability
98


 
30.3
Limitation on Owner's Liability
99


 
 
 
 
31.
DISPUTES
99


 
31.1
Dispute Resolution
99


 
31.2
Referral to Contractor's Project Manager and Owner Representative
99


 
31.3
Referral to Authorized Officers
99


 
31.4
Independent Expert Resolution
100


 
31.5
Arbitration Resolution
101


 
31.6
Continuation of Work During Dispute
101


 
 
 
 
32.
INTELLECTUAL PROPERTY
101


 
32.1
Ownership
101


 
32.2
Irrevocable License
101


 
32.3
Transfer and Assignment
102


 
32.4
Subcontractor Licenses
102


 
32.5
Non-Exclusive License
102


 
 
 
 
33.
MISCELLANEOUS
102





-vi-




--------------------------------------------------------------------------------




TABLE OF CONTENTS
(continued)


Page


 
33.1
Severability
102


 
33.2
Governing Law; Venue; Stipulations
102


 
33.3
Survival of Termination
103


 
33.4
No Oral Modification
103


 
33.5
No Waiver
103


 
33.6
Review and Approval
103


 
33.7
Third Party Beneficiaries
103


 
33.8
Further Assurances
103


 
33.9
Financing Cooperation
104


 
33.10
Record Retention
104


 
33.11
Binding on Successors
104


 
33.12
Merger of Prior Contracts
104


 
33.13
Counterparts
105


 
33.14
Attorneys' Fees
105


 
33.15
Announcements; Publications
105


 
33.16
Independent Contractor
105


 
33.17
Audit
105


 
33.18
Independent Engineer
106





-vii-




--------------------------------------------------------------------------------




EXHIBITS
Exhibit A
Statement of Work

A-1    Contractor's Statement of Work
A-2    Owner-Provided Facilities, Services and Information
A-3    Division of Responsibilities Table
Exhibit B
Contractor Deliverables

Exhibit C
Permits

C-1    Owner-Acquired Permits
C-2    Contractor-Acquired Permits
C-3    Division of CUP Responsibilities Table


Exhibit D
Site Safety Plan

D-1    Contractor Safety Program
Exhibit E
Operating Personnel Training Program

Exhibit F
Lien Waiver and Releases

F-1    Conditional Waiver and Release Upon Progress Payment
F-2    Unconditional Waiver and Release Upon Progress Payment
F-3    Conditional Waiver and Release Upon Final Payment
F-4    Unconditional Waiver and Release Upon Final Payment    


Exhibit G
Schedule Milestones



Exhibit H
Testing Process

H-1     Block Capacity Test
H-2    Phase and PV Power Plant Capacity Test
H-3    PPA Phase Capacity Certification Procedure
H-4    PV Power Plant Functional Test
 
Exhibit I
Progress Payment Schedule

I-1    Progress Payment Schedule
I-2    Cumulative Maximum Payment Amounts


Exhibit J
Legal Description of Site

Exhibit K
Site Plan

Exhibit L
Specified Suppliers and Specified Subcontractors

Exhibit M
Commissioning Procedures

Exhibit N
Example Calculation of Holdback Release

Exhibit O
Example Calculations of Liquidated Damages

Exhibit P
***

Exhibit Q
List of Environmental Reports



*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.






--------------------------------------------------------------------------------








Exhibit R
Module Warranty Terms and Conditions

Exhibit S
Change In Work Form

Exhibit T
Block Descriptions

Exhibit U
Form of Contractor's Invoice

Exhibit V
Single Line Electrical Drawing

Exhibit W
Quality Assurance Program

Exhibit X
X-1 Block Substantial Completion Certificate

X-2 Phase Substantial Completion Certificate
X-3 PV Power Plant Substantial Completion Certificate
X-4 Final Completion Certificate


Exhibit Y
***

Exhibit Z
Project Labor Agreement

Z-1 Assignment of PLA
Exhibit AA
Davis Bacon Act Requirements

Exhibit BB
Form of Escrow Agreement

Exhibit CC
County Fiscal Agreement

Exhibit DD
Form of Subordination Agreement

Exhibit EE
Form of Material and Equipment Supply Agreement

Exhibit FF
Contractor Letter of Credit



*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.






--------------------------------------------------------------------------------





ENGINEERING, PROCUREMENT AND CONSTRUCTION AGREEMENT
This ENGINEERING, PROCUREMENT AND CONSTRUCTION AGREEMENT is made and entered
into as of this 30th day of September, 2011 (the “Effective Date”), between High
Plains Ranch II, LLC, a Delaware limited liability company (“HPR II” or “Owner”)
and SunPower Corporation, Systems, a Delaware corporation (“Contractor”). Each
entity is sometimes individually referred to herein as a “Party” and the
entities are sometimes collectively referred to herein as the “Parties.”


RECITALS
WHEREAS, HPR II is developing a 250 MW AC design capacity photovoltaic power
plant at the Site (as hereinafter defined) (the “PV Power Plant”);
WHEREAS, Owner has negotiated and agreed upon terms and conditions for the sale
of the electrical energy generated by its photovoltaic power project, together
with related attributes of the electrical energy and environmental attributes,
to Pacific Gas and Electric Company (“PG&E”) pursuant to the Power Purchase
Agreements (as hereinafter defined); and
WHEREAS, Owner and Contractor entered into that certain Preliminary Construction
Agreement dated August 4, 2011 (the “PCA”), for the purposes of performing
certain preliminary work necessary to the construction of the PV Power Plant;
WHEREAS, the Parties intend this Agreement to supersede the PCA, and all of the
rights and liabilities of the Parties thereunder;
WHEREAS, Owner desires to engage Contractor to design, engineer, procure certain
equipment and materials for, install, construct, test, commission the PV Power
Plant, and to perform certain related work, and Contractor desires to provide
such materials and services, all in accordance with the terms and conditions set
forth in this Agreement;
NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties, intending to be legally bound, hereby agree as follows:
AGREEMENT
1.
DEFINITIONS AND RULES OF INTERPRETATION

1.1    Definitions. For the purposes of this Agreement, except as otherwise
expressly provided or unless the context otherwise requires, the following terms
shall have the following meanings.


“AC” or “ac” means alternating current.
-1-




--------------------------------------------------------------------------------



“Affiliate” means, with respect to a specified Person, any other Person that
directly, or indirectly through one or more intermediaries, Controls, is under
common Control with, or is Controlled by such specified Person.
“After-Tax Basis” shall mean, with respect to any indemnified amount to or for
the benefit of a person (the “recipient”) that is required to be paid on such
basis, the indemnified amount increased so that, after deduction of the amount
of all Taxes (assuming for this purpose that the recipient of such payment is a
U.S. corporation whose only taxable income arises in connection with the Project
and this Agreement and is subject to taxation at the highest federal rate
generally applicable to persons of the same type as the recipient for the year
in which such income is taxable and at a marginal rate of state and local tax
rate of (***%) required to be paid by the recipient (less any tax savings
realized and the present value (determined using a discount rate equal to ***
percent (***%)) of any tax savings projected to be realized as a result of the
payment of the indemnified amount, in each case using the same tax rate
assumptions as set forth in the immediately preceding parenthetical phrase) with
respect to the receipt by the recipient of such amounts (as reasonably estimated
by the recipient), such increased payment (as so reduced) is equal to the
indemnified amount otherwise required to be paid.
“Agreement” means this Engineering, Procurement and Construction Agreement,
including all Exhibits hereto, as the same may be modified, amended or
supplemented from time to time in accordance with the terms hereof.
“Applicable Law” means and includes any statute, license, law, rule, regulation,
code, ordinance, judgment, Permit Requirement, decree, writ, legal requirement
or order, of any national, federal, state or local court or other Governmental
Authority, and the official, written judicial interpretations thereof,
applicable to the Work, the Site, the PV Power Plant or the Parties.
“Applicable Permit” means each national, state, local or other license, consent,
appraisal, authorization, ruling, exemption, variance, order, judgment, decree,
declaration, regulation, certification, filing, recording, permit (including,
where applicable, conditional permits) or other approval with, from or of any
Governmental Authority, including each and every environmental, construction,
operating or occupancy permit, that is required by Applicable Law for the
performance of the Work and the ownership or operation of the PV Power Plant,
including those set forth on Exhibits C-1 and C-2.
“Approved Bank” means a bank (i) that has net assets of not less than
$100,000,000,000 and the long term senior debt obligations of which are rated of
at least “AA” or better by Standard and Poor's Rating Services, Inc. or “Aa2” or
better by Moody's Investor Services, Inc. and (ii) that has an office or branch
in United States.
“As-Built Drawings” means a complete set of as-built drawings prepared in
accordance with Applicable Laws and which in all material respects accurately
depicts and represents the completed PV Power Plant as constructed and
installed.
*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.


-2-




--------------------------------------------------------------------------------



“Assignment and Assumption Agreement” means that Assignment and Assumption
Agreement dated August 17, 2011, by and between Fluor Constructors
International, Inc. and the Contractor attached hereto as Exhibit Z-1.
“Authorized Officer” has the meaning set forth in Section 31.3.
“Block” means a grouping of Systems and the portion of the Work required to
complete a Block, as specified in Exhibit T, that is treated as a separate
portion of the Work under this Agreement for purposes of schedule, sequencing,
commissioning, testing and completion. The Parties understand and agree that the
Blocks may proceed in overlapping schedules, so that during some periods,
various Blocks may be under construction simultaneously.
“Block Substantial Completion” means, with respect to the initial Block, the
satisfaction (or waiver by Owner) of the requirements set forth in Section
15.1.1, and with respect to each additional Block thereafter, the satisfaction
(or waiver in writing by Owner) of the requirements set forth in Section 15.1.2.
“Block Substantial Completion Certificate” means, for any Block, a certificate
signifying that Block Substantial Completion for such Block has occurred, in the
form of the attached Exhibit X-1.
“Block Substantial Completion Date” means, for each Block, the date on which the
Block Substantial Completion with respect to such Block occurred, determined in
accordance with Section 15.5.
“Block Substantial Completion Test” means the Performance Acceptance Tests to be
performed for each Block in compliance with the criteria and guidelines set
forth in Exhibit H-1.
“Bonus Payment” shall have the meaning set forth in Section 16.2.
“Business Day” means a day, other than a Saturday or Sunday or a public holiday,
on which banks are generally open for business in the State of California.
“Cash Grant” shall mean the cash grant in lieu of energy credits under Section
48 of the Internal Revenue Code, from the U.S. Department of the Treasury under
Section 1603 of the American Recovery and Reinvestment Act of 2009 in respect of
the Project or a Phase.
“Cash Grant Guidance” shall mean the guidance issued on July 9, 2009 (as revised
in March 2010 and April 2011), by the U.S. Department of the Treasury for
payments for specified energy property in lieu of tax credits under the American
Recovery and Reinvestment Act of 2009, the “Frequently Asked Questions” and
“Frequently Asked Questions Regarding Commencement of Construction” published by
the U.S. Department of Treasury, and any clarification, amendment, addition or
supplement thereto, or any other guidance or similar materials, issued by the
U.S. Department of Treasury or any other Governmental Authority.
“Change In Law” means the enactment, adoption, promulgation, modification
(including a written change in interpretation by a Governmental Authority) or
repeal of any Applicable Law after the Effective Date, provided, however, that
the final enactment, modification, amendment
-3-




--------------------------------------------------------------------------------



or repeal of an Applicable Law prior to the Effective Date but which takes
effect after the Effective Date shall not be a Change In Law pursuant to this
Agreement.
“Change In Work” means a change in the Work as defined in Section 17.1.
“Change In Work Form” means the form in respect of a Change In Work attached as
Exhibit S hereto.
“Claim Notice” has the meaning set forth in Section 24.5.
“Code” means the Internal Revenue Code of 1986, as amended.
“Commencement of Construction” means that (x) Contractor has (1) completed all
pre-construction engineering and design services, (2) received all
Contractor-Acquired Permits that, in each case, are reasonably necessary to
begin (or, if previously interrupted or suspended, resume) physical work of a
significant nature on the Project and to proceed to completion without
foreseeable interruption of a material duration, (3) engaged all subcontractors
and ordered all essential equipment and supplies that, in each case, are
reasonably necessary to begin (or, if previously interrupted or suspended,
resume) physical work of a significant nature on the Project and to proceed to
completion of the PV Power Plant without foreseeable interruption of a material
duration; and (y) Contractor has begun (or resumed) such physical work.
“Commissioning” is energization and functional testing of a Block or portions
thereof, including verifying System completeness as received from Contractor's
construction team and readiness for operations and testing.
“Commissioning Hold Items” has the meaning set forth in Section 14.1.4.
“Commissioning Plan” means the commissioning plan for the PV Power Plant to be
developed and finalized in compliance with the criteria and guidelines set forth
in Exhibit M.
“Commissioning Procedures” means the actions to be followed by Owner or
Contractor related to the commissioning of the PV Power Plant as specified with
respect to such party in the Commissioning Plan.
“Competitor of NRG” means any Person (or any such Person's Affiliates) engaged
as a substantial portion of their business, in the development, construction,
and/or operation of utility scale power plants. For purposes of confirming
whether a third party constitutes a Competitor of NRG under this Agreement,
Contractor shall notify Owner of the identity of such third party and Owner
shall respond to Contractor in writing within ten (10) Business Days whether
such third party constitutes a Competitor of NRG hereunder, provided that if
Owner does not respond within such ten (10) Business Days period, then such
third party shall be deemed not to be an Competitor of NRG.
“Competitor of SunPower” means ***, ***, their Affiliates, and any Person (or
any such Person's Affiliates) engaged primarily in the business of manufacturing
photovoltaic modules, except *** and ***.
*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.


-4-




--------------------------------------------------------------------------------



“Completion Certificate” means a Block Substantial Completion Certificate, a
Phase Substantial Completion Certificate, the PV Power Plant Substantial
Completion Certificate, and the Final Completion Certificate, as applicable.
“Confidential Information” has the meaning set forth in Section 25.1.
“Contract Intellectual Property” has the meaning assigned thereto in Section
32.1.
“Contract Interest Rate” has the meaning set forth in Section 6.5.4.
“Contract Price” has the meaning set forth in Section 5.1, as the same may be
adjusted pursuant to the terms hereof.
“Contractor” has the meaning set forth in the preamble and shall include any of
its successors and permitted assigns.
“Contractor-Acquired Permits” means the Applicable Permits required by
Contractor for the performance of the Work as set forth in Exhibit C-2.
“Contractor Deliverable(s)” means the documentation described in the Contractor
Deliverables Table.
“Contractor Deliverables Table” means the table of Contractor Deliverables
attached hereto as Exhibit B.
“Contractor Event of Default” has the meaning set forth in Section 20.1.
“Contractor Financing Parties” means any and all lenders providing financing or
refinancing to Contractor Parent, Contractor or their Affiliates with an
interest in the Contractor's rights and interests under this Agreement and any
trustee or agent acting on their behalf.
“Contractor Indemnitee” has the meaning set forth in Section 24.3.
“Contractor Lien” has the meaning set forth in Article 28.
***
***
“Contractor Taxes” means ***
*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.


-5-






--------------------------------------------------------------------------------



“Contractor's Invoice” means an invoice from Contractor to Owner prepared by
Contractor and in a form attached as Exhibit U.
“Contractor's Project Manager” means the project manager appointed by Contractor
and reasonably approved by Owner pursuant to Section 3.4.
“Contractor's Safety Program” has the meaning set forth in Section 3.12.2.
“Control” means (including with correlative meaning the terms “Controlled”,
“Controls” and “Controlled by”), as used with respect to any Person, the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such Person, whether through the
ownership of voting securities, by contract or otherwise.
“Cost Segregation Firm” shall mean any regionally or nationally recognized
certified appraisal, valuation, or accounting firm that has expertise in
providing reports that determine the cost basis of property in accordance with
the general rules for determining the basis of property for federal income tax
purposes.
“Cost Segregation Report” means the report prepared by the Cost Segregation Firm
that sets forth an allocation of the cost basis of property relating to
the applicable Phase of the PV Power Plant in accordance with the general rules
for determining the basis of property for federal income tax purposes.  The Cost
Segregation Report shall include, without limitation, an allocation of the cost
basis of property relating to the Phase without regard to any amounts paid or
incurred by Owner other than the Contract Price.
“County Fiscal Agreement” means that agreement attached hereto as Exhibit CC.
“CPM Schedule” has the meaning set forth in Section 7.2.
“Critical Path” means the set of dependent tasks and related periods set forth
in the CPM Schedule which are required for Contractor to achieve Substantial
Completion by the applicable Substantial Completion Guaranteed Date.
“Cure Period” means, with respect to each Phase or the PV Power Plant, the
period beginning on the applicable Phase Substantial Completion Guaranteed Date
or the PV Power Plant Substantial Completion Guaranteed Date and ending *** days
later, as adjusted pursuant to Section 16.6.
“Davis Bacon Act” means the federal law codified at 42 U.S.C 1341 et seq., as
amended, and commonly referred to as the Davis Bacon Act.
“DC” or “dc” means direct current.
*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.


-6-




--------------------------------------------------------------------------------



“Defect” means any failure of the PV Power Plant (or applicable portions
thereof) to conform to the Plant Specifications.
“Defect Warranty” has the meaning set forth in Section 18.1.1.
“Defect Warranty Period” has the meaning set forth in Section 18.2.1.
“Delay Liquidated Damages” has the meaning set forth in Section 16.1.
“Delay Notice” has the meaning set forth in Section 8.2.1.
“Delay Response Plan” has the meaning set forth in Section 7.7.
“Design Review Conference” has the meaning set forth in Section 7.2.
***
***
“Disclosing Party” has the meaning set forth in Section 25.1.
“Discussion Period” has the meaning set forth in Section 31.3.
“Dispute” has the meaning set forth in Section 31.1.
“Dollars,” “dollars” or “$” means United States Dollars.
“Effective Date” has the meaning set forth in the preamble.
“Environmental Law” means any Applicable Law or Applicable Permit relating to
the environment, or to handling, storage, transportation, emissions, discharges,
releases or threatened emissions, discharges or releases of Hazardous Materials
into the environment, including ambient air, surface water, ground water or
land, or otherwise relating to the manufacture, processing, distribution, use,
treatment or disposal of any Hazardous Materials, including, but not limited to,
the Clean Air Act, the Federal Water Pollution Control Act (including, but not
limited to the Clean Water Act and the Oil Pollution Act), the Safe Drinking
Water Act, the Federal Solid Waste Disposal Act (including, but not limited to,
the Resource Conservation and Recovery Act of 1976), the Comprehensive
Environmental Response, Compensation, and Liability Act, the Toxic Substances
Control Act, the Federal Insecticide, Fungicide and Rodenticide Act, the
Emergency Planning and Community Right-to-Know Act, and the Occupational Safety
and Health Act (to the extent relating to human exposure to Hazardous Materials)
and any other federal, state or local laws, ordinances, rules or regulations now
or hereafter existing relating to any of the foregoing.
“Environmental Reports” means the reports listed in Exhibit Q, hereto.
“Event of Default” means either a Contractor Event of Default or an Owner Event
of Default, as the context may require
*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.


-7-




--------------------------------------------------------------------------------



“Excusable Event” means an event that wholly or partially prevents or otherwise
adversely affects Contractor's performance of the Work, to the extent such event
is attributable to (i) an Unknown Pre-Existing Site Condition or (ii) an
Owner-Caused Delay.
“Final Completion” means satisfaction by Contractor or waiver by Owner of all of
the conditions for Final Completion set forth in Section 15.5.
“Final Completion Certificate” means a certificate with respect to the entire PV
Power Plant signifying that Final Completion of the PV Power Plant has been
achieved in the form of the attached Exhibit X-4.
“Final Completion Date” has the meaning set forth in Section 15.6.
“Final Completion Guaranteed Date” means the date that is *** days after the PV
Power Plant Substantial Completion Date.
“Final Contractor's Invoice” has the meaning set forth in Section 6.7.
“Final EIR” is the Final Environmental Impact Report prepared and certified by
the County of San Luis Obispo in connection with the issuance of the Conditional
Use Permit for the Project.
“Final Payment” has the meaning set forth in Section 6.7.
“Final Performance Acceptance Test” has the meaning set forth in Section 16.10.
“Force Majeure Event” means any act, event, condition, or occurrence that (i)
wholly or partially prevents the affected Party from performing its obligations
under this Agreement, (ii) is beyond the reasonable control of and not the
result of negligence of, the affected Party and (iii) such affected Party has
been unable to overcome by the exercise of due diligence, and to the extent that
the foregoing requirements are met, “Force Majeure Event” may include ***.
Notwithstanding the foregoing, the following events, conditions or occurrences
shall not constitute a Force Majeure Event:
(a)    the absence of sufficient financial means to perform obligations or the
failure to make payments in accordance with this Agreement;
*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.


-8-




--------------------------------------------------------------------------------



(b)    any Labor Dispute of Contractor's workers or personnel (including workers
or personnel of Contractor's Affiliates) or any Subcontractor or such
Subcontractor's workers or personnel or any independent contractor, vendor,
fabricator, or manufacturer engaged by Contractor to the extent occurring at the
Site or, in the case of the Contractor, Contractor's Affiliates, or
Subcontractors, at the Contractor's, Contractor's Affiliates', or
Subcontractor's facilities (except for Labor Disputes that are national or
regional in scope);
(c)    mechanical failures unless caused by a Force Majeure Event;
(d)    storms and other climatic or weather conditions (except unusually severe
weather conditions and insufficient irradiation for performance testing as
described above); and
(e)    the unavailability or shortages of equipment and materials unless itself
caused solely by an event of Force Majeure.
“Full Notice to Proceed” means a Notice signed by a representative of Owner to
Contractor authorizing Contractor to commence and complete all Work under this
Agreement, delivered concurrently with the Effective Date.
“Geotechnical Reports” are the reports entitled Geotechnical Exploration, PG&E
California Valley Solar Ranch, dated October 3, 2008, PG&E California Valley
Solar Ranch Corrosivity Analysis, dated October 7, 2008, and Aggregate Resource
Evaluation, May 31, 2009, listed in Exhibit Q.
“Governmental Authority” means applicable national, federal, state, and local
governments and all agencies, authorities, departments, instrumentalities,
courts, corporations, other authorities lawfully exercising or entitled to
exercise any administrative, executive, judicial, legislative, police,
regulatory or taxing authority or power, or other subdivisions of any of the
foregoing having a regulatory interest in or jurisdiction over the Site, the PV
Power Plant, the Work or the Parties.
“Gross Invoiced Amount” means the cumulative invoiced portion of the Contract
Price by the Contractor.
“Guaranteed Capacity” has the meaning set forth in Exhibit T.
“Guaranteed Reference Conditions” or “GRC” has the meaning set forth in
Exhibit H‑1.
“Hazardous Materials” means any chemical, substance or material regulated or
governed by any Applicable Permit, or any substance, emission or material now or
hereafter deemed by any Governmental Authority to be a “regulated substance,”
“hazardous material,” “hazardous waste,” “hazardous constituent,” “hazardous
substance,” “toxic substance,” “radioactive substance” or “pesticide.”
-9-




--------------------------------------------------------------------------------



“HPR II” has the meaning set forth in the preamble and shall include any
successors and permitted assigns.
“HPR II PPA” means that certain Power Purchase and Sale Agreement between PG&E
and HPR II dated July 23, 2008.
“HPR III” means High Plains Ranch III, LLC, a Delaware limited liability
company, that was merged into HPR II with HPR II as the surviving entity
pursuant to that Merger Agreement by and between HPR II and HPRIII dated as of
September 29, 2011.
“HPR III PPA” means that certain Amended and Restated Power Purchase and Sale
Agreement between PG&E and HPR III dated March 5, 2010, as amended by that
certain Amendment of the Amended and Restated Power Purchase Agreement,
effective as of April 26, 2010, and as [assigned/amended] by that certain Merger
Agreement between HPRII and HPRIII dated as of September 29, 2011.
“Hydrology Reports” are the reports entitled Preliminary Hydrologic
Investigation for the California Valley Solar Ranch, dated Nov. 1, 2008,
Preliminary Hydrologic Investigation for the California Valley Solar Ranch
(Addendum), dated Dec. 1, 2009, Hydrogeology in the Vicinity of the Proposed
California Valley Solar Ranch, dated Dec. 18, 2009, and Preliminary Hydrology
for APN 084-401-002 (Martin Property) California Valley Solar Ranch, Alternative
Layout “T0-Alt #3” dated June 21, 2010, listed in Exhibit Q.
“Indemnitee” means an Owner Indemnitee or a Contractor Indemnitee, as the
context may require.
“Independent Accountant” shall mean such “Big 4” accounting firm chosen by Owner
to provide the certifications attesting to the accuracy of all costs claimed as
part of the basis of the Phases for purposes of the Section 1603 Applications or
Section 1603 Commencement of Construction Applications.
“Independent Engineer” means an independent engineer of recognized expertise,
selected by the Owner Financing Parties and reasonably acceptable to Owner and
Contractor, and such independent engineer's successors and permitted assigns.
“Independent Expert” means any Person agreed to by the Parties for expedited
resolution of Minor Change Disputes pursuant to Section 31.4.
“Industry Standards” means those standards of design, construction and
workmanship relating to the PV Power Plant Hardware, components, operation, and
construction, specified in Part Two, Section 3 of Exhibit A-1.
“Intellectual Property” means all, patents, copyrights, trademarks, service
marks, trade secrets, licenses, and proprietary information, whether registered
or not, including where such rights are obtained or enhanced by registration,
any registration of such rights and applications and rights to apply for such
registrations.
-10-




--------------------------------------------------------------------------------



“Intellectual Property Claim” means a claim or legal action for unauthorized
disclosure or use of any trade secret, patent, copyright, trademark or service
mark arising from Contractor's performance (or that of its Affiliates or
Subcontractors) under this Agreement that: (a) concerns any PV Power Plant
Hardware or other services provided by Contractor, any of its Affiliates, or any
Subcontractor under this Agreement; (b) is based upon or arises out of the
performance of the Work by Contractor, any of its Affiliates, or any
Subcontractor, including the use of any tools or other implements of
construction by Contractor, any of its Affiliates, or any Subcontractor; or (c)
is based upon or arises out of the design or construction of any item by
Contractor or any of its Affiliates or Subcontractors under this Agreement or
the operation of any item according to directions embodied in Contractor's final
PV Power Plant design, or any revision thereof, prepared or approved by
Contractor.
“Interconnection Facilities” means Transmission Provider's facilities necessary
to permit Owner to interconnect and deliver energy at the Interconnection Point
in accordance with the LGIA and shall include, but not be limited to,
connection, switching, metering, communications, control, safety equipment as
well as Network Upgrades.
“Interconnection Point” shall be the 230 kV bus in the Caliente Switching
Station, where the gen-tie terminates.
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.
“Invoice Payment” has the meaning set forth in Section 6.5.3.
“Key Personnel” means the following Contractor personnel performing Work under
this Agreement: Contractor's Project Manager, construction site manager and
startup and commissioning manager.
“kV” means kilovolts.
“kW” means a measure of instantaneous power as measured in kilowatts AC.
“kWh” means kilowatt-hours AC.
“Large Generator Interconnection Agreement” or “LGIA” shall have the meaning set
forth in the PPAs
“Labor Dispute” means work stoppages, slowdowns, strikes, disputes, disruptions,
boycotts, and walkouts.
“Letter of Credit” means an irrevocable standby letter of credit issued by a
bank or trust company (i) with a combined capital surplus of at least one
billion dollars ($1,000,000,000) and (ii) whose senior unsecured obligations
have a credit rating of at least A- from Standard and Poor's or A3 from Moody's
Investor Services Inc.
“License” has the meaning set forth in Section 32.2.
-11-




--------------------------------------------------------------------------------



“Losses” means, subject to Article 30, any and all actions, suits, claims,
demands, costs, charges, expenses, liabilities, Taxes, losses or damages.
“Major Subcontractor” means a Person that is selected and enters into a
subcontract with Contractor or any Subcontractor for the performance of any part
of the Work, and whose subcontract or subcontracts (in the aggregate) with
Contractor require payments by Contractor of *** or more.
“Mechanical Completion” means, for each Block, that the Block is mechanically,
electrically and structurally constructed in accordance with the Statement of
Work, and ready for initial operations, adjustment and testing in accordance
with the requirements for Mechanical Completion as set forth in Exhibit M,
except for Non-Critical Deficiencies.
“Meteorological Station” or “Met Station” means the meteorological station
described in Exhibit A-1.
“Milestone Item” means a discrete portion of the Work as set forth in Exhibit G.
“Minimum Performance Guarantee” for (a) each Phase shall be equal to ***% of the
Guaranteed Capacity of such Phase, and (b) the PV Power Plant, shall be equal to
***% of the Guaranteed Capacity of the PV Power Plant, in each case of (a) and
(b), during a Successful Run of the applicable Performance Acceptance Test with
all applicable PV modules connected and operational.
“Minor Change Disputes” has the meaning set forth in Section 31.4.
“Module Warranty Terms and Conditions” means the terms and conditions set forth
in Exhibit R.
“Monthly Progress Report” means a written monthly progress report prepared by
Contractor, in a form to be agreed by the Parties, and including information,
set forth in Exhibit A-1.
“Monthly Updated CPM Schedule” has the meaning set forth in Section 7.4.
“MW AC” means megawatts of alternating current.
“MW DC” means megawatts of direct current
“Network Upgrade” shall mean all transmission and network upgrades required by
CAISO and/or the Transmission Provider to interconnect the Project with the
Transmission Provider's transmission system.
“Non-Critical Deficiencies” means each item of Work that Owner or Contractor
identifies as requiring completion or containing defects or deficiencies that do
not (a) impede the safe operation of the PV Power Plant or any portion thereof,
in accordance with Industry Standards; and (b) adversely affect the reliability,
operability, or mechanical or electrical integrity of the PV Power Plant or any
portion thereof.
*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.


-12-




--------------------------------------------------------------------------------



“Notice” or “Notification” means a written communication between authorized
representatives of the Parties required or permitted by this Agreement and
conforming to the requirements of Article 29.
“Notice of Final Completion” means a Notice from Contractor to Owner provided
under Section 15.6.
“Notice of Substantial Completion” means, for each Block, Phase or the PV Power
Plant, as applicable, a Notice from Contractor to Owner provided under Section
15.4.
“Notify” means to provide a Notice or Notification.
“Operating Personnel” means the personnel hired by Owner, or by an entity
providing operating services for Owner, to operate the PV Power Plant or any
applicable portion thereof (including all operators, instrument technicians and
supervisors and Owner's contractors (other than Contractor )).
“OSHA” means the United States Department of Labor Occupational Safety and
Health Administration.
“Owner” has the meaning set forth in the preamble and shall include any
successors and permitted assigns.
“Owner-Caused Delay” means ***.
“Owner Critical Path Dates” means the respective dates identified in Exhibit G
for the performance of the Owner Critical Path Items.
*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.


-13-




--------------------------------------------------------------------------------



“Owner Critical Path Items” means the items identified in Exhibit G as “Owner
Critical Path Items.”
“Owner Directive” has the meaning set forth in Section 17.7.
“Owner Event of Default” has the meaning set forth in Section 20.3.
“Owner Financing Parties” means (a) any and all third party lenders (that is,
unaffiliated with Owner or Owner Parent) providing senior or subordinated
construction, interim or long-term debt financing or refinancing to Owner; (b)
any and all third party equity investors (that is, unaffiliated with Owner or
Owner Parent) in Owner providing tax equity investment or leveraged
lease-financing or refinancing; or (c) any Person providing credit support to
Owner, in each case of (a), (b) and (c) above, in connection with the PV Power
Plant, and, in each case, any trustee or agent acting on behalf of such lenders
or investors.
“Owner Indemnitee” has the meaning set forth in Section 24.2.
***
***
“Owner-Provided Facilities and Services” has the meaning set forth in Exhibits
A-2 and A-3.
“Owner-Provided Information” means the information provided by or on behalf of
Owner as set forth in Exhibit A-2.
“Owner Representative” means the representative designated by Owner pursuant to
Section 2.1.
“Owner's Engineer” means any engineering firm or firms or other engineer or
engineers selected and designated by Owner, provided that it is not a Competitor
of SunPower.
“Owner's Separate Contractors” means each contractor or other Person that is in
direct or indirect contractual privity with Owner and that performs any work in
respect of the Project, but excluding Contractor and each Person engaged by
Contractor or any of its Subcontractors in connection with the performance of
the Work; provided, however, that where a Person so engaged by Contractor or any
of its Subcontractors is also performing work in connection with the
Owner-Provided Facilities and Services, as a contractor or a subcontractor of a
contractor of Owner, such Person shall be considered one of “Owner's Separate
Contractors” with respect to its performance of such work.
“Owner Taxes” means (i) any and all Taxes imposed under Applicable Law in
respect of the income or gross income of the Owner, the direct or indirect
owners of beneficial interests in the Owner and the Affiliates of the foregoing,
(ii) Property Taxes imposed under Applicable Law in respect of the Site or the
PV Power Plant Interconnection Facilities, and (iii) any and all other Taxes,
not described in clauses (i) or (ii), including Property Taxes, imposed under
Applicable Law on Owner, the PV Power Plant (or the operation thereof), or any
property incorporated
*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.


-14-




--------------------------------------------------------------------------------



therein pursuant to Section 5.2), in each case, for any period beginning on or
after the Substantial Completion of the relevant Block.
“PCA” has the meaning set forth in the recitals.
“Performance Acceptance Tests” means, as the context may require, the Block
Substantial Completion Tests, the Phase Substantial Completion Tests, and the PV
Power Plant Substantial Completion Tests.
“Performance Acceptance Test Procedures” means the written test procedures,
standards, protective settings, and testing programs for the Performance
Acceptance Tests established by Contractor and approved by Owner in compliance
with the criteria and guidelines set forth in Exhibits H-1, H-2, and H-3, as
applicable.
“Performance Guarantee” means that the Tested Capacity of a Phase or the PV
Power Plant, as applicable, is at least equal to the Guaranteed Capacity during
a Successful Run of the applicable Performance Acceptance Test, as set forth in
Exhibit H-2.
“Performance Liquidated Damages” means, for each Phase and the PV Power Plant,
the amounts (if any) paid or to be paid by Contractor pursuant to Section 16.3
if Contractor fails to satisfy the applicable Performance Guarantee.
“Permit Expenses” means the actual costs payable to a Governmental Authority and
all other reasonable third party costs and expenses incurred in connection with
the application for and issuance of an Applicable Permit.
“Permit Requirement” means any requirement or condition on or with respect to
the issuance, maintenance, renewal, transfer of, or otherwise relating to, any
Applicable Permit or any application therefor.
“Person” means any individual, corporation, company, voluntary association,
partnership, incorporated organization, trust, limited liability company, or any
other entity or organization, including any Governmental Authority.
“PG&E” has the meaning assigned to such term in the recitals.
“Phase” means each of Phase 1, Phase 2, Phase 3 and Phase 4.
“Phase 1” means the first stage of the PV Power Plant, corresponding to “Phase
1” referred to in the HPR II PPA, which stage includes the Work required to
complete the initial Block specified for such Phase in Exhibit T.
“Phase 1 Substantial Completion Guaranteed Date” means the Guaranteed Phase
Operation Date for Phase 1 under the HPR II PPA, and as such date may be
adjusted or extended pursuant to the terms thereof.
-15-




--------------------------------------------------------------------------------



“Phase 2” means the second stage of the PV Power Plant corresponding to “Phase
2” referred to in the HPR II PPA, which stage includes the Work required to
complete the Blocks specified for such Phase in Exhibit T.
“Phase 2 Substantial Completion Guaranteed Date” means the Guaranteed Phase
Operation Date for Phase 2 under the HPR II PPA, and as such date may be
adjusted or extended pursuant to the terms thereof.
“Phase 3” means the third stage of the PV Power Plant, corresponding to “Phase
III” referred to in the HPR II PPA, which stage includes the Work required to
complete the Blocks specified for such Phase in Exhibit T.
“Phase 3 Substantial Completion Guaranteed Date” means the Guaranteed Phase
Operation Date for Phase 3 under the HPR II PPA, and as such date may be
adjusted or extended pursuant to the terms thereof.
“Phase 4” means the stage of the PV Power Plant corresponding to the “Project”
referred to in the HPR III PPA,, which stage includes the Work required to
complete the Blocks specified for such Phase in Exhibit T.
“Phase 4 Substantial Completion Guaranteed Date” means the Guaranteed
Phase/Commercial Operation Date for Phase 4 stated in Exhibit G, and as such
date may be adjusted or extended pursuant to the terms of the HPR III PPA.
“Phase Substantial Completion” means, with respect to each Phase, the
satisfaction (or waiver by Owner) of the requirements set forth in Section 15.2
with respect to such Phase.
“Phase Substantial Completion Certificate” means a certificate with respect to a
Phase signifying that Phase Substantial Completion for such Phase has occurred,
in the form of the attached Exhibit X-2.
“Phase Substantial Completion Date” means, for any Phase, the date on which the
Phase Substantial Completion with respect to such Phase occurred, determined in
accordance with Section 15.4.
“Phase Substantial Completion Guaranteed Date” means, as applicable, the Phase 1
Substantial Completion Guaranteed Date, the Phase 2 Substantial Completion
Guaranteed Date, the Phase 3 Substantial Completion Guaranteed Date, and the
Phase 4 Substantial Completion Guaranteed Date.
“Phase Substantial Completion Tests” means, the Performance Acceptance Tests to
be performed for each Phase as described in Exhibits H-2 and H-3.
“Plant Specifications” is the description of the PV Power Plant set forth in
Exhibit A-1, Part Two.
“Power Purchase Agreements” or “PPAs” means the HPR II PPA and the HPR III PPA.
-16-




--------------------------------------------------------------------------------



“Pre-Commissioning” shall be the activities necessary to commence Commissioning
as set forth in Exhibit M.
“Pre-Existing Contamination” means any Hazardous Materials present at or under
the Site, prior to the Effective Date as identified in the Environmental Reports
and that was not brought to the Site by Contractor or its Subcontractors.
“Priority A Item” has the meaning set forth in Section 14.1.6(a).
“Priority B Item” has the meaning set forth in Section 14.1.6(b).
“Progress Payment Schedule” means the schedule of monthly progress payments set
forth in Exhibit I, as it may be adjusted in accordance with Article 17.
“Project” means (a) the PV Power Plant that is designed, engineered, procured,
and constructed in accordance with this Agreement and (b) the PV Power Plant
Interconnection Facilities.
“Project Labor Agreement” or “PLA” means that certain Project Labor Agreement
for the California Valley Solar Ranch Project, dated October 27, 2010, by and
between Fluor Constructors International, Inc. and International Brotherhood of
Electrical Workers, Local 639, et al, a copy of which is attached hereto as
Exhibit Z.
“Property Tax” means any real or personal property, or any ad valorem Taxes
related to the Site, the PV Power Plant, the PV Power Plant Hardware, or any
other property that will be incorporated therein.
“Punch List” has the meaning set forth in Section 14.1.6.
“Punch List Amount” has the meaning set forth in Section 14.1.6.
“Punch List Holdback” means an amount equal to *** of the Punch List Amount for
each Priority B Item.
“PV” means photovoltaic.
“PV Power Plant” means the photovoltaic energy generating facility to be
designed, engineered, procured, constructed, tested and commissioned under this
Agreement in Phases as provided herein and as described in the Plant
Specifications.
“PV Power Plant Functional Tests” means the functional tests on the PV Power
Plant set forth in Exhibit H-4.
“PV Power Plant Functional Test Procedures” means the written test procedures,
standards, protective settings, and testing programs for the PV Power Plant
Functional Tests established by Contractor and approved by Owner in compliance
with the criteria and guidelines set forth in Exhibit H-4.
*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.


-17-




--------------------------------------------------------------------------------



“PV Power Plant Hardware” means all materials, supplies, apparatus, devices,
equipment, machinery, tools, components, instruments and appliances that are to
be incorporated into the PV Power Plant, whether provided by Contractor or any
Subcontractor or Supplier.
“PV Power Plant Interconnection Facilities” shall mean the PV Power Plant
substation and 230 kV gen-tie structures extending from the substation to one
span short of reaching Caliente switching station, as well as conductors and
communication cables from the substation to Caliente switching station.
“PV Power Plant Substantial Completion” means the satisfaction (or waiver by
Owner) of the requirements set forth in Section 15.3.
“PV Power Plant Substantial Completion Certificate” means a certificate with
respect to the entire PV Power Plant signifying that the PV Power Plant
Substantial Completion has been achieved, in the form of the attached Exhibit
X-3.
“PV Power Plant Substantial Completion Date” means the date on which the PV
Power Plant Substantial Completion occurred, determined in accordance with
Section 15.5.
“PV Power Plant Substantial Completion Guaranteed Date” means ***, as such date
may be adjusted or extended pursuant to the terms hereof.
“PV Power Plant Substantial Completion Tests” means the Performance Acceptance
Tests to be performed for the PV Power Plant as described in Exhibits H-2.
“Receiving Party” has the meaning set forth in Section 25.1.
“Release” means the discharging, depositing, injecting, dumping, spilling,
leaking, placing, pumping, pouring, emitting, emptying, escaping, leaching,
disposing, or discarding of any Hazardous Materials into the environment so that
such Hazardous Materials or any constituent thereof may enter the environment,
or be emitted into the air or discharged into any waters, including ground
waters.
“Remedial Plan” means, for each Phase and the PV Power Plant, a plan prepared by
Contractor regarding the actions to be taken and the schedule to remedy failures
to meet the applicable Performance Guarantee, as submitted to and approved by
Owner pursuant to Section 16.6.2.
“Required Manuals” means the manuals, instructions and training aids, whether
created by Contractor, Subcontractor or Supplier, which are set forth in the
Contractor Deliverables Table.
“Retention” has the meaning set forth in Section 6.6.1.
“Retention L/C” means one or more irrevocable letters of credit to be provided
by Contractor, issued by an Approved Bank on terms reasonably acceptable to
Owner in lieu of all or a portion of the Retention.
*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.


-18-
 




--------------------------------------------------------------------------------



“Schedule Milestones” means the Milestone Items associated with the Work,
including the Owner Critical Path Items and the related Owner Critical Path
Dates, as set forth in Exhibit G.
“SCADA System” is the Supervision, Control, and Data Acquisition System for the
PV Power Plant as described in Part One, Section 2.6, of Exhibit A-1.
“Section 1603 Application” means an application submitted to the U.S. Department
of the Treasury requesting a Cash Grant in respect of the Project or a Phase.
“Section 1603 Commencement of Construction Application” means an application
submitted to the U.S. Department of the Treasury evidencing that the
commencement of construction (within the meaning of the requirements of Section
1603 of the American Recovery and Reinvestment Act of 2009 and in accordance
with the Cash Grant Guidance) with respect to the Project (or a Phase) has
begun.
“Site” means the site for the location of the PV Power Plant, as more
particularly described in Exhibit J.
“Site Conditions” means the physical and other conditions at the Site and the
surrounding area as a whole, including conditions relating to the environment,
transportation, access, waste disposal, handling and storage of materials, the
availability and quality of electric power, the availability and quality of
water, the availability and quality of roads, climatic conditions and seasons,
topography, air and water (including raw water) quality and access conditions,
ground surface conditions, surface soil conditions, sound attenuation,
subsurface geology, nature and quantity of surface and subsurface materials to
be encountered (including Hazardous Materials).
“Site Control Center” or “SCC” has the meaning set forth in Part One, Section
6.10 of Exhibit A-1.
“Site Plan” means the plan set forth in Exhibit K.
“Specified Subcontractor” means a Major Subcontractor set forth on Exhibit L (as
amended from time to time in accordance with this Agreement).
“Specified Supplier” means a Supplier of equipment as set forth on Exhibit L (as
amended from time to time in accordance with this Agreement).
“Standard Test Conditions” or “STC” means those standard test conditions
described in Exhibits H-1, H-2 and H-3, as applicable.
“Statement of Work” means the requirements regarding the Work set forth in
Exhibit A‑1.
“Subcontractor” means any Person, including any Supplier, other than Contractor
or any of its Affiliates, that performs any portion of the Work for Contractor
in furtherance of Contractor's obligations under this Agreement.
-19-




--------------------------------------------------------------------------------



“Substantial Completion” means (a) with respect to a Block, the Block
Substantial Completion with respect to such Block, (b) with respect to a Phase,
the Phase Substantial Completion with respect to such Phase, and (c) with
respect to the PV Power Plant, the PV Power Plant Substantial Completion.
“Substantial Completion Date” has the meaning set forth in Section 15.5.
“Substantial Completion Guaranteed Date” means the Phase 1 Substantial
Completion Guaranteed Date, the Phase 2 Substantial Completion Guaranteed Date,
the Phase 3 Substantial Completion Guaranteed Date, the Phase 4 Substantial
Completion Guaranteed Date, or the PV Power Plant Substantial Completion
Guaranteed Date, as applicable.
“Substantial Completion Certificate” means a certificate from Owner certifying
that Substantial Completion for a Block or Phase or the PV Power Plant, as
applicable, has occurred in the form attached hereto as Exhibits X-1, X-2, &
X-3.
“Successfully Run” or “Successful Run” means, for each Phase and for the PV
Power Plant (or, to the extent applicable, Block), (x) with respect to a
Performance Acceptance Test, that (i) the applicable Performance Acceptance Test
was completed in accordance with the applicable Performance Acceptance Test
Procedures and (ii) the results from such Performance Acceptance Test
demonstrate that such Phase, or the PV Power Plant, has successfully achieved at
least the Minimum Performance Guarantee (or, with respect to a Block, the
results from such Performance Acceptance Test demonstrate that the Block has
successfully achieved at least ***% of its Guaranteed Capacity) and (y) with
respect to a PV Power Plant Functional Test, that (i) the PV Power Plant
Functional Test was completed in accordance with the applicable PV Power Plant
Functional Test Procedure and (ii) the results from such PV Power Plant
Functional Test demonstrate that the all major systems comprising the PV Power
Plant are running in automatic and with a computed capacity weighted
availability that is greater than or equal to ***%.
“Supplier” means a Person that supplies PV Power Plant Hardware directly to
Contractor in connection with the performance of the Work.
“Suspension for Cause” has the meaning set forth in Section 21.4.2.
“System Turnover Package” consists of the installation, assembly, and
Pre-Commissioning checklists for each System in a Block.
“Systems” has the meaning set forth in Section 14.1.
“Taxes” means any and all taxes, charges, duties, imposts, levies and
withholdings imposed by any Governmental Authority, including sales tax, use
tax, income tax, withholding taxes, corporation tax, franchise taxes, margin
tax, capital gains tax, capital transfer tax, inheritance tax, value added tax,
customs duties, capital duty, excise duties, betterment levy, stamp duty, stamp
duty reserve tax, national insurance, social security or other similar
contributions, and any interest, penalty, fine or other amount due in connection
therewith, but not including Permit Expenses.
*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.


-20-




--------------------------------------------------------------------------------



“Tested Capacity” has the meaning set forth in Exhibit H-2.
“Transmission Provider” means PG&E, by or through one or more of its Affiliates,
or any other Person providing transmission services from time to time for energy
generated by the PV Power Plant.
“Third Party Intellectual Property” means Intellectual Property developed,
conceived, reduced to practice or created by Subcontractors or other third
parties in the performance of any portion of the Work or otherwise delivered to
Contractor or Owner as part of the Work.
“30 Day Look-ahead Schedule” has the meaning set forth in Section 7.5.
“United States” means the United States of America.
“Unknown Pre-Existing Site Conditions” means (i) any adverse environmental
conditions affecting the Work which are not disclosed in the Environmental
Reports (and that were not brought on to the Site by the Contractor or by any
Subcontractor), except geological conditions and archaeological artifacts or
features, and which were discovered after the Effective Date; and (ii) any
adverse Site Conditions that existed or arose prior to the Effective Date of
which NRG Solar LLC or its Affiliates had actual knowledge and did not disclose
the same to Contractor.
“Waiver and Release Form” shall mean the waivers and releases of liens described
in Section 6.3(b) or Section 6.7, as applicable.
“Warranty” means the Defect Warranty ***, as the context requires.
“Warranty Period” means, for each Block, the applicable Defect Warranty Period
or the applicable ***, as the context requires.
“Work” means all of Contractor's obligations set forth in Exhibits A-1 and A-3.
1.2    Exhibits. This Agreement includes the Exhibits annexed hereto and any
reference in this Agreement to an “Exhibit” by letter designation or title shall
mean one of the Exhibits identified in the table of contents and such reference
shall indicate such Exhibit herein. Each Exhibit attached hereto is incorporated
herein in its entirety by this reference.


1.3    Interpretation.


(a)    Terms defined in a given number, tense or form shall have the
corresponding meaning when used in this Agreement with initial capitals in
another number, tense or form. The meaning assigned to each term defined herein
shall be equally applicable to both the singular and the plural forms of such
term and vice versa, and words denoting either gender shall include both genders
as the context requires. Where a word or phrase is defined herein, each of its
other grammatical forms shall have a corresponding meaning.
*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.


-21-




--------------------------------------------------------------------------------



(b)    The terms such as “hereof,” “herein,” “hereto,” “hereinafter” and other
terms of like import are not limited in applicability to the specific provision
within which such references are set forth but instead refer to this Agreement
taken as a whole.
(c)    When a reference is made in this Agreement to an Article, Section,
subsection or Exhibit, such reference is to an Article, Section, subsection or
Exhibit of this Agreement unless otherwise specified.
(d)    The word “include,” “includes,” and “including” when used in this
Agreement shall be deemed to be followed by the words “without limitation,” and,
unless otherwise specified, shall not be deemed limited by the specific
enumeration of items, but shall be deemed without limitation. The term “or” is
not exclusive.
(e)    Except as otherwise provided herein, a reference to any Party to this
Agreement or any other agreement or document shall include such Party's
successors and permitted assigns.
(f)    Except as otherwise provided herein, reference to any Applicable Law
means such Applicable Law as amended, modified, codified, replaced or reenacted,
and all rules and regulations promulgated thereunder.
(g)    The Parties shall act reasonably and in accordance with the principles of
good faith and fair dealing in the performance of this Agreement. Unless
expressly provided otherwise in this Agreement, (i) where the Agreement requires
the consent, approval, acceptance or similar action by a Party, such consent,
approval or acceptance shall not be unreasonably withheld, conditioned or
delayed and (ii) wherever the Agreement gives a Party a right to determine,
require, specify or take similar action with respect to a matter, such
determination, requirement, specification or similar action shall be reasonable.
(h)    Except as expressly provided herein or as the context may otherwise
require, all references to “months” shall mean calendar months, and all
references to “days” shall mean calendar days (i.e., including Business Days and
non-Business Days).
(i)    Words “shall” and “will” are used interchangeably with the same meaning.
(j)    The Parties have participated jointly in the negotiation and drafting of
this Agreement. Any rule of construction or interpretation otherwise requiring
this Agreement to be construed or interpreted against any Party by virtue of the
authorship of this Agreement shall not apply to the construction and
interpretation hereof.
1.4    Headings. All headings or captions contained in this Agreement are for
convenience of reference only, do not form a part of this Agreement and shall
not affect in any way the meaning or interpretation of this Agreement.


1.5    Conflicts in Documentation. This Agreement, including the Exhibits hereto
shall be taken as mutually explanatory. If either Party becomes aware of an
express conflict


-22-




--------------------------------------------------------------------------------



between the provisions of this Agreement or any Exhibit hereto, such Party shall
immediately Notify the other Party of such conflict. In the event of a conflict
between any provision within Articles 1 through 33 of this Agreement and an
Exhibit, the provisions of Articles 1 through 33 of this Agreement shall take
precedence.


2.    RESPONSIBILITIES OF OWNER
Owner shall carry out the responsibilities allocated to Owner under this Article
2 at Owner's cost and expense.
2.1    Owner Representative. Owner shall designate (by a Notice delivered to
Contractor) an “Owner Representative,” who shall act as the single point of
contact on behalf of Owner with respect to the prosecution and scheduling of the
Work and any issues relating to this Agreement. Owner may designate a new Owner
Representative from time to time by a Notice delivered to Contractor.


2.2    Operating Personnel. Owner shall provide Operating Personnel with
requisite plant operating experience, who shall be licensed where necessary, to
provide operating support to Contractor for testing and commissioning of each
Block, Phase, and the PV Power Plant as provided in Sections 3.15 and 3.16.


2.3    Applicable Permits. Other than Contractor-Acquired Permits, Owner shall
obtain and maintain in full force and effect all Applicable Permits. Owner shall
comply with all requirements and perform all tasks identified as Owner's
responsibility in the Division of CUP Responsibility Table attached hereto as
Exhibit C-3. Owner agrees to provide prompt Notice to Contractor of any changes
in its Applicable Permits to be obtained and maintained by it that could
reasonably be expected to have a material adverse impact on the performance of
the Work. ***.


2.4    Interconnection Facilities. Owner shall provide the Interconnection
Facilities and the Owner-Provided Facilities and Services in accordance with the
Schedule Milestones and the Owner Critical Path Dates.


2.5    Owner-Provided Information. Owner shall provide the Owner-Provided
Information set forth in Exhibit A-2 to Contractor on or prior to the applicable
Milestone Item as set forth in Exhibit G.


2.6    Owner Performance Security. Owner has, on or before the Effective Date,
caused to be furnished to Contractor the *** and shall cause the same to be
maintained in full force and effect until indefeasible payment in full of all
such obligations and liabilities. ***.


2.7    Owner's Separate Contractors. Owner shall retain at Owner's sole cost,
determination and responsibility, Owner's Separate Contractors. Contractor shall
cooperate with all Owner's Separate Contractors who may be working at or near
the Site. Contractor shall not allow it, or its Subcontractors, activities on
the Site to unreasonably interfere with Owner's Separate Contractors. Owner
shall cause Owner's Separate Contractors to comply with Contractor's directions
in accordance with Contractor's Safety Program.


*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.


-23-




--------------------------------------------------------------------------------



2.8    Taxes and Permit Expenses. Owner shall pay in a timely manner any and all
Owner Taxes, or in the event such Owner Taxes are paid by Contractor, or any
Subcontractor, Owner shall promptly reimburse Contractor for same. Owner shall
also pay in a timely manner any such other Taxes as are Owner's responsibility
under Article 5. Owner shall also pay all Permit Expenses to the applicable
Governmental Authorities and other third parties in connection with all
Applicable Permits, excluding Contractor-Acquired Permits.


2.9    Access to Site. Owner shall provide reasonable access and use of the Site
to Contractor and the Subcontractors for the purposes of allowing Contractor to
perform its obligations and exercise its rights under this Agreement.


2.10    Cooperation. Owner shall cooperate and cause Owner's Separate
Contractors to cooperate with Contractor and the Subcontractors who may be
working at or near the Site. Owner shall not allow its, or its Affiliates' or
any Owner's Separate Contractor's, operations and activities on the Site to
interfere with the performance of the Work by Contractor.


3.    RESPONSIBILITIES OF CONTRACTOR


Contractor shall carry out the responsibilities allocated to Contractor under
this Article 3 at Contractor's cost and expense.
3.1    General. Contractor shall perform, furnish and be responsible for all of
the Work including all engineering, services, procurement, testing,
commissioning, labor, PV Power Plant Hardware and supervision necessary to
provide the PV Power Plant in accordance with the provisions of this Agreement.
Contractor acknowledges and agrees that this Agreement constitutes a fixed price
obligation by Contractor to engineer, design, procure, construct, test and
commission the PV Power Plant, subject to the terms of this Agreement.
Contractor acknowledges and agrees that, except as otherwise explicitly set
forth in this Agreement, Contractor shall have sole control over the
engineering, procurement, design and construction means, methods, techniques,
sequences, and procedures and for the coordination of all portions of the Work
under this Agreement.


3.2    Performance of Work. Contractor shall perform and complete all of the
Work, and cause each Subcontractor to perform and complete each such
Subcontractor's respective portion of the Work, in accordance with the terms of
this Agreement and Industry Standards, and in compliance with Applicable Law and
Applicable Permits. The Work shall be subject to the warranty provisions set
forth in Article 18.


3.3    Design and Construction of PV Power Plant.


3.3.1    General. Contractor shall design, engineer and construct the PV Power
Plant so that it meets the requirements of the Statement of Work and is capable
of operation in compliance with this Agreement, all Applicable Laws, Applicable
Permits and Industry Standards in effect as of the Effective Date. Contractor
shall provide all engineering and design services necessary to set forth in
detail the specifications, drawings and requirements for the procurement of PV
Power Plant Hardware and for the construction of the entire PV Power Plant in a
manner that


-24-




--------------------------------------------------------------------------------



satisfies the requirements of this Agreement. Contractor shall preserve all
permanent survey construction monuments and benchmarks during its performance of
the Work.


3.3.2    Commencement of Construction. Contractor shall achieve Commencement of
Construction on or before September 26, 2011, or such later date as is
consistent with the requirements of the Owner Financing Parties, provided,
however, that Contractor's failure to timely achieve Commencement of
Construction shall not constitute a Contractor Event of Default if such failure
is caused by any action or inaction of Owner.


3.4    Contractor's Project Manager. Contractor shall designate a Contractor's
Project Manager who shall have full responsibility for the prosecution of the
Work and shall act as a single point of contact in all matters on behalf of
Contractor. Contractor may designate a new Contractor's Project Manager from
time to time by Notice delivered to Owner, subject to Owner's approval, not to
be unreasonably withheld or delayed.


3.5    Utilities and Services.


3.5.1    Provision of Services. Contractor shall install, connect and maintain
at its own expense during its performance under this Agreement, from the
commencement of the Work until the Substantial Completion Date of the PV Power
Plant, all utilities, facilities and services, as set forth in Exhibit A-1
(other than Owner-Provided Facilities and Services) required for the performance
of the Work.


3.5.2    Payment. Contractor shall pay when due all construction utility usage
charges and arrange with local authorities and utility companies having
jurisdiction over the Site for the provision of utilities.


3.5.3    Supply of Construction Facilities. Other than Owner-Provided Facilities
and Services, Contractor shall provide all construction facilities necessary to
complete the PV Power Plant. Contractor shall obtain all supplies, equipment,
materials or services required for the performance of the Work.


3.6    Inspection. Contractor shall perform all inspection, quality surveillance
and other like services required for performance of the Work, including
inspecting all PV Power Plant Hardware that comprise the PV Power Plant or that
is to be used in the performance of the Work.


3.7    Organization. Contractor shall provide staff to supervise and coordinate
the work of Contractor and Subcontractors on the Site. Contractor shall maintain
adequate staff that are dedicated to the timely completion of the Work, and that
have the technical and managerial expertise to control and execute the Work in
accordance with the requirements of this Agreement. Contractor shall maintain a
qualified and competent organization at the Site with adequate capacity and
numbers of construction and commissioning personnel, equipment and facilities to
execute the Work in accordance with the terms of this Agreement.


3.8    Contractor-Acquired Permits. Contractor shall obtain, at its sole cost,
all Contractor-Acquired Permits. As necessary, Contractor shall provide
reasonable technical


-25-




--------------------------------------------------------------------------------



support regarding plant design details or proposed construction processes to
assist Owner in obtaining other Applicable Permits. Contractor shall comply with
all requirements and perform all tasks identified as Contractor's responsibility
in the Division of CUP Responsibility Table attached hereto as Exhibit C-3. ***.


3.9    Hazardous Materials Disposal System. Contractor shall prepare and
maintain accurate and complete documentation of all Hazardous Materials used by
Contractor or Subcontractors at the Site in connection with the Work, and of the
disposal of any such Hazardous Materials, including transportation documentation
and the identity of all Subcontractors providing Hazardous Materials disposal
services to Contractor at the Site. Contractor shall be responsible for disposal
of all wastes generated by it or its Subcontractors during the performance of
the Work, including waste water, sanitary wastes, demolition debris,
construction debris, spoil, Hazardous Materials for which Contractor is
responsible hereunder, surplus excavation material, office wastes and waste but
excluding wastes generated by the PV Power Plant from and after the Substantial
Completion Date of any applicable Block, which will be responsibility of the
Owner. All such wastes shall be handled, stored or disposed of in accordance
with Applicable Law in a suitable off-site location. All costs and all
regulatory obligations under Applicable Law in connection with the handling,
storage and disposal of such wastes are the responsibility of Contractor.


3.10    Maintenance of Site. Contractor shall maintain the Site clear of debris,
waste material and rubbish. Contractor at its sole cost and expense shall
dispose of such debris, waste material and rubbish in accordance with Applicable
Law.


3.11    Site Security. During the performance of the Work at the Site,
Contractor shall provide all necessary and reasonably appropriate security at
the Site and is responsible for the security of the Site and the protection of
the Work.


3.12    Safety.


3.12.1    Contractor Responsibility for Safe Performance of Work. During the
performance of the Work, Contractor shall be responsible for the safety of the
Persons at the Site and for the safe performance of the Work. Contractor shall
give notices and comply with Applicable Laws, ordinances, rules, regulations and
lawful orders of public authorities bearing on the safety of persons or property
or their protection from damage, injury or loss.


3.12.2    Contractor Safety Program.


(a)    Obligation to Provide Safety Program. No later than thirty (30) days
before the mobilization at the Site, Contractor shall provide a safety program
specifically designed for the Work. The safety program shall describe the safety
program to be used by Contractor and the Subcontractors in the performance of
the Work at the Site (the “Contractor's Safety Program”). Contractor's Safety
Program shall be designed to provide a safe environment during the performance
of the Work at such location and shall, among other things, seek to minimize the
number of safety-related incidents during the performance of the Work.
Contractor's Safety Program shall include requirements
*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.


-26-




--------------------------------------------------------------------------------



for the safety pre-qualification of each of the Subcontractors and a drug and
alcohol program (which shall include a drug testing policy).
(b)    Owner Review of Safety Program. Owner shall have the right to review and
comment on Contractor's Safety Program and Contractor shall cooperate with Owner
to incorporate reasonably requested changes into the Safety Program addressing
such comments, provided, that if such incorporation of Owner's comments would
add to the scope of the Work or materially change the Critical Path, Contractor
shall be entitled to a Change In Work.
(c)    Coordination with Insurance Providers. Contractor shall coordinate with
its insurance providers and ensure Contractor's Safety Program conforms with the
requirements of Contractor's insurance providers.
3.12.3    Contractor Safety Representative. Contractor shall designate a safety
representative with the necessary qualifications and experience to supervise the
implementation of and monitoring of all safety precautions and programs related
to the Work. The safety representative shall make routine inspections of the
Site and shall hold safety meetings with Contractor's personnel, Subcontractors
and others, as Contractor reasonably deems appropriate.


3.12.4    Contractor's Duty to Notify regarding Incidents or Accidents.
Contractor shall promptly provide to the Owner Representative:


(i)    immediate oral notice of any incident or accident related to the Work;
(ii)    written reports of any incidents or accidents that occur related to the
Work, no later than twenty-four (24) hours after such incident or accident;
(iii)    written accident reports of OSHA lost time or recordable accidents that
occur related the Work, prepared in accordance with the safety program approved
by Owner pursuant to this Section 3.12; and
(iv)    copies of all written communications, including notices, with
Governmental Authorities and insurance companies with respect to accidents that
occur related to the Work, and thereafter provide such written reports relating
thereto as Owner may reasonably request.
In the event the Owner Representative or any other representatives of Owner
observes unsafe behaviors or practices by any of Contractor's or any
Subcontractor's personnel that are not in compliance with Contractor's Safety
Program, Owner shall Notify Contractor and Contractor shall act promptly to take
reasonable action to correct such unsafe behavior or practice, and shall
promptly Notify Owner in writing of actions reasonably taken by Contractor to
prevent such unsafe behavior or practice from occurring again. Notwithstanding
Owner's review of Contractor's Safety Program for the Work or Owner's exercise
of its rights to Notify Contractor of unsafe practices or behavior pursuant to
the preceding sentence, Contractor shall be solely responsible for implementing
Contractor's Safety Program and shall perform the Work, and shall
-27-




--------------------------------------------------------------------------------



cause the Subcontractors to implement, follow and perform the Work, in
accordance with Contractor's Safety Program.
3.13    Quality Assurance Programs. Contractor shall use quality assurance
programs throughout the performance of the Work. Contractor's standard quality
assurance program is attached hereto as Exhibit W. Within thirty (30) days
following the Effective Date, Contractor shall provide to Owner a quality
assurance program specifically tailored to the PV Power Plant with which
Contractor shall comply throughout the performance of the Work.


3.14    Contractor Deliverables. Contractor shall issue the Contractor
Deliverables to Owner and to other parties in accordance with the Contractor
Deliverables Table.


3.15    Training of Operating Personnel. Commencing no later than forty-five
(45) days prior to the anticipated Phase Substantial Completion Date for Phase 1
and, again, 45 days prior to the anticipated PV Power Plant Substantial
Completion, Contractor shall, or where applicable, shall cause the
Subcontractors to, train designated Operating Personnel, including Owner's
operations supervision employees in accordance with the training program set
forth in Exhibit E.


3.16    Commissioning Personnel. Contractor shall provide or cause to be
provided appropriate and qualified installation and commissioning personnel, all
equipment, tools, construction and temporary material and all other labor
necessary for all of the Work to achieve Substantial Completion of each Block,
Phase or PV Power Plant, as applicable.


3.17    ***


3.18    Shipping.
  
3.18.1    General. Contractor shall provide all shipping and handling of PV
Power Plant Hardware, construction material, and equipment, including customs
clearance and any required storage and claims (except as set forth in any
Material and Equipment Supply Agreement executed pursuant to Section 9.6 with
respect to certain costs in connection with the equipment sold under that
agreement).


3.18.2    Use of United States-flag Vessels. Contractor agrees:


(i) to utilize privately owned United States-flag commercial vessels to ship at
least fifty percent (50%) of the gross tonnage (computed separately for dry bulk
carriers, dry cargo liners, and tankers) involved, whenever shipping any
equipment, material, or commodities pursuant to this Agreement, to the extent
such vessels are available at fair and reasonable rates for United States-flag
commercial vessels; and
(ii) To furnish within twenty (20) days following the date of loading for
shipments originating within the United States or within thirty (30) Business
Days following the date of loading for shipments originating outside the United
States, a legible copy of a rated, 'on-board' commercial ocean bill-of-lading in
English for each shipment of cargo described in subparagraph (i) of this Section
3.18.2 to both the contracting officer (through the Contractor in the case of
Subcontractor bills-of-lading)
*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.
-28-




--------------------------------------------------------------------------------



and to the Division of National Cargo, Office of Market Development, Maritime
Administration, Washington, DC 20590
3.19    Davis-Bacon Act Requirements. Contractor shall comply with the
requirements of the Davis-Bacon Act as set forth in Exhibit AA.
3.20    Escrow Agreement. Contractor shall enter into an agreement for the
escrow of certain intellectual property rights in the form of the Escrow
Agreement attached as Exhibit BB.


3.21    Subordination Agreement. Contractor shall enter into an agreement for
the subordination of its claims of mechanics liens in the form of the
Subordination Agreement attached as Exhibit DD. Contractor shall require that
all Subcontractors with subcontract prices over *** enter into agreements for
the subordination of their clams of mechanics liens substantially in the form of
the Subordination Agreement attached as Exhibit DD.


3.22    Contractor Credit Support. ***, Contractor shall as of the date of this
Agreement issue a Letter of Credit in the amount of *** running in favor of
Owner and providing Credit Support to Owner for the payment by Contractor of its
obligations and liabilities under this Agreement and attached hereto as Exhibit
FF.


4.     COVENANTS, WARRANTIES AND REPRESENTATIONS


4.1    Contractor.


4.1.1    Organization, Standing and Qualification. Contractor warrants and
represents that, as of the Effective Date, it is a corporation, duly
incorporated, validly existing and in good standing under the laws of the State
of Delaware, and has full power and authority to execute, deliver and perform
its obligations hereunder and to engage in the business it presently conducts
and contemplates conducting under this Agreement, and is and will be duly
licensed or qualified to do business in good standing under the laws of the
State of California and in each other jurisdiction in which the nature of the
business transacted by it makes such licensing or qualification necessary and
where the failure to be so licensed or qualified would have a material adverse
effect on its ability to perform its obligations hereunder.


4.1.2    Due Authorization; Enforceability. Contractor represents and warrants
that, as of the Effective Date, this Agreement has been duly authorized,
executed and delivered by or on behalf of Contractor and is, upon execution and
delivery, the legal, valid and binding obligation of Contractor, enforceable
against Contractor in accordance with its terms, except as such enforceability
may be limited by applicable bankruptcy, insolvency or similar laws affecting
creditors' rights generally and general principles of equity.


4.1.3    No Conflict; No Liens. Contractor represents and warrants that, as of
the Effective Date, the execution, delivery and performance by Contractor of
this Agreement will not conflict with or violate (a) its organizational
documents, (b) any indenture, mortgage, chattel mortgage, deed of trust, lease,
conditional sales contract, loan or credit arrangement or other agreement or
instrument to which Contractor is a


*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.
-29-




--------------------------------------------------------------------------------



Party or by which it or its properties may be bound or affected, or (c) any
Applicable Laws. Except as specifically set forth in this Agreement, Contractor
will not subject the PV Power Plant, the Project or any component part thereof
or the Site or any portion thereof to any lien other than as contemplated or
permitted by this Agreement.


4.1.4    Government Approvals. Other than with respect to the
Contractor-Acquired Permits, Contractor represents and warrants that, as of the
Effective Date, neither the execution nor delivery by Contractor of this
Agreement requires the consent or approval of, or the giving of notice to or
registration with, or the taking of any other action in respect of, any
Governmental Authority.


4.1.5    No Suits, Proceedings. Contractor represents and warrants that, as of
the Effective Date, there are no actions, suits, proceedings, patent or license
infringements, or investigations pending or, to Contractor's knowledge,
threatened against it at law or in equity before any court (United States or
otherwise) or before any Governmental Authority (whether or not covered by
insurance) that individually or in the aggregate could result in any materially
adverse effect on Contractor's ability to perform its obligations under this
Agreement. Contractor has no knowledge of any violation or default with respect
to any order, writ, injunction or decree of any court or any Governmental
Authority that may result in any such materially adverse effect or such
impairment.


4.1.6    Business Practices. Contractor represents and warrants that, as of the
Effective Date, none of it or its representatives have made any payment or given
anything of value, and Contractor covenants that it will not make any payment or
give anything of value, in either case to any government official (including any
officer or employee of any Governmental Authority) to influence his, her or its
decision or to gain any other advantage for Owner or Contractor in connection
with the Work to be performed hereunder. Contractor shall follow Contractor's
Parent's Code of Business Conduct and Ethics policy with respect to all of the
Work. None of Contractor nor any of its employees or agents shall intentionally
take any action with respect to this Agreement or any of the Work that in any
way violates any Applicable Laws concerning corrupt practices. Contractor shall
immediately Notify Owner of any violation of this Section 4.1.6.


4.1.7    Owner-Provided Information. Contractor acknowledges that Owner does not
make any representation or warranty with respect to the accuracy or completeness
of documents or information (including oral statements) or opinions expressed by
Owner, except as provided in the express representations and warranties of Owner
in this Agreement and as set forth in the Owner-Provided Information, on which,
in each case, Contractor shall be entitled to rely without verification. Except
as set forth in the preceding sentence, Contractor acknowledges and agrees that
it is not relying on Owner for any information, data, inferences or conclusions,
or other information with respect to Site Conditions, including the surface
conditions of the Site and the surrounding areas, or the Work.


-30-




--------------------------------------------------------------------------------



4.1.8    Licenses. Contractor covenants that all Persons who will perform any
portion of the Work will have all business and professional certifications if
and as required by Applicable Law to perform the services under this Agreement.


4.1.9    Cash Grant.
  
(a)     Contractor agrees that, at the request of Owner and subject to the Cost
Segregation Firm entering into a non-disclosure agreement reasonably acceptable
to Contractor, it shall reasonably cooperate with the Cost Segregation
Firm selected by Owner, and will use reasonable commercial efforts to cause all
Subcontractors and Suppliers to cooperate with such Cost Segregation Firm, to
provide any and all cost segregation information, supporting documentation and
records, including without limitation, supporting documentation for the detailed
breakdown of all costs includible in the Work, copies of contracts, invoices for
expenses and proof of payments, available to Contractor and/or any Subcontractor
or Supplier that is reasonably required or reasonably requested by such Cost
Segregation Firm in connection with the preparation of a Cost Segregation Report
for each Phase. Pursuant to the non-disclosure agreement, the Cost Segregation
Firm will be required to agree that it shall not, and that it shall cause its
employees, agents and representatives not to, use the Confidential Information
of Contractor for any reason other than the completion of the Cost Segregation
Report. In addition, all detailed cost information including, but not limited
to, cost and profit margins provided to the Cost Segregation Firm by Contractor
supporting the Cost Segregation Report will not be disclosed to Owner or other
third parties and will be held by the Cost Segregation Firm in confidence.
Unless authorized by Contractor in writing prior to disclosure, the Cost
Segregation Firm shall not, and shall cause its employees, agents and
representatives not to, disclose the Confidential Information of Contractor to
any third parties or to Owner's Representatives, except to those employees and
representatives of the Cost Segregation Firm who reasonably require such
information for the purposes of the Cost Segregation Report.
(b)    Notwithstanding anything else to the contrary in this Agreement,
Contractor shall disclose and provide to the Owner such Confidential
Information, that is not initially provided under any arrangement or action
provided under Section 4.1.9(a), to the extent (x) the Independent Accountant is
unable to certify and attest to the accuracy of costs for purposes of any
application for a Cash Grant in respect of a Phase without that disclosure of
Confidential Information, (y) Owner is advised by counsel that it would violate
the penalties of perjury clause of a Section 1603 Application or Section 1603
Commencement of Construction Application without that disclosure of Confidential
Information, or (z) the U.S. Department of the Treasury determines that it
requires disclosure of Confidential Information to issue as great a Cash Grant
as possible.
(c)    Contractor shall not claim, or cause to be claimed, any tax credit under
Section 45 or Section 48 of the Code, or any cost recovery deduction, with
respect to the property described in the Section 1603 Applications or Section
1603 Commencement of Construction Applications. Contractor shall not file its
own Section 1603 Application or Section 1603 Commencement of Construction
Application or make any other claim to a Cash Grant.
-31-




--------------------------------------------------------------------------------



(d)    Owner shall provide Contractor five (5) Business Days written notice
before Owner submits a Section 1603 Commencement of Construction Application
and/or Section 1603 Application. In connection with Owner filing a Section 1603
Commencement of Construction Application or Section 1603 Application, Contractor
shall provide a statement, signed under penalties of perjury and otherwise in
compliance with the Cash Grant Guidance, describing the Work that both commenced
under this Agreement after the Effective Date (but including any Work performed
under the PCA) and has been completed prior to the earlier of the date of such
certification and December 31, 2011.
4.1.10    Financial Condition. Contractor represents and warrants that
Contractor is financially solvent, able to pay its debts as they mature and
possesses sufficient working capital to complete its obligations under this
Agreement.


4.2    Owner.


4.2.1    Organization, Standing and Qualification. Owner represents and warrants
that, as of the Effective Date, Owner is a limited liability company duly
formed, validly existing, and in good standing under the laws of the State of
Delaware, and has full power and authority to execute, deliver and perform its
obligations hereunder and to engage in the business Owner presently conducts and
contemplates conducting, and is and will be duly licensed or qualified to do
business and in good standing in each jurisdiction wherein the nature of the
business transacted by it makes such licensing or qualification necessary and
where the failure to be licensed or qualified would have a material adverse
effect on its ability to perform its obligations hereunder.


4.2.2    Due Authorization; Enforceability. Owner represents and warrants that,
as of the Effective Date, this Agreement has been duly authorized, executed and
delivered by or on behalf of Owner and is, upon execution and delivery, the
legal, valid, and binding obligation of Owner, enforceable against Owner in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency or similar laws affecting creditors' rights
generally and by general equitable principles.


4.2.3    No Conflict. Owner represents and warrants that, as of the Effective
Date, the execution, delivery and performance by Owner of this Agreement will
not conflict with or violate: (a) its organizational documents; (b) any
indenture, mortgage, chattel mortgage, deed of trust, lease, conditional sales
contract, loan or credit arrangement or other agreement or instrument to which
Owner is a Party or by which it or its properties may be bound or affected; or
(c) any Applicable Laws.


4.2.4    Governmental Approvals. Except for those permits listed in Exhibit C-2,
Owner represents and warrants that all Applicable Permits either have been
obtained by Owner and are in full force and effect on the Effective Date or will
be obtained and will be in full force and effect on or prior to the date on
which they are required, under this Agreement and Applicable Law, so as to
permit Contractor to


-32-




--------------------------------------------------------------------------------



commence and prosecute the Work to completion in accordance with the CPM
Schedule.


4.2.5    No Suits, Proceedings. Owner represents and warrants that, as of the
Effective Date, there are no actions, suits, proceedings or investigations
pending or, to Owner's knowledge, threatened against it at law or in equity
before any court (United States or otherwise) or before any Governmental
Authority (whether or not covered by insurance) that individually or in the
aggregate could result in any materially adverse effect on Owner's ability to
perform its obligations under this Agreement. Owner has no knowledge of any
violation or default with respect to any order, writ, injunction or any decree
of any court or any Governmental Authority that may result in any such
materially adverse effect or such impairment.


4.2.6    Land. Owner represents and warrants that it holds good and defensible
leasehold title in respect of the Site which is sufficient for the execution of
the Work and will provide Contractor with all unrestricted access necessary to
the Site to perform the Work.


4.2.7    Site Conditions. Owner represents and warrants that the Owner Provided
Information contained in Exhibit A-2 is accurate and includes material
information relating to the actual Site Conditions.


4.2.8    Financial Condition. Owner represents and warrants that Owner is
financially solvent, able to pay its debts as they mature and possesses
sufficient working capital to complete its obligations under this Agreement.


5.    COST OF WORK


5.1    Contract Price. In consideration of Contractor's performance of the Work,
Owner shall pay to Contractor a contract price of *** (the “Contract Price”).
The Contract Price shall be payable in accordance with the Progress Payment
Schedule and Article 6 of this Agreement. The Contract Price shall not be
changed nor shall Contractor be entitled to any other compensation,
reimbursement of expenses or additional payment of any kind without prior
written authorization of Owner or as otherwise specifically set forth in this
Agreement (including Section 5.2, Article 8 and Article 17). Payments shall be
made at the times and in the manner provided in Article 6. For the avoidance of
doubt, the Contract Price is inclusive of Contractor Taxes, but is exclusive of
all Owner Taxes and builder's all risk insurance, which shall be payable by
Owner in accordance with Section 22.4.


5.2    Taxes.


5.2.1    Taxes Included and Excluded in Contract Price. The Contract Price
excludes any and all Owner Taxes, which shall be the sole responsibility of
Owner, and Owner shall fully indemnify Contractor against any and all such Owner
Taxes. The Contract Price includes any and all Contractor Taxes, which shall be
the sole responsibility of Contractor, and Contractor shall fully indemnify
Owner against any and all such Contractor Taxes.


*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.


-33-




--------------------------------------------------------------------------------



5.2.2    Payment of Taxes. Contractor shall timely pay all Contractor Taxes
assessed against it under Applicable Law in connection with Work under this
Agreement and shall make any and all payroll deductions required by Applicable
Law. Owner shall timely pay all Owner Taxes due for which it is responsible
under Applicable Law. In the event Contractor or its Subcontractors are required
under Applicable Law to pay any Owner Taxes, Contractor or its Subcontractors
shall timely pay such amounts, and Owner shall reimburse Contractor within
thirty (30) days of delivery of Contractor's invoice for such amounts in
accordance with Article 6. In the event Contractor is required under Applicable
Law to withhold or impose any Owner Taxes from Owner on any payment under
Article 6, Owner shall pay to Contractor such Taxes and Contractor shall timely
remit such Taxes to the applicable Governmental Authority under Applicable Law.
In the event Owner is required under Applicable Law to withhold or impose any
Contractor Taxes from Contractor on any payment under Article 6, Owner shall
timely remit such Taxes to the applicable Governmental Authority under
Applicable Law. In the event Owner is required under Applicable Law to pay any
Contractor Taxes that cannot be fully applied toward payments to be made under
Article 6, Owner shall timely pay such amounts, with Contractor to promptly
reimburse Owner for the same within ten (10) Business Days, following receipt by
Contractor of an invoice for such amounts.


5.3    Fiscal Agreement Costs. *** shall have full financial responsibility and
pay any and all costs associated with those obligations set forth in the County
Fiscal Agreement attached hereto as Exhibit CC including all costs related to
guaranteed tax true-up payments, impact payments and ongoing costs related to
the decommissioning security but specifically excluding the ultimate obligation
to pay for the decommissioning of the Project. To the extent any credit support
or enhancement is required under the County Fiscal Agreement, *** shall be
exclusively responsible for the cost of providing such credit support or
enhancement but, except where any draw on such credit support or enhancement is
due to *** breach of the provisions of the County Fiscal Agreement regarding
such credit enhancement, *** shall be exclusively responsible for the cost of
any draws made against such credit support or enhancement and any obligation to
refresh such credit support or enhancement after such draw. Other than with
respect to the cost of decommissioning the Project and the costs described to be
*** costs in the immediately preceding sentence, *** shall have no obligation to
stand behind, repay or otherwise indemnify *** for any costs under the County
Fiscal Agreement.


5.4    Cash Grant Intention and Turnover. It is the intention of the Parties
that Owner is the owner of the PV Power Plant and entitled to any Cash Grant
payable in respect thereof. Consequently, in the event Contractor receives the
Cash Grant in circumstances where Contractor has not reacquired the PV Power
Plant or a Phase thereof pursuant to this Agreement or any other agreement
between Owner, NRG or an affiliate of NRG on the one hand and Contractor or an
Affiliate of Contractor on the other hand, Contractor shall segregate and hold
in trust for Owner any such amounts received, and remit any such amounts
received to Owner promptly, but in no event more than five (5) days after
receipt thereof.


6.    TERMS OF PAYMENT


*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.


-34-




--------------------------------------------------------------------------------





Concurrently with the execution and delivery of this Agreement, Owner is making
an initial payment to Contractor as specified on the attached Exhibit I-1. In
addition, Owner shall make payments to Contractor as follows:
6.1    Monthly Invoicing. Subject to the terms of this Agreement, Owner shall
make progress payments to Contractor on a monthly basis in accordance with the
Progress Payment Schedule attached hereto as Exhibit I-1, provided, however,
that the cumulative payments of the Contract Price shall not exceed the
Cumulative Maximum Amounts as set forth in Exhibit I-2. In connection with a
Change in Work for which schedule relief is provided, the CPM Schedule and the
Progress Payment Schedule shall be equitably adjusted to account therefor in a
Change in Work Form pursuant to Article 17. Subject to the provisions of this
Article 6, Contractor shall submit a monthly Contractor's Invoice to Owner in
accordance with Section 6.3. Payments due Contractor under this Agreement shall
be electronically transferred by wire transfer to the bank account and in
accordance with the bank instructions identified in Contractor's most recent
invoice in immediately available funds no later than the payment due date.
Invoice number and project name shall be referenced in the bank wire reference
fields. All payments shall be made in U.S. Dollars.


6.2    Progress Assessment. In order to verify the progress made by Contractor
in connection with any Contractor's Invoice submitted by Contractor, Owner shall
have the right to inspect the Work or any part thereof that Owner reasonably
requests, provided, however, that, subject to Section 6.8, such inspections
shall not delay payment by Owner to Contractor of any undisputed amount set
forth on Contractor's Invoice.


6.3    Contractor's Invoices. On or about the fifth (5th) Business Day of each
month after commencement of the Work, Contractor shall electronically deliver to
Owner a Contractor's Invoice for the Work completed in relation to the
applicable activities set forth in the Progress Payment Schedule in the
immediately preceding month (or portion thereof with respect to the first month
after commencement of the Work). Contractor shall not request in any
Contractor's Invoice the payment of any sum attributable to Work for which
Contractor has already been paid. Each Contractor's Invoice, with the exception
of the Final Contractor's Invoice, shall:


(a)    (i) identify which applicable activities described on the Progress
Payment Schedule for the Work have been completed; (ii) identify the related
progress payments set forth on the Progress Payment Schedule for the Work that
are then due; and (iii) identify any other known amounts then payable by Owner
to Contractor under any provision hereof (without limiting Owner's right to
dispute any amounts requested for payment pursuant to Section 6.8); (iv)
identify any Owner Taxes that are either required to be withheld by or
reimbursed to, Contractor; and (v) provide a summation of the previous amounts
invoiced by Contractor and the payments made by Owner; and
(b)    be accompanied by: (i) with respect to Work for which payment is
requested pursuant to such invoice, (A) conditional waiver and releases upon
progress payment (to the extent not previously submitted) substantially in the
form of Exhibit F-1 and otherwise complying with the requirements of California
-35-




--------------------------------------------------------------------------------



Civil Code Section 3262(d)(1) (or any successor statute) from Contractor and (B)
copies of conditional waiver and releases upon progress payment (to the extent
not previously submitted) substantially in the form of Exhibit F-1, and
otherwise complying with the requirements of California Civil Code Section
3262(d)(1) (or any successor statute) from each Major Subcontractor with respect
to Work performed and invoiced by each Major Subcontractor, in each case
sufficient to release all liens and lien rights under Applicable Law upon
receipt of such payment with respect to such Work; and (ii) with respect to Work
for which payments had previously been made to Contractor, (A) unconditional
waiver and releases upon progress payment (to the extent not previously
submitted) substantially in the form of Exhibit F-2, and otherwise complying
with the requirements of California Civil Code Section 3262(d)(2) (or any
successor statute) from Contractor and (B) copies of unconditional waiver and
releases upon progress payment (to the extent not previously submitted)
substantially in the form of Exhibit F-2, and otherwise complying with the
requirements of California Civil Code Section 3262(d)(2) (or any successor
statute) from each Major Subcontractor with respect to amounts (if any) due to
such Major Subcontractor which are not being contested in good faith by
Contractor, in each case sufficient to release all liens and lien rights under
Applicable Law with respect to such Work.
Contractor understands and agrees that any Contractor's Invoice that is
inaccurate shall not, only to the extent of such deficiency, constitute a valid
request for payment.
6.4    Owner Review. Within *** days after Owner receives a Contractor's Invoice
and all accompanying documentation required by Section 6.3, Owner shall Notify
Contractor concerning any dispute over the accuracy of, or entitlement to, any
amount of the submitted Contractor's Invoice and the basis for such dispute. If
Owner has not Notified Contractor within such *** day period of any good faith
objection thereto, Owner shall be deemed to have approved such Contractor's
Invoice.


6.5    Payments.


6.5.1    Payments. Subject to Section 6.8, Owner shall make payment to
Contractor for the full undisputed amount specified in each invoice, except as
set forth in Section 6.5.2 and Section 6.6, no later than *** days following the
date of Owner's receipt of Contractor's Invoice and supporting documentation in
the manner and detail and at the time required pursuant to Section 6.3. To the
extent payment of a monthly invoiced amount would cause cumulative payments of
the Contract Price to exceed the Cumulative Maximum Amounts set forth in Exhibit
I-2, Owner may defer payment of such excess to the first monthly period whereby
payment of such excess would not result in cumulative payments in excess of the
Cumulative Maximum Amount for such period.


6.5.2    Offsets. Without limiting its rights under Section 6.6, Owner may
offset against such payment any undisputed amount then due from Contractor


*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.


-36-




--------------------------------------------------------------------------------



pursuant to any provision of this Agreement; provided, however, that disputed
amounts shall be handled in accordance with Section 6.8.


6.5.3    Form of Payment. All payments to be made to either Party under this
Agreement shall be paid in Dollars and shall be paid electronically (by means of
ACH or wire) in immediately available funds. All payments shall be due within
*** days of the paying Party's receipt of the other Party's invoice (each, an
“Invoice Payment”) or, if such date is not a Business Day, on the immediately
succeeding Business Day, to such account as may be designated by each Party from
time to time by Notice to the other Party in accordance with Article 29,
provided, however, that banking transfer instructions have been provided by the
invoicing Party to the paying Party at least five (5) Business Days before the
first payment of the paying Party is due and payable.


6.5.4    Late Payments. Any undisputed payment due hereunder that is delinquent
by more than *** Business Days, shall, beginning on the next calendar day, bear
interest at the prime rate as published in “The Money Rates” Section of The Wall
Street Journal (U.S. Edition) on the date that payment was due, plus *** per
annum, until paid, but in any event not to exceed the maximum rate permitted by
Applicable Law (the “Contract Interest Rate”). The payment of interest
unaccompanied by payment of the delinquent payment shall not excuse or cure any
Event of Default or delay in such payment. Contractor shall be responsible for
paying all Subcontractors in connection with the Work completed by such
Subcontractor.


6.6    Retention.


6.6.1    Amount of Retention. Owner shall retain and withhold payment of ***,
without duplication, of all Invoice Payments made to Contractor (the
“Retention”) such that, at all times and subject to Section 6.6.2, the Retention
shall equal *** of the Gross Invoiced Amount, provided, that, Contractor, at its
sole cost and at any time, may provide a Retention L/C and the amount of such
Retention L/C shall reduce, dollar-for-dollar, the amount of the payments
previously or thereafter withheld for Retention under this Section 6.6.1 and
Owner shall pay to Contractor any such portion of the Retention for which the
Retention L/C is substituted within five (5) days following Owner's receipt of
such Retention L/C that is in accordance with this Section 6.6.1.


6.6.2    Release of Retention. Upon Substantial Completion of each Block, Owner
shall release the Retention applicable to all amounts invoiced relating to such
Block (or if any invoice relates to more than one Block, to the extent relating
to such Block) (or, as applicable, the Retention L/C shall be reduced
accordingly), except that Owner shall be entitled to deduct from the Retention
released to Contractor the Punch List Holdback applicable to such Block;
provided, (i) that on the PV Power Plant Substantial Completion Date, Owner
shall release all remaining Retention with the exception of the Punch List
Holdback associated with all Priority B Items still outstanding as of the PV
Power Plant Substantial Completion Date, and (ii) that in the event of an Owner
Caused Delay which results in deferral of a Block Substantial


*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.


-37-




--------------------------------------------------------------------------------



Completion Date for a period exceeding *** days, then Owner shall release the
Retention for the subject Block less any applicable Punchlist Holdback. In the
event a Block Substantial Completion is so deferred, Contractor shall continue
with all other Work under this Agreement, and shall, upon completion of the
Interconnection Facilities and any Network Upgrades, proceed, consistent with
the maintenance of scheduling efficiency in the Work and adherence to the CPM
Schedule, to perform any Work necessary to achieve Substantial Completion of the
applicable Block.


6.6.3    Release of Punch List Holdback. On a monthly basis, Contractor shall
invoice Owner for items on each Punch List which have been completed and
accepted by Owner in accordance with Agreement in the preceding month and Owner
shall release to Contractor the portion of the Punch List Holdback for such
completed items.


6.7    Final Contractor's Invoice. On or after the date on which Contractor
delivers to Owner a Notice of Final Completion in accordance with Section 15.7,
Contractor shall submit a final Contractor's Invoice (a “Final Contractor's
Invoice”) which shall set forth all amounts due to Contractor that remain unpaid
in connection with the Work (including (i) any remaining Punch List Holdback
that has not been released to Contractor in accordance with Section 6.6.3, (ii)
any amount of Performance Liquidated Damages to be refunded by Owner to
Contractor pursuant to Section 16.8, and (iii) any Owner Taxes paid by
Contractor or any Subcontractor for which Owner has not reimbursed Contractor
pursuant to Section 6.5). Unless Owner validly rejects Contractor's Notice of
Final Completion in accordance with Section 15.6, Owner shall pay to Contractor
the amount due under such Final Contractor's Invoice (the “Final Payment”) in
accordance with Section 6.5 and issue to Contractor the Final Completion
Certificate in accordance with Section 15.6. Contractor's Final Contractor's
Invoice shall include (i) with respect to Work for which the Final Payment is
requested, (A) conditional waiver and releases upon final payment substantially
in the form of Exhibit F-3, and otherwise complying with the requirements of
California Civil Code Section 3262(d)(3) (or any successor statute) from
Contractor and (B) copies of conditional waiver and releases upon final payment
substantially in the form of Exhibit F-3, and otherwise complying with the
requirements of California Civil Code Section 3262(d)(3) (or any successor
statute) from each Major Subcontractor with respect to work performed and
invoiced by each Major Subcontractor, in each case sufficient to release all
liens and lien rights under Applicable Law upon receipt of such Final Payment;
and (ii) with respect to Work for which payments had previously been made to
Contractor, unconditional waiver and releases upon final payment (to the extent
not previously submitted) substantially in the form of Exhibit F-4, and
otherwise complying with the requirements of California Civil Code Section
3262(d)(4) (or any successor statute) from Contractor and (B) copies of
unconditional waiver and releases upon final payment (to the extent not
previously submitted) substantially in the form of Exhibit F-4, and otherwise
complying with the requirements of California Civil Code Section 3262(d)(4) (or
any successor statute) from each Major Subcontractor with respect to amounts (if
any) due to such Major Subcontractor which are not being contested in good faith
by Contractor, in each case sufficient to release all liens and lien rights
under Applicable Law with respect to such Work, provided that, if Contractor is
unable to obtain all such waivers from any such Major Subcontractor, Contractor
may, in lieu thereof, furnish to Owner a bond or other security acceptable to
Owner to protect Owner, the PV Power Plant and the Site from any liens of such
Major Subcontractor or any claims made on account of such liens.


*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.


-38-




--------------------------------------------------------------------------------



6.8    Disputes Regarding Payments. Subject to Contractor's rights and remedies
under Article 20, failure by Owner to pay any invoiced amount disputed in good
faith until resolution of such dispute in accordance with Article 31 hereof
shall not alleviate, diminish, modify nor excuse the performance of Contractor
or relieve Contractor's obligations to perform hereunder, subject to the
provisions of such Article 31. Contractor's acceptance of any payment (including
Final Payment), and Owner's payment of any invoiced amount, shall not be deemed
to constitute a waiver of amounts that are then in dispute. Contractor and Owner
shall use reasonable efforts to resolve all disputed amounts reasonably
expeditiously and in any case in accordance with the provisions of Article 31.
No payment made hereunder shall be construed to be acceptance or approval of
that part of the Work to which such payment relates or to relieve Contractor of
any of its obligations hereunder. If a Contractor's Invoice was properly
submitted in accordance with all of the provisions of this Agreement and amounts
disputed by Owner with respect to such invoice are later resolved in favor of
Contractor, Owner shall pay interest on such disputed amounts due to Contractor,
at the Contract Interest Rate, from the date on which the interest on such
payment was originally due under Section 6.5.4 until the date such payment is
actually received by Contractor. If Owner has paid any amounts pursuant to a
Contractor's Invoice, which amounts are later disputed by Owner and such dispute
is thereafter resolved in favor of Owner, Contractor shall refund any such
payment and pay interest on such amount, at the Contract Interest Rate, from the
date on which the payment was originally made by Owner until such refunded
amount is received by Owner.


7.    COMMENCEMENT AND SCHEDULING OF THE WORK; DESIGN REVIEW


7.1    Notice to Proceed. Concurrently with the execution and delivery of this
Agreement Owner is issuing to Contractor a Full Notice to Proceed instructing
Contractor to commence performance of Work in accordance with the terms hereof.


7.2    Design Review. As of the date hereof, Owner and Contractor are continuing
review the design and selection of equipment for Phase I. In order to afford
Owner the opportunity to review Contractor's design and selection of equipment
for each subsequent Phase, Contractor shall, on not less than fifteen (15) days
prior notice to Owner and at a mutually agreed location, schedule a design
review conference (“Design Review Conference”) with respect to the design and
selection of equipment for each Phase. Each Design Review Conference shall take
place not less than ten (10) days before Contractor submits each design
submittal to the County of San Louis Obispo. Contractor shall bear the expenses
of the conference facility and meals during the conference. Each of Owner and
Contractor shall pay for the travel, lodging and other expenses of its own
participants in the Design Review Conference.


7.3    CPM Schedule Submission. Within seven (7) Days after the Effective Date,
Contractor shall prepare and submit to Owner for its review a level 2 critical
path method schedule for the Work using Primavera Project Planner 6.0
(“Primavera”) based upon the Schedule Milestones set forth in Exhibit G. The CPM
Schedule shall represent Contractor's best judgment as to how it shall complete
the Work in compliance with the Schedule Milestones including the Phase
Substantial Completion Guaranteed Dates, the PV Power Plant Substantial
Completion Guaranteed Date, and the Final Completion Guaranteed Date. Within ***
Days after the Effective Date, Contractor shall provide to Owner for Owner's
review a level 3 schedule for the Work using Primavera (“CPM Schedule”) based
upon the Schedule Milestones


*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.


-39-




--------------------------------------------------------------------------------



set forth in Exhibit G. The CPM Schedule shall represent Contractor's best
judgment as to how it shall complete the Work in compliance with the Schedule
Milestones including the Phase Substantial Completion Guaranteed Dates, the PV
Power Plant Substantial Completion Guaranteed Date, and the Final Completion
Guaranteed Date. The CPM Schedule shall, at a minimum, include the following
activities for the Work: engineering, procurement, equipment fabrication,
shipping, construction, commissioning, and testing. Without limiting the
foregoing, the CPM Schedule shall: (i) show the duration, early start dates,
early finish dates and available float for each activity, show activity number,
activity description and responsible Party or Subcontractor, reflect logical
relationships between activities with a reasonable duration for each activity,
show an uninterrupted critical path from the Full Notice to Proceed through
Substantial Completion and Final Completion; and (ii) include a general
description of the Work being performed. With each update of the CPM Schedule,
Contractor shall provide a material resource-loaded family of curves that
supports the CPM Schedule and reflects Contractor's Progress Payment Schedule.
Contractor shall use the CPM Schedule in planning, organizing, directing,
coordinating, performing and executing the Work, and the CPM Schedule shall be
the basis for evaluating progress of the Work.


7.4    Owner Review of the CPM Schedule. Owner may review the CPM Schedule for
general conformance with this Agreement, including the Schedule Milestones. If
Owner reasonably determines that the CPM Schedule does not conform with this
Agreement or the Schedule Milestones in any respect, Contractor shall promptly
revise and resubmit the CPM Schedule to Owner. Upon Owner's review of the CPM
Schedule and Contractor's revision of the CPM Schedule to correct any
deficiencies in the CPM Schedule noted by Owner, the CPM Schedule so reviewed
and corrected shall be the baseline CPM Schedule for the Work. Owner's review of
the CPM Schedule shall not relieve Contractor of any obligations for the
performance of the Work, change the Phase Substantial Completion Guaranteed
Dates, the PV Power Plant Substantial Completion Guaranteed Dates, or the Final
Completion Guaranteed Dates.


7.5    Progress Reporting, Monthly Updates to CPM Schedule. Contractor shall
prepare a Monthly Progress Report and submit it to Owner within five (5) days of
the end of each month. As part of the Monthly Progress Report, Contractor shall
update the CPM Schedule monthly to reflect the actual progress to date (“Monthly
Updated CPM Schedule”); provided, however, Contractor may not modify the Phase
Substantial Completion Guaranteed Dates or the PV Power Plant Substantial
Completion Guaranteed Date without a Change In Work Form being executed pursuant
to this Agreement, nor shall Contractor change any dates that relate to Owner's
obligations without obtaining Owner's written consent. If any schedule changes
affect a critical path for completion of any Scheduled Milestone, Contractor
shall provide Owner with a written explanation of such change along with the
Monthly Updated CPM Schedule. The Monthly Updated CPM Schedule shall be in the
same detail and form as required by the CPM Schedule.


7.6    Thirty Day Look Ahead Schedule. As part of the Monthly Progress Report,
Contractor shall submit to Owner a thirty Day look-ahead schedule (“30 Day
Look-ahead Schedule”), which shall be based on the CPM Schedule showing in
detail the activities to be performed during the next thirty (30) Days,
including target, forecast, and actual dates for each activity, shall be
detailed (at a minimum) at level 3 (within the meaning of Primavera), and shall
meet all other requirements of a Monthly Updated CPM Schedule.


-40-




--------------------------------------------------------------------------------



7.7    Form of Submittals. All submittals by Contractor to Owner of the CPM
Schedule and any Monthly Updated CPM Schedule shall be in accordance with
Exhibit B.


7.8    Delay Response Plan. If, at any time during the prosecution of the Work,
(i) should the Monthly Updated CPM Schedule show that any activity on the
Critical Path of the CPM Schedule is delayed such that Phase Substantial
Completion or PV Power Plant Substantial Completion will occur later than the
applicable Phase Substantial Completion Guaranteed Date or PV Power Plant
Substantial Completion Guaranteed Date, and (ii) Contractor or any of its
Subcontractors are in Owner's reasonable judgment responsible for such delay,
Owner may, in addition to any other remedies that it may have under this
Agreement, require that Contractor prepare a plan to explain and display how it
intends recover such delay (“Delay Response Plan”). Contractor shall do the
following after the determination by Owner of the requirement for a Delay
Response Plan:


7.8.1    Within *** days of such determination, Contractor shall prepare the
Delay Response Plan and submit it to Owner for its review. Contractor shall
prepare the Delay Response Plan even if Contractor disputes Owner's
determination of the need for a Delay Response Plan. The Delay Response Plan
shall represent Contractor's best judgment as to how it shall regain compliance
with the CPM Schedule and demonstrate the ability to achieve the Schedule
Milestones in accordance with this Agreement.


7.8.2    Within *** days of receipt of the Delay Response Plan, Contractor shall
participate in a conference with Owner, and with any other Person, including
Subcontractors, whom Owner designates to participate, to review and evaluate the
Delay Response Plan. Any revisions necessary as a result of this review shall be
resubmitted for review by Owner within three (3) days of the conference. The
revised Delay Response Plan shall then be the schedule which Contractor shall
use in planning, organizing, directing, coordinating, performing, and executing
the Work and for regaining compliance with and to achieve the Schedule
Milestones in accordance with this Agreement.


7.8.3    As applicable, Contractor shall perform the Work in accordance with the
Delay Response Plan.


7.8.4    Until such time as Owner is satisfied that the Delay Response Plan will
result in the achievement of the Schedule Milestones in accordance with this
Agreement, Contractor shall meet with Owner at the Site on a weekly basis to
determine the effectiveness of the Delay Response Plan and to determine whether
Contractor will achieve the Schedule Milestones in accordance with this
Agreement. If, in the opinion of Owner, Contractor is still behind schedule,
Contractor shall be required to prepare another Delay Response Plan to take
effect immediately upon written approval by Owner. Contractor shall prepare such
Delay Response Plan even if Contractor disputes Owner's opinion.


7.8.5    In preparing and executing the Delay Response Plan, Contractor shall
take all reasonable steps to regain compliance with the CPM Schedule.


*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.


-41-




--------------------------------------------------------------------------------



7.8.6    The cost of preparing the Delay Response Plan shall be for Contractor's
account.


7.8.7    Owner's requirement, review and approval of any Delay Response Plan
shall not relieve Contractor of any obligations for the performance of the Work,
change the Phase Substantial Completion Guaranteed Dates, the PV Power Plant
Substantial Completion Guaranteed Date or the Schedule Milestones.


8.    FORCE MAJEURE; EXCUSABLE EVENT


8.1    Certain Events. No failure or omission to carry out or observe any of the
terms, provisions or conditions of this Agreement shall give rise to any claim
by either Party against the other Party hereto, or be deemed to be a breach of,
or default under, this Agreement if such failure or omission shall be caused by
or arise out of a Force Majeure Event or an Excusable Event. No payment
obligations of either Party that was due prior to the occurrence of a Force
Majeure Event or Excusable Event causing the suspension of performance shall be
excused as a result of such occurrence.


8.2    Notice of Force Majeure Event and Excusable Event. If either Party's
ability to perform its obligations under this Agreement is affected by a Force
Majeure Event or, in the case of Contractor, an Excusable Event, the Party
claiming such event shall, promptly after it becomes aware of the occurrence of
the event, and in any event no more than *** days after the claiming Party
becomes aware of such occurrence, give Notice to the other Party (a “Delay
Notice”) of the occurrence of such event, including what date the claiming Party
became aware of the occurrence of such event and an estimate of the event's
anticipated duration and effect upon the performance of its obligations (to the
extent such information is available) and any action being taken to avoid or
mitigate its effect. The claiming Party shall have a continuing obligation to
deliver to the other Party regular updated reports and any additional
documentation and analysis supporting its claim regarding such event promptly
after such information is available to the claiming Party. Within *** days after
a Force Majeure Event or Excusable Event has ended, the Party that was affected
by such Force Majeure Event or Excusable Event shall give Notice to the other
Party of: (i) the length of time such Force Majeure Event or Excusable Event was
in effect; (ii) the effect such Party claims such Force Majeure Event or
Excusable Event had on any Substantial Completion Guaranteed Date, on the dates
for achievement of Phase Substantial Completions set forth in Sections 16.1(i),
(ii), (iii), and (iv) (but specifically excluding the date specified with
respect to Section 16.1(i)(b)), or the Final Completion Guaranteed Date, as
applicable and (iii) in the case of a Force Majeure Event or Excusable Event
affecting Contractor's performance of its obligations hereunder, any additional
costs incurred (which shall be determined in accordance with Article 17) by
reason of such Force Majeure Event or Excusable Event.


8.3    Scope of Suspension; Duty to Mitigate. The suspension of, or impact on,
performance due to a Force Majeure Event or an Excusable Event shall be of no
greater scope and no longer duration than is required by the effect of such
Force Majeure Event or Excusable Event. The Party entitled to claim such event
shall use its commercially reasonable efforts:


*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.


-42-




--------------------------------------------------------------------------------



(a)    to mitigate the duration of, and costs arising from, any suspension or
delay in, or other impact on, the performance of its obligations under this
Agreement; and
(b)    to continue to perform its obligations hereunder not affected by such
event.
When the claiming Party is able to resume performance of its obligations under
this Agreement, such Party shall give Notice to the other Party to that effect.
8.4    Contractor's Remedies.


8.4.1    Force Majeure Events and Excusable Events. As Contractor's remedy for
the occurrence of a Force Majeure Event or an Excusable Event and provided that
Contractor has otherwise materially complied with the applicable provisions of
Section 8.2, if a Force Majeure Event or an Excusable Event occurs: (a) the CPM
Schedule, the applicable Work, the dates for achievement of Phase Substantial
Completions set forth in Sections 16.1(i), (ii), (iii), and (iv) (but
specifically excluding the date specified with respect to Section 16.1(i)(b)),
and any applicable Substantial Completion Guaranteed Date(s) affected by such
Force Majeure Event or Excusable Event shall be equitably adjusted to account
for the impact of such Force Majeure Event or Excusable Event on Contractor's
performance of the Work and (b) if the delay due to a Force Majeure Event or
Excusable Event exceeds ***, or if Contractor's costs increase by an amount
exceeding *** despite Contractor's efforts to mitigate any such increase
pursuant to Section 8.3(a), the Contract Price shall be increased by the sum of
the actual and reasonably substantiated costs incurred by Contractor
attributable to such Force Majeure Event or Excusable Event.


8.4.2    Changes In Work. Upon the occurrence of a Force Majeure Event or an
Excusable Event for which Contractor is entitled to a change in the Contract
Price, the CPM Schedule and the applicable Work (and any other key dates,
including the dates for achievement of Phase Substantial Completions set forth
in Sections 16.1(i), (ii), (iii), and (iv) (but specifically excluding the date
specified with respect to Section 16.1(i)(b)), and any applicable Substantial
Completion Guaranteed Date(s)) affected by such Force Majeure Event or Excusable
Event, Contractor and Owner shall prepare a Change In Work Form in accordance
with Article 17. Contractor's sole remedy for the effects of a Force Majeure
Event or Excusable Event on Contractor's performance hereunder shall be the
changes to this Agreement as set forth in Section 8.4.1.


8.5    Termination Due to Force Majeure and Excusable Event.


8.5.1    Termination Due to Prolonged Force Majeure Event. If a Force Majeure
Event has occurred and Contractor is prevented from performing the Work for more
than *** consecutive days as a result thereof, either Party may terminate this
Agreement by Notice to the other Party.


*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.


-43-




--------------------------------------------------------------------------------



8.5.2    Termination Due to Prolonged Excusable Event. If any Excusable Event
has occurred and continues for more than *** consecutive days: (i) Contractor
may terminate this Agreement by Notice to Owner and (ii) except if such
Excusable Event is the result of an Owner-Caused Delay, Owner may terminate this
Agreement by Notice to Contractor.


8.5.3    Contractor Right to Payment. Upon any termination pursuant to Section
8.5.1 or Section 8.5.2, Contractor ***.


9.    SUBCONTRACTORS AND SUPPLIERS


9.1    Subcontracts Generally.


9.1.1    Subject to Section 9.2, Contractor may have portions of the Work
performed by Subcontractors or Suppliers, including its Affiliates or their
employees, provided, that in such event, Contractor shall remain responsible for
such Work and Owner will look solely to Contractor as if the Work were performed
by Contractor, and Contractor shall cause such Subcontractors and Suppliers to
comply with the obligations of Contractor hereunder to the extent applicable to
the Work they perform. The total aggregate value of all agreements between
Contractor and all Subcontractors that are not required to provide the lien
waivers described in Section 6.3 and 6.7 shall not exceed ***.


9.1.2    Not less than ten (10) Business Days prior to entering into any
agreement with a Subcontractor in respect of a contract that has an estimated
value less than *** for any portion of the Work, Contractor shall Notify Owner
of the proposed agreement. Within five (5) Business Days of such Notice, Owner
shall Notify Contractor of any election to apply Section 1.A.(2) or Section or
1.A.(3) of Exhibit CC to such agreement. In the event Owner fails to timely
provide such Notice, it shall be deemed that Section 1.A.(3) of Exhibit CC shall
apply to such agreement.


9.2    Use of Specified Suppliers and Specified Subcontractors. Set forth in
Exhibit L is a schedule of Specified Suppliers and Specified Subcontractors who,
notwithstanding anything to the contrary herein, Contractor shall be entitled to
engage in furtherance of Contractor's obligations under this Agreement without
the consent of Owner. Contractor shall Notify Owner of any additional suppliers
or subcontractors that Contractor anticipates engaging that, if engaged, would
be deemed a Specified Supplier or Specified Subcontractor. Owner shall have the
right to review and approve such engagement, such approval not to be
unreasonably withheld, delayed or conditioned, and, following such Owner
approval, Exhibit L shall be deemed to be amended to reflect such additional
approved Specified Supplier or Specified Subcontractor (which thereafter shall
be deemed a Specified Supplier or Specified Subcontractor, as applicable). ***.
Contractor shall update and amend Exhibit L by Notice to Owner from time to time
as necessary to reflect additions or changes thereto in accordance with this
Section 9.2. Contractor acknowledges and


*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.


-44-




--------------------------------------------------------------------------------



agrees that it shall remain fully responsible and liable for performance of any
obligations of its Suppliers and Subcontractors.


9.3    Assignment. No subcontract or purchase order shall bind or purport to
bind Owner, but each subcontract and purchase order with a Major Subcontractor
shall provide for the assignment of such subcontract or purchase order to Owner,
or at Owner's request, to the Owner Financing Parties (if any), upon the
termination of this Agreement pursuant to Section 20.1, provided that each
assignee (except for collateral assigns) shall have sufficient creditworthiness,
established to Contractor's or the applicable Major Subcontractor's
satisfaction, to meet its payment obligations to such Major Subcontractor.


9.4    Supply of Inverter Equipment. Contractor agrees that, unless otherwise
consented to in writing by Owner, the PV Power Plant shall be built with
inverter equipment supplied by a Specified Supplier set forth in Exhibit L,
provided such inverter equipment meets the requirements of this Agreement and
all Applicable Laws and Applicable Permits.


9.5    Supply of Photovoltaic Modules. Contractor shall build the PV Power Plant
with photovoltaic modules manufactured by SunPower Corporation or its
Affiliates. Such modules shall meet the requirements of this Agreement and all
Applicable Laws and Applicable Permits.


9.6    Separate Owner Purchase of Photovoltaic Modules and Inverter Equipment.
Notwithstanding anything else to the contrary within this Agreement, including
(without limitation) Sections 9.4, 9.5 19.2, 23.1 and 23.2 hereof:


9.6.1    Upon delivery of written notice from Owner to Contractor no later than
November 1, 2011, Contractor and Owner shall execute and deliver to each other
one or more Materials and Equipment Supply Agreements, each of which shall be in
the form substantially set forth in Exhibit EE hereto. Owner shall in such
notice identify for which Phase the inverter equipment and/or PV modules to be
separately sold to Owner under that Materials and Equipment Supply Agreement
shall be used.
  
9.6.2    Contractor shall use and incorporate the PV modules and/or inverter
equipment sold to Purchaser under any Materials and Supply Agreement into the
Phase set forth in each of such Materials and Equipment Supply Agreement and
such notice delivered under Section 9.6.1 in respect of such Materials and
Equipment Supply Agreement and otherwise in accordance with this Agreement.


9.6.3    Contractor represents and warrants that the prices charged by
Contractor to Owner for PV modules and/or inverter equipment sold to Purchaser
under each Materials and Equipment Supply Agreement represent the reasonable
fair market value of such PV modules and inverter equipment. Owner reserves the
right to audit, through the use of a mutually agreed third Party, Contractor's
records to validate compliance with this provision.


9.6.4    Owner shall notify Contractor of any material communications between
Owner or Owner Parent, on the one hand, and the U.S. Department of the Treasury,
on the other hand, within five (5) Business Days after such material


-45-




--------------------------------------------------------------------------------



communication has been sent or received by Owner or Owner Parent, regarding any
Cash Grant with respect to any Phase or the Project or any application for such
a Cash Grant. Owner shall provide Contractor with the opportunity to
meaningfully participate in meetings and any proceedings involving such
applications or Cash Grant (at Contractor's own cost and expense). ***.


10.    LABOR RELATIONS


10.1    General Management of Employees. Notwithstanding the provisions of
Section 10.3, and subject to Section 10.5, Contractor shall preserve its rights
to exercise and shall exercise its management rights in performing the Work.
Such management rights shall include the rights to hire, discharge, promote and
transfer employees; to select and remove persons or supervision; to establish
and enforce reasonable standards of production; to introduce labor saving PV
Power Plant Hardware; to determine the number of craftsmen necessary to perform
a task, job or project; and to establish, maintain and enforce rules and
regulations conducive to efficient and productive operations.


10.2    Project Labor Agreement. Contract has caused Fluor Constructors
International, Inc. (“Fluor”) to assign to Contractor the PLA, and Contractor
has assumed all obligations of Fluor thereunder. The Assignment and Assumption
Agreement is attached hereto as Exhibit Z-1.


10.3    Labor Disputes. Contractor shall use reasonable efforts to adopt
policies and practices designed to avoid Labor Disputes and to minimize the risk
of labor-related delays or disruption of the progress of the Work. Contractor
shall advise Owner promptly, in writing, of any actual or threatened Labor
Dispute of which Contractor has knowledge that might materially affect the
performance of the Work by Contractor or by any of its Subcontractors.
Notwithstanding the foregoing, the settlement of Labor Disputes shall be at the
discretion of the Party having the difficulty.


10.4    Personnel Documents. Contractor shall ensure that at the time of hiring,
all its personnel and personnel of any Subcontractors performing the Work on the
Site are in possession of all such documents as may be required by any and all
Applicable Laws.


10.5    Key Personnel. Contractor shall provide staff to supervise and
coordinate the Work of Contractor and its Subcontractors on the Site. Subject to
Contractor's right to terminate the employment of such personnel pursuant to
Section 10.1, Contractor shall ensure that the Key Personnel shall at all times
hold and perform the duties of their respective positions (other than


*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.


-46-




--------------------------------------------------------------------------------



with respect to Key Personnel who terminate their employment with Contractor).
Any replacement of the Key Personnel shall be subject to the prior written
consent of Owner, which shall not be unreasonably withheld or delayed. If Owner
fails to respond to a request for consent within five (5) business days after
Contractor's request, Owner shall be deemed to have consented to including the
proposed individual among the Key Personnel.


10.6    Replacement of Employees and Other Persons at Owner's Request.
Notwithstanding anything in this Article 10 to the contrary, within forty-eight
(48) hours after receiving a written request by Owner, which request shall
include reasonable substantiating details, Contractor shall remove from the PV
Power Plant, the Site, and from any performance of the Work, and cause any
Subcontractor to remove from the PV Power Plant, the Site and from any
performance of the Work, as soon as reasonably practicable, any Person
performing the Work (including any of the Key Personnel) whom Owner reasonably
believes to be creating a material safety hazard or who engages in misconduct,
is incompetent or negligent or whose off-Site conduct Owner reasonably believes
is harming or having a negative effect on the perception of the Project or
Owner's relationship with the surrounding community. In the event Contractor
disagrees that any such Person should be removed pursuant to this Section 10.6,
Owner and Contractor shall submit such disagreements to their senior management
pursuant to Section 31.3.


11.    INSPECTION


11.1    Inspection. Owner and Owner Representatives, including Owner's Engineer,
shall have the right to observe and inspect the Work. Such observations and
inspections (i) shall not unduly interfere with performance of the Work, (ii)
shall be arranged at reasonable times and with reasonable advance Notice to
Contractor and (iii) shall comply with Applicable Law and this Agreement,
including Contractor's Safety Program.


12.    SITE CONDITIONS


12.1    Assumed Site Conditions. ***


12.2    Additional Site Condition Information. Owner shall promptly provide to
Contractor any additional information relating to Site Conditions that Owner or
its Affiliates discover or that comes into Owner's or its Affiliates' possession
from time to time.


13.    PERFORMANCE GUARANTEE; COMMISSIONING; TESTING


13.1    Performance Guarantee and Other Requirements. Contractor shall perform
the Work so that each Phase and the PV Power Plant satisfies the applicable
Performance Guarantee and other requirements set forth in Exhibit H-2, Exhibit
H-3, and Exhibit H-4, respectively.


13.2    Commissioning Procedures. Contractor shall provide a Commissioning Plan
for each Block and each Phase, as applicable, in accordance with the
Commissioning Procedures.


13.3    Performance Acceptance Test Procedures and PV Power Plant Functional
Test Procedures. Contractor shall perform the Performance Acceptance Tests for
each Block,


*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.


-47-




--------------------------------------------------------------------------------



each Phase and the PV Power Plant in accordance with the Performance Acceptance
Test Procedures and, as it relates to the PV Power Plant, the PV Power Plant
Functional Test Procedures, all as set forth in the applicable Exhibit H.


14.    SYSTEMS, PERFORMANCE ACCEPTANCE TESTS, AND COMPLETION


14.1    System Turnover.


14.1.1    Designation of Systems. Within *** following the date Owner issues the
Notice to Proceed, Contractor shall designate the functional boundaries of
discrete parts, components and/or areas of the Facility (each a “System”) that
will be utilized by Contractor to facilitate Pre-Commissioning and Commissioning
and the orderly turnover of each System of the Facility to Owner and shall
submit such designations to Owner for Owner's written approval.


14.1.2    Preparation of System Turnover Package. For each System designated in
accordance with Section 14.1.1, Contractor shall develop a System turnover
package in accordance with Exhibit B (the “System Turnover Package”).


14.1.3    Preparation of Facility Commissioning Plan. Not less than *** prior to
the scheduled date for commencement of Commissioning of the first Block,
Contractor shall submit to Owner, for its review and approval, the proposed
Commissioning Plan developed in accordance with the requirements set forth in
Exhibit M. Owner will review and respond to Contractor's proposed Commissioning
Plan within thirty (30) Days following submission to Owner, and the Parties and
Owner's Representative shall meet to finalize the Commissioning Plan within five
(5) Days of Owner's Representative's response. Thereafter, Contractor shall
incorporate any necessary edits to the proposed Commissioning Plan and submit
the final version of the Commissioning Plan to Owner within thirty (30) Days of
such meeting. Owner's review and approval of the Commissioning Plan shall in no
way relieve Contractor of its responsibility for performing the Work in
compliance with this Agreement.


14.1.4    Acceptance of a System for Commissioning. As soon as Contractor has
completed all Pre-Commissioning activities associated with a System, Contractor
shall submit to Owner the initial System Turnover Package for such System. Upon
receipt, Owner shall review the System Turnover Package and within ten (10) Days
of receipt advise Contractor whether it accepts such System Turnover Package.
Upon verification by Owner that a System Turnover Package is complete Owner
shall accept the System Turnover Package and shall evidence such acceptance by
written notification thereof to Contractor.


14.1.5    Commissioning of a System. Upon Owner's acceptance of a System
Turnover Package, Contractor shall proceed with the Commissioning activities
associated with such System and conduct all functional testing of the System, as
set forth in the Commissioning Plan developed in accordance with Section 14.1.3.


*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.


-48-




--------------------------------------------------------------------------------



14.1.6    Classification of Punch List Items. With each System Turnover Package
submitted to Owner, Contractor shall include a punch list for each individual
System to compile and update, on a continuing basis, a master list of all
outstanding items requiring completion or rectification to achieve, as
applicable, Substantial Completion and Final Completion including (i) all
outstanding punch list items for each System, and (ii) any other Work remaining
to be completed to achieve, as applicable, Substantial Completion and Final
Completion (the “Punch List”). The Punch List shall contain:


(a)    Those items, the lack of which or the failure to rectify or complete
prior to the applicable Substantial Completion which when considered
individually or in the aggregate of all Punch List items for the PV Power Plant,
would preclude the achievement of the applicable Substantial Completion,
including any defect in the design, construction, installation, operation or
performance of the System or incomplete Work, that (i) adversely affects the
ability of the System or any part of the PV Power Plant to be operated safely
and in compliance with Applicable Law or the manufacturer's or vendor's
operations and maintenance expectations and recommendations, (ii) prevents,
interrupts, disrupts or interferes with or may prevent, interrupt, disrupt or
interfere with the normal and continuous operation of such System or any part of
the PV Power Plant in accordance with the Plant Specifications (“Priority A
Items”); and.


(b)    Those items, the lack of which or the failure to rectify or complete
which would not preclude the achievement of an applicable Substantial Completion
but would preclude the achievement of Final Completion (“Priority B Items”).
Priority B Items do not and cannot include Priority A Items.
Included with each Punch List submitted by Contractor under this Section 14.1.6,
Contractor shall include, for Owner's approval, its cost estimate for rectifying
or completing each Priority B Item (the “Punch List Amount”). Within five (5)
Business Days of receipt of each Punch List, Owner shall inform Contractor
whether it disagrees with Contractor's estimated Punch List Amounts. If Owner
does not notify Contractor of its disagreement with Contractor's estimated Punch
List Amounts within such five (5) Business Day Period, the Punch List Amounts
shall be deemed approved by Owner. Any disagreement as to Punch List Amounts
shall be resolved pursuant to Article 31.
14.1.7    Owner's Right to Identify Punch List Items. Notwithstanding anything
herein to the contrary, Owner may, at any time prior to Final Completion, notify
Contractor in writing of any deficiency in or incomplete portion of the Work to
be added to the Punch List for correction or completion by Contractor in
accordance with this Agreement, provided, however, that any such deficiency
which constitutes a Priority A Item and which is discovered by or reported to
Contractor prior to Substantial Completion shall, at the election of Owner (i)
be remedied by Contractor prior to the achievement of Substantial Completion, or
(ii) be added to the Punch List as a Priority B Item for remediation prior to
Final Completion.


14.1.8    Completion of Punch List Items.


-49-




--------------------------------------------------------------------------------



14.1.8.1    Prior to the applicable Substantial Completion Contractor shall
rectify or complete in accordance with the standards set forth in this
Agreement, including the Plant Specifications and the Scope of Work, all
Priority A Items which have been identified and placed on the Punch List prior
to Substantial Completion.


14.1.8.2    Prior to Final Completion, Contractor shall rectify or complete in
accordance with the standards set forth in this Agreement, including the
Specifications and the Scope of Work, all Priority B Items which have not been
satisfactorily rectified or completed prior to Substantial Completion.
14.1.8.3    In the event that Contractor fails to commence in a reasonable
period of time after the applicable Substantial Completion or to diligently
proceed thereafter with the rectification or completion of Priority B Items
remaining at or after the applicable Substantial Completion so as to rectify or
complete such Priority B Items by the Final Completion Guaranteed Date, Owner
may rectify or complete such Priority B Items itself or through its designee at
the expense of Contractor. In the event Owner elects to rectify or complete such
Priority B Items, either itself or through a designee, Contractor shall
immediately pay Owner (directly, or through forfeiture of the applicable Punch
List Holdback amount) all costs and expenses incurred in rectifying or
completing such Priority B Items.


14.1.8.4    Following Substantial Completion, Contractor shall complete any
outstanding Priority B Items so as not to interrupt, disrupt or interfere with
the normal and continuous operation of any portion of the PV Power Plant;
provided, however, should an unforeseen circumstance arise such that the
completion of any such Priority B Items may cause interruption, disruption or
interference with the normal and continuous operation of any portion of the PV
Power Plant, Contractor shall complete such Priority B Items during scheduled or
unscheduled facility downtime or as otherwise directed by Owner so as not to
cause any interruption in Owner's commercial activities at the Site. All
Priority B Items shall be completed by the Final Completion Guaranteed Date. In
no event shall this Section be interpreted to modify the definition of Priority
B Items, as such items are not to be of the character that could interrupt,
disrupt or interfere with the normal and continuous operation of any portion of
the PV Power Plant.


14.2    Acceptance Tests. Contractor shall perform the Performance Acceptance
Tests and the PV Power Plant Functional Tests in accordance with the Performance
Acceptance Test Procedures and PV Power Plant Functional Test Procedures.
Contractor shall give advance Notice (which Notice may be by email) to Owner of
the performance of any Performance Acceptance Test or PV Power Plant Functional
Tests at least *** weeks prior to commencing such tests. Contractor shall keep
Owner continuously apprised of the schedule for Performance Acceptance Tests and
the PV Power Plant Functional Tests including any changes in the schedule, the
commencement and performance of such tests, and shall give Owner Representative
at least *** advance Notice (which Notice may be by email) of the re-performance
of any such tests.


14.2.1    Test Reports. Contractor shall submit a test report for each
Performance Acceptance Test and PV Power Plant Functional Tests performed by
Contractor within *** days after the completion of such Performance Acceptance


*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.


-50-




--------------------------------------------------------------------------------



Test, which report shall provide the such test results, together with a
comparison to, and showing of compliance with, the applicable criteria and other
testing requirements and criteria set forth in Exhibit H-1, H-2, H-3, and H-4,
as applicable. Contractor shall cause all reports to contain the test data and
calculations to allow Owner to verify the conclusions of such report.


14.2.2    Owner's Right to Observe Testing. Representatives of Owner, including
Owner's Engineer, shall have the right to be present during any tests performed
by Contractor under this Article 14.


14.2.3    Failure to Pass Acceptance Tests and PV Power Plant Functional Tests;
Non-Conforming Work. Subject to Sections 16.4 through 16.7, if any Block, Phase,
or the PV Power Plant as a whole, shall not pass the applicable Performance
Acceptance Test or PV Power Plant Functional Tests, Contractor shall, at
Contractor's sole cost and expense (subject to Article 8), in accordance with
the Performance Acceptance Test Procedures or the PV Power Plant Functional Test
Procedures, take such corrective actions as to such Block, the Phase or the PV
Power Plant as a whole, as the case may be, to address such failure to pass the
Performance Acceptance Test or the PV Power Plant Functional Test Procedures;
provided that all such corrective action shall otherwise be in compliance with
the requirements for the Work hereunder. If at any time during and promptly
after completion of the Performance Acceptance Test or the PV Power Plant
Functional Tests (or any re‑performance of any such tests or pursuant to any
Remedial Plan, and regardless of achievement of the Performance Guarantee or
Minimum Performance Guarantee), Owner advises Contractor in writing of any
Defect that was discovered during a Performance Acceptance Test or PV Power
Plant Functional Tests, Contractor shall, at Contractor's sole cost and expense
(subject to Article 8), correct any Defect (except if such Defect is a Priority
B Item, in which case it shall be included on the Punch List with respect to the
applicable Block or Phase, as the case may be), and within five (5) Days after
correcting such Defect provide Notice to Owner that such corrective measures
have been completed. Any dispute regarding the existence or correction of any
such Defect shall be resolved pursuant to Article 31.


15.    BLOCK, PHASE AND PV POWER PLANT SUBSTANTIAL COMPLETION


15.1    Block Completion.


15.1.1    Initial Block to Achieve Block Completion The following are the
conditions precedent for the initial Block to achieve Block Substantial
Completion:


(a)    such Block has achieved Mechanical Completion;
(b)    all Systems supporting the initial Block have been completed and accepted
by Owner in accordance with Section 14.1;
(c)    the Interconnection Facilities and the PV Power Plant Interconnection
Facilities have been completed to such a point so as to permit the Block
Substantial Completion Tests for such Block to be conducted;
-51-




--------------------------------------------------------------------------------



(d)    the Block Substantial Completion Tests for such Block have been
Successfully Run;
(e)    Owner has received all Contractor Deliverables required to be delivered
in connection with the first Block Substantial Completion;
(f)    the Punch List for such Block has been prepared in accordance with
Section 14.1.6;
(g)    Contractor shall have delivered the applicable Waiver and Release Forms
required to be delivered pursuant to Section 6.3(b) with respect to such Block;
and
(i)    Contractor has obtained, and Owner has received copies of, all Contractor
Acquired Permits necessary for the commencement and ongoing operation of such
Block in accordance with Applicable Law.
15.1.2    Each Successive Block to Achieve Block Completion. The following are
the conditions precedent for each successive Block (after the initial Block) to
achieve Block Completion:


(a)    such Block has achieved Mechanical Completion;
(b)    all Systems supporting such Block have been completed and accepted by
Owner in accordance with Section 14.1;
(c)    the Interconnection Facilities and PV Power Plant Interconnection
Facilities have been completed to such a point so as to permit the Block
Substantial Completion Tests for such Block to be conducted and such Block to be
operated in conjunction with all other Blocks that previously achieved Block
Substantial Completion;
(d)    the Block Substantial Completion Tests for such Block have been
Successfully Run;
(e)    Owner has received all Contractor Deliverables required to be delivered
in connection with such Block Substantial Completion;
(f)    the Punch List for such Block has been prepared in accordance with
Section 14.1.6;
(g)    Contractor has obtained, and Owner has received copies of, all Contractor
Acquired Permits necessary for the commencement and ongoing operation of such
Block in accordance with Applicable Law; and
(h)    Contractor shall have delivered all applicable Waiver and Release Forms
required to be delivered pursuant to Section 6.3(b) with respect to such Block.
15.1.3    Block Substantial Completion Notice and Certificate. Contractor shall
deliver to Owner a Notice of Substantial Completion with respect to


-52-




--------------------------------------------------------------------------------



each Block as provided in Section 15.4, and the provisions of such Section 15.4
shall apply with respect to the issuance of a Block Substantial Completion
Certificate with respect to a Block and the occurrence of the Substantial
Completion Date for such Block.


15.2    Phase Substantial Completion.


15.2.1    Phase Substantial Completion. The following are the conditions
precedent for each Phase to achieve “Phase Substantial Completion”:


(a)    with respect to Phase 1, all of the conditions set forth in Section
15.1.1 have been satisfied (or have been waived by Owner), and, with respect to
all Phases other than Phase 1, all of the conditions set forth in Section 15.1.2
have been satisfied (or have been waived by Owner) with respect to each of the
Blocks comprising such Phase (including that all of the Blocks comprising such
Phase have achieved Substantial Completion);


(b)    the Phase Substantial Completion Tests for such Phase have been
Successfully Run and Minimum Performance Guarantee for such Phase has been
achieved;
(c)    except with respect to Phase 1, Owner has received all Contractor
Deliverables (if any) required to be delivered in connection with such Phase
Substantial Completion Date;
(d)    all undisputed Delay Liquidated Damages with respect to such Phase then
due and payable, if any, pursuant to Article 15 have been paid;
(e)    all undisputed Performance Liquidated Damages with respect to such Phase
then due and payable, if any, pursuant to Article 15 have been paid; and
(f)    training of Operating Personnel in accordance with Section 3.15 of this
Agreement in respect of Phase 1 is complete.
15.2.2    Phase Substantial Completion Notice and Certificate. Contractor shall
deliver to Owner a Notice of Substantial Completion with respect to each Phase
as provided in Section 15.4, and the provisions of such Section 15.4 shall apply
with respect to the issuance of a Phase Substantial Completion Certificate with
respect to a Phase and the occurrence of the Substantial Completion Date for
such Phase.


15.3    PV Power Plant Substantial Completion.


15.3.1    Conditions to PV Power Plant Substantial Completion. The following are
the conditions precedent for the PV Power Plant Substantial Completion:


(a)    each Phase has achieved Phase Substantial Completion;
-53-




--------------------------------------------------------------------------------



(b)    substation completion has been achieved and all of the Work comprising
electrical works required to provide an integrated electrical system from the
point of interconnection to each individual Block with the requirements of this
Agreement, and Contractor has delivered to Owner copies of all test reports and
electrical schematics relating thereto required under this Agreement;
(c)    all civil works constituting a part of the Work are complete and meet the
requirements of this Agreement;
(d)    the PV Power Plant Substantial Completion Tests for the PV Power Plant
Substantial Completion have been Successfully Run and the PV Power Plant has
achieved the Minimum Performance Guarantee;
(e)    Owner has received all Contractor Deliverables (if any) required to be
delivered in connection with the PV Power Plant Substantial Completion Date;
(f)    Contractor shall have delivered all applicable Waiver and Release Forms
required to be delivered pursuant to Section 6.3(b) with respect to the PV Power
Plant and all Work;
(g)    Contractor has obtained, and Owner has received copies of, all Contractor
Acquired Permits necessary for the commencement and ongoing operation of the PV
Power Plant in accordance with Applicable Law and otherwise required to be
obtained by Contractor hereunder as of such time, such Contractor Acquired
Permits are in full force and effect, and Contractor shall have completed all
requirements under each such Contractor Acquired Permit required to be completed
as of such time, subject to any final Punch List items; and
(h)    all training of Operating Personnel in accordance with Section 3.15 of
this Agreement is complete.
15.3.2    PV Power Plant Substantial Completion Certificate. Contractor shall
deliver to Owner a Notice of Substantial Completion with respect to the PV Power
Plant as provided in Section 15.4, and the provisions of such Section 15.4 shall
apply with respect to the issuance of the PV Power Plant Substantial Completion
Certificate and the occurrence of the PV Power Plant Substantial Completion
Date.


15.4    Notice of Substantial Completion. When Contractor believes that it has
satisfied the provisions of Section 15.1, 15.2 or 15.3, as applicable,
Contractor shall deliver to Owner a Notice of Substantial Completion with
respect to the applicable Block or Phase or with respect to the PV Power Plant,
as applicable. Owner shall, within ten (10) days after receipt of such Notice,
issue the Substantial Completion Certificate with respect to such Block or Phase
or with respect to the PV Power Plant, as applicable, or if Owner rejects such
Contractor's Notice, respond in writing giving its reasons for such rejection
and Contractor shall take the appropriate corrective action to achieve
Substantial Completion for such Block, Phase or PV Power Plant, as applicable
***


*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.


-54-




--------------------------------------------------------------------------------



*** Upon completion of any corrective action, Contractor shall provide to Owner
a new Notice of Substantial Completion for approval. This process shall be
repeated on an iterative basis until Owner accepts (or is deemed to have
accepted) such Notice of Substantial Completion, and issues the Substantial
Completion Certificate with respect to such Block or Phase or with respect to
the PV Power Plant, as applicable. The “Substantial Completion Date” for any
applicable Block, Phase or PV Power Plant shall be the day after the date on
which the last of the conditions of Section 15.1, 15.2 or 15.3, as applicable,
was satisfied or, in the discretion of Owner, waived.


15.5    Final Completion . Final Completion of the PV Power Plant shall be
deemed to have occurred only if the following conditions have been satisfied (or
waived by Owner):


(a)    Substantial Completion for each Phase comprising the PV Power Plant shall
have been achieved;
(b)    the PV Power Plant Functional Tests have been Successfully Run;
(c)    Contractor shall have completed all items on each Punch List (except such
items that remain the subject of a Dispute) related to the Blocks and Phases, as
applicable, comprising the PV Power Plant;
(d)    all Contractor's and Subcontractors' personnel (except any personnel that
is to perform operational services pursuant to a separate operation and
maintenance contract, if any) shall have left the Site, and all surplus
materials, waste materials, rubbish and construction facilities other than those
to which Owner holds title shall have been removed from the Site, and any
permanent facilities used by Contractor and the Site shall have been restored to
the same condition that such permanent facilities and the Site were in on the
date Work commenced hereunder, ordinary wear and tear excepted;
(e)    Upon Final Payment, Contractor shall have delivered the applicable Waiver
and Release Forms contemplated by Section 6.7; and
(f)    Owner shall have received all Contractor Deliverables in relation to the
PV Power Plant as set forth on the Contractor Deliverables Table.
15.6    Notice of Final Completion. Contractor shall deliver to Owner a Notice
of Final Completion stating that Contractor believes it has satisfied the
provisions of Section 15.6. Within fifteen (15) days after receipt of the Notice
of Final Completion, Owner shall issue the Final Completion Certificate, or if
Owner rejects Contractor's Notice of Final Completion, respond in writing giving
Owner's reasons for such rejection and Contractor shall promptly take
appropriate corrective action to achieve Final Completion. *** Upon completion
of such corrective action, Contractor shall provide a new Notice of Final
Completion to Owner for approval. This process shall be repeated on an iterative
basis until Owner accepts (or is deemed to have accepted) the Notice of Final
Completion and issues the Final Completion Certificate. The “Final Completion
Date” for the


*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.


-55-




--------------------------------------------------------------------------------



PV Power Plant shall be the day after the date on which the last of the
conditions of Section 15.6 was satisfied or, in the discretion of Owner, waived.


15.7    Contractor's Access After Substantial Completion. Notwithstanding
anything to the contrary in this Agreement, following Block Substantial
Completion of a Block, Contractor shall have the right to access such Block and
the Site of such Block, including the right to shut down and/or remove such
Block from service, to the extent necessary to perform Work with respect to
another portion of the applicable Phase or another Phase, including with respect
to performing any applicable testing, as well as to the extent necessary to
complete the Punch List items with respect to such Block. Contractor will use
reasonable commercial efforts to accomplish the same in a manner that would
minimize interference with commercial operation of the applicable Block and
minimize the loss of electricity generation by such Block or any other portion
of the PV Power Plant. Notwithstanding the foregoing, (x) should a shut-down or
a reduction in the operation of a Block, a Phase or any other portion of the PV
Power Plant be required to complete or correct any Punch List items, then such
reduction or shut‑down shall be scheduled at the reasonable discretion of Owner,
and Contractor shall complete such Work during such Owner scheduled period,
provided, that any unreasonable delay by Owner in scheduling such reduction or
shut-down shall be an Owner-Caused Delay, which shall entitle Contractor to a
Change In Work pursuant to Section 8.4, and (y) Contractor acknowledges that
Owner may schedule such reduction or shut-down at any time including off -peak
hours, nights, weekends and holidays as may be necessary for Contractor to
perform the Work. To the extent Contractor accesses a Block or the Site of such
Block after Block Substantial Completion to perform Work as permitted under this
Agreement, Contractor shall use due care in performing such Work and shall be
responsible for any damage to such Block or Site of the Block resulting from
Contractor, or any of its Subcontractor's, failure to use due care in performing
the Work.


16.    LIQUIDATED DAMAGES; EARLY COMPLETION BONUS


16.1    Delay Liquidated Damages. Contractor agrees that if Phase Substantial
Completion for any Phase is not achieved by the applicable date identified in
this Section 16.1, then Contractor shall pay liquidated damages (“Delay
Liquidated Damages”) to Owner:


(i)    with respect to failure (a) to achieve Phase 1 Substantial Completion by
the Phase 1 Substantial Completion Guaranteed Date, ***;
(ii)    with respect to failure (a) to achieve Phase 2 Substantial Completion by
the Phase 2 Substantial Completion Guaranteed Date, ***;
(iii)    with respect to failure (a) to achieve Phase 3 Substantial Completion
by the Phase 3 Substantial Completion Guaranteed Date, ***;
(iv)    with respect to failure (a) to achieve Phase 4 Substantial Completion by
the Phase 4 Substantial Completion Guaranteed Date, ***
(v)    ***;
provided, however, (a) that any amount Contractor is obligated to pay to Owner
under this Section 16.1 shall be subject to the limitations set forth in Article
30, (b) that any amount
*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.


-56-




--------------------------------------------------------------------------------



Contractor is obligated to pay Owner under parts (a)(x) and (a)(y) of
Subsections 16.1(i), 16.1(ii), and 16.1(iii), shall be subject to a maximum
aggregate liability of $***, (c) that any amount Contractor is obligated to pay
Owner under parts (a)(x) and (a)(y) of Subsection 16.1(iv) shall be subject to a
maximum aggregate liability of $***, and (d) that any amount Contractor is
obligated to pay Owner under Subsection 16.1(v) shall be subject to a maximum
liability of $***.
16.2    Bonus Payment for Early Completion. Owner agrees that if Contractor
achieves Phase Substantial Completion for a Phase prior to with respect to Phase
1, ***, with respect to Phase 2 or Phase 4, ***, with respect to Phase 3, ***,
or achieves the PV Power Plant Substantial Completion prior to the PV Power
Plant Substantial Completion Guaranteed Date, Contractor shall be entitled to a
bonus payment (“Bonus Payment”) from Owner in the amount of $***.


16.3    Payment of Delay Liquidated Damages and Bonus Payment. The Parties agree
that payment of Delay Liquidated Damages, as set forth in Section 16.1, and
payment of a Bonus Payment as set forth in Section 16.2, shall be made, as
applicable, at the time of Phase Substantial Completion for the applicable
Phase.


16.4    Buy-Down Not Available for Minimum Performance Guarantee. If Contractor
fails to achieve the Minimum Performance Guarantee for any Phase, Contractor
shall continue seeking to achieve at least the Minimum Performance Guarantee for
such Phase, and Contractor must continue to perform the Work until Contractor
achieves Phase Substantial Completion for such Phase (it being understood that
achievement of the Minimum Performance Guarantee is an express condition of
Phase Substantial Completion).


16.5    Liquidated Damages for Failure to Satisfy Performance Guarantee.
Contractor agrees that if, based on the results of the most recent Performance
Acceptance Test that has been Successfully Run with respect to a Phase prior to
its Phase Substantial Completion, such Phase (or the PV Power Plant) has
satisfied the Minimum Performance Guarantee, but has not satisfied the
Performance Guarantee, as calculated in accordance with Exhibit H-2, then,
subject to Section 16.6, Contractor shall pay Performance Liquidated Damages to
Owner, which shall be calculated as ***. Any amount Contractor is obligated to
pay to Owner under this Section 16.5 shall be subject to the limitations set
forth in Article 30, and shall be due and payable on or after the applicable
Phase Substantial Completion Date (or, as applicable, PV Power Plant Substantial
Completion) but in any event within 30 days after Owner's invoice therefor. An
example calculation of Performance Liquidated Damages is set forth in Section 1
of Exhibit O.


16.6    Contractor Election. Actions During Cure Period if Minimum Performance
Guarantee is Satisfied, but not Performance Guarantee.


16.6.1    Payment of Performance Liquidated Damages; Cure Period; Buy-Down. If,
based on the results of the most recent Performance Acceptance Test that has
been Successfully Run with respect to a Phase prior to its Phase Substantial
Completion, such Phase (or in the case of the last Phase, the PV Power Plant)
has


*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.


-57-




--------------------------------------------------------------------------------



satisfied the Minimum Performance Guarantee, but has not satisfied the
Performance Guarantee, Contractor, at its option, shall elect to either:


(a)    pay any applicable Performance Liquidated Damages as may be due and
payable with respect to such Phase (or the PV Power Plant) and have no further
obligation to try to achieve the applicable Performance Guarantee; or
(b)    continue to attempt to satisfy the applicable Performance Guarantee until
the expiration of the applicable Cure Period.
Contractor shall exercise either option provided in this Section 16.6.1 by
delivery of Notice to Owner not later than ten (10) days after the Phase
Substantial Completion Date or PV Power Plant Substantial Completion Date, as
applicable. Notwithstanding Contractor's election of option (b) of this Section
16.6.1, upon the expiration of the applicable Cure Period, if the applicable
Performance Guarantee has not been achieved, Contractor shall be deemed to have
elected to have no further obligation to try to achieve the applicable
Performance Guarantee.
16.6.2    Remedial Plans. If Contractor elects to attempt to satisfy the
applicable Performance Guarantee as provided in Section 16.6.1(b) after the
Phase Substantial Completion Date or PV Power Plant Substantial Completion Date,
as applicable, Contractor shall submit a Remedial Plan to Owner, which shall
specify the corrective actions Contractor will take and the commencement date of
such corrective action, for Owner's approval, which shall not be unreasonably
withheld. The corrective actions described in each Remedial Plan that Contractor
proposes to undertake with respect to the Work shall be designed and intended to
cause such Phase or the PV Power Plant, as applicable, to satisfy the applicable
Performance Guarantee with a reasonable probability of success and may not
involve a material risk of damaging or diminishing the performance of any of the
Work. The projected completion date for such corrective action must fall within
the applicable Cure Period.


16.6.3    Prosecution of Remedial Plan. If Contractor elects to attempt to
achieve the applicable Performance Guarantee and proceeds with a Remedial Plan,
Contractor shall promptly and diligently pursue completion of such Remedial
Plan.


16.6.4    Additional Remedial Plans. If Contractor is unable to satisfy the
Performance Guarantee after completing the initial Remedial Plan, Contractor may
(i) elect to deliver a new Remedial Plan to Owner within ten (10) days after
completion of such initial Remedial Plan or (ii) elect to have no further
obligation to try to achieve the Performance Guarantee pursuant to Section
16.6.1(a), provided, however, that such new Remedial Plan shall be deemed null
and void if the applicable Cure Period has already expired or will otherwise
expire during the period covered thereby.


16.6.5    Access During Cure Period. Notwithstanding anything to the contrary in
Article 19 or Article 23, during the Cure Period and upon approval of a Remedial
Plan, Owner shall provide Contractor with reasonable access to applicable
portions of the PV Power Plant at which point Contractor shall assume the care,


-58-




--------------------------------------------------------------------------------



custody, and control of those parts of the PV Power Plant affected by
Contractor's Work pursuant to the applicable Remedial Plan. Contractor shall be
granted such access, subject to Section 15.7, for purposes of achieving the
Performance Guarantee and for the period as set forth in the applicable Remedial
Plan, to:


(a)    perform corrective actions pursuant to the applicable Remedial Plan; and
(b)    perform the applicable Performance Acceptance Tests, as provided in such
Remedial Plan.
16.6.6    Operations During Cure Period. During the Cure Period, Owner shall
have the right to operate the applicable Phase and/or the PV Power Plant,
including the right to maximize the economic benefits of the Project. Any
failure by Owner to provide Contractor with access to the applicable portion of
the PV Power Plant as set forth in this Section 16.6.6 shall not be considered a
breach of any covenant, condition, representation or warranty of Owner, and
shall not be construed as an Owner Event of Default. Contractor's only remedy
for a failure by Owner to provide Contractor with access to the applicable Phase
and/or the PV Power Plant as set forth in this Section 16.6.6 shall be an
equitable extension of the Cure Period until such reasonable access is provided.
Notwithstanding the foregoing, Contractor shall be entitled to reasonable access
to the applicable Phase and/or the PV Power Plant between sunset and sunrise.


16.7    Extension of Cure Period. Notwithstanding anything to the contrary
herein, if Contractor has been unable to cause the applicable Phase or the PV
Power Plant to meet the Performance Guarantee on or prior to the expiration of
the initial Cure Period, Contractor may submit to Owner for approval a request
for extension of such Cure Period and a revised Remedial Plan setting forth in
specificity and detail the corrective actions which Contractor proposes to
undertake to enable such Phase to achieve the Performance Guarantee during an
extended Cure Period pursuant to this Section 16.7. Upon Owner's approval of
such revised Remedial Plan, such Cure Period shall be extended for the period of
time set forth in the Remedial Plan.


16.8    Sole Remedy; Liquidated Damages Not a Penalty. Without limiting Owner's
remedies hereunder with respect to Contractor's unexcused failure to achieve
Substantial Completion of a Phase or the PV Power Plant or failure to achieve
any Performance Guarantee, the amounts payable under Section 16.1, Section 16.4,
or Section 16.5 in each case as limited by Article 30, and the other remedies
provided for in this Article 16, shall be the sole and exclusive remedies of
Owner for delays in achieving Substantial Completion by the applicable
Substantial Completion Guaranteed Date, or for failure to achieve the
Performance Guarantee with respect to any Phase or the PV Power Plant as a
whole. The Parties agree that Owner's actual damages in the event of such delays
or failures would be extremely difficult or impracticable to determine. After
negotiation, the Parties have agreed that the Delay Liquidated Damages, PV Plant
Substantial Completion Delay Liquidated Damages, and the Performance Liquidated
Damages are in the nature of liquidated damages and are a reasonable and
appropriate measure of the damages that Owner would incur as a result of such
delays or failures, and do not represent a penalty.


-59-




--------------------------------------------------------------------------------



16.9    Enforceability. The Parties explicitly agree and intend that the
provisions of this Article 16 shall be fully enforceable by any court exercising
jurisdiction over any dispute between the Parties arising under this Agreement.
Each Party hereby irrevocably waives any defenses available under law or equity
relating to the enforceability of the liquidated damages provisions set forth in
this Article 16 on the grounds that such liquidated damages provisions should
not be enforced as constituting a penalty or a forfeiture.


16.10    Achievement of Performance Guarantee; Reimbursement of Liquidated
Damages.


16.10.1Reimbursement of Performance Liquidated Damages. Upon completion of any
Performance Acceptance Test with respect to a Phase or with respect to the PV
Power Plant in accordance with this Agreement, the Parties shall meet and review
the results of such Performance Acceptance Test. Based on the results of such
Performance Acceptance Test that has been Successfully Run prior to the
expiration of the Cure Period (the “Final Performance Acceptance Test”), the
Parties shall apply the following:


(a)    Performance Guarantee Satisfied. If such Final Performance Acceptance
Test indicates that the Performance Guarantee with respect to all of Phases of
the Project through and including such Phase, or with respect to the PV Power
Plant as a whole, as applicable, has been achieved, then within ten (10)
Business Days thereafter, Owner shall refund to Contractor:
(i)    the amount of any Performance Liquidated Damages previously paid by
Contractor pursuant to Section 16.5 or offset by Owner, minus
(ii)    as the sole compensation to Owner for its lost revenue during the Cure
Period) an amount equal to the following: ***. For purposes of this Section
16.10(a), the “Cure Period Deficiency” is calculated as the Guaranteed Capacity
less the Tested Capacity demonstrated by the Performance Acceptance Test used to
achieve, as applicable, Phase Substantial Completion or PV Plant Substantial
Completion, expressed in kW. An example calculation of the foregoing is set
forth in Section 2.1 of Exhibit O.
(b)    Performance Guarantee Not Satisfied. If such Final Performance Acceptance
Test indicates that the Performance Guarantee with respect to all of Phases of
the Project through and including such Phase, or with respect to the PV Power
Plant as a whole, as applicable, has not been satisfied, but the amount paid by
Contractor (or offset by Owner) as Performance Liquidated Damages pursuant to
Section 16.5 exceeds the amount that Contractor would have paid based on the
results of such Final Performance Acceptance Test, then within ten (10) Business
Days after an invoice is delivered to Owner, Owner shall refund to Contractor
the amount of any such excess Performance Liquidated Damages paid by Contractor
pursuant to Section 16.5 or offset by Owner (i.e., the difference between the
amount of Performance Liquidated Damages paid under Section 16.5 and those that
would have been payable if the results of such Final Performance Acceptance Test
had been used to achieve the applicable Phase Substantial
*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.


-60-




--------------------------------------------------------------------------------



Completion for prior Phase(s) or PV Power Plant Substantial Completion, as
applicable) minus (as the sole compensation to Owner for its lost revenue during
the Cure Period) an amount equal to the following: ***. An example calculation
of the foregoing is set forth in Section 2.2 of Exhibit O.
17.    CHANGES IN THE WORK


17.1    Change In Work. A Change In Work shall result from one of the following:


(a)    the addition to, modification of, or deletion from the Work (performed or
yet to be performed) during the performance of the Work mutually agreed to by
the Parties in accordance with Sections 17.2, 17.4, 17.5 and 17.6;
(b)    the occurrence of a Force Majeure Event or an Excusable Event (as and
only to the extent permitted by Section 8.4);
(c)    an Owner Directive in accordance with Section 17.7;
(d)    a failure by Owner to provide access as provided in Section 15.8; or
(e)    any other event or circumstance specifically identified in this Agreement
as necessitating a Change In Work or entitling either Party to seek a Change In
Work.
17.2    By Owner. Subject to Section 17.4, Owner shall have the right to make
changes in the Work, within the general scope thereof and consistent with this
Agreement, whether such changes are modifications, accelerations, alterations,
additions or deletions. All such changes shall be made in accordance with this
Article 17, shall be documented in accordance with Sections 17.4 through 17.8
and shall be considered, for all purposes of this Agreement, as part of the
Work.


17.3    Adjustment to CPM Schedule Due to Force Majeure Events or Excusable
Events. If a Force Majeure Event or an Excusable Event occurs, the CPM Schedule,
the Guaranteed Substantial Completion Dates, the dates for achievement of Phase
Substantial Completions set forth in Sections 16.1(i), (ii), (iii), and (iv)
(but specifically excluding the date specified with respect to Section
16.1(i)(b)), any other applicable Milestones and the Contract Price shall be
modified as and to the extent provided in Section 8.4, as the case may be, and
as set forth in the Change In Work Form accepted by Owner.


17.4    Preparation of Change In Work Form.


17.4.1    Due to Owner Initiated Change In Work. If Owner provides Notice to
Contractor that Owner is proposing a Change in accordance with Section 17.2,
Contractor shall, as soon as practicable, prepare a Change in Work Form (as set
forth in Exhibit S), subject to the remaining provisions of this Section 17.4.1,
which shall include a detailed proposal for such Change In Work, together with a
detailed explanation and basis thereof, and any increase or decrease in the cost
required to complete the Work (priced in accordance with Exhibit S-4).


*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.


-61-




--------------------------------------------------------------------------------



17.4.2    Due to Excusable Event or a Force Majeure Event. If a Force Majeure
Event or an Excusable Event occurs for which Contractor is entitled to an
adjustment to the CPM Schedule and/or the Contract Price pursuant to Section
8.4.1, then Contractor shall, as soon as practicable, prepare and submit to
Owner in accordance with Section 8.4.2 a proposed Change In Work Form, which
shall include (a) any projected change in the Contract Price occasioned by such
Change In Work and (b) the effect such Change In Work could be expected to have
on the CPM Schedule or any other schedule events or dates for performance by
Contractor hereunder, in each case all as and to the extent provided in Section
8.4.1 with respect to such Force Majeure Event or Excusable Event and as set
forth in the Change In Work Form.


17.5    Execution of Change In Work Form. If Contractor and Owner reach
agreement on all matters that constitute the Change In Work, then the Parties
shall execute a Change In Work Form as set forth in Exhibit S-1 (at no cost to
Owner for preparation of the form) and Contractor shall perform the Work, as set
forth in such Change In Work Form. If the Parties agree that a Change In Work
has occurred pursuant to Section 17.1 but cannot agree on the appropriate
adjustment to the Contract Price, Contractor shall, unless otherwise agreed,
proceed with such Change in Work and be reimbursed on a time and materials basis
at Contractor's then applicable personnel and labor rates as described in
Exhibit S (or at the rates of the applicable Subcontractors). If the Parties
dispute that a Change in Work has occurred, or dispute the appropriate
adjustment to the CPM Schedule associated with such Change in Work, those
disputes shall be resolved per Article 31.


17.6    No Obligation or Payment Without Executed Change In Work Form.
Contractor shall not be obligated to undertake a Change In Work until the
Parties have executed a Change In Work Form, except as set forth in Sections
17.5 and 17.7, or if immediate action is reasonably required to address an
emergency which endangers human health or property. In the absence of an
executed Change In Work Form, except as set forth in Section 17.7 or in the
event of such emergency, if Contractor undertakes any changes in the Work such
changes shall be made at Contractor's risk and expense and Contractor shall not
be entitled to any schedule modification or payment hereunder for undertaking
such changes (subject to Contractor's right to a Change In Work in the
circumstances specified in Sections 8.4.1 and 8.4.2).


17.7    Owner Directives. If Contractor and Owner are unable to agree on whether
a Change In Work has occurred or on the matters described in a Change In Work
Form issued as set forth in Exhibit S-2 or S-3, as applicable (other than the
appropriate adjustment to the Contract Price which shall be addressed as set
forth in Section 17.5), regardless of whether such Change In Work Form was
initiated by Contractor or by Owner, Contractor shall perform the Work as Owner
so directs in writing (an “Owner Directive”), provided that such Owner Directive
would not adversely and materially affect Contractor's ability to meet the
Performance Guarantees or its Warranty obligations hereunder or otherwise to
perform the Work in accordance with this Agreement, and Contractor shall be
reimbursed for such Change In Work pursuant to an Owner Directive on a time and
materials basis at Contractor's then applicable personnel and labor rates as
described in Exhibit S (or at the rates of the applicable Subcontractors). If an
Owner Directive causes Contractor to depart from the CPM Schedule,


-62-




--------------------------------------------------------------------------------



then the Parties shall execute a Change of Work Form to record the change in the
CPM Schedule and any affected Schedule Milestones.


17.8    Disputed Changes In Work. Subject to Section 17.5, any disputes
regarding a Change In Work Form or whether a Change In Work has occurred or that
are otherwise related to a Change In Work shall be subject to the dispute
resolution provisions of Article 31.


17.9    Change for Contractor's Convenience. Contractor shall have the right, at
its own cost and expense, to take any action that is generally consistent with
this Agreement and that Contractor, in good faith, determines to be reasonably
necessary to meet the requirements of this Agreement. No Change In Work shall be
deemed to have occurred in connection with any such change or action subject to
the following sentence. If such action involves: (a) substitution of material PV
Power Plant Hardware, (b) the substitution or replacement of a Major
Subcontractor (other than if such substitute or replacement Subcontractor is a
Specified Subcontractor or Specified Supplier identified on Exhibit L), or (c) a
material deletion from, or material modification of, the Work, as described in
this Agreement, Contractor shall obtain Owner's written approval prior to
undertaking such action.


18.    WARRANTIES CONCERNING THE WORK


18.1    Defect *** Warranties. With respect to each Block of the PV Power Plant,
Contractor warrants to Owner:


18.1.1    Defect Warranty. That those Systems that comprise a Block, shall, upon
Block Substantial Completion: (a) be free from Defects in materials,
construction, fabrication and workmanship; (b) be new and unused; and (c) be of
good quality and in good condition (collectively, the “Defect Warranty”).


18.1.2    ***.


18.1.3    PV Module Warranty. Contractor shall issue (or shall cause an
Affiliate thereof to issue) warranties for the PV modules in accordance with the
Module Warranty Terms and Conditions attached as Exhibit R. Notwithstanding
anything in Exhibit R to the contrary, the warranties for the PV modules shall
be deemed to commence ***.


18.2    Warranty Periods.


18.2.1    Defect Warranty Period. Contractor shall have no liability under the
Defect Warranty for a particular Block from and after the end of the *** period
commencing on the applicable Block Substantial Completion Date (such period, the
“Defect Warranty Period”), provided, however, that:


(a)    the warranty period for any item or part required to be re-performed,
repaired, corrected or replaced following discovery of a Defect during the
applicable Defect Warranty Period shall continue until the end of the later of
(a) the expiration of such Defect Warranty Period and (b) *** from the date of
completion of such repair or replacement; and
*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.


-63-




--------------------------------------------------------------------------------





(b)    ***
18.2.2    ***.


18.2.3    Warranty Claims. With respect to warranty claims under Section 18.2.1
or Section 18.2.2, as applicable, Contractor shall be liable to Owner in
connection with such Defects prior to the end of the applicable Warranty Period
so long as Owner complies with its Notice obligations under this Article 18.


18.3    Exclusions.
18.3.1    Defect Warranty ***. The Defect Warranty *** shall not apply to:


(a)    ***
(b)    ***
18.3.2    Operating Personnel. Notwithstanding the provisions of Section
18.3.1(b), prior to the training of the Operating Personnel by Contractor
pursuant to Section 3.15, any adverse stress or damage to the PV Power Plant
caused by Operating Personnel while under the direction of Contractor shall be
the responsibility of Contractor, except to the extent such Operating
Personnel's acts or omissions constitute negligence, gross negligence, willful
misconduct or a failure to comply with Contractor's instructions.


18.4    Enforcement by Owner; Subcontractor Warranties.


18.4.1    Supplier Warranties. Contractor shall obtain standard defect
warranties from Subcontractors of the PV Power Plant Hardware, including the PV
modules, supplied under this Agreement to the extent such warranties are
available on commercially reasonable terms.


18.4.2    ***


18.4.3    Assignment of Warranties by Contractor. If this Agreement has been
terminated in accordance with Article 20, or otherwise at Final Completion,
Contractor shall assign all Subcontractor warranties to Owner, subject to the
terms and conditions of such warranties; provided, however, that,
notwithstanding such assignment, Contractor shall be entitled to enforce each
such warranty through the end of the applicable Warranty Period. Contractor
shall cause Owner to be an express third-party beneficiary of all such
representations, warranties, guarantees and obligations of the Suppliers of all
PV modules and other PV Power Plant Hardware.


18.5    Correction of Defects.


18.5.1    Notice of Warranty Claim. ***


*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.


-64-




--------------------------------------------------------------------------------



18.5.2    Upon Contractor's Request. ***


18.5.3    Failure of Contractor to Perform Warranty Work. ***


18.6    Limitations On Warranties. ***


19.    TITLE


19.1    Title; No Encumbrances. Except as otherwise provided in any Material and
Equipment Supply Agreement executed pursuant to Section 9.6, to the extent
Owner's payments to Contractor are fully made in accordance with this Agreement,
subject to Section 19.2, Contractor warrants that Owner shall have good title,
free and clear of all liens, claims, charges, security interests and
encumbrances whatsoever (other than those created by or attributable to Owner,
any third-party or that result from Owner's failure to pay Owner Taxes
hereunder) to all Work, PV Power Plant Hardware and other items furnished by
Contractor or any of its Subcontractors that become part of the PV Power Plant
or that are to be used for the operation, maintenance or repair thereof in
accordance with this Agreement.


19.2    Transfer. Except as otherwise provided in any Material and Equipment
Supply Agreement executed pursuant to Section 9.6, title to each Block shall
transfer to Owner upon the Block Substantial Completion for such Block, subject
to Section 19.1. Upon such transfer of title Owner shall assume and take care,
custody and control of such Block in accordance with Section 23.1; provided that
nothing in this Section 19.2, in Section 23.1 or elsewhere in this Agreement
shall reduce, limit or otherwise affect Contractor's rights or Owner's
obligations under Sections 15.7 or 16.6.5.


19.3    Custody During Performance. The transfer of title to a Block shall in no
way affect Owner's rights or obligations as set forth in any other provision of
this Agreement. Subject to Section 23.1, Contractor shall have care, custody,
and control and risk of loss of all PV Power Plant Hardware and other items with
respect to a Block and exercise due care with respect thereto until the earlier
of the Block Substantial Completion Date of such Block or the date of
termination of this Agreement.


20.    DEFAULTS AND REMEDIES


20.1    Contractor Events of Default. Contractor shall be in default of its
obligations pursuant to this Agreement upon the occurrence of any one or more
events of default set forth below (each, a “Contractor Event of Default”):


(a)    Contractor *** becomes insolvent, generally does not pay its debts as
they become due, admits in writing its inability to pay its debts, makes a
general assignment for the benefit of creditors, or Contractor *** commences any
case, proceeding or other action seeking reorganization or receivership, or
adopts an arrangement with creditors, under any bankruptcy, insolvency,
reorganization or similar law of the United States or any state thereof for the
relief of creditors or affecting the rights or remedies of creditors generally;
*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.


-65-




--------------------------------------------------------------------------------



(b)    insolvency, receivership, reorganization, or bankruptcy or similar
proceedings are commenced against Contractor *** and such proceeding shall
remain undismissed or unstayed for a period of sixty (60) days;
(c)    any material representation or warranty made by Contractor herein was
materially false or misleading when made and if capable of remedy, Contractor
fails to remedy such materially false or misleading representation or warranty
within thirty (30) days after Contractor receives a Notice from Owner with
respect thereto, except such thirty (30) day limit shall be extended if: (i)
curing such failure reasonably requires more than thirty (30) days; and (ii)
Contractor commences such cure within such thirty (30) day period and diligently
prosecutes such cure, in each case after the date on which Contractor receives a
Notice from Owner with respect thereto;
(d)    Contractor assigns or transfers this Agreement or any right or interest
herein except in accordance with Article 26;
(e)    Contractor fails to maintain any insurance coverages required of it in
accordance with Article 22 and Contractor fails to remedy such breach within ten
(10) days after the earlier of the date on which Contractor first becomes aware
of or receives a Notice from Owner with respect thereto, except such ten (10)
day limit shall be extended if: (i) curing such failure reasonably requires more
than ten (10) days; and (ii) Contractor commences such cure within such ten (10)
day period and diligently prosecutes such cure;
(f)    Contractor fails to perform any provision of this Agreement providing for
the payment of money to Owner, except for any disputed amounts, and such failure
continues for twenty (20) days after Contractor has received a Notice from
Owner, or Contractor fails to perform any material provision of this Agreement
not otherwise addressed in this Section 20.1, and such failure continues for
thirty (30) days, except such thirty (30) day limit shall be extended if: (i)
curing such failure reasonably requires more than thirty (30) days; and (ii)
Contractor commences such cure within such thirty (30) day period and diligently
prosecutes such cure, in each case after the date on which Contractor first
receives a Notice from Owner with respect thereto;
(g)    the Substantial Completion Date for any Phase or the PV Power Plant has
not occurred by the *** day after the applicable Phase Substantial Completion
Guaranteed Date or the PV Power Plant Substantial Completion Guaranteed Date, as
such date may be extended pursuant to the provisions of this Agreement; or
(h)    ***
20.2    Owner's Rights and Remedies. If a Contractor Event of Default occurs,
subject to Article 30, Owner shall have the following rights and remedies and
may elect to pursue any or all of them, in addition to any other rights and
remedies that may be available to Owner hereunder, and Contractor shall have the
following obligations:


(a)    Owner may terminate this Agreement by giving Notice of such termination
to Contractor;
*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.


-66-




--------------------------------------------------------------------------------



(b)    Owner may proceed against the *** or any security provided by Contractor
to Owner in support of Contractor's performance of its obligations under this
Agreement;
(c)    if Owner terminates this Agreement in accordance with the provisions
hereof, Contractor shall withdraw from the Site, shall assign (to the extent
such subcontract may be assigned) to Owner (without recourse to Contractor) such
of Contractor's subcontracts as Owner may request, and shall license, in the
manner provided herein, to Owner all Contract Intellectual Property of
Contractor related to the Work reasonably necessary to permit Owner to complete
or cause the completion of the Work, and in connection therewith Contractor
authorizes Owner and its respective agents to use such information in completing
the Work, shall remove such materials, equipment, tools and instruments used by
and any debris or waste materials generated by Contractor in the performance of
the Work as Owner may direct, and Owner may take possession of any or all
Contractor Deliverables necessary for completion of the Work (whether or not
such Contractor Deliverables are complete);
(d)    Owner may seek equitable relief to preserve the rights of Owner during
the pendency of any dispute or to enforce its rights under this Agreement;
(e)    Owner may pursue the dispute resolution procedures set forth in Article
31 to enforce the provisions of this Agreement;
(f)    Owner may make such payments or perform such obligations as are
reasonably required to cure any Contractor Event of Default and either offset
the cost of such payment or performance against payments otherwise due to
Contractor under this Agreement or Contractor shall be otherwise liable to pay
and reimburse such amounts to Owner;
(g)    if Owner terminates this Agreement, Owner may seek damages as provided in
Section 21.1; and
(h)    Owner may suspend the Work by giving Notice of such suspension to
Contractor pursuant to Section 21.4.2.
20.3    Owner Event of Default. Owner shall be in default of its obligations
pursuant to this Agreement upon the occurrence of any one or more events of
default set forth below (each, an “Owner Event of Default”):


(a)    Owner *** becomes insolvent, generally does not pay its debts as they
become due, admits in writing its inability to pay its debts, makes a general
assignment for the benefit of creditors, or Owner *** commences any case,
proceeding or other action seeking reorganization or receivership, or adopts an
arrangement with creditors, under any bankruptcy, insolvency, reorganization or
similar law of the United States or any state thereof for the relief of
creditors or affecting the rights or remedies of creditors generally;
*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.


-67-




--------------------------------------------------------------------------------



(b)    insolvency, receivership, reorganization, or bankruptcy or similar
proceedings are commenced against Owner *** and such proceeding shall remain
undismissed or unstayed for a period of sixty (60) days;
(c)    any material representation or warranty made by Owner herein was false or
misleading when made and if capable of remedy, Owner fails to remedy such false
or misleading representation or warranty within thirty (30) days after Owner
receives a Notice from Contractor with respect thereto, except such thirty (30)
day limit shall be extended if: (i) curing such failure reasonably requires more
than thirty (30) days; and (ii) Owner commences such cure within such thirty
(30) day period and diligently prosecutes such cure, in each case after the date
on which Owner receives a Notice from Contractor with respect thereto;
(d)    Owner assigns or transfers this Agreement or any right or interest
herein, except in accordance with Article 26;
(e)    Owner fails to perform any provision of this Agreement requiring Owner to
pay undisputed sums to Contractor and such failure continues for ten (10) days
after Owner has received a Notice from Contractor with respect thereto;
(f)    Owner fails to perform any material provision of this Agreement not
otherwise addressed in this Section 20.3, and such failure continues for (30)
days, except such thirty (30) day limit shall be extended if: (i) curing such
failure reasonably requires more than thirty (30) days; and (ii) Owner commences
such cure within such thirty (30) day period and diligently prosecutes such
cure, in each case after the date on which Owner first receives a Notice from
Contractor with respect thereto;
(g)    ***; or
(h)    Owner fails to maintain any insurance coverages required of it in
accordance with Article 22 and Owner fails to remedy such breach within thirty
(30) days after the date on which Owner first receives a Notice from Contractor
with respect thereto, except such thirty (30) day limit shall be extended if:
(i) curing such failure reasonably requires more than thirty (30) days; and (ii)
Contractor commences such cure within such thirty (30) day period and diligently
prosecutes such cure.
20.4    Contractor's Rights and Remedies. If an Owner Event of Default occurs,
subject to Article 30, Contractor shall have the following rights and remedies
and may elect to pursue any or all of them, in addition to any other rights and
remedies that may be available to Contractor hereunder:


(a)    to terminate this Agreement upon providing Notice of such termination to
Owner (in which event Contractor shall be compensated in the manner described in
Section 20.5);
(b)    to proceed against the *** or any other security provided by Owner to
Contractor in support Owner's performance of its obligations under this
Agreement;
*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.


-68-




--------------------------------------------------------------------------------



(c)    to seek equitable relief to preserve the rights of Contractor during the
pendency of any dispute or to enforce its rights under this Agreement;
(d)    to pursue the dispute resolution procedures set forth in Article 31 to
enforce the provisions of this Agreement;
(e)    Contractor may proceed against *** or any security provided by Owner to
Contractor in support Owner's performance of its obligations under this
Agreement; and
(f)    subject (in the case of an Owner Default that is reasonably Disputed by
Owner) to Section 31.6, Contractor may suspend the Work by giving Notice of such
suspension to Owner; provided that such Notice of suspension may be given by
Contractor either concurrently or at any time after the Notice described in
Section 20.3(e).
20.5    Termination Payment. In addition to the remedies provided in Section
20.3, if Contractor terminates this Agreement due to an Owner Event of Default,
then as compensation through the effective date of such termination:


(a)    Owner shall pay to Contractor an amount ***; and
(b)    Owner shall pay to Contractor ***;
The amounts payable above shall be grossed up to the extent the Owner is
required to make any withholdings under Applicable Law in respect of any of such
amounts, such that the amount received by Contractor shall be no less than
Contractor would receive in accordance with the foregoing if no such withholding
were required. Contractor shall provide reasonable evidence for the costs
associated with this Section 20.4 and take reasonable steps to mitigate such
costs, losses and damages to the extent reasonably practicable following such
termination.
21.    TERMINATION OR SUSPENSION


21.1    Termination and Damages for Contractor Event of Default. In the event of
a Contractor Event of Default, Owner may terminate this Agreement by delivery of
Notice to Contractor, to be effective upon the receipt of such Notice by
Contractor or upon such other subsequent termination date specifically
identified by Owner therein. Subject to Article 30, Contractor shall be liable
to Owner for reasonable and direct costs incurred by Owner in completing the
Work, including costs of engaging a replacement contractor or for obtaining
additional professional services required as a consequence of such Contractor
Event of Default, provided such costs exceed the unpaid balance of the Contract
Price (and, to the extent applicable, Contractor shall remain liable for the
satisfaction of all liabilities incurred prior to Owner's termination, including
Contractor's indemnification obligations to the extent provided in Article 24,
and payment of all accrued Delay Liquidated Damages, PV Power Plant Substantial
Completion Liquidated Damages and Performance Liquidated Damages). Upon
determination of the total cost of the Work, Owner shall Notify Contractor in
writing of the amount, if any, that Contractor shall pay Owner, and such amount
shall be paid within thirty (30) days after receipt of such Notice. If it is
determined under Article 31 that there was not a Contractor Event of Default or
that Owner was not entitled to the remedy against Contractor


*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.


-69-




--------------------------------------------------------------------------------



provided above, Owner will be liable to Contractor for a termination payment
calculated in accordance with Section 20.5.


21.2    Owner's Right to Elect to Assume Obligations with Subcontractors. Upon a
termination of this Agreement by Owner pursuant to Section 21.1, Owner shall
have the right, at its option, to assume any subcontract or purchase order that
Contractor has entered into with a Subcontractor in connection with the Work,
including without limitation, the subcontracts for the supply of PV Panels. If
Owner elects to assume any subcontract or purchase order as described in this
Section 21.2, then (a) Contractor shall execute all assignments or other
reasonable documents and take all other reasonable steps requested by Owner
which may be required to vest in Owner all rights, set-offs, benefits and titles
necessary to effect such assumption by Owner; and (b) Owner shall simultaneously
agree to indemnify Contractor against liabilities thereafter arising under the
assumed subcontract or purchase order. Contractor shall use commercially
reasonable efforts to include in each of its subcontracts or purchase orders,
Subcontractor's agreement to permit its subcontract or purchase order to be
assumed by Owner upon termination of this Agreement.


21.3    Contractor Conduct. Upon receipt of Notice from Owner of termination
pursuant to Section 21.1, Contractor shall: (a) cease operations as directed by
Owner in the Notice; (b) take action necessary, or that Owner may reasonably
direct, for the protection and preservation of the Work; and (c) except for Work
directed to be performed prior to the effective date of termination stated in
such Notice, or except as expressly requested by Owner in writing or under
Section 21.2, terminate all existing subcontracts and purchase orders and enter
into no further subcontracts and purchase orders with respect to the Work or the
PV Power Plant.


21.4    Suspension for Cause.


21.4.1    Stop Work; Suspension for Cause. Owner may (i) order Contractor to
immediately stop performance of that portion of the Work at the Site that would
reasonably be expected to cause an imminent danger to life or damage to
property, or (ii) by giving thirty (30) days' advance Notice thereof to
Contractor, suspend performance of the Work due to a Contractor Event of Default
(each, a “Suspension for Cause”). As a condition to the effectiveness of such
Notice, Owner shall provide Contractor a reasonable explanation of the grounds
for such Suspension for Cause as well as Owner's reasonable instructions to
remedy the same. If the Work is suspended as a result of a valid Suspension for
Cause, then Contractor shall not be entitled to any schedule extensions or
change in the cost of the performance of the Work for a Suspension for Cause
resulting from a Contractor Event of Default. Owner's right to suspend
performance of the Work under this Section 21.4.1 shall be without prejudice to
any other right or remedy Owner may have under this Agreement.


21.4.2    Resumption of Work. In the case of a Suspension for Cause pursuant to
Section 21.4.1, once the cause of such Suspension for Cause has been resolved by
Contractor in accordance with the instructions of Owner in its Notice of
Suspension for Cause as provided above or by other reasonable means identified
by Contractor, all as determined by Owner in its reasonable discretion, and if
this Agreement is still in effect, then if Owner does not re-order the
resumption of the


-70-




--------------------------------------------------------------------------------



Work after five (5) days Notice, any further delay to the resumption of the Work
shall be considered an Owner-Caused Delay. In the event that any such Suspension
for Cause is subsequently determined not to have been properly issued in
accordance with the provisions of this Section 21.4.1, then Contractor shall be
entitled to a Change In Work in accordance with Section 17.3 and such other
relief as provided in Section 21.4.3 to reflect any additional increased costs
of Contractor resulting from any such suspension, as reasonably demonstrated by
Contractor to Owner.


21.4.3    Extension of Time and Compensation Rights. If the last sentence of
Section 21.4.2 applies, then:


(a)    the CPM Schedule (including any applicable Substantial Completion
Guaranteed Dates) shall be extended by a period no less than the suspension
period, plus a reasonable period for demobilization and remobilization, as
mutually agreed upon by Contractor and Owner;


(b)    Owner shall pay Contractor for those reasonable costs and cost increases
incurred during the applicable suspension of the Work that are documented by
Contractor to the reasonable satisfaction of Owner, to the extent directly
attributable to the suspension:
(i)    for the purpose of safeguarding or storing the Work and the PV Power
Plant Hardware at the point of fabrication, in transit, or at the Site;
(ii)    for personnel, Subcontractors or PV Power Plant Hardware, the payments
for which are continued during such suspension;
(iii)    for reasonable costs of demobilization and remobilization of Contractor
and its Subcontractors, including suspension costs set forth in any subcontract,
purchase order or other agreement;
(iv)    for rescheduling the Work (including any increased labor or materials
costs and including penalties or additional payments to Subcontractors for the
same), plus (A) *** of such costs as an allowance for profit and home office
overhead and (B) *** of such costs as an allowance for contingency.
21.5    Claims for Payment. All claims by Contractor for compensation or
extension of time under Section 21.4.4 must be made within *** days after either
(i) the Notice from the Owner that the Agreement has been terminated or (ii)
such suspension has ended.


21.6    Release of Punch List Holdback upon Termination. In the event this
Agreement is terminated prior to completion of the Work for any reason other
than a Contractor Event of Default, Owner shall release from the Punch List
Holdback an amount equal to the sum of (i) all amounts invoiced by Contactor
under Section 6.6.3 that remain unpaid, plus (ii) with respect to all Work
performed to complete items on any applicable Punch List that have been
completed but that have not been invoiced, all Punch List Amounts relating to
such completed items, plus (iii) with respect to all Work performed toward the
completion of items on any applicable Punch Lists which have been partially
completed, an amount equal to the value of


*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.


-71-




--------------------------------------------------------------------------------



such Work, calculated based on a time and materials basis at Contractor's then
applicable personnel and labor rates (or at the rates of the applicable
Subcontractors) plus *** of such value for home office overhead and profit,
provided, that such amount shall not exceed such Punch List Amount for such
partially completed items. An example calculation of the release of the Punch
List Holdback is set forth in Exhibit N.


22.    INSURANCE


21.1    General.


22.1.1    Contractor Insurance. Contractor shall procure at its own expense and
maintain in full force and effect as required under this Agreement, with
responsible insurance companies authorized to do business in the state where the
Work is performed, the types and limits of insurance as set forth in Section
22.2.  Such insurances may be procured in whole or in part under Contractor's
own insurance program.


22.1.2    Owner-Provided Insurance. Owner shall procure at its own expense and
maintain in full force and effect as required under this Agreement, with
responsible insurance companies authorized to do business in the state where the
Work is performed, the types and limits of insurance as set forth in Section
22.3.


22.1.3    Insurer Qualifications. The insurance companies referred to in this
Article 22 shall have an A.M. Best Insurance financial strength rating of A- or
better, and a financial size of IX or greater, or shall be of recognized
responsibility satisfactory to the Parties.


22.1.4    Insurance Terms. Capitalized terms used in this Article 22 and not
otherwise defined in this Agreement shall have the meanings generally ascribed
to them in the commercial insurance industry.


22.1.5    Additional Insurance. Each Party, at its own cost, may purchase any
additional insurance it believes necessary to protect its interests.


22.2    Contractor's Insurance (General Coverages). Contractor shall procure and
maintain in full force and effect, the insurance policies specified in this
Article 22.


22.2.1    Workers' Compensation and Employer's Liability Insurance. Contractor
shall maintain workers' compensation insurance and such other forms of insurance
which Contractor is required to maintain in order to comply with statutory
limits under workers' compensation laws of any applicable jurisdiction in the
United States (and any other location in which the Work is to be performed)
including USL&H coverage (if any exposure exists), where applicable, and
employer's liability (including occupational disease) coverage with limits of
*** for disease, and *** for each employee, which shall cover all of
Contractor's employees, whether full-time, part-time, leased, temporary or
casual, who are engaged in the Work.


*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.


-72-




--------------------------------------------------------------------------------



22.2.2    Commercial General Liability Insurance. Contractor shall maintain
commercial general liability insurance written on an occurrence basis and with a
combined single limit of *** per occurrence and *** annual aggregate.  Such
insurance shall include coverage for products/completed operations (for three
years beyond Final Completion), broad form/blanket contractual liability for
written contracts, broad form property damage, bodily injury (including death),
and personal injury liability, independent contractor liability, mobile
equipment, cross liabilities, and hostile fire liability.  The policy shall
contain no exclusions for X.C.&U., rigging, lifting, and boom overload, or
operations within 50 feet of a railroad.


22.2.3    Automobile Liability Insurance. Contractor shall maintain automobile
liability insurance (including coverage for owned, non-owned and hired
automobiles) covering vehicles used by Contractor in connection with the Work in
an amount of *** combined single limit per occurrence for bodily injury and
property damage.  Contractor's automobile liability insurance coverage shall
contain appropriate no-fault insurance provisions or other endorsements in
accordance with Applicable Laws.


22.2.4    Umbrella or Excess Liability Insurance. Contractor shall maintain
umbrella/excess insurance on an occurrence basis covering claims in excess of
the underlying insurance described in Sections 22.2.1 (employer's liability
only), 22.2.2 and 22.2.3, in the amount of *** per occurrence, and on a
following-form basis.


22.2.5    Professional Liability Insurance. If the Work includes engineering,
architectural, design or other professional services, Contractor shall secure
and maintain or shall cause to be secured and maintained, professional liability
insurance (errors and omissions) with a minimum single limit of *** to cover
those liabilities caused by Contractor's errors, omissions or negligent acts
related to the professional services being provided pursuant to this Agreement.


22.2.6    Contractor's Pollution Liability Insurance. Contractor shall maintain
Contractor's Pollution Liability coverage, to provide coverage for Contractor's
legal liability for environmental/pollution claims arising out of Contractor's
Work, with limits of *** per occurrence.


22.2.7    Equipment, Supplies and Materials. All equipment, tools, supplies and
materials (a) belonging to Contractor or to any of its Subcontractors or (b)
used by or on behalf of Contractor or any of its Subcontractors for its
performance hereunder which is not intended to become a permanent part of the
completed Work shall be brought to and kept at the Site at the sole cost, risk
and expense of Contractor or such Subcontractor, and Owner shall not be liable
for loss or damage thereto.  Should such property be insured, said insurers
shall waive rights of subrogation against Owner and its affiliates and the Owner
Financing Parties.  Owner will not be responsible for any insurance premium
payments related to the aforementioned equipment, supplies or materials.
    
*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.


-73-




--------------------------------------------------------------------------------



22.3    Owner's Insurance (General Coverages). Owner shall procure and maintain
in full force and effect, the insurance policies specified in this Section 22.3.


22.3.1    Workers' Compensation Insurance and Employers' Liability Insurance. 
In accordance with the laws of the State of California, Owner shall maintain in
force workers' compensation insurance for all of its employees (if any).  Owner
shall also maintain employer's liability coverage in an amount of not less than
*** per accident and per employee for disease (if exposure exists).  In lieu of
such insurance, Owner may maintain a self-insurance program meeting the
requirements of the State of California along with the required employer's
liability insurance.


22.3.2    Commercial General Liability Insurance.  Owner shall maintain
commercial general liability insurance written on an occurrence basis and with a
combined single limit of *** per occurrence and *** annual aggregate.  Such
insurance shall include coverage for products/completed operations, broad
form/blanket contractual liability for written contracts, broad form property
damage and personal injury liability, independent contractor liability and
hostile fire liability.


22.3.3    Automobile Liability Insurance.  Owner shall maintain automobile
liability insurance (including coverage for owned, nonowned and hired
automobiles) covering vehicles used by Owner (if any), including the loading or
unloading of such vehicles, in an amount of *** combined single limit per
occurrence for bodily injury, and property damage.


22.3.4    Umbrella or Excess Liability Insurance. Owner shall maintain
umbrella/excess insurance on an occurrence basis covering claims in excess of
the underlying insurance described in Sections 22.3.2 and 22.3.3 in an amount
not less than *** per occurrence, and on a following-form basis.


22.4    Builder's All-Risk Insurance. On or before the Full Notice To Proceed
Date, *** shall procure and thereafter at all times until PV Power Plant
Substantial Completion, maintain, or cause to be maintained, builder's all-risk
insurance in relation to the PV Power Plant.  Such builder's all-risk insurance
shall be in a form acceptable to the *** and the ***.  *** shall provide and pay
for builder's all-risk insurance for the PV Power Plant on the terms set out
herein.


22.4.1    Additional Insureds.  Such builder's all-risk insurance shall include
as additional insureds *** and ***, but only to the extent of their interests. 
Such *** or its *** shall remain additional insureds until the PV Power Plant
Substantial Completion Date.


22.4.2    Coverage.  Builder's all-risk shall cover all property in the course
of construction, including the Work, PV Power Plant Hardware, miscellaneous
equipment, buildings and structures, machinery, fixtures, furnishings and other
properties constituting a part of the PV Power Plant (other than PV Power Plant
Hardware properly covered under Contractor's equipment floater noted in Section


*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.


-74-




--------------------------------------------------------------------------------



22.2.7), from physical loss or damage caused by perils covered by a builder's
all-risk form or equivalent coverage.  Such insurance shall:


(a)    include “extensions of coverage” (including earthquake, flood, collapse,
sinkhole, subsidence, subject to sub-limits that are reasonably available in the
commercial insurance marketplace);
(b)    include mechanical and electrical breakdown coverage during testing and
commissioning, including the Performance Acceptance Tests and other operations
of the PV Power Plant prior to Project Substantial Completion.  The builder's
all-risk coverage shall not contain an exclusion for resultant damage caused by
faulty workmanship, design or materials, which coverage shall be equivalent to
LEG-2/96;
(c)    cover the PV Power Plant and the Site for removal of debris; and
(d)    otherwise cover damage to property and other claims arising out of the
unloading, lifting, lowering or other handling of property at the Site.
Such insurance shall cover the full replacement cost of the Work or the property
at the Site in relation to the PV Power Plant, as the case may be, then at risk,
including primary cost of the PV Power Plant Hardware relevant to the PV Power
Plant plus freight.
22.4.3    Loss Payees.  Losses if any, covered by builder's all-risk shall be
payable to Owner, Owner Financing Parties, if any, Contractor, Contractor
Financing Parties, if any, and Subcontractors as loss payees, as their
respective interests may appear.  The policies shall be endorsed to state that,
notwithstanding anything to the contrary, the interest of the aforementioned
Persons, if any, shall not be invalidated by any act or failure to act on the
part of Owner, Contractor or any other Person, and shall be insured regardless
of any breach or violation by Owner, Contractor or any other Person of any
warranties, declarations or conditions contained in such insurance policies. 
The Parties agree that, in the event of physical loss of the PV Power Plant, any
insurance proceeds under this Section 22.4 shall be reserved in a segregated
account until such time as it has been determined whether or not to repair,
replace or rebuild the damaged portions of the PV Power Plant, subject always to
the terms of any lending agreements between Owner and, if applicable, Owner
Financing Parties.


22.4.4    Deductibles.  Any required payments of the deductibles for claims
relating to builders all-risk insurance shall be the responsibility of
Contractor, subject to an aggregate maximum liability for such deductibles of
***.  To the extent Contractor is not the cause of loss or damage to Blocks
which have achieved Substantial Completion, Contractor shall not be liable for
deductible amounts associated with that loss or damage, notwithstanding any
provision to the contrary in this Agreement. Owner shall be liable for payment
of any deductible amounts due under the builder's risk insurance in excess of
the amount for which Contractor is liable under this Section 22.4.4.


*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.


-75-




--------------------------------------------------------------------------------



22.4.5    Waivers of Subrogation.  Subject to the foregoing language related to
policy deductibles, such insurance shall provide for a waiver of underwriters'
right to subrogation against Owner, Contractor and Subcontractors of all tiers,
provided, however, that such waiver shall not apply to the right to subrogation
against any manufacturer or supplier of PV Power Plant Hardware if the loss or
damage is caused, directly or indirectly, by a fault or defect in such PV Power
Plant Hardware..


22.5    Endorsements Applicable to Contractor Insurance. All policies of
liability insurance to be maintained by Contractor shall be written or endorsed
to include the following:


(a)    With respect to workers' compensation/employer's liability insurance, to
provide that the insurer shall waive for the benefit of Owner and where
permitted by law, all rights of subrogation against Owner, its subsidiaries and
Affiliates, Owner Financing Parties, co-venturers, landowners of the Site where
the Project is located, or their directors, officers, members, managers, as well
as their respective employees and/or agents of each;
(b)    With respect to commercial general liability, automobile liability and
excess/umbrella insurance, to provide that Owner, its subsidiaries and
Affiliates, Owner Financing Parties, if any, its co-venturers, landowners of the
Site where the Project is located, or their directors, officers, members,
managers, as well as the employees and/or agents of each shall be included as
additional insured, and that all insurance policies (including Worker's
Compensation, where permitted by law) shall waive any and all right of
subrogation or recovery which the insurer may have or acquire against Owner,
Owner Parent, subsidiaries and Affiliates, Owner Financing Parties, if any, its
co-venturers, landowners of the Site where the Project is located, or their
directors, officers, members, managers, as well as the employees and/or agents
of each.  The additional insured status shall apply regardless of the
enforceability of the indemnity provisions of this Agreement;
(c)    To provide a severability of interest or cross liability clause;
(d)    That the insurance shall be primary and not excess to or contributing
with any insurance or self-insurance maintained by Owner;
(e)    With respect to coverage for completed operations under the general
liability insurance, to be in place throughout the performance of the Work and
for three (3) years after Final Completion. Such three (3) year tail following
Final Completion shall be required only for general liability insurance and not
for excess/umbrella insurance.
22.6    Subcontractor Insurance. Contractor shall require each of its
Subcontractors performing work at the Site, to obtain, maintain and keep in
force during the time during which they are involved in performance of the Work,
insurance coverage in accordance with the insurance requirements of Contractor
set forth in Sections 22.2.1, 22.2.2, 22.2.3 and 22.2.4 and 22.2.5 if providing
engineering/design work; provided, however, that the limits of any such


-76-




--------------------------------------------------------------------------------



Major Subcontractors' Umbrella Excess Liability Insurance policies otherwise
maintained in accordance with the requirements under Section 22.2.4, shall not
be less than ***.  Subcontractors shall include Owner, its Affiliates and the
landowner's of the Site where the Project is located as additional insured
parties on the policies that Subcontractors maintain which are of the types
listed in Sections 22.2.2, 22.2.3, and 22.2.4, and shall waive subrogation in
favor of Owner, its Affiliates, Owner Financing Parties, and the landowner's of
the Site where the Project is located under all policies they maintain which are
of the types listed in Section 22.2.  Contractor agrees that all its
subcontractors contractually agree that their insurance will respond on a
primary basis to any similar insurance being maintained by Contractor, Owner, or
any additional insured.  Any deviation from these requirements must be agreed
to, in writing, by the Owner.


22.7    Contractor's Certificates. On or prior to the Full Notice to Proceed
Date, Contractor shall furnish to Owner certificates of insurance from each
insurance carrier showing that the insurance required of Contractor as set forth
in this Article 22 is in full force and effect, the amount of the carrier's
liability thereunder.  Contractor shall also be responsible for obtaining
certificates of insurance for the insurance coverages required to be maintained
by its Subcontractor in accordance with Section 22.6 from each Subcontractor
before such Subcontractor is allowed to commence Work or enter the Site. 
Certificates of insurance submitted under this Section 22.7 shall be in form and
content reasonably acceptable to Owner.  Certificates of each renewal of the
insurance should also be delivered to Owner and, if applicable, any Owner
Financing Party promptly after receipt.


22.8    Owner's Certificates. On or prior to the Full Notice to Proceed Date,
Owner shall furnish to Contractor certificates of insurance from Owner's
insurance carrier(s), showing that the insurance coverages required of Owner as
set forth in this Article 22 are in full force and effect, the value of the
property being insured thereunder.  Certificates of insurance submitted under
this Section 22.8 shall be in form and content reasonably acceptable to
Contractor.  Certificates of each renewal of the insurance should also be
delivered to Contractor and any Contractor Financing Party promptly after
receipt.


22.9    Descriptions Not Limitations. The insurance coverages referred to in
this Article 22 will be set forth in full in the respective policy forms, and
the foregoing descriptions of such policies are not intended to be complete, nor
to alter or amend any provision of the actual policies, and in matters (if any)
in which the said description may be conflicting with such instruments, the
provisions of the policies of the insurance shall govern; provided, however,
that neither the content of any insurance policy or certificate nor approval
thereof shall relieve either Parties of any of their obligations under this
Agreement.


22.10    Cost of Premiums.  It is expressly agreed and understood that:


(a)    the cost of premiums for insurance required to be maintained by *** as
set forth in this Article 22 and all Taxes thereon shall be borne by ***, and
shall be endorsed to provide that *** shall have no liability for the payment of
any premium thereon; and
(b)    that the cost of premiums for insurance required to be maintained by ***
as set forth in this Article 22 and all Taxes thereon shall be borne by *** and
shall be
*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.


-77-




--------------------------------------------------------------------------------



endorsed to provide that *** shall have no liability for the payment of any
premium thereon.
22.11    Other Deductibles. Except as provided in Section 22.4.4 (with respect
to deductibles relating to claims under the builders all-risk insurance), any
required payment of any deductible for a claim relating to other insurance
coverages to be maintained by either Party hereunder shall be the responsibility
of the party being required to maintain that coverage, and *** shall be
responsible for the payment of such deductibles relating to claims under the
insurance policies described in Section 22.2.
22.12    Both Party's Rights to Provide Insurance. If either Party fails to
provide or maintain any insurance required of it hereunder, then, on ten (10)
days notice of its intent to do so and absent provision of the insurance, the
other Party shall have the right, but not the obligation, to provide or maintain
any such insurance, and to deduct the cost thereof from any amounts due and
payable to the breaching Party (including, in the case of Owner, from any
amounts due and payable to Contractor in respect of the Contract Price), or, if
there are no such amounts due and payable to the breaching Party, the breaching
Party shall reimburse the other Party for such costs on demand.  Should any of
the policies required to be maintained by either Party become unavailable or be
canceled for any reason during the period of this Agreement, such Party shall
immediately procure replacement coverage.  The failure of either Party to
procure such replacement coverage which is within the reasonable control of such
Party (so as to provide continuous coverage) shall constitute a material breach
hereunder.


22.13    No Limitation of Liability. The insurance coverages required of
Contractor as set forth in this Article 22 shall in no way affect, nor are they
intended as a limitation of, Contractor's liability with respect to its
performance of the Work.  The insurance coverages required of Owner set forth in
this Article 22 shall in no way affect, nor are they intended as a limitation
of, Owner's liability with respect to its performance of its obligations
hereunder.


22.14    Other Terms and Provisions.


22.14.1Unintentional Errors or Omissions.  It is hereby understood and agreed
that the coverages afforded by the insurance policies required of either Party
set forth in this Article 22 shall not be invalidated or affected by any
unintentional omissions or errors.


22.14.2Notification.  Contractor and Owner shall notify the other Party of any
and all incidents giving rise to an insurance claim, and otherwise keep the
other Party timely apprised of insurance claim proceedings.


23.    RISK OF LOSS OR DAMAGE


23.1    Care, Custody and Control. Until the Block Substantial Completion Date
with respect to a Block, Contractor shall have care, custody and control of such
Block. From and after the earlier of (x) the Block Substantial Completion Date
with respect to a Block and (y) the termination of this Agreement, care,
custody, and control of the Work with respect to such Block shall pass to Owner.


*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.


-78-




--------------------------------------------------------------------------------



23.2    Risk of Loss. Subject to Section 22.4.4, Owner assumes risk of loss, and
full responsibility, for the cost of replacing or repairing any damage to the
Work related thereto (including the PV Power Plant Hardware), and assumes risk
of loss, and full responsibility, for the cost of replacing or repairing any
damage to any materials, equipment and supplies which are purchased by
Contractor for permanent installation into the completed Project and which are
located at the Site.


24.    INDEMNIFICATION


24.1    Comparative Fault. Notwithstanding anything to the contrary herein, it
is the intent of the Parties that where fault is determined to have been joint
or contributory, principles of comparative fault will be followed and each Party
shall bear the proportionate cost of any loss, damage, expense and liability
attributable to such Party's fault.


24.2    By Contractor. Subject to Section 24.1, Contractor shall defend,
indemnify and hold harmless, Owner, the Owner Financing Parties (if any) and any
of their employees, shareholders, members, directors, officers, managers,
representatives, successors and permitted assigns (each, an “Owner Indemnitee”)
from and against the following, except to the extent arising from the sole
negligence of an Owner Indemnitee:


(a)    all Losses arising from third-party claims for property damage (that is,
not including the PV Power Plant), personal injury or bodily injury or death to
the extent caused by any negligent, willful, reckless or otherwise tortious act
or omission (including strict liability) during the performance of the Work or
from performing the Work under this Agreement, or any curative action under any
Warranty following performance of the Work, of Contractor, any Subcontractor
(including Contractor's Affiliate as the provider of PV modules for the PV Power
Plant), or anyone directly or indirectly employed by any of them, or anyone for
whose acts such Person may be liable;
(b)    all Losses that directly arise out of or result from:
(i)    all claims for payment for Work performed, whether or not reduced to a
lien or mechanics' lien, filed by Contractor or any Subcontractors, or other
persons performing any portion of the Work, including reasonable attorneys' fees
and expenses incurred by any Owner Indemnitee in discharging any Contractor
Lien, except to the extent such claim is resulting from a breach by Owner to
make payment under this Agreement; and
(ii)    employers' liability or workers' compensation claims filed by any
employees or agents of Contractor or any of its Subcontractors;
(c)    all Losses arising from third-party claims, including claims by
Subcontractors and claims for property damage, personal injury or bodily injury
or death, and fines and penalties issued by Governmental Authorities, that
directly or indirectly arise out of or result from the failure of Contractor,
any of its Subcontractors, or the PV Power Plant as designed and constructed to
comply with Applicable Laws;
-79-




--------------------------------------------------------------------------------



(d)    all Losses arising from claims by any Governmental Authority that
directly or indirectly arise out of or result from the failure of Contractor or
its Subcontractors to pay, as and when due, all Taxes, fees or charges of any
kind that are the responsibility of Contractor or any of its Subcontractors or
any of their respective agents or employees with respect to any payment for the
Work made to or earned by Contractor or any of its Subcontractors or any of
their respective agents or employees under this Agreement (which, for avoidance
of doubt, expressly excludes Owner Taxes); and
(e)    all Losses, including claims for property damage or bodily injury or
death, whether or not involving damage to the PV Power Plant or the Site, that
arise out of or result from Pre-Existing Contamination at the Site except
Unknown Pre-Existing Site Conditions, or the use of Hazardous Materials (other
than arising as a result of Releases or spills described in Section 24.3(f))
whether lawful or unlawful, brought onto the Site by Contractor or any
Subcontractor. Such use of or contamination by Hazardous Materials include:
(i)    the storage, transportation, processing or disposal of such Hazardous
Materials; and
(ii)    any environmental condition caused by such Hazardous Materials.
(f)    ***
24.3    By Owner. Subject to Section 24.1, Owner shall defend, indemnify and
hold harmless Contractor, its Subcontractors and any Person acting for or on
behalf of Contractor and their respective employees, agents, partners,
Affiliates, shareholders, members, directors, officers, members, managers,
successors and permitted assigns (each, a “Contractor Indemnitee”) from and
against the following, except to the extent arising from the sole negligence of
a Contractor Indemnitee:


(a)    all Losses arising from third-party claims for property damage, personal
injury or bodily injury or death to the extent caused by any negligent, willful,
reckless or otherwise tortious act or omission (including strict liability) of
Owner or any of its Affiliates, any Owner's Separate Contractor or anyone
directly or indirectly employed by
*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.


-80-




--------------------------------------------------------------------------------



any of them, or anyone for whose acts such Person may be liable, during the
performance by Owner of its obligations or failing to perform any of its
obligations under this Agreement;
(b)    all Losses arising from third-party claims, including claims for property
damage, personal injury or bodily injury or death that directly or indirectly
arise out of or result from the failure of Owner, of any of its Affiliates or of
any of Owner's Separate Contractors to comply with the terms and conditions of
Applicable Laws;
(c)    all Losses arising from claims, assessments or any similar action by any
Governmental Authority that directly or indirectly arise out of or result from
the failure of Owner to pay or if applicable, reimburse Contractor, as and when
due, all Taxes, fees or charges of any kind imposed by any Governmental
Authority for which Owner is obligated to pay or if applicable, reimburse
Contractor pursuant to the terms of this Agreement;
(d)    all Losses that directly arise out of or result from employers' liability
or workers' compensation claims filed by any employees or agents of Owner or any
of its Owner's Separate Contractors;
(e)    all Losses arising from any third party claim to the extent arising from
the misuse of the License;
(f)    all Losses, including claims for property damage or bodily injury or
death, whether or not involving damage to the PV Power Plant or the Site,
whether lawful or unlawful, that directly or indirectly arise out of or result
from:
(i)    the presence or existence of Hazardous Materials at the Site (A) brought
onto or generated at the Site by Owner or any of Owner's Separate Contractors
(other than Hazardous Materials that were brought onto the Site or generated by
Contractor or any Subcontractor during the performance of the Work); or (B)
which migrated onto the Site from another location (other than such Hazardous
Materials that were brought onto the Site or generated by Contractor or any
Subcontractor, or which Contractor or any Subcontractor Released or discharged
in violation of its obligations under Section 27.3); or
(ii)    the Release or spill by Owner or its Affiliates or any of Owner's
Separate Contractors or any Person for whom they are responsible, of Hazardous
Materials, such Hazardous Materials otherwise having been brought onto the Site
by Contractor or any Subcontractor in accordance with the terms of this
Agreement and all Applicable Laws; and
(iii)    Unknown Pre-Existing Site Conditions; and
(g)    any and all fines, penalties or assessments issued by any Governmental
Authority that Contractor may incur as a result of executing any applications at
Owner's request.
-81-




--------------------------------------------------------------------------------



24.4    Patent Infringement and Other Indemnification Rights.


24.4.1    Contractor Obligation to Indemnify. Contractor shall defend,
indemnify, and hold harmless the Owner Indemnitees against all Losses arising
from any Intellectual Property Claim. Owner shall provide Contractor with
reasonably prompt notice of any Claim for which Owner seeks indemnity hereunder.
Contractor shall, at its own expense settle or defend any such Intellectual
Property Claim and pay all damages and costs, including reasonable attorneys'
fees, awarded against Owner and, if Owner is enjoined from completing the PV
Power Plant or any part thereof, or from the use, operation or enjoyment of the
PV Power Plant or any part thereof, as a result of a final, non-appealable
judgment of a court of competent jurisdiction or as a result of injunctive
relief provided by a court of competent jurisdiction, either:


(a)    procure for Owner, or reimburse Owner for procuring, the right to
continue using the infringing service, PV Power Plant Hardware or other Work;
(b)    modify the infringing service, PV Power Plant Hardware or other Work so
that the same becomes non-infringing; or
(c)    replace the infringing service, PV Power Plant Hardware or other Work
with non-infringing service, PV Power Plant Hardware or other Work, as the case
may be.
Notwithstanding the foregoing, in no case shall Contractor take any action which
adversely affects Owner's continued use and enjoyment of the applicable service,
PV Power Plant Hardware or other Work without the prior written consent of
Owner.
24.4.2    Contractor Deliverables; Electronic Data Files.


(a)    Owner's acceptance of the Contractor Deliverables, supplied materials and
equipment or other component of the Work shall not be construed to relieve
Contractor of any obligation hereunder.
(b)    Except where any Contractor Deliverable shall be in the form of an
electronic data file, any other electronic data files furnished to Owner
pursuant to this Agreement are provided only for the convenience of Owner. Owner
recognizes that such electronic data files not provided to Owner as a Contractor
Deliverable may not be adequate or appropriate for Owner's needs. In the case of
any discrepancies between the Contractor Deliverable represented by electronic
data files and the plotted hardcopy of such files bearing the seal of
Contractor's registered professional engineer, the sealed hardcopy shall govern.
Contractor assumes no responsibility for the accuracy or completeness of the
electronic data files not provided to Owner as a Contractor Deliverable, and any
use or reuse of such electronic data for any purpose shall be at Owner's sole
risk.
24.5    Claim Notice. An Indemnitee shall provide Notice to the indemnifying
Party, within ten (10) days after receiving Notice of the commencement of any
legal action or of any claims or threatened claims against such Indemnitee in
respect of which indemnification may be


-82-




--------------------------------------------------------------------------------



sought pursuant to the foregoing provisions of this Article 24 or any other
provision of this Agreement providing for an indemnity (such Notice, a “Claim
Notice”). The Indemnitee's failure to give, or tardiness in giving, such Claim
Notice will reduce the liability of the indemnifying Party only by the amount of
damages attributable to such failure or tardiness, but shall not otherwise
relieve the indemnifying Party from any liability that it may have under this
Agreement. In case any such claim or legal action shall be made or brought
against an Indemnitee and such Indemnitee shall Notify (by sending a Claim
Notice) the indemnifying Party thereof, the Indemnitee may by such Claim Notice
require the indemnifying Party to assume and control the defense of the claim
(other than any Intellectual Property Claim, which shall be controlled by
Contractor unless otherwise agreed by the Parties) that is the subject of such
Claim Notice, in which case the indemnifying Party may select counsel after
consultation with the Indemnitee, and the indemnifying Party shall pay all
expenses of the conduct of such defense. The Indemnitee shall have the right to
employ separate counsel in any such proceeding and to participate in (but not
control) the defense of such claim, but the fees and expenses of such counsel
shall be borne by the Indemnitee unless the indemnifying Party agrees otherwise;
provided, however, that if the named parties to any such proceeding (including
any impleaded parties) include both the Indemnitee and the indemnifying Party,
the indemnifying Party requires that the same counsel represent both the
Indemnitee and the indemnifying Party, and representation of both parties by the
same counsel would be inappropriate due to actual or potential conflicting
interests between them, then the Indemnitee shall have the right to retain its
own counsel at the cost and expense of the indemnifying Party. If the
indemnifying Party fails to assume or diligently prosecute the defense of any
claim in accordance with the provisions of this Section 24.5, then the
Indemnitee shall have the absolute right to control the defense of such claim
and the fees and expenses of such defense, including reasonable attorneys' fees
of the Indemnitee's counsel and any reasonable amount determined to be owed by
Indemnitee pursuant to such claim, shall be borne by the indemnifying Party,
provided, however, that the indemnifying Party shall be entitled, at its
expense, to participate in (but not control) such defense. Subject to all of the
foregoing provisions of this Section 24.5:


(a)    as between the Parties, the indemnifying Party shall control the
settlement of all claims, in coordination with any insurer as required under the
applicable insurance policies in Article 22 as to which it has assumed the
defense; provided, however, that to the extent the indemnifying Party, in
relation to such insurer, controls settlement:
(i)    such settlement shall include a dismissal of the claim and an explicit
release from the party bringing such claim or other proceedings of all
Indemnitees; and
(ii)    the indemnifying Party shall not conclude any settlement without the
prior approval of the Indemnitee, which approval shall not be unreasonably
withheld or delayed; and
(b)    except as provided in the preceding sentence concerning the indemnifying
Party's failure to assume or to diligently prosecute the defense of any claim,
no Indemnitee seeking reimbursement pursuant to the foregoing indemnity shall,
without the prior written consent of the indemnifying Party, settle, compromise,
consent to the entry of any judgment in or otherwise seek to terminate any
action, claim, suit, investigation or
-83-




--------------------------------------------------------------------------------



proceeding for which indemnity is afforded hereunder unless such Indemnitee
reasonably believes that the matter in question involves potential criminal
liability against such Indemnitee. The Indemnitee shall provide reasonable
assistance to the indemnifying Party when the indemnifying Party so requests, at
the indemnifying Party's expense, in connection with such legal action or claim,
including executing any powers-of-attorney or other documents required by the
indemnifying Party with regard to the defense or indemnity obligations.
24.6    Survival of Indemnity Obligations. The indemnities set forth in this
Article 24 shall survive the Final Completion Date or the earlier termination of
this Agreement for a period of *** following the Final Completion Date or
earlier termination. All Claim Notices must be delivered, if at all, to the
applicable Party prior to the expiration of such period. If any Claim Notice is
made within such period, then the indemnifying period with respect to all claims
identified in such Claim Notice (and the indemnity obligation of the Parties
hereunder with respect to such claim) shall extend through the final,
non-appealable resolution of such claims. For purposes of clarification
hereunder, without limiting the other rights granted hereunder to either Party,
a Party may enforce the indemnity provisions hereunder pursuant to the
provisions of Article 31 without having to declare an Owner Event of Default or
a Contractor Event of Default, as applicable.


24.7    Treatment of Indemnification Payments. To the extent permitted by
Applicable Law, the Parties agree to treat all indemnification payments made
under this Agreement as adjustments to the Contract Price; provided, however,
that any indemnification payments in respect of a Phase made subsequent to the
submission of a Section 1603 Application or Section 1603 Commencement of
Construction Application for that Phase shall be made on an After-Tax Basis
unless (i) the underlying Claim for the indemnity corresponds to an express
statement from the Department of Treasury that a reduction in the applied for
Cash Grant is the result of the initial cost basis of the relevant portion of
the Phase being less than that stated in the Cash Grant, or (ii) the
contemplated reduction in purchase price from any such indemnity would not be
inconsistent with the tax basis of the “qualified property” in that Phase stated
in a Section 1603 Application or Section 1603 Commencement of Construction
Application (prior to approval of that application) or as approved by the
Department of Treasury in respect of the Cash Grant actually paid.


24.8    Contractor Lien Indemnity. Contractor shall indemnify, defend, and hold
harmless, Owner, Owner-Financing Parties, and the title insurer(s) for
Owner-Financing Parties against loss due to the perfection of any “Contractor
Liens” with priority greater than that of the liens of the Owner-Financing
Parties upon the assets of Owner.


25.    CONFIDENTIAL INFORMATION


25.1    Confidential Information. For purposes of this Agreement, the term
“Confidential Information” means proprietary information concerning the
business, operations and assets of Owner or Contractor (as the case may be),
their respective parent companies, subsidiaries or affiliates (collectively, the
“Disclosing Party”) that is clearly marked “Proprietary” or “Confidential” if
disclosed in writing, and, if disclosed orally or visually, is communicated to
be confidential at the time of disclosure and reduced to a writing marked


*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.


-84-




--------------------------------------------------------------------------------



“Proprietary” or “Confidential” within a period of thirty (30) days after the
initial oral or visual disclosure by the Disclosing Party to the Party receiving
the information (“Receiving Party”). Subject to the preceding sentence,
Confidential Information may include information or materials prepared in
connection with the performance of the Work under this Agreement, or any related
subsequent agreement, designs, drawings, specifications, techniques, models,
data, documentation, manuals, source code, object code, diagrams, flow charts,
research, development, processes, procedures, know-how, manufacturing,
development or marketing techniques and materials, development or marketing
timetables, strategies and development plans, business plans, customer, supplier
or personnel names and other information related to customers, suppliers or
personnel, pricing policies and financial information, and other information of
a similar nature, whether or not reduced to writing or other tangible form
(provided the requirements of the preceding sentence are satisfied), and any
other trade secrets. In no event, shall Confidential Information include (a)
information known to Receiving Party prior to obtaining the same from Disclosing
Party (provided that such knowledge did not involve a breach of confidentiality
obligations by any Person from whom such knowledge was directly or indirectly
obtained) as reflected by the written records of Receiving Party; (b)
information in the public domain at the time of disclosure by Disclosing Party;
(c) information obtained by Receiving Party from a third party rightfully in the
possession of such information and who did not receive same, directly or
indirectly, from Disclosing Party; (d) information approved for public release
by express prior written consent of an authorized officer of Disclosing Party;
or (e) the materials specifically identified as “Non-Confidential Information”
in Exhibit B.


25.2    Use of Confidential Information.


25.2.1    General. Receiving Party hereby agrees that it shall use the
Confidential Information for the purposes of this Agreement, the PV Power Plant,
and/or the Project. Receiving Party agrees to use the same degree of care
Receiving Party uses with respect to its own proprietary or confidential
information, which in any event shall result in a reasonable standard of care to
prevent unauthorized use or disclosure of the Confidential Information. Except
as otherwise provided herein, Receiving Party shall keep confidential and not
disclose the Confidential Information. Owner and Contractor shall cause each of
their directors, officers, managers, employees, agents, partners,
representatives, Subcontractors, successors and permitted assigns to become
familiar with, and abide by, the terms of this Section 25.2.


25.2.2    Disclosures Required under Applicable Law. Notwithstanding the
provisions of this Section 25.2, Receiving Party may disclose any of the
Confidential Information to the extent required by Applicable Law. Prior to
making or permitting any such disclosure, Receiving Party shall provide
Disclosing Party with prompt Notice of any such requirement so that Disclosing
Party (with Receiving Party's assistance, if requested) may seek a protective
order or other appropriate remedy. In any such event, the Receiving Party shall
use commercially reasonable efforts, at the sole cost and expense of the
Disclosing Party, to ensure that all Confidential Information that is so
disclosed shall be accorded confidential treatment, to the extent possible, and
shall so disclose only that portion of the Confidential Information that is
legally required to be disclosed.


-85-




--------------------------------------------------------------------------------



25.2.3    Permitted Disclosures. Notwithstanding the foregoing, each party has
the right to disclose Confidential Information without the consent of the
Disclosing Party; (i) as required by any court or other Governmental Authority,
or by any stock exchange on which the shares of any Party are listed; (ii) as
required in connection with any government or regulatory filings, including
filings with any regulating authorities covering the relevant financial markets;
(iii) to its attorneys, accountants, financial advisors or other agents that
require such information in connection with their work; (iv) to actual and
prospective lenders, investors and other financing sources and their advisors,
in each case to the extent necessary or advisable in connection with obtaining
financing for the Project or the Work; (v) in connection with an actual or
prospective merger or acquisition or similar transaction involving such Party or
the parent entity of such Party, (vi) in the case of disclosures by Contractor,
the Subcontractors and Suppliers, and (vii) in the case of disclosures by Owner,
the Owner's Engineer, the Owner Parent and Affiliate of Owner that acts as
operator of the Project. In each of cases (iii) through (vii) above, the
Disclosing Party shall obtain from the third party to whom it seeks to disclose
or to whom it has disclosed Confidential Information a binding confidentiality
undertaking in writing agreeing to keep and use such information in confidence
that is substantially similar to the undertakings of the Parties in this Article
25 (provided that no such agreement in writing shall be required from third
parties who are in any event bound by legal or professional ethical obligations
to maintain such confidentiality).


25.2.4    No Disclosure to Competitors. Notwithstanding anything to the contrary
in this Agreement, except as required in the case of an emergency that is
life-threatening or that can result in bodily injury. Owner shall not disclose
any Confidential Information to any Competitor of SunPower.


25.2.5    Publicity. Notwithstanding anything to the contrary in this Section
25, Contractor shall have the right to utilize general information about the PV
Power Plant, including photographs, in its promotional materials and public
statements. All contractor usage of general information about the PV Power
Plant, including photographs, must indicate that NRG is the owner of the Project
and cannot disparage the Project or operation of it.  For a period of ten (10)
years following Final Completion, Contractor shall be allowed: (1) to have
reasonable room on the single NRG sign at the main entrances to the Project
(specifications to be mutually agreed upon) identifying SunPower as the facility
supplier and builder, and (2) to access the Site with guests, who shall not be a
Competitor of NRG, for promotional purposes, including the taking of
photographs, during normal business hours and at other times as are acceptable
to Owner and with the Owner's permission. Owner shall have the right to join on
any tours by Contractor, including those tours with media, political and
community members. Contractor shall request access to the facility by telephone
or email to Owner not less than one (1) week prior to any desired visit to the
Site. Contractor shall require all Contractor personnel and guests admitted to
the Site to observe all applicable safety standards. In addition to the
foregoing, for a period of ten (10) years following Final Completion, Owner
shall make available to Contractor read-only access to summary data relating to
the performance of the PV Power Plant,


-86-




--------------------------------------------------------------------------------



which data shall only be used for purposes internal to Contractor and shall not
otherwise be disclosed to any third parties.


25.2.6    Return of Confidential Information. At any time upon the request of
Disclosing Party, Receiving Party shall promptly deliver to Disclosing Party or
destroy if so directed by Disclosing Party (with such destruction to be
certified by Receiving Party) all documents (and all copies thereof, however
stored) furnished to or prepared by Receiving Party that contain Confidential
Information; provided, however, that the Receiving Party may retain one copy of
such Confidential Information; and provided, further, that all such retained
Confidential Information shall be held subject to the terms and conditions of
this Agreement.


25.2.7    Termination of Confidentiality. The confidentiality provisions set
forth in this Agreement shall remain in full force and effect until the date
that is two (2) years after the earlier of (i) the PV Plant Substantial
Completion Date or (ii) the termination of this Agreement. After such date,
unless otherwise agreed in writing by the Parties, no information previously
designated as Confidential Information under this Article 25 shall need to be
treated as confidential by the Receiving Party.


25.3    Remedies for Breach of Confidentiality Obligations. The Parties
acknowledge that the Confidential Information is valuable and unique, and that
damages would be an inadequate remedy for breach of the obligations set forth in
this Article 25 and the obligations of each Party under this Article 25 are
specifically enforceable. Accordingly, the Parties agree that a breach or
threatened breach of this Article 25 by either Party, shall entitle the other
Party to seek an injunction preventing such breach, without the necessity of
proving damages or posting any bond. Any such relief shall be in addition to,
and not in lieu of, monetary damages or any other legal or equitable remedy
available to such Party, its direct and indirect parent companies, subsidiaries
or Affiliates.


26.    ASSIGNMENT


26.1    Assignment to Other Persons. Except as otherwise provided in this
Section 26.1, neither Party may assign or otherwise transfer this Agreement to
any third party, without the prior written consent of the other Party.
Notwithstanding the foregoing, nothing in this Agreement shall prevent either
Party from engaging Affiliates or subcontractors in connection with the
performance of its obligations under this Agreement (other than its respective
payment obligations). Notwithstanding the foregoing:


(a)    Owner may (i) collaterally assign its rights, title and interest under
this Agreement to any Owner Financing Party, or (ii) assign its rights, title
and interest under this Agreement in connection with a sale-leaseback or other
similar arrangement for the PV Power Plant and, in each case, in connection
therewith, Contractor shall execute and deliver any usual and customary
consents, customary legal opinions or other customary documents reasonably
requested by Owner;
(b)    ***;
*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.


-87-




--------------------------------------------------------------------------------



(c)    Contractor may collaterally assign its rights, title and interest under
this Agreement to any Contractor Financing Party, who may further assign such
rights, title and interest under this Agreement upon foreclosure and, in
connection therewith, Owner shall execute and deliver any usual and customary
consents (which shall include customary additional cure periods for the benefit
of such Contractor Financing Parties), legal opinions or other documents
reasonably requested by Contractor; and
(d)    ***.
(e)    Notwithstanding anything in the foregoing, Owner shall not assign this
Agreement or any rights or interests under this Agreement to any Competitor of
SunPower.
Any attempted assignment or delegation in violation of this Section 26.1 shall
be null and void and shall be ineffective to relieve either Party of its
obligations hereunder.
26.2    Indemnitees; Successors and Assigns. Upon any assignment by either Party
hereunder, the definition of “Owner Indemnitee” or “Contractor Indemnitee”, as
applicable, shall be deemed modified to include the assignor and permitted
assignee under such assignment and each of their respective employees, agents,
partners, Affiliates, shareholders, officers, directors, members, managers,
successors and assigns.


27.    HAZARDOUS MATERIALS


27.1    Use by Contractor. Contractor shall not and shall not permit any of its
Subcontractors, directly or indirectly, to permit the manufacture, storage,
transmission or presence of any Hazardous Materials on the Site except to the
extent that any such Hazardous Material is required for the Work, and Contractor
shall not and shall not permit any of its Subcontractors to Release, discharge
or otherwise dispose of any Hazardous Materials on the Site, in each case,
except in compliance with Applicable Law.


27.2    Remediation by Contractor. Without limiting what may constitute a Change
In Law hereunder, Contractor shall conduct and complete all investigations,
studies, sampling, testing and remediation of the Site to the extent required
for compliance with Applicable Laws in connection with the Release, discharge or
presence of Hazardous Materials brought onto or generated at the Site by
Contractor or any Subcontractor unless such Release or discharge is caused by
Owner, any Person for which Owner is responsible (including Owner's Separate
Contractors) or any third party. Contractor shall promptly comply in all
respects with all lawful orders and directives of all Governmental Authorities
regarding Applicable Laws relating to the use, transportation, storage,
handling, presence or Release by Contractor, any Subcontractor or any Person
acting on its or their behalf or under its or their control, of any Hazardous
Materials brought onto or generated at the Site by Contractor or any
Subcontractor, except to the extent any such orders or directives are being
contested in good faith by appropriate proceedings in connection with the Work.


27.3    Notice of Hazardous Materials.


*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.


-88-




--------------------------------------------------------------------------------



(a)    If Contractor discovers, encounters or is notified of the existence of
any contaminated materials or Hazardous Materials at the Site, Contractor shall
promptly Notify Owner thereof and restrict access to the area containing such
contaminated materials or Hazardous Materials;
(b)    If Contractor discovers, encounters or is notified of any spill or
Release of any Hazardous Materials at the Site:
(i)    if Contractor or any Subcontractor has brought such Hazardous Materials
onto the Site or generated such Hazardous Materials, Contractor shall promptly
remove such Hazardous Materials from the Site and remediate the Site to the
extent required for compliance with all Applicable Laws and Applicable Permits
(to the extent the Applicable Permits relate to the Work) in each case at
Contractor's sole cost and expense, except where such materials were Released or
spilled by Owner, its Affiliates or any third party, including Owner's Separate
Contractors; and
(ii)    if Contractor or any Subcontractor has brought such Hazardous Materials
onto the Site or generated such Hazardous Materials, Contractor shall not be
entitled to any extension of time or additional compensation hereunder for any
delay or costs incurred by Contractor as a result of the existence of such
Hazardous Materials, except where such materials were Released or spilled by
Owner, its Affiliates or any third party including Owner's Separate Contractors.
27.4    Pre-Existing Contamination.


27.4.1    Disclosure of Contamination; Duty to Notify. The Environmental Reports
contain a description of, and information on, Pre-Existing Contamination on or
prior to the Effective Date. Each Party shall Notify the other Party of any
Hazardous Materials at or under the Site of which it becomes aware at any time
following the Effective Date, which is not identified in the Environmental
Reports.


27.4.2    Risk of Pre-Existing Contamination. Contractor hereby acknowledges and
agrees that it shall bear the risk arising in relation to any and all
Pre-Existing Contamination including in connection with a Release of
Pre-Existing Contamination not in accordance with Applicable Law. The presence
at or under the Site of any Hazardous Materials not identified in the
Environmental Reports prior to the Effective Date and which were not introduced
to the Site by Contractor, its Subcontractors or any other Person for whom
Contractor is responsible under this Agreement, shall constitute an Excusable
Event entitling Contractor to the relief provided pursuant to Section 8.4.


27.4.3    Owner Action. Upon the discovery of any Hazardous Material or other
environmental conditions in violation of any Applicable Law or that adversely
affects Contractor's ability to perform the Work, Contractor shall (i) promptly
take action as appropriate with respect to Work in the affected area and if
appropriate or


-89-




--------------------------------------------------------------------------------



required by Applicable Law, direct its workers and Subcontractors not to remove
or further disturb the material or item; (ii) promptly provide Notice to Owner
of such discovery; (iii) use commercially reasonable efforts to mitigate the
effects of any such discovery on the Site, any property or Person, and the
performance of the Work according to the CPM Schedule; and (iv) comply with all
Applicable Laws with respect to such discoveries. Other that Pre-Existing
Contamination which shall be at Contractor's risk, Owner shall, as it determines
is necessary, at Owner's sole expense and risk, arrange for the handling,
storage, transportation, treatment or delivery for disposal of such Hazardous
Materials.


27.4.4    Contractor Action. Except with respect of Pre-Existing Contamination,
if Contractor executes or completes (with the concurrence of Owner
Representative) any required governmental forms relating to regulated
activities, including any storage, treatment, transportation, handling or
disposal of Hazardous Materials, Contractor shall be acting as, and be deemed to
have acted as, Owner's agent strictly for such purpose. Contractor shall not be
deemed the generator of any such Hazardous Materials nor shall Contractor be
deemed to have title to such Hazardous Materials.


28.    NON-PAYMENT CLAIMS


To the extent payment by Owner has been made in accordance with Article 6:


(a)    Contractor shall not directly or indirectly create, incur, assume or
suffer to be created by it or any Subcontractor, employee, laborer, materialman
or other supplier of goods or services any right of retention, mortgage, pledge,
assessment, security interest, lease, advance claim, levy, claim, lien, charge
or encumbrance on the Work, the PV Power Plant Hardware, the PV Power Plant or
any part thereof or interest therein (each a “Contractor Lien”);
(b)    Contractor shall keep the Work, the PV Power Plant and the PV Power Plant
Hardware free of Contractor Liens; and
(c)    Contractor shall promptly bond, pay or discharge, and discharge of
record, any liens or other charges which, if unpaid, might be or become a
Contractor Lien. Contractor shall Notify Owner as soon as practicable of the
assertion of any Contractor Lien.
If any Owner Indemnitee becomes aware of any such Contractor Lien, such Owner
Indemnitee may so Notify Contractor, and Contractor shall then, to the extent
payment by Owner has been made in accordance with Article 6: (x) bond or satisfy
and obtain the release of such Contractor Lien; or (y) defend Owner Indemnitees
against any such Contractor Lien and obtain the release of such Contractor Lien.
If Contractor does not promptly, and in any event within fifteen (15) days after
such Notice, satisfy such Contractor Lien, or give such Owner Indemnitee reasons
in writing that are reasonably satisfactory to such Owner Indemnitee for not
causing the release of such Contractor Lien, then any Owner Indemnitee shall
have the right, at its option, after Notification to Contractor, and subject to
Applicable Law, to cause the release of, pay, or settle
-90-




--------------------------------------------------------------------------------



such Contractor Lien, and Owner at its sole option may: (1) require Contractor
to pay, within five (5) days after request by Owner; or (2) withhold such amount
from amounts due or to become due to Contractor (in which case Owner shall, if
it is not the applicable Owner Indemnitee, pay such amounts directly to Owner
Indemnitee causing the release, payment or settlement of such liens or claims),
all reasonable and direct costs and expenses incurred by Owner Indemnitee in
causing the release of, paying, or settling such Contractor Lien, including
administrative costs, reasonable attorneys' fees and other expenses. Contractor
shall have the right to contest any such Contractor Lien.
29.    NOTICES AND COMMUNICATIONS


29.1    Requirements. Any Notice made pursuant to the terms and conditions of
this Agreement shall be in writing and be: (a) delivered personally; (b) sent by
certified mail, return receipt requested; or (c) sent by a recognized overnight
mail or courier service, with delivery receipt requested; in each case to the
following addresses:


If to Contractor:
SunPower Corporation, Systems

1414 Harbour Way South 
Richmond, CA 94804
Attention: Projects, Contract Administrator
With a copy to:
SunPower Corporation, Systems

1414 Harbour Way South 
Richmond, CA 94804
Attention: Jeffrey Dasovitch


If to Owner:
High Plains Ranch II LLC

c/o NRG Solar LLC
1301 McKinney Street; Suite 2300
Houston, Texas 77010
Attn: Director, Procurement
With a copy to:
NRG Energy, Inc.

211 Carnegie Center
Princeton, New Jersey 08540
Attn: General Counsel
29.2    Representatives. Any technical or other communications pertaining to the
Work shall be with the Parties' designated representatives. Each Party shall
Notify the other in writing of the name of such representatives. The
Contractor's Project Manager and the Owner Representative each shall have
knowledge of the Work and be available at all reasonable times for consultation.
Each Party's representative shall be authorized on behalf of such Party to
administer this Agreement, agree upon procedures for coordinating the efforts of
the Parties, and, when appropriate, to furnish information to or receive
information from the other Party in matters concerning the Work.


-91-




--------------------------------------------------------------------------------



29.3    Effective Time. Any Notice or Notification given personally, through
overnight mail or through certified letter shall be deemed to have been received
on delivery, and any Notice given by express courier service shall be deemed to
have been received the next Business Day after the same shall have been
delivered to the relevant courier.


30.    LIMITATIONS OF LIABILITY AND REMEDIES


30.1    Consequential Damages. To the extent permitted by Applicable Law,
neither Party nor that Party's employees, agents, partners, Affiliates,
shareholders, members, directors, officers, managers, successors, assigns and
subcontractors shall be liable to any other Party hereto for any loss, damage or
other liability otherwise equivalent to or in the nature of any indirect,
incidental, consequential, exemplary, punitive or special damages arising from
performing or a failure to perform any obligation under this Agreement, whether
such liability arises in contract (including breach, indemnity or warranty),
tort (including fault, negligence or strict liability), or otherwise, including
for any loss of profits, loss of revenue, or loss of use of PV Power Plant
Hardware, the PV Power Plant or the Project, downtime costs, increased expense
of operation or maintenance of the PV Power Plant Hardware or the PV Power
Plant, loss of opportunity or goodwill, cost of purchased or replacement power,
equipment or systems, cost of capital, claims of customers for such damages, any
governmental fines, penalties or sanctions imposed, subject in each case to the
following exclusions:
(a)    liquidated damages payable pursuant to Article 16 of this Agreement;
(b)    termination payments provided for in Section 20.5;
(c)    damages claimed by third parties (other than Owner Indemnitees or
Contractor Indemnitees) for which Contractor or Owner has a duty to indemnify
hereunder as expressly provided in Article 24, to the extent that they are shown
to be consequential in nature;
(d)    subject to limitation set forth in Section 30.3, damages arising out of a
breach by a Party of Article 25 but not to exceed *** of the Contract Price.
The subcontractors of each Party shall be entitled to enforce this Section 30.1
as third party beneficiaries of this provision.
30.2    Limitations on Contractor's Liability.


30.2.1    Limitations on Contractor's Liability.


(a)    (Subject to clause (c) and (d) of this Section 30.2.1 and to the
provisions of Section 30.2.2, Contractor's aggregate liability for claims by
Owner or Owner Indemnitees arising out of or relating to this Agreement will in
no event exceed an amount equal to the portions of the Contract Price shown for
each period in the following Table:
*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.


-92-




--------------------------------------------------------------------------------



Construction Period
Limitation of Liability as Portion of Contract Price
Prior to the Phase Substantial Completion Date for Phase II
***
After the Phase II Substantial Completion Date
***
After the Phase III Substantial Completion Date
***
After the PV Power Plant Substantial Completion Date through the conclusion of
all Warranty Periods
***



(b)    The above limits shall not apply to any insured claim to the extent that
such claim is covered by insurance proceeds actually received from the insurance
required to be maintained under this Agreement.


(c)    The above limits shall not apply to Contractor's indemnity obligations
pursuant to Article 24.
(d)    The above limits shall not apply with respect to any willful misconduct
or fraud on the part of Contractor.
30.2.2    Maximum Liquidated Damages. Contractor's maximum aggregate liability
for liquidated damages under this Agreement will in no event exceed *** of the
Contract Price, provided, however, that Contractor's liability for (a) Delay
Liquidated Damages shall not exceed *** of the Contract Price and (b)
Performance Liquidated Damages shall not exceed *** of the Contract Price.


30.3    Limitation on Owner's Liability. In no event shall Owner's liability
pursuant to this Agreement, whether arising in contract, warranty, tort
(including strict liability) or otherwise, be greater in the aggregate than the
Contract Price; provided, however, that nothing contained in this Section 30.3
or in any other provision of this Agreement shall be construed to limit Owner's
liability for: (a) Owner's indemnity obligations pursuant to Article 24; or (b)
with respect to any willful misconduct or fraud on the part of Owner.
Contractor's sole recourse for


*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.




-93-




--------------------------------------------------------------------------------



any damages or liabilities due to Contractor by Owner pursuant to this Agreement
shall be limited to the assets of Owner without recourse individually or
collectively to the assets of the members or the Affiliates of Owner, the Owner
Financing Parties, if any, or their respective officers, directors, employees or
agents of Owner, its members or their Affiliates ***.


31.    DISPUTES


31.1    Dispute Resolution. Any dispute or matter in question between the
Parties arising out of or related to this Agreement (a “Dispute”) shall be
resolved pursuant to the procedures set forth in this Article 31.


31.2    Referral to Contractor's Project Manager and Owner Representative.
Disputes shall first be referred to Owner Representative and Contractor's
Project Manager.


31.3    Referral to Authorized Officers. Any Dispute that cannot be resolved
between Owner Representative and Contractor's Project Manager within five (5)
days after such Dispute arose or, or in the case of payment Disputes, within
five (5) days after receipt of a Notice of such Dispute from the affected Party,
shall be referred for resolution, by Notice signed by either Owner
Representative or Contractor's Project Manager (specifically referencing this
Section 31.3), to the officers of the Parties or other authorized representative
designated by them, each of which shall have the authority to negotiate and
fully resolve the Dispute, neither of which shall be Owner Representative or
Contractor's Project Manager (each an “Authorized Officer”). If a Party does not
make such a designation, then such Party's Authorized Officer for purposes
hereof shall be (i) for Owner, President and CEO, NRG Solar, Inc., and (ii) for
Contractor, President, Utility and Power Plants. The Authorized Officers shall
meet, either in person or by telephonic conference, within ten (10) days of the
delivery of such Notice to attempt in good faith to resolve such Dispute. If the
Authorized Officers are unable to resolve such Dispute within thirty (30) days
after the Dispute has arisen (the “Discussion Period”), then either Party by
Notice to the other Party may submit the Dispute, as applicable, to (i) an
Independent Expert in accordance with Section 31.4 or (ii) arbitration in
accordance with Section 31.5.


31.4    Independent Expert Resolution. For any Dispute involving Changes where
the amount in controversy is less than or equal to *** (“Minor Change Dispute”),
the claiming Party shall submit a Notice of the Minor Change Dispute to the
other Party together with a proposed Independent Expert. Upon agreement by the
Parties as to the selection of the Independent Expert, the Parties shall submit
the Minor Change Dispute within fifteen (15) days after the termination of the
Discussion Period to the Independent Expert for resolution. If the Parties are
unable to agree on the selection of an Independent Expert, then the Minor Change
Dispute shall be resolved in accordance with Section 31.5. Resolution of Minor
Change Disputes shall be subject to the following, additional requirements and
procedures:


(a)    the Notice to the responding Party shall include a description of the
Minor Change Dispute, the amount (if any) and/or the schedule relief sought, and
the grounds and documents on which the claiming Party relies in seeking to have
the Minor Dispute determined in its favor. The responding party, within fifteen
(15) days after receipt of such Notice shall deliver to the claiming Party and
the Independent Expert a response setting forth any additional matters related
to the Minor Change Dispute, the amount (if
*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.


-94-




--------------------------------------------------------------------------------



any) and/or the schedule relief sought, and the grounds and documents on which
the responding Party relies in seeking to have the Minor Dispute determined in
its favor;
(b)    the Independent Expert shall render his written decision on the Minor
Change Dispute as soon as possible, but in any event, no later than twenty (20)
days following the submission of the Dispute to the Independent Expert. Such
decision shall take into consideration the relevant facts, the terms of this
Agreement and Industry Standards. The decision and award of the Independent
Expert shall be binding on the Parties and may be entered and enforced in any
court provided in Section 31.5(b). The Independent Expert shall provide the
Parties with a copy of such decision and award, including a concise written
statement of the reasons on which it is based. The Parties shall promptly comply
with such decision (which, in the case of an award, shall require the payment of
same by the owing Party within ten (10) days following notification of such
award); and
(c)    any fees or expenses charged by the Independent Expert in connection with
the resolution of a Minor Change Dispute under this Section 31.4 shall be borne
equally by Owner and Contractor.
31.5    Arbitration Resolution. Subject to Section 31.4 as it relates to a Minor
Change Dispute, all Disputes that are not resolved by the procedures set forth
in Sections 31.2 and 31.3, then either Party, without further delay, shall have
the right to submit the Dispute to arbitration in accordance with the following
procedures:


(a)    the proceedings shall (i) take place in Los Angeles, California; (ii) be
conducted in accordance with Construction Industry Rules then in effect of the
American Arbitration Association (except to the extent modified by this Section
31.5); (iii) consist of an arbitration panel composed of (x) an individual
experienced in and knowledgeable of the engineering, procurement and
construction of energy generating facilities selected by Owner, (y) an
individual experienced in and knowledgeable of the engineering, procurement and
construction of energy generating facilities selected by Contractor and (z) an
individual experienced in and knowledgeable of the engineering, procurement and
construction of energy generating facilities selected by each of the individuals
selected by Owner and Contractor in clauses (x) and (y), respectively;
(b)    any decision or award of the arbitration panel shall be bound by all
provisions of this Agreement and the arbitration panel shall have no authority
or power to enter an award which is in conflict with any of the provisions of
this Agreement. The decision or award must be in writing and must contain a
reasoned statement of decision including findings of fact on which it is based.
Absent fraud, collusion, mistake or manifest error such findings of fact shall
be final. Any decision or award of the arbitration panel may be enforced or
confirmed in a court of competent jurisdiction;
(c)    the fees and expenses of the arbitration panel shall be borne equally by
Owner and Contractor; and
-95-




--------------------------------------------------------------------------------



(d)    any monetary award rendered by the arbitration panel pursuant to this
Article 31 shall be due and payable within ten (10) days following such award.
31.6    Continuation of Work During Dispute. Pending the final resolution of any
Dispute, Contractor shall proceed with the performance of the Work and its other
duties and obligations under this Agreement without diminution of effort, so
long as Owner continues to make payments of all undisputed amounts payable by
Owner under this Agreement (subject to Owner's rights to dispute payments in
accordance with this Agreement).


32.    INTELLECTUAL PROPERTY


32.1    Ownership. Subject to the license rights granted hereunder by
Contractor, Contractor shall own and retain all right, title, and interest in
and to all Intellectual Property developed, conceived, reduced to practice, or
created by Contractor in the performance of the Work under this Agreement or
otherwise, or delivered to Owner (including Third Party Intellectual Property)
as part of the Work (including as part of the PV Power Plant) (the “Contract
Intellectual Property”).


32.2    Irrevocable License. Subject to the terms of this Agreement, Contractor
hereby grants and assigns to Owner a non-exclusive, royalty-free, paid-up,
irrevocable, transferable to the extent specifically provided in this Section
32.3, perpetual license in and to the Contract Intellectual Property to use,
solely in connection with the operation, maintenance, repair, modification,
training of personnel, improvement and alteration of the Project and any
component thereof (the “License”). The License granted to Owner pursuant to this
Section 32.2 is granted only to the extent of Contract Intellectual Property
that is included in the PV Power Plant, the Project, the Work or the Contractor
Deliverables, including the Required Manuals.


32.3    Transfer and Assignment. The License herein and the tangible and
intangible forms of the Contractor Deliverables provided to Owner may be
transferred, assigned, or sublicensed to any Person to whom the PV Power Plant
is sold, leased, assigned, or otherwise transferred and to any transferee,
assignee, and successor in interest of Owner, and may be collaterally assigned
to the Owner Financing Parties; provided, however, that the use of such Contract
Intellectual Property shall be solely in connection with the operation,
maintenance, repair, modification, training of personnel, improvement and
alteration of the Project and any component thereof.


32.4    Subcontractor Licenses. With respect to the Third Party Intellectual
Property owned or used by Subcontractors in performance of the Work, if the same
is not included in the License, Contractor shall procure for Owner an
irrevocable, perpetual, nonexclusive, royalty-free, paid-up, transferable to the
extent specifically provided in Section 32.3, license to use such Third Party
Intellectual Property in connection with the operation, maintenance, repair,
modification, training of personnel, improvement and alteration of the Project
and any component thereof.


32.5    Non-Exclusive License. Owner hereby grants Contractor a personal,
limited, nonexclusive, and nontransferable license to use any proprietary
information received from


-96-




--------------------------------------------------------------------------------



Owner for the sole purpose of performing the Work. The term of such license
shall end upon the earliest of: (i) Final Completion or (ii) termination of this
Agreement.


33.    MISCELLANEOUS


33.1    Severability. The invalidity or unenforceability of any portion or
provision of this Agreement shall in no way affect the validity or
enforceability of any other portion or provision hereof. Any invalid or
unenforceable portion or provision shall be deemed severed from this Agreement
and the balance of this Agreement shall be construed and enforced as if this
Agreement did not contain such invalid or unenforceable portion or provision. If
any such provision of this Agreement is so declared invalid, the Parties shall
promptly negotiate in good faith new provisions to eliminate such invalidity and
to restore this Agreement as near as possible to its original intent and effect
(including economic effect).


33.2    Governing Law; Venue; Stipulations. This Agreement shall be governed by
the internal laws of the State of California, excluding any of its conflicts of
laws provisions that would require the application of the laws of another
jurisdiction. WITHOUT LIMITING THE REQUIREMENTS OF SECTION 31 OF THIS AGREEMENT
AND TO THE EXTENT PERMITTED BY LAW, THE PARTIES HERETO AGREE THAT ALL ACTIONS OR
PROCEEDINGS ARISING IN CONNECTION WITH THIS AGREEMENT, SHALL BE TRIED AND
LITIGATED ONLY IN THE COURTS LOCATED IN THE STATE OF CALIFORNIA OR THE STATE OF
NEW YORK. THE PARTIES, TO THE EXTENT THEY MAY LEGALLY DO SO, WAIVE ANY RIGHT
EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO
VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION
AND STIPULATE THAT THE STATE AND FEDERAL COURTS LOCATED IN THE STATE OF
CALIFORNIA AND THE STATE OF NEW YORK SHALL HAVE IN PERSONAM JURISDICTION AND
VENUE OVER SUCH PARTY FOR THE PURPOSE OF LITIGATING ANY SUCH DISPUTE,
CONTROVERSY OR PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT. THE
PARTIES ACKNOWLEDGE AND AGREE THAT THE TERMS AND CONDITIONS OF THIS AGREEMENT
HAVE BEEN FREELY, FAIRLY AND THOROUGHLY NEGOTIATED.


33.3    Survival of Termination. The provisions of this Agreement which by their
nature are intended to survive the termination, cancellation, completion or
expiration of this Agreement including any express limitations of or releases
from liability and the Warranty provisions of Section 18 shall continue as a
valid and enforceable obligation (or defense, as applicable) of the applicable
Party notwithstanding any such termination, cancellation, completion or
expiration.


33.4    No Oral Modification. No oral or written amendment or modification of
this Agreement by any officer, agent, member, manager or employee of Contractor
or Owner, either before or after execution of this Agreement, shall be of any
force or effect unless such amendment or modification is in writing and is
signed by a duly authorized representative of the Party to be bound thereby.


-97-




--------------------------------------------------------------------------------



33.5    No Waiver. A Party's waiver of any Event of Default, breach or failure
to enforce any of the terms, covenants, conditions or other provisions of this
Agreement at any time shall not in any way affect, limit, modify or waive that
Party's right thereafter to enforce or compel strict compliance with every term,
covenant, condition or other provision hereof, any course of dealing or custom
of the trade notwithstanding. All waivers must be in writing and signed on
behalf of Owner and Contractor in accordance with Section 33.4.


33.6    Review and Approval. Notwithstanding Owner's review or Owner's approval
of any items submitted to Owner for review or approval, neither Owner nor any of
its representatives or agents reviewing such items, including the Owner's
Engineer, shall have any liability for, under or in connection with the items
such Person reviews or approves, and Contractor shall remain responsible for the
quality and performance of the Work. Owner's review or approval of any items,
including the Contractor Deliverables, shall not constitute a waiver of any
claim or right that Owner may then or thereafter have against Contractor.


33.7    Third Party Beneficiaries. The provisions of this Agreement are intended
for the sole benefit of Owner and Contractor and there are no third-party
beneficiaries hereof (other than (i) the Contractor Indemnitees and the Owner
Indemnitees; and (ii) the subcontractors of the Parties as set forth in Section
30.1).


33.8    Further Assurances. Owner and Contractor will each use its reasonable
efforts to implement the provisions of this Agreement, and for such purpose
each, at the reasonable request of the other, will, without further
consideration, promptly execute and deliver or cause to be executed and
delivered to the other such assistance (including in connection with any
financing involving the PV Power Plant by either Party), or assignments,
consents or other instruments in addition to those required by this Agreement,
in form and substance satisfactory to the other, as the other may reasonably
deem necessary or desirable to implement any provision of this Agreement.


33.9    Financing Cooperation. Contractor shall at its own expense provide such
cooperation as Owner may reasonably request in connection with obtaining
financing from any Owner Financing Party; provided, however, that such
cooperation does not adversely affect the rights or increase the duties and
obligations of Contractor sunder this Agreement in any material respect. At any
time and from time to time during the term of this Agreement, Contractor shall,
within ten (10) business days after receipt of a written request by Owner, (x)
execute and deliver to Owner and/or the Owner Financing Party, estoppel
statements reasonably acceptable to Contractor certifying to its knowledge,
without inquiry, whether or not (i) this Agreement is in full force and effect,
(ii) any modifications have been made hereto, (iii) whether there exist any
defaults hereunder or any disputes hereunder between the Parties, (iv) any
events have occurred that would, with the giving of notice or the passage of
time, constitute a default hereunder, and (v) all amounts then due and owing
hereunder have been paid, (y) execute customary consents in a form reasonably
acceptable to Contractor, to Owner's assignment of this Agreement to an Owner
Financing Party as collateral security and (z) provide such legal opinions as
may reasonably be requested in connection with any collateral assignment and
consent. Contractor acknowledges that Owner intends to obtain a United States
Department of Energy (the “DOE”) loan guarantee pursuant to Title XVII of the
Energy Policy Act of 2005, as amended, in connection with the financing of the
Project and, as such, agrees (1) at DOE's request, to include,


-98-




--------------------------------------------------------------------------------



in any consent, estoppel or opinion delivered under this Section 33.9,
provisions affirming Contractor's compliance with all government requirements
associated with such a loan guarantee, including without limitation the
applicable requirements under the Davis-Bacon Act, the Foreign Corrupt Practices
Act, the Patriot Act, and the United States Trading with the Enemy Act, and (2)
to timely provide any additional certifications requested by the DOE in
connection with such loan guarantee.


33.10    Record Retention. Contractor agrees to retain for a period of four (4)
years from the Final Completion Date all material records relating to its
performance of the Work or Contractor's warranty obligations herein.


33.11    Binding on Successors. This Agreement shall be binding on the Parties
hereto and on their respective successors and permitted assigns.


33.12    Merger of Prior Contracts.


33.12.1 This Agreement supersedes any other agreements, whether written or oral,
that may have been made or entered into between Owner and Contractor relating to
the PV Power Plant or the Work. This Agreement and the Exhibits attached hereto
constitute the entire agreement between the Parties with respect to the
engineering, procurement and construction of the PV Power Plant, and there are
no other agreements or commitments with respect to the PV Power Plant except as
set forth herein and therein.


33.12.2 The Parties intend hereby to effect a novation of the PCA; provided,
however, that any and all work performed by Contractor pursuant to the PCA or
change orders issued thereunder shall be considered a part of the Work and shall
be subject to all Warranties given by Contractor under this Agreement.


33.13    Counterparts. This Agreement may be executed in any number of
counterparts, and any Party hereto may execute any such counterpart, each of
which when executed and delivered shall be deemed to be an original and all of
which counterparts taken together shall constitute but one and the same
instrument. This Agreement shall become effective when each Party shall have
received a counterpart by facsimile or electronic mail hereof signed by the
other Party. The Parties agree that the delivery of this Agreement may be
effected by means of an exchange of facsimile or emailed signatures with
original copies to follow by mail or courier service.


33.14    Attorneys' Fees. If any legal action or other proceeding is brought for
the enforcement of this Agreement or because of an alleged dispute, default,
misrepresentation, or breach in connection with any of the provisions of this
Agreement, each Party shall bear its own costs and expenses, including its own
attorney's fees, incurred in that action or proceeding.


33.15    Announcements; Publications. Subject to Section 25.2, neither Party
shall (either directly or indirectly), and neither Party shall permit any of its
Affiliates to, issue or make any press release or similar public announcement
with respect to or concerning any matter the subject of, or contemplated by,
this Agreement without reasonable prior approval of the other Party, provided,
however, that nothing in this Agreement shall prevent either Party from


-99-




--------------------------------------------------------------------------------



independently making such public disclosure or filing as it determines in good
faith is required by Applicable Law.


33.16    Independent Contractor. Contractor is an independent contractor, and
nothing contained herein shall be construed as constituting any relationship
with Owner other than that of owner and independent contractor, except as
expressly provided in this Agreement pursuant to which Owner appoints Contractor
as Owner's agent, or as creating any relationship whatsoever between Owner and
Contractor's employees. Neither Contractor nor any of its employees is or shall
be deemed to be an employee of Owner.


33.17    Audit. With respect to any Change In Work which adjusts the Contract
Price by compensating Contractor on a time and materials basis, Contractor shall
maintain, in accordance with generally accepted accounting principles
consistently applied, records and books of account. Owner, Owner's Engineer, the
Owner Financing Parties, if any, and their authorized representatives shall be
entitled to inspect and audit such records and books of account during normal
business hours and upon reasonable advanced Notice during the course of the Work
and for a period of four (4) years after Final Completion, provided, however,
that the purpose of any such audit shall be only for verification of such costs,
and Contractor shall not be required to keep records of or provide access to
those of its costs covered by the fee, allowances, fixed rates, unit prices,
lump sum amounts, or of costs which are expressed in terms of percentages of
other costs. Contractor shall retain all such records and books of account for a
period of at least four (4) years after the Final Completion Date. Audit data
shall not be released by the auditor to parties other than Contractor, Owner,
Owner's Engineer, and their respective officers, directors, members, managers,
employees and agents in connection with any such audit, subject to the
provisions of Article 25. If, as a result of any audit conducted pursuant to
this Section 33.17, the results of such audit indicate that Contractor received
more than the amount to which it was entitled under this Agreement, Contractor
shall refund any overpayment to Owner within ten (10) days of a written request
therefore. Owner shall be responsible for all costs and expenses of such audit
unless a significant overpayment by Owner is discovered, in which case
Contractor shall be responsible for such costs and expenses. It is acknowledged
and agreed that the audit and inspection rights provided for in this Section or
any other obligations on the part of Contractor to provide information to Owner
or its affiliates shall not in any event extend to information related to
Contractor's or its affiliates' profit margins, earnings or yield related to the
Project or the transactions contemplated by this Agreement.


33.18    Independent Engineer. Contractor acknowledges that Owner Financing
Parties will engage an Independent Engineer for the purpose of providing to
Owner Financing Parties a neutral, third party overview of the Work. Contractor
agrees to provide to the Independent Engineer (i) access to the Site and the
right inspect the Work, in each case upon reasonable advance notice to
Contractor, (ii) attend and observe Performance Acceptance Tests and PV Power
Plant Functional Tests, and receive the results thereof, and attend meetings
between Contractor and Owner, and (iii) receive copies of proposed Changes in
Work, Monthly Progress Reports, Remedial Plans, Notices of Substantial
Completion, Notices of Final Completion and Notices of Force Majeure Events.
Owner undertakes that, to the extent that the financing documents pursuant to
which the Owner Financing Parties extend financing for the Project to Owner
require that the Independent Engineer approve, consent to, or otherwise
acknowledge any matter arising under this Agreement as a condition to the Owner
Financing Parties' funding of


-100-




--------------------------------------------------------------------------------



any loans or other financial accommodations to Owner, Owner will use its
reasonable efforts to ensure that the Independent Engineer so approves or gives
its countersignature with respect to such matter, or indicates that it is not
willing to do so in relation to such matter within the time specified in this
Agreement for Owner to respond in relation to such matter. Notwithstanding
anything else to the contrary herein contained, the Independent Engineer shall
have no right to direct Contractor or any portion of the Work or to make any
Changes in Work.


(REMAINDER OF PAGE INTENTIONALLY LEFT BLANK)
-101-




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties hereto have caused this Engineering, Procurement
and Construction Agreement to be executed as of the Effective Date.


HIGH PLAINS RANCH II, LLC




By: /s/ Richard Grosdidier
Name: Richard Grosdidier
Title: Vice President










SUNPOWER CORPORATION, SYSTEMS




By: /s/ Howard Wenger
Name: Howard Wenger
Title: President and Chief Executive Officer








--------------------------------------------------------------------------------





Execution Version
EXHIBITS


Exhibit A    The Work
A-1    Contractor's Statement of Work and Plant Specifications
A-2    Owner-Provided Facilities, Services and Information
A-3    Division of Responsibilities Table
Exhibit B    Contractor Deliverables Table
Exhibit C    Permits
C-1    Owner-Acquired Permits
C-2    Contractor-Acquired Permits
C-3    Division of CUP Responsibilities Table (attached separately)
Exhibit D    Site Safety Plan (attached separately)
D-1    Contractor's Safety Program
Exhibit E    Operating Personnel Training Program
Exhibit F    Lien Waiver and Releases
F-1    Conditional Waiver and Release Upon Progress Payment
F-2    Unconditional Waiver and Release Upon Progress Payment
F-3    Conditional Waiver and Release Upon Final Payment
F-4    Unconditional Waiver and Release Upon Final Payment
Exhibit G    Schedule Milestones
Exhibit H    System Testing Process
H-1 Performance Guarantee Test Protocol
H-2 Performance Guarantee Test Calculations
H-3 PPA Phase Capacity Certification Procedure
H-4 PV Power Plant Functional Test Protocol
Exhibit I    Milestone Payment Schedule
I-1 Progress Payment Schedule
I-2 Cumulative Maximum Payment Amounts
Exhibit J    Legal Description of Site
Exhibit K    Site Plan (attached separately)
Exhibit L    Specified Suppliers and Specified Subcontractors
Exhibit M    Commissioning Procedures
Exhibit N    Example Calculation of Holdback Release
Exhibit O    Example Calculations of Liquidated Damages
Exhibit P    ***
Exhibit Q    Environmental Reports
Exhibit R    Module Warranty Terms and Conditions (attached separately)
Exhibit S    Form of Change in Work
Exhibit T    Block Descriptions
Exhibit U    Form of Contractor's Invoice
Exhibit V    Single Line Electrical Drawings (attached separately)
Exhibit W    Quality Assurance Program (attached separately)
Exhibit X    Forms of Completion Certificates
X-1 Block Substantial Completion (Initial and subsequent)
X-2 Phase Substantial Completion
        
*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.




--------------------------------------------------------------------------------



X-3 PV Power Plant Substantial Completion
X-4 Final Completion
Exhibit Y    ***
Exhibit Z    Project Labor Agreement (attached separately)
Exhibit Z-1    Assignment and Assumption Agreement (PLA) (attached separately)
Exhibit AA    Davis Bacon Act Requirements
Exhibit BB    Form of Escrow Agreement
Exhibit CC    County Fiscal Agreement (attached separately)
Exhibit DD    Form of Subordination Agreement
Exhibit EE    Form of Materials and Equipment Supply Agreement
Exhibit FF    Contractor Letter of Credit


*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.










--------------------------------------------------------------------------------






EXHIBIT A-1
STATEMENT OF WORK AND PLANT SPECIFICATIONS
***
[25 pages redacted]


*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.


A-1-1
Exhibit A-1
Contractor's Statement of Work




--------------------------------------------------------------------------------




Exhibit A-2
Owner-Provided Facilities, Services AND INFORMATION
***
[2 pages redacted]
*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.


A-2-1
Exhibit A-2
Owner-Provided Facilities and Services




--------------------------------------------------------------------------------




EXHIBIT A-3


Division Of Responsibilities Table


***
[2 pages redacted]


*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.


A-3-1
Exhibit A-3
Division of Responsibilities Table






--------------------------------------------------------------------------------




Exhibit B
CONTRACTOR DELIVERABLES TABLE
This Exhibit B lists the documentation to be provided by Contractor to Owner
and/or to others, as specified, in connection with the Work. The documents shall
be provided at the times and in the forms set forth in the table.


Type of Document or Data Source
Owner Copies
Required
Issued for Construction/
Sequential Revisions Showing Changes
Timing of Delivery
Electronic Version
Hard Copies
Drawings
Drawing Symbols and Abbreviations Definitions
1
 
 
2, 3
Site Plans (work areas on property and detailed layout of work areas, roads,
access, buildings)
1
 
 
2, 3
Civil Drawings (Site preparation plan, site layout and topography)
1
 
 
2, 3
Foundation details
1
 
 
2, 3
Grading and Drainage Plans
1
 
 
2, 3
Erosion and Sediment Control
1
 
 
2, 3
Perimeter fence and other site fence drawings
1
 
 
2, 3
Array layouts and shading diagrams
1
 
 
2, 3
Structural plans, details and elevations
1
 
 
2, 3
Electrical single line Drawings
1
 
 
2, 3
Wiring schematics/diagrams
1
 
 
2, 3
Power and communication wiring including AC and DC systems
1
 
 
2, 3
Series and parallel string wiring drawings
1
 
 
2, 3
Grounding Plans
1
 
 
2, 3
Loop diagrams and interconnects
1
 
 
2, 3
Underground wiring, piping and utility drawings
1
 
 
2, 3
Mechanical Drawings (layouts, sections and details)
1
 
 
2, 3
PCS enclosure drawings
1
 
 
2, 3
Inverter Installation Plans
1
 
 
2, 3
Building Architectural Drawings (plans, sections and details)
1
 
 
2, 3
Communication Block Diagrams - symbol indexes & typical drawings
1
 
 
2, 3
SCADA System Schematics and data transfer protocol
1
 
 
2, 3
Instrumentation Drawings (Site Control Center general arrangement drawings,
instrument location plans, loop diagrams, interconnects, raceway routing
diagrams, control system logic diagrams, SCADA system, fiber optics layouts)
1
 
 
2, 3
 
1
 
 
 
Specifications
Electrical Specifications for Equipment
1
 
 
2, 3
Mechanical Specifications for Equipment
1
 
 
2, 3



B-1
Exhibit B
Contractor Deliverables Table






--------------------------------------------------------------------------------




Type of Document or Data Source
Owner Copies
Required
Issued for Construction/
Sequential Revisions Showing Changes
Timing of Delivery
Electronic Version
Hard Copies
Material Specifications
1
 
 
2, 3
Civil Specifications
1
 
 
2, 3
Structural Specifications
1
 
 
2, 3
Architectural Specifications
1
 
 
2, 3
Instrument Specifications
1
 
 
2, 3
Equipment installation specifications for inverters, transformers, and
switchgear.
1
 
 
2, 3
Project Communication Procedure
1
 
 
2, 3
Lists/Sheets
Project Communication List
1
 
 
2, 3
Punch List Form
1
 
 
per §14.1.6
Equipment data sheets
1
 
 
2, 3
Electrical Load List
1
 
 
2, 3
I/O lists
1
 
 
2, 3
Equipment lists
1
 
 
2, 3
Commissioning Spare Parts List (supplied by Contractor)
1
 
 
4-BSC
Operating Spare Parts list
1
 
 
90 prior to BSC
Operating Spare Parts Price Lists
1
 
 
4-BSC



Calculations
Engineering calculations
1


 
 
2, 3
PvSyst Model electronic copy
1


 
 
2, 3
Short Circuit Study of maximum fault current contribution of the PV Power Plant
1


 
 
2, 3
Protective relay settings for upstream device coordination at the point of
interconnect
1


 
 
2, 3
Grounding Calculations
1


 
 
2, 3
Plans, Procedures, Programs and Manuals
Phase Package - Phase 1
1


 
 
1, Not less than 1 week prior to Design Review Conference
System designations
1


 
 
As per section 14.1.1 of EPC
System Turnover Packages
1


 
 
4 - BSC
Commissioning Plan
1


 
 
per §14.1.3
Draft O&M Manuals
1


 
 
4-BSC
Final O&M Manuals
1


 
 
4-PVSC
Training schedule, materials and aids
1


 
 
6, per Exhibit E
Project-specific quality control and quality assurance plan and inspection plan
and inspection procedures, including witness points
1


 
 
per §3.13
Site-specific safety program
1


 
 
per §3.12
Commissioning Plan with log sheets, inspection, alignment and test records
1


 
 
6, per §14.1.3
Performance Acceptance Test procedures
1


 
 
6, per §14.1.3
Procedure for the administration and processing
1


 
 
4, per §14.1.3

B-2
Exhibit B
Contractor Deliverables Table




--------------------------------------------------------------------------------




of Warranty claims
 
 
 
 
As-Built Drawings
1
 
 
4-8,
Schedules
CPM Schedule
1
 
 
6, per §7
Monthly Updated CPM Schedules
1
 
 
6, per §7
30-Day Look Ahead Schedules
1
 
 
6, per §7
Reports
Weekly Progress Reports of Contractor and Subcontractor (description of prior
week's work and plan for current week)
1
 
 
6
Monthly Progress Reports of Contractor and Subcontractor (including all
deliverables submitted with Monthly Progress Reports)
1
 
 
6, per §7.5
Minutes for all weekly meetings
1
 
 
6
Accident reports
1
 
 
per §3.12.4
Welder coupon test report
1
 
 
4-BSC
Pressure test records
1
 
 
4-BSC
Job Books, including Record As-Built Drawings and Specifications
1
 
 
4-BSC, 8
Certified Performance Test reports
1
 
 
4-BSC, 8
Performance Test Reports establishing Substantial Completion
1
 
 
6, per §14.2.1



Notices
Engineer non-conformance notices
1
 
 
3
Notices for NRG, CAISO, or PG&E
1
 
 
3
Notice of intention to commence Performance Acceptance Tests
1
 
 
6, per §14.2
Notice of intent to perform examinations, tests and inspections at any off-Site
location
1
 
 
15 days prior to offsite inspections
Block Substantial Completion
1
 
 
§15.4
 
 
 
 
 
Filings and Certifications
Permit filings
1
 
 
3
 
 
 
 
 
Material Documents
Copies of Major Subcontracts (price redacted)
1
 
 
7
Warranties from each Subcontractor and Sub-subcontractor
1
 
 
4-BSC



Phase 1 Design Package Contents
Array layout w/major equipment locations
1
 
 
1
AC single line(s)
1
 
 
1
DC single line(s)
1
 
 
1
Conceptual PCS layout
1
 
 
1
Conceptual grading plan
1
 
 
1
Conceptual storm-water plan
1
 
 
1
Instrumentation and communication block diagram
1
 
 
1
Monitored points list
1
 
 
1
Site logistics plan
1
 
 
1
Communications block diagram
1
 
 
1
Load list and predicted losses
1
 
 
1

B-3
Exhibit B
Contractor Deliverables Table




--------------------------------------------------------------------------------




Purchase Specifications for:
1
 
 
1
Inverter transformer
1
 
 
1
PCS
1
 
 
1
Inverter
1
 
 
1
Medium voltage cable
1
 
 
1
SCADA system
1
 
 
1
Revenue quality metering
1
 
 
1
Data Loggers
1
 
 
1
Met Station
1
 
 
1
Substation Scope of Work & Design Standards
1
 
 
1



Phase 2 Design Package Contents
Array layout w/major equipment locations
1
 
 
1
AC single line(s)
1
 
 
1
DC single line(s)
1
 
 
1
Conceptual PCS layout
1
 
 
1
Conceptual grading plan
1
 
 
1
Conceptual storm-water plan
1
 
 
1
Instrumentation and communication block diagram
1
 
 
1
Monitored points list
1
 
 
1
Site logistics plan
1
 
 
1
Communications block diagram
1
 
 
1
Load list and predicted losses
1
 
 
1
Purchase Specifications for:
1
 
 
1
Inverter transformer
1
 
 
1
PCS
1
 
 
1
Inverter
1
 
 
1
Medium voltage cable
1
 
 
1
SCADA system
1
 
 
1
Revenue quality metering
1
 
 
1
Data Loggers
1
 
 
1
Met Station
1
 
 
1
 
1
 
 
 
Phase 3 Design Package Contents
Array layout w/major equipment locations
1
 
 
1
AC single line(s)
1
 
 
1
DC single line(s)
1
 
 
1
Conceptual PCS layout
1
 
 
1
Conceptual grading plan
1
 
 
1
Conceptual storm-water plan
1
 
 
1
Instrumentation and communication block diagram
1
 
 
1
Monitored points list
1
 
 
1
Site logistics plan
1
 
 
1
Communications block diagram
1
 
 
1
Load list and predicted losses
1
 
 
1
Purchase Specifications for:
1
 
 
1
Inverter transformer
1
 
 
1
PCS
1
 
 
1
Inverter
1
 
 
1
Medium voltage cable
1
 
 
1
SCADA system
1
 
 
1

B-4
Exhibit B
Contractor Deliverables Table






--------------------------------------------------------------------------------




Revenue quality metering
1
 
 
1
Data Loggers
1
 
 
1
Met Station
1
 
 
1
 
1
 
 
 
Phase 4 Design Package Contents
Array layout w/major equipment locations
1
 
 
1
AC single line(s)
1
 
 
1
DC single line(s)
1
 
 
1
Conceptual PCS layout
1
 
 
1
Conceptual grading plan
1
 
 
1
Conceptual storm-water plan
1
 
 
1
Instrumentation and communication block diagram
1
 
 
1
Monitored points list
1
 
 
1
Site logistics plan
1
 
 
1
Communications block diagram
1
 
 
1
Load list and predicted losses
1
 
 
1
Purchase Specifications for:
1
 
 
1
Inverter transformer
1
 
 
1
PCS
1
 
 
1
Inverter
1
 
 
1
Medium voltage cable
1
 
 
1
SCADA system
1
 
 
1
Revenue quality metering
1
 
 
1
Data Loggers
1
 
 
1
Met Station
1
 
 
1
 
1
 
 
 



Timing of Delivery:
1
Included in each Phase Design Package (Phase I submittal prior to NTP;
Subsequent phases not less than *** prior to submission to applicable
Governmental Authorities.

2
Issued for Construction

3
No later than *** after issuance or release of documents or any revisions

4
By Substantial Completion (BSC = Block SC, PVSC = PV Plant SC)

5
By Final Completion

6
Pursuant to the Agreement

7
Upon request by Owner

8.
Within *** after the commercial operation date of the PV Power Plant, Contractor
shall deliver to the Owner “as-built” drawings, and information and documents
for the PV Power Plant Interconnection Facilities and the PV Power Plant such as
a one-line diagram, a site plan showing the PV Power Plant and the PV Power
Plant Interconnection Facilities, plan and elevation drawings showing the layout
of the PV Power Plant Interconnection Facilities and the PV Power Plant, a relay
functional diagram, relaying AC and DC schematic wiring diagrams and relay
settings for all facilities associated with the main step-up transformers
connecting the impedances (determined by factory tests) for the associated
step-up transformers, specifications for the inverter system, automatic voltage
regulator, PV Power Plant control and protection settings, transformer tap
settings, and communications.



All final drawings and as-built drawings will be supplied in Native format.
Review copies will be supplied in PDF format.
*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.


B-4
Exhibit B
Contractor Deliverables Table






--------------------------------------------------------------------------------






EXHIBIT C-1


APPLICABLE PERMITS
Owner shall be responsible for the Applicable Permits under the EPC Agreement,
including those listed below, but excluding the Contractor-Acquired Permits set
forth in Exhibit C-2:


Permit/Approval
Agency
Conditional Use Permit
San Luis Obispo County
Section 7 Consultation and Federal Endangered Species Act Incidental Take Permit
US Fish & Wildlife
State Endangered Species Act Incidental Take Permit
CA Dept. of Fish & Game
Section 1603 Streambed Alteration Agreement
CA Dept. of Fish & Game
Section 401 Water Quality Certification
Central Coast RWQCB





C-1-1
Exhibit C-1
Owner-Acquired Permits






--------------------------------------------------------------------------------




Exhibit C-2
CONTRACTOR-ACQUIRED PERMITS
Contractor shall acquire and maintain those permits and approvals set forth
below:


Permit/Approval
Agency
Air Quality Permit to Operate
As Required
Air Quality Construction Activity Management Plan
As Required
SWPPP
As Required
Post Permit
As Required
Certificate of Occupancy
As Required
Grading Permit
As Required
Building Permits
As Required
Trailer Permit
As Required
***
***
***
***
***
***
***
***
***
***



*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.




C-2-1
Exhibit C-2-1
Contractor Deliverables Table




--------------------------------------------------------------------------------




Exhibit C-3
DIVISION OF CUP RESPONSIBILITIES TABLE
***
[33 pages redacted]


*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.




C-3-1
Exhibit C-3-1
Division of CUP Responsibilities Table






--------------------------------------------------------------------------------








Exhibit D
SITE SAFETY Plan
***
[630 pages redacted]


*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.




D-1
Exhibit D
Site Safety Plan






--------------------------------------------------------------------------------




Exhibit D-1
CONTRACTOR'S SAFETY PROGRAM


1. GENERAL.
In accordance with Section 3.12 of the EPC Agreement, Contractor shall provide
to Owner a safety program specifically designed for the Site (“Safety Program”).
2. INCORPORATION OF CONTRACTOR'S SAFETY PROGRAM INTO EPC AGREEMENT.
Upon Owner's review of the Safety Program, the Contractor's Safety Program shall
be deemed final and attached hereto as Exhibit D-1 (the “Contractor's Safety
Program”).


D-1-1
Exhibit D-1
Contractor's Safety Program






--------------------------------------------------------------------------------




EXHIBIT E


OPERATOR PERSONNEL TRAINING PROGRAM
1.0    GENERAL


1.1
Site-Specific Training. Contractor shall conduct Site-specific training for
Owner's designated Operating Personnel. The complete training course shall be
conducted during a standard 8-hour work day and not more that 5 contiguous days.
Operating Personnel shall receive classroom instruction, which shall be
conducted with appropriate visual aids in an air-conditioned classroom. Such
classroom instruction will also be followed by and augmented by in-the-field
reinforcement of the instruction topics covered by such classroom instruction.
Contractor shall design the training program to provide trainees in each
individual discipline to acquire sufficient knowledge to allow them to
competently operate, troubleshoot and maintain the PV Power Plant. The Parties
shall also allow the entire training course to be videotaped by Owner so that it
may be presented to additional Operating Personnel that cannot attend the class.
Both Contractor and Owner shall obtain a copy of videotaped training to be used
for its exclusive purposes.



Within forty-five (45) days prior to the anticipated commencement of such
training, Contractor shall provide a draft copy of the training manuals to
Owner. Training manuals shall be updated prior to commencement of the training,
if new information is available on revised equipment design.


1.2
Notice and Schedule. Approximately forty-five (45) days prior to the then
anticipated Phase 1 Substantial Completion Date, and, again, forty-five (45)
days prior to the then anticipated PV Power Plant Substantial Completion,
Contractor shall conduct training with complete documentation per section 1.1 of
this Exhibit. Ten (10) days prior to each training class, Owner shall provide a
list of up to 10 designated Operating Personnel to receive training. A training
sign-up sheet shall document attendance of Owner's Operating Personnel and
Contractor's instructor(s). Contractor will submit the proposed training
schedule, training course outline and training manual for Owner's review.



2.0    SITE-SPECIFIC TRAINING


2.1
Owner Responsibility. Owner shall be responsible for providing training
facilities, which present an environment conductive to learning (heat, light,
noise level and air conditioned and be furnished with an LCD projector or
equivalent screen, white boards, markers and podium. Each student's desk (table)
shall afford working space for training



E-1
Exhibit E
Operator Personnel Training Program






--------------------------------------------------------------------------------




manuals and the associated C size drawings.


2.2
Contractor Responsibility. Contractor shall be responsible for:



Preparation of all classroom and training materials;


Providing hard and soft copies of training materials in sufficient quantities to
allow all participants to have their own set of documents (maximum of 10);
 
Scheduling and coordination of all classroom-training courses;


Provision of instructions, lesson plans, quizzes, final exams, review, and in
the field instruction; and


Preparation of larger-scale drawings of the general arrangements and plot plans
for the purpose of orientation and discussion.


3.0    PV SYSTEMS


3.1
Instructors. Contractor shall provide experienced instructors to conduct its
training program, which shall consist of classroom sessions bolstered by system
walk-downs and examinations.



3.2
Curriculum. The course curriculum shall include design considerations. The
following outline of topics to be covered typically includes, but shall not be
limited to:



i.
Introduction and Personal Safety



ii.
DC Components of the PV systems



iii.
Major Systems Components (Tracker systems and Inverters)



iv.
AC side of the PV system and Utilities interface



v.
Commissioning and start-up



vi.
SCADA, DAS System and Meteorological System



3.3
Lesson Content and Format. Each training session typically includes the
instruction relating to the following categories:



E-2
Exhibit E
Safety and Site Security Requirements






--------------------------------------------------------------------------------




Lesson Objectives. The major information the student is expected to learn and
retain from the lesson shall be presented. Reference materials utilized in the
training session shall be displayed. Listed references shall include page
numbers in Required Manuals, diagram and/or drawing numbers, and appropriate
procedure of section numbers.


Design Basis and List of References. The design basis and reference documents
shall be presented. The student is expected to learn and retain this information
from the lesson.


System Overview with Drawings. This session shall include a brief description of
the intended use of the system.


Component Description with Supporting Documentation. This session shall include
information on the major components in the system. Tables, figures, drawings and
design details shall also be provided to a level provided and approved from the
manufacture of the equipment.


Principles of Operation, Including Startup and Shutdown Procedures. The various
operational modes of the system and related documents shall be presented,
including:


A.
Operating philosophy



B.
Startup



C.
Normal operation and maintenance



D.
Normal and emergency shutdown



E.
Recognizing and handling abnormal operating conditions on the critical system
components and a list of up to 5 of the most common problems and remedies.



F.
Procedure for replacing broken or damaged PV modules



G.
Introduction of disaster preparation the Emergency Preparedness Plan (EPP)



Walk-downs. Walk-downs shall be conducted to familiarize the students with the
physical location and appearance of the equipment and to clarify equipment


E-3
Exhibit E
Safety and Site Security Requirements






--------------------------------------------------------------------------------




features, controls, and displays.


Examinations. Students shall be tested on the material presented in each
session. In general, an exam relating to each session of instruction shall be
administered to evaluate each student's understanding of the material presented.
Such exams typically will be administered at the conclusions of each session of
instruction; however, Contractor may combine one or more exams in one or more
exams. Training and performance evaluations shall be completed for each student
in order to gauge such student's performance and training progress. At the
conclusion of training, such records shall be submitted to Owner.


4.0
QUALIFIED AND COMPETENT PERSONNEL



The Contractor's training program will assume that the trainees have some
knowledge and experience with the types of systems and equipment to be found in
electric power generation.




E-3
Exhibit E
Safety and Site Security Requirements






--------------------------------------------------------------------------------





EXHIBIT F-1
FORM OF CONDITIONAL WAIVER AND RELEASE
UPON PROGRESS PAYMENT
California Civil Code §3262
Upon receipt by the undersigned of payments from ____________ (Payor) in the sum
of $ _________________ (Payment Amount) payable to
______________________________ (Payee or Payees) and when the Payment Amount has
been properly deposited in Payee's bank, this document shall become effective to
release any mechanic's lien, stop notice, or bond right the undersigned has on
the job of ___________________ (Owner) located at ___________________ (Job
Description) to the following extent.
This release covers a progress payment for labor, services, equipment, or
material furnished to ____________________ (Payor) through _____________________
(Date) only and does not cover any retentions retained before or after the
release date; extras furnished before the release date for which payment has not
been received; extras or items furnished after the release date. Rights based
upon work performed or items furnished under a written change order which has
been fully executed by the parties prior to the release date are covered by this
release unless specifically reserved by the claimant in this release. This
release of any mechanic's lien, stop notice, or bond right shall not otherwise
affect the contract rights, including rights between parties to the contract
based upon a rescission, abandonment, or breach of the contract, or the right of
the undersigned to recover compensation for furnished labor, services,
equipment, or material covered by this release if that furnished labor,
services, equipment, or material was not compensated by the progress payment.
Before any recipient of this document relies on it, said party should verify
evidence of payment to the undersigned.
Dated: _______________________________    ______________________________
(Company Name)
By ___________________________
Name:
Title


F-1-1
Exhibit F-1
Form of Conditional Lien Waiver and Release
Upon Progress Payment





--------------------------------------------------------------------------------



EXHIBIT F-2
FORM OF UNCONDITIONAL WAIVER AND RELEASE UPON
PROGRESS PAYMENT
The undersigned has been paid and has received a progress payment in the sum
of $ ______ for labor, services, equipment, or material furnished to
_________________(Payor) on the job of ____________________ (Owner) located at
____________________ (Job Description) and does hereby release any mechanic's
lien, stop notice, or bond right that the undersigned has on the above
referenced job to the following extent.
This release covers a progress payment for labor, services, equipment, or
materials furnished to ____________________ (Payor) through ____________________
(Date) only and does not cover any retentions retained before or after the
release date; extras furnished before the release date for which payment has not
been received; extras or items furnished after the release date. Rights based
upon work performed or items furnished under a written change order which has
been fully executed by the parties prior to the release date are covered by this
release unless specifically reserved by the claimant in this release. This
release of any mechanic's lien, stop notice, or bond right shall not otherwise
affect the contract rights, including rights between parties to the contract
based upon a rescission, abandonment, or breach of the contract, or the right of
the undersigned to recover compensation for furnished labor, services,
equipment, or material covered by this release if that furnished labor,
services, equipment, or material was not compensated by the progress payment.
Dated: _______________________________    ______________________________
(Company Name)
By ___________________________
Name:
Title:




NOTICE:
THIS DOCUMENT WAIVES RIGHTS UNCONDITIONALLY AND STATES THAT YOU HAVE BEEN PAID
FOR GIVING UP THOSE RIGHTS. THIS DOCUMENT IS ENFORCEABLE AGAINST YOU IF YOU SIGN
IT, EVEN IF YOU HAVE NOT BEEN PAID. IF YOU HAVE NOT BEEN PAID, USE A CONDITIONAL
RELEASE FORM.
F-2-1
Exhibit F-2
Form of Unconditional Lien Waiver and Release Upon
Upon Progress Payment



--------------------------------------------------------------------------------



EXHIBIT F-3


FORM OF CONDITIONAL WAIVER
AND RELEASE UPON FINAL PAYMENT
California Civil Code §3262
Upon receipt by the undersigned of a Payment Amount from _______________ in the
sum of $ _______ payable to _________________ and when the Payment Amount has
been properly deposited in Payee's bank, this document shall become effective to
release any mechanic's lien, stop notice, or bond right the undersigned has on
the job of __________________________ (Owner) located at ______________________
(Job Description)
This release covers the final payment to the undersigned for all labor,
services, equipment, or material furnished on the job, except for disputed
claims for additional work in the amount of $ ___________________. Before any
recipient of this document relies on it, the party should verify evidence of
payment to the undersigned.
Dated: _______________________________    ______________________________
(Company Name)


By ___________________________
Name:
Title:




F-3-1
Exhibit F-3
Form of Conditional Waiver and Release Upon Final Payment





--------------------------------------------------------------------------------



EXHIBIT F-4


FORM OF UNCONDITIONAL WAIVER
AND RELEASE UPON FINAL PAYMENT
The undersigned has been paid in full for all labor, services, equipment, or
material furnished to _______________________ (Payor) on the job of
___________________ (Owner) located at _____________________ (Job Description)
and does hereby waive and release any right to a mechanic's lien, stop notice,
or any right against a labor and material bond on the job, except for disputed
claims for extra work in the amount of $ ________.
Dated: _______________________________    __________________________
(Company Name)
By __________________________
Name:
Title:




NOTICE:
THIS DOCUMENT WAIVES RIGHTS UNCONDITIONALLY AND STATES THAT YOU HAVE BEEN PAID
FOR GIVING UP THOSE RIGHTS. THIS DOCUMENT IS ENFORCEABLE AGAINST YOU IF YOU SIGN
IT, EVEN IF YOU HAVE NOT BEEN PAID. IF YOU HAVE NOT BEEN PAID, USE A CONDITIONAL
RELEASE FORM.
F-4-1
Exhibit F-4
Form of Lien Waiver and Release Upon





--------------------------------------------------------------------------------





Exhibit G
SCHEDULE MILESTONES




Milestone
Date
 
***
***
 
***
***
 
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
 
***
***
 
***
***
 
***
***
 
***
***
 
***
***
 
***
***
 
***
***
 
***
***
 



*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.


G-1
Exhibit G
Milestone Schedule





--------------------------------------------------------------------------------





EXHIBIT H-1


PERFORMANCE GUARANTEE TEST PROTOCOL


***
[7 pages redacted]


*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.


H-1-1
Exhibit H
System Testing Process





--------------------------------------------------------------------------------





EXHIBIT H-2
PERFORMANCE GUARANTEE TEST CALCULATIONS
***
[2 pages redacted]


*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.


H-2-1
Exhibit H-2
Performance Guarantee Test Calculation


    



--------------------------------------------------------------------------------





EXHIBIT H-3
PPA PHASE CAPACITY CERTIFICATION PROCEDURE


***


*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.


H-3-1
Exhibit H-3
PPA Phase Capacity Certification Procedure





--------------------------------------------------------------------------------



EXHIBIT H-4
PV POWER PLANT FUNCTIONAL TEST PROTOCOL


***
[4 pages redacted]


*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.


H-4-1
Exhibit H-4
PV Power Plant Functional Test Protocol





--------------------------------------------------------------------------------





EXHIBIT I-1
PROGRESS PAYMENT SCHEDULE


Activities
Scheduled Completion*
% Value of EPC**
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***



*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.


I-1-1
Exhibit I-1
Progress Payment Schedule







--------------------------------------------------------------------------------



Activities
Scheduled Completion*
% Value of EPC**
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***



*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.


I-1-2
Exhibit I-1
Progress Payment Schedule





--------------------------------------------------------------------------------



Activities
Scheduled Completion*
% Value of EPC**
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***



***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***



*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.


I-1-3
Exhibit I-1
Progress Payment Schedule





--------------------------------------------------------------------------------



EXHIBIT I-2


CUMULATIVE MAXIMUM PAYMENT SCHEDULE


Cumulative Maximum Payment Amounts
End of Month
Payment Amounts*
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***





*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.


I-2-3
Exhibit I-2
Cumulative Maximum Payment Schedule





--------------------------------------------------------------------------------




Exhibit J


LEGAL DESCRIPTION OF SITE


TRACT 1: MAHINAN, 334033


GOVERNMENT LOT 2 OF THE NORTHWEST QUARTER OF SECTION 3, IN TOWNSHIP 30 SOUTH,
RANGE 19 EAST, MOUNT DIABLO BASE AND MERIDIAN, IN THE COUNTY OF SAN LUIS OBISPO,
STATE OF CALIFORNIA, ACCORDING TO THE OFFICIAL PLAT OF THE SURVEY OF SAID LAND
RETURNED TO THE GENERAL LAND OFFICE BY THE SURVEYOR GENERAL.


EXCEPTING THEREFROM A 40% INTEREST IN AND TO ALL OIL, GAS, MINERAL, COAL,
HYDROCARBON, GEOTHERMAL RIGHTS ON THE ABOVE DESCRIBED PROPERTY AS RESERVED BY E.
J. STOKES BY DEED RECORDED JUNE 23, 1982 IN BOOK 2414, PAGE 839 OF OFFICIAL
RECORDS.


APN: 072-161-006


TRACT 2: TWISSELMAN, 333392


ALL OF SECTION 2, TOWNSHIP 30 SOUTH, RANGE 19 EAST, M.D.B.&M.


EXCEPTING THEREFROM ALL MINERAL RIGHTS IN AND TO ALL OIL, GAS, MINERAL, COAL,
HYDROCARBON, GEOTHERMAL RIGHTS ON THE ABOVE DESCRIBED PROPERTY AS RESERVED BY
ADELIA O. SPERRY, VANCE CRAIGMILES OSMONT, JR. AKA VANCE CRAIGMIES OSMONT, JR,
BETTY OSMONT SPARKS, FORMERLY BETTY OSMONT AND CROCKER FIRST NATIONAL BANK OF
SAN FRANCISCO AND VANCE CRAIGMILES OSMONT, JR. AS TRUSTEES UNDER THE LAST WILL
AND TESTAMENT OF VANCE CRAIGMILES OSMONT, DECEASED, RECORDED FEBRUARY 13, 1948
IN BOOK 462 PAGE 209 OF OFFICIAL RECORDS.


EXCEPTING THEREFROM ALL MINERAL RIGHTS IN AND TO ALL OIL, GAS, MINERAL, COAL,
HYDROCARBON, GEOTHERMAL RIGHTS ON THE ABOVE DESCRIBED PROPERTY AS RESERVED BY
ERNEST CHRISTIAN TWISSELMAN, ELEANOR CHRISTINE STILL, HENRY ARTHUR TWISSELMAN,
CARL FREDERICK TWISSELMAN, THEODORE FRANKLIN TWISSELMAN AND DOROTHY MARIE
TWISSELMAN BY DEED RECORDED NOVEMBER 20, 1952 IN BOOK 685 PAGE 528 OF OFFICIAL
RECORDS.


EXCEPTING AND RESERVING THEREFROM ALL OIL, GAS AND OTHER HYDROCARBON SUBSTANCES,
AS EXCEPTED AND RESERVED IN THE GRANT DEED FROM KENNETH C. TWISSELMAN AND
ROSEMARY TWISSELMAN, ET AL, TO HIGH PLAINS RANCH IV, LLC, A DELAWARE LIMITED
LIABILITY COMPANY, RECORDED ON ,SEPTEMBER 27, 2011, INSTRUMENT NO: 2011046563 OF
OFFICIAL RECORDS OF SAN LUIS OBISPO COUNTY.


APN: 072-161-002


TRACT 3: TWISSELMAN, 333391


PARCEL 1:


THE NORTH 1/2 OF THE SOUTHEAST 1/4; THE SOUTHEAST 1/4 OF THE SOUTHEAST 1/4; THE
SOUTHWEST 1/4 OF THE NORTHEAST 1/4 ALL IN SECTION 3, TOWNSHIP 30 SOUTH, RANGE 19
EAST, MOUNT DIABLO BASE AND MERIDIAN, IN THE COUNTY OF SAN LUIS OBISPO, STATE OF
CALIFORNIA, ACCORDING TO THE OFFICIAL PLAT OF SAID LAND APPROVED BY THE SURVEYOR
GENERAL.




J-1
Exhibit J
Legal Description of Site




--------------------------------------------------------------------------------




EXCEPTING THEREFROM ALL MINERAL RIGHTS IN AND TO ALL OIL, GAS, MINERAL, COAL,
HYDROCARBON, GEOTHERMAL RIGHTS ON THE ABOVE DESCRIBED PROPERTY AS RESERVED BY
ERNEST CHRISTIAN TWISSELMAN, ELEANOR CHRISTINE STILL, HENRY ARTHUR TWISSELMAN,
CARL FREDERICK TWISSELMAN, THEODORE FRANKLIN TWISSELMAN AND DOROTHY MARIE
TWISSELMAN BY DEED RECORDED NOVEMBER 20, 1952 IN BOOK 685 PAGE 528 OF OFFICIAL
RECORDS.


EXCEPTING AND RESERVING THEREFROM ALL OIL, GAS AND OTHER HYDROCARBON SUBSTANCES,
AS EXCEPTED AND RESERVED IN THE GRANT DEED FROM KENNETH C. TWISSELMAN AND
ROSEMARY TWISSELMAN, ET AL, TO HIGH PLAINS RANCH IV, LLC, A DELAWARE LIMITED
LIABILITY COMPANY, RECORDED ON SEPTEMBER 27, 2011,INSTRUMENT NO: 2011046566 OF
OFFICIAL RECORDS OF SAN LUIS OBISPO COUNTY.


PARCEL 2:


THE SOUTHWEST 1/4; THE SOUTH 1/2 OF THE NORTHWEST 1/4; THE SOUTHWEST 1/4 OF THE
SOUTHEAST 1/4; THE NORTH 1/2 OF THE NORTHEAST 1/4; AND THE SOUTHEAST 1/4 OF THE
NORTHEAST 1/4 OF SECTION 3, TOWNSHIP 30 SOUTH, RANGE 19 EAST, MOUNT DIABLO BASE
AND MERIDIAN, IN THE COUNTY OF SAN LUIS OBISPO, STATE OF CALIFORNIA, ACCORDING
TO THE OFFICIAL PLAT OF SAID LAND APPROVED BY THE SURVEYOR GENERAL.


EXCEPTING THEREFROM ALL MINERAL RIGHTS IN AND TO ALL OIL, GAS, MINERAL, COAL,
HYDROCARBON, GEOTHERMAL RIGHTS ON THE ABOVE DESCRIBED PROPERTY AS RESERVED BY
ADELIA O. SPERRY, VANCE CRAIGMILES OSMONT, JR. AKA VANCE CRAIGMIES OSMONT, JR,
BETTY OSMONT SPARKS, FORMERLY BETTY OSMONT AND CROCKER FIRST NATIONAL BANK OF
SAN FRANCISCO AND VANCE CRAIGMILES OSMONT, JR. AS TRUSTEES UNDER THE LAST WILL
AND TESTAMENT OF VANCE CRAIGMILES OSMONT, DECEASED, IN DEED RECORDED FEBRUARY
13, 1948 IN BOOK 462 PAGE 209 OF OFFICIAL RECORDS.


EXCEPTING THEREFROM ALL MINERAL RIGHTS IN AND TO ALL OIL, GAS, MINERAL, COAL,
HYDROCARBON, GEOTHERMAL RIGHTS ON THE ABOVE DESCRIBED PROPERTY AS RESERVED BY
ERNEST CHRISTIAN TWISSELMAN, ELEANOR CHRISTINE STILL, HENRY ARTHUR TWISSELMAN,
CARL FREDERICK TWISSELMAN, THEODORE FRANKLIN TWISSELMAN AND DOROTHY MARIE
TWISSELMAN BY DEED RECORDED NOVEMBER 20, 1952 IN BOOK 685 PAGE 528 OF OFFICIAL
RECORDS.


EXCEPTING AND RESERVING THEREFROM ALL OIL, GAS AND OTHER HYDROCARBON SUBSTANCES,
AS EXCEPTED AND RESERVED IN THE GRANT DEED FROM KENNETH C. TWISSELMAN AND
ROSEMARY TWISSELMAN, ET AL, TO HIGH PLAINS RANCH IV, LLC, A DELAWARE LIMITED
LIABILITY COMPANY, RECORDED ON SEPTEMBER 27, 2011, INSTRUMENT NO: 2011046566 OF
OFFICIAL RECORDS OF SAN LUIS OBISPO COUNTY.


APN: 072-161-003


TRACT 4: TWISSELMAN, 333398


THE NORTHWEST QUARTER OF THE NORTHWEST QUARTER OF SECTION 12, TOWNSHIP 30 SOUTH,
RANGE 19 EAST, M.D.B.&M.


EXCEPTING THEREFROM ALL MINERAL RIGHTS IN AND TO ALL OIL, GAS, MINERAL, COAL,
HYDROCARBON, GEOTHERMAL RIGHTS ON THE ABOVE DESCRIBED PROPERTY AS RESERVED BY
ADELIA O. SPERRY, VANCE CRAIGMILES OSMONT, JR. AKA VANCE CRAIGMIES OSMONT, JR,
BETTY OSMONT SPARKS, FORMERLY BETTY OSMONT AND CROCKER FIRST NATIONAL BANK OF
SAN FRANCISCO AND VANCE CRAIGMILES OSMONT, JR. AS TRUSTEES UNDER THE LAST WILL
AND TESTAMENT OF VANCE CRAIGMILES OSMONT, DECEASED, IN DEED RECORDED FEBRUARY


J-2
Exhibit J
Legal Description of Site






--------------------------------------------------------------------------------






13, 1948 IN BOOK 462 PAGE 209 OF OFFICIAL RECORDS AS TO THE EAST HALF OF THE
NORTHWEST QUARTER OF THE NORTHWEST QUARTER.


EXCEPTING THEREFROM ALL MINERAL RIGHTS IN AND TO ALL OIL, GAS, MINERAL, COAL,
HYDROCARBON, GEOTHERMAL RIGHTS ON THE ABOVE DESCRIBED PROPERTY AS RESERVED BY
ERNEST CHRISTIAN TWISSELMAN, ELEANOR CHRISTINE STILL, HENRY ARTHUR TWISSELMAN,
CARL FREDERICK TWISSELMAN, THEODORE FRANKLIN TWISSELMAN AND DOROTHY MARIE
TWISSELMAN BY DEED RECORDED NOVEMBER 20, 1952 IN BOOK 685 PAGE 524 OF OFFICIAL
RECORDS.


EXCEPTING AND RESERVING THEREFROM ALL OIL, GAS AND OTHER HYDROCARBON SUBSTANCES,
AS EXCEPTED AND RESERVED IN THE GRANT DEED FROM KENNETH C. TWISSELMAN AND
ROSEMARY TWISSELMAN, ET AL, TO HIGH PLAINS RANCH IV, LLC, A DELAWARE LIMITED
LIABILITY COMPANY, RECORDED ON , SEPTEMBER 27, 2011, INSTRUMENT NO: 2011046570
OF OFFICIAL RECORDS OF SAN LUIS OBISPO COUNTY.


APN: 072-161-005


TRACT 5: TWISSELMAN, 333400


THE SOUTHEAST 1/4 OF THE NORTHEAST 1/4 AND THE NORTHEAST 1/4 OF THE SOUTHEAST
1/4 OF SECTION 12, TOWNSHIP 30 SOUTH, RANGE 19 EAST, MOUNT DIABLO BASE AND
MERIDIAN, IN THE COUNTY OF SAN LUIS OBISPO, STATE OF CALIFORNIA, ACCORDING TO
THE OFFICIAL PLAT OF SAID LAND APPROVED BY THE SURVEYOR GENERAL.


EXCEPTING THEREFROM 1/2 OF ALL MINERAL RIGHTS AS RESERVED BY AMATISTA
CORPORATION, AN ARIZONA CORPORATION, BY DEED RECORDED FEBRUARY 23, 1979 IN BOOK
2135, PAGE 107 OF OFFICIAL RECORDS.


EXCEPTING AND RESERVING THEREFROM ALL OIL, GAS AND OTHER HYDROCARBON SUBSTANCES,
AS EXCEPTED AND RESERVED IN THE GRANT DEED FROM KENNETH C. TWISSELMAN AND
ROSEMARY TWISSELMAN, ET AL, TO HIGH PLAINS RANCH IV, LLC, A DELAWARE LIMITED
LIABILITY COMPANY, RECORDED ON SEPTEMBER 27, 2011, INSTRUMENT NO: 2011046571 OF
OFFICIAL RECORDS OF SAN LUIS OBISPO COUNTY.


APN: 072-161-010


TRACT 6: TWISSELMAN, 333399


THE WEST HALF OF THE EAST HALF, THE EAST HALF OF THE WEST HALF, THE SOUTHEAST
QUARTER OF THE SOUTHEAST QUARTER, THE SOUTHWEST QUARTER OF THE NORTHWEST
QUARTER, AND THE NORTHWEST QUARTER OF THE SOUTHWEST QUARTER OF SECTION 12,
TOWNSHIP 30 SOUTH, RANGE 19 EAST, MOUNT DIABLO BASE AND MERIDIAN, IN THE COUNTY
OF SAN LUIS OBISPO, STATE OF CALIFORNIA, ACCORDING TO THE OFFICIAL PLAT OF SAID
LAND APPROVED BY THE SURVEYOR GENERAL ON JUNE 25, 1856.


EXCEPTING AND RESERVING THEREFROM ALL OIL, GAS AND OTHER HYDROCARBON SUBSTANCES,
AS EXCEPTED AND RESERVED IN THE GRANT DEED FROM ROWLAND W. TWISSELMAN AND
CATHERINE A. TWISSELMAN TO HIGH PLAINS RANCH IV, LLC, A DELAWARE LIMITED
LIABILITY COMPANY, RECORDED ON SEPTEMBER 27, 2011, INSTRUMENT NO: 2011046572 OF
OFFICIAL RECORDS OF SAN LUIS OBISPO COUNTY.


APN: 072-161-011


TRACT 7: TWISSELMAN, 333397


J-3
Exhibit J
Legal Description of Site




--------------------------------------------------------------------------------




THE SOUTH 1/2 OF THE SOUTH 1/2 AND THE NORTHEAST 1/4 OF THE SOUTHEAST 1/4 OF
SECTION 11, TOWNSHIP 30 SOUTH, RANGE 19 EAST, MOUNT DIABLO BASE AND MERIDIAN, IN
THE COUNTY OF SAN LUIS OBISPO, STATE OF CALIFORNIA, ACCORDING TO THE OFFICIAL
PLAT OF SAID LAND APPROVED BY THE SURVEYOR GENERAL.


EXCEPTING THEREFROM ALL MINERAL RIGHTS IN AND TO ALL OIL, GAS, MINERAL, COAL,
HYDROCARBON, GEOTHERMAL RIGHTS ON THE ABOVE DESCRIBED PROPERTY AS RESERVED BY
ADELIA O. SPERRY, VANCE CRAIGMILES OSMONT, JR. AKA VANCE CRAIGMIES OSMONT, JR,
BETTY OSMONT SPARKS, FORMERLY BETTY OSMONT AND CROCKER FIRST NATIONAL BANK OF
SAN FRANCISCO AND VANCE CRAIGMILES OSMONT, JR. AS TRUSTEES UNDER THE LAST WILL
AND TESTAMENT OF VANCE CRAIGMILES OSMONT, DECEASED, IN DEED RECORDED FEBRUARY
13, 1948 IN BOOK 462 PAGE 209 OF OFFICIAL RECORDS.


EXCEPTING THEREFROM ALL MINERAL RIGHTS IN AND TO ALL OIL, GAS, MINERAL, COAL,
HYDROCARBON, GEOTHERMAL RIGHTS ON THE ABOVE DESCRIBED PROPERTY AS RESERVED BY
ERNEST CHRISTIAN TWISSELMAN, ELEANOR CHRISTINE STILL, HENRY ARTHUR TWISSELMAN,
CARL FREDERICK TWISSELMAN, THEODORE FRANKLIN TWISSELMAN AND DOROTHY MARIE
TWISSELMAN BY DEED RECORDED NOVEMBER 20, 1952 IN BOOK 685 PAGE 524 OF OFFICIAL
RECORDS.


EXCEPTING AND RESERVING THEREFROM ALL OIL, GAS AND OTHER HYDROCARBON SUBSTANCES,
AS EXCEPTED AND RESERVED IN THE GRANT DEED FROM KENNETH C. TWISSELMAN AND
ROSEMARY TWISSELMAN, ET AL, TO HIGH PLAINS RANCH IV, LLC, A DELAWARE LIMITED
LIABILITY COMPANY, RECORDED ON SEPTEMBER 27, 2011, INSTRUMENT NO: 2011046574 OF
OFFICIAL RECORDS OF SAN LUIS OBISPO COUNTY.


APN: 072-161-014


TRACT 8: TWISSELMAN, 333394


THE EAST HALF OF SECTION 10, TOWNSHIP 30 SOUTH, RANGE 19 EAST, M.D.B.&M.


EXCEPTING THEREFROM ALL MINERAL RIGHTS IN AND TO ALL OIL, GAS, MINERAL, COAL,
HYDROCARBON, GEOTHERMAL RIGHTS ON THE ABOVE DESCRIBED PROPERTY AS RESERVED BY
ADELIA O. SPERRY, VANCE CRAIGMILES OSMONT, JR. AKA VANCE CRAIGMIES OSMONT, JR,
BETTY OSMONT SPARKS, FORMERLY BETTY OSMONT AND CROCKER FIRST NATIONAL BANK OF
SAN FRANCISCO AND VANCE CRAIGMILES OSMONT, JR. AS TRUSTEES UNDER THE LAST WILL
AND TESTAMENT OF VANCE CRAIGMILES OSMONT, DECEASED, RECORDED FEBRUARY 13, 1948
IN BOOK 462 PAGE 209 OF OFFICIAL RECORDS.


EXCEPTING THEREFROM ALL MINERAL RIGHTS IN AND TO ALL OIL, GAS, MINERAL, COAL,
HYDROCARBON, GEOTHERMAL RIGHTS ON THE ABOVE DESCRIBED PROPERTY AS RESERVED BY
ERNEST CHRISTIAN TWISSELMAN, ELEANOR CHRISTINE STILL, HENRY ARTHUR TWISSELMAN,
CARL FREDERICK TWISSELMAN, THEODORE FRANKLIN TWISSELMAN AND DOROTHY MARIE
TWISSELMAN BY DEED RECORDED NOVEMBER 20, 1952 IN BOOK 685 PAGE 521 OF OFFICIAL
RECORDS AND RE-RECORDED NOVEMBER 30, 1953 IN BOOK 735 PAGE 219 OFFICIAL RECORDS.


EXCEPTING AND RESERVING THEREFROM ALL OIL, GAS AND OTHER HYDROCARBON SUBSTANCES,
AS EXCEPTED AND RESERVED IN THE GRANT DEED FROM KENNETH C. TWISSELMAN AND
ROSEMARY TWISSELMAN, ET AL, TO HIGH PLAINS RANCH IV, LLC, A DELAWARE LIMITED
LIABILITY COMPANY, RECORDED ON SEPTEMBER 27, 2011, INSTRUMENT NO: 2011046577 OF
OFFICIAL RECORDS OF SAN LUIS OBISPO COUNTY.


APN: 072-161-015


J-4
Exhibit J
Legal Description of Site




--------------------------------------------------------------------------------




TRACT 9: TWISSELMAN, 333393


THE WEST ONE-HALF ( ½ ) OF SECTION 10, TOWNSHIP 30 SOUTH, RANGE 19 EAST, MOUNT
DIABLO BASE AND MERIDIAN, IN THE COUNTY OF SAN LUIS OBISPO, STATE OF CALIFORNIA,
ACCORDING TO THE OFFICIAL PLAT THEREOF.


EXCEPTING THEREFROM ALL MINERAL RIGHTS IN AND TO ALL OIL, GAS, MINERAL, COAL,
HYDROCARBON, GEOTHERMAL RIGHTS ON THE ABOVE DESCRIBED PROPERTY AS RESERVED BY
ADELIA O. SPERRY, VANCE CRAIGMILES OSMONT, JR. AKA VANCE CRAIGMIES OSMONT, JR,
BETTY OSMONT SPARKS, FORMERLY BETTY OSMONT AND CROCKER FIRST NATIONAL BANK OF
SAN FRANCISCO AND VANCE CRAIGMILES OSMONT, JR. AS TRUSTEES UNDER THE LAST WILL
AND TESTAMENT OF VANCE CRAIGMILES OSMONT, DECEASED, RECORDED FEBRUARY 13, 1948
IN BOOK 462 PAGE 209 OF OFFICIAL RECORDS.


EXCEPTING THEREFROM ALL MINERAL RIGHTS IN AND TO ALL OIL, GAS, MINERAL, COAL,
HYDROCARBON, GEOTHERMAL RIGHTS ON THE ABOVE DESCRIBED PROPERTY AS RESERVED BY
ERNEST CHRISTIAN TWISSELMAN, ELEANOR CHRISTINE STILL, HENRY ARTHUR TWISSELMAN,
CARL FREDERICK TWISSELMAN, THEODORE FRANKLIN TWISSELMAN AND DOROTHY MARIE
TWISSELMAN BY DEED RECORDED NOVEMBER 20, 1952 IN BOOK 685 PAGE 521 OF OFFICIAL
RECORDS AND RE-RECORDED NOVEMBER 30, 1953 IN BOOK 735 PAGE 219 OFFICIAL RECORDS.


EXCEPTING AND RESERVING THEREFROM ALL OIL, GAS AND OTHER HYDROCARBON SUBSTANCES,
AS EXCEPTED AND RESERVED IN THE GRANT DEED FROM ROWLAND W. TWISSELMAN AND
CATHERINE A. TWISSELMAN TO HIGH PLAINS RANCH IV, LLC, A DELAWARE LIMITED
LIABILITY COMPANY, RECORDED ON SEPTEMBER 27, 2011, INSTRUMENT NO: 2011046578 OF
OFFICIAL RECORDS OF SAN LUIS OBISPO COUNTY.


APN: 072-161-016


TRACT 10: TWISSELMAN, 333396


THE NORTHWEST QUARTER OF THE SOUTHEAST QUARTER OF SECTION 11, TOWNSHIP 30 SOUTH,
RANGE 19 EAST, M.D.B.&M.


EXCEPTING THEREFROM ALL MINERAL RIGHTS IN AND TO ALL OIL, GAS, MINERAL, COAL,
HYDROCARBON, GEOTHERMAL RIGHTS ON THE ABOVE DESCRIBED PROPERTY AS RESERVED BY
ADELIA O. SPERRY, VANCE CRAIGMILES OSMONT, JR. AKA VANCE CRAIGMIES OSMONT, JR,
BETTY OSMONT SPARKS, FORMERLY BETTY OSMONT AND CROCKER FIRST NATIONAL BANK OF
SAN FRANCISCO AND VANCE CRAIGMILES OSMONT, JR. AS TRUSTEES UNDER THE LAST WILL
AND TESTAMENT OF VANCE CRAIGMILES OSMONT, DECEASED, RECORDED FEBRUARY 13, 1948
IN BOOK 462 PAGE 209 OF OFFICIAL RECORD.


EXCEPTING THEREFROM ALL MINERAL RIGHTS IN AND TO ALL OIL, GAS, MINERAL, COAL,
HYDROCARBON, GEOTHERMAL RIGHTS ON THE ABOVE DESCRIBED PROPERTY AS RESERVED BY
ERNEST CHRISTIAN TWISSELMAN, ELEANOR CHRISTINE STILL, HENRY ARTHUR TWISSELMAN,
CARL FREDERICK TWISSELMAN, THEODORE FRANKLIN TWISSELMAN AND DOROTHY MARIE
TWISSELMAN BY DEED RECORDED NOVEMBER 20, 1952 IN BOOK 685 PAGE 524 OF OFFICIAL
RECORDS.


EXCEPTING AND RESERVING THEREFROM ALL OIL, GAS AND OTHER HYDROCARBON SUBSTANCES,
AS EXCEPTED AND RESERVED IN THE GRANT DEED FROM KENNETH C. TWISSELMAN AND
ROSEMARY TWISSELMAN, ET AL, TO HIGH PLAINS RANCH IV, LLC, A DELAWARE LIMITED
LIABILITY COMPANY, RECORDED ON SEPTEMBER 27, 2011, INSTRUMENT NO:


J-5
Exhibit J
Legal Description of Site






--------------------------------------------------------------------------------




2011046581 OF OFFICIAL RECORDS OF SAN LUIS OBISPO COUNTY.


APN: 072-161-017


TRACT 11: TWISSELMAN, 333395


THE NORTH HALF AND THE NORTH HALF OF THE SOUTHWEST QUARTER ALL IN SECTION 11,
TOWNSHIP 30 SOUTH, RANGE 19 EAST, M.D.B.&M.


EXCEPTING THEREFROM ALL MINERAL RIGHTS IN AND TO ALL OIL, GAS, MINERAL, COAL,
HYDROCARBON, GEOTHERMAL RIGHTS ON THE ABOVE DESCRIBED PROPERTY AS RESERVED BY
ADELIA O. SPERRY, VANCE CRAIGMILES OSMONT, JR. AKA VANCE CRAIGMIES OSMONT, JR,
BETTY OSMONT SPARKS, FORMERLY BETTY OSMONT AND CROCKER FIRST NATIONAL BANK OF
SAN FRANCISCO AND VANCE CRAIGMILES OSMONT, JR. AS TRUSTEES UNDER THE LAST WILL
AND TESTAMENT OF VANCE CRAIGMILES OSMONT, DECEASED, RECORDED FEBRUARY 13, 1948
IN BOOK 462 PAGE 209 OF OFFICIAL RECORDS.


EXCEPTING THEREFROM ALL MINERAL RIGHTS IN AND TO ALL OIL, GAS, MINERAL, COAL,
HYDROCARBON, GEOTHERMAL RIGHTS ON THE ABOVE DESCRIBED PROPERTY AS RESERVED BY
ERNEST CHRISTIAN TWISSELMAN, ELEANOR CHRISTINE STILL, HENRY ARTHUR TWISSELMAN,
CARL FREDERICK TWISSELMAN, THEODORE FRANKLIN TWISSELMAN AND DOROTHY MARIE
TWISSELMAN BY DEED RECORDED NOVEMBER 20, 1952 IN BOOK 685 PAGE 524 OF OFFICIAL
RECORDS.


EXCEPTING AND RESERVING THEREFROM ALL OIL, GAS AND OTHER HYDROCARBON SUBSTANCES,
AS EXCEPTED AND RESERVED IN THE GRANT DEED FROM ROWLAND W. TWISSELMAN AND
CATHERINE A. TWISSELMAN TO HIGH PLAINS RANCH IV, LLC, A DELAWARE LIMITED
LIABILITY COMPANY, RECORDED ON SEPTEMBER 27, 2011, INSTRUMENT NO: 2011046584 OF
OFFICIAL RECORDS OF SAN LUIS OBISPO COUNTY.


APN: 072-161-018


TRACT 12: BALOGH, 333401


THE SOUTHWEST QUARTER OF SECTION 7, TOWNSHIP 30 SOUTH, RANGE 20 EAST, M.D.B.&M.


EXCEPTING THEREFROM ALL MINERAL RIGHTS IN AND TO ALL OIL, GAS, MINERAL, COAL,
HYDROCARBON, GEOTHERMAL RIGHTS ON THE ABOVE DESCRIBED PROPERTY AS RESERVED BY
ADELIA O. SPERRY, VANCE CRAIGMILES OSMONT, JR. AKA VANCE CRAIGMIES OSMONT, JR,
BETTY OSMONT SPARKS, FORMERLY BETTY OSMONT AND CROCKER FIRST NATIONAL BANK OF
SAN FRANCISCO AND VANCE CRAIGMILES OSMONT, JR. AS TRUSTEES UNDER THE LAST WILL
AND TESTAMENT OF VANCE CRAIGMILES OSMONT, DECEASED, RECORDED FEBRUARY 13, 1948
IN BOOK 462 PAGE 209 OF OFFICIAL RECORDS AS TO THE NORTHWEST QUARTER OF THE
SOUTHWEST QUARTER AND THE SOUTHEAST QUARTER OF THE SOUTHWEST QUARTER.


EXCEPTING THEREFROM ALL MINERAL RIGHTS IN AND TO ALL OIL, GAS, MINERAL, COAL,
HYDROCARBON, GEOTHERMAL RIGHTS ON THE ABOVE DESCRIBED PROPERTY AS RESERVED BY
ERNEST CHRISTIAN TWISSELMAN, ELEANOR CHRISTINE STILL, HENRY ARTHUR TWISSELMAN,
CARL FREDERICK TWISSELMAN, THEODORE FRANKLIN TWISSELMAN AND DOROTHY MARIE
TWISSELMAN BY DEED RECORDED NOVEMBER 20, 1952 IN BOOK 685 PAGE 521 OF OFFICIAL
RECORDS AND RE-RECORDED NOVEMBER 30, 1953 IN BOOK 735 PAGE 219 OFFICIAL RECORDS.


EXCEPTING AND RESERVING THEREFROM ALL OIL, GAS AND OTHER HYDROCARBON SUBSTANCES,
AS EXCEPTED AND RESERVED IN THE GRANT DEED FROM KENNETH C. TWISSELMAN AND
ROSEMARY TWISSELMAN, ET AL, TO HIGH PLAINS RANCH IV, LLC, A


J-6
Exhibit J
Legal Description of Site




--------------------------------------------------------------------------------




DELAWARE LIMITED LIABILITY COMPANY, RECORDED ON SEPTEMBER 27, 2011, INSTRUMENT
NO: 2011046587 OF OFFICIAL RECORDS OF SAN LUIS OBISPO COUNTY.


APN: 072-171-017


TRACT 13: TWISSELMAN, 333406


THE WEST ONE-HALF ( ½ ) OF SECTION 18, TOWNSHIP 30 SOUTH, RANGE 20 EAST, MOUNT
DIABLO BASE AND MERIDIAN, IN THE COUNTY OF SAN LUIS OBISPO, STATE OF CALIFORNIA,
ACCORDING TO THE OFFICIAL PLAT THEREOF.


EXCEPTING THEREFROM ALL MINERAL RIGHTS IN AND TO ALL OIL, GAS, MINERAL, COAL,
HYDROCARBON, GEOTHERMAL RIGHTS ON THE ABOVE DESCRIBED PROPERTY AS RESERVED BY
ADELIA O. SPERRY, VANCE CRAIGMILES OSMONT, JR. AKA VANCE CRAIGMIES OSMONT, JR,
BETTY OSMONT SPARKS, FORMERLY BETTY OSMONT AND CROCKER FIRST NATIONAL BANK OF
SAN FRANCISCO AND VANCE CRAIGMILES OSMONT, JR. AS TRUSTEES UNDER THE LAST WILL
AND TESTAMENT OF VANCE CRAIGMILES OSMONT, DECEASED, RECORDED FEBRUARY 13, 1948
IN BOOK 462 PAGE 209 OF OFFICIAL RECORDS.


EXCEPTING THEREFROM ALL MINERAL RIGHTS IN AND TO ALL OIL, GAS, MINERAL, COAL,
HYDROCARBON, GEOTHERMAL RIGHTS ON THE ABOVE DESCRIBED PROPERTY AS RESERVED BY
ERNEST CHRISTIAN TWISSELMAN, ELEANOR CHRISTINE STILL, HENRY ARTHUR TWISSELMAN,
CARL FREDERICK TWISSELMAN, THEODORE FRANKLIN TWISSELMAN AND DOROTHY MARIE
TWISSELMAN BY DEED RECORDED NOVEMBER 20, 1952 IN BOOK 685 PAGE 521 OF OFFICIAL
RECORDS AND RE-RECORDED NOVEMBER 30, 1953 IN BOOK 735 PAGE 219 OFFICIAL RECORDS.


EXCEPTING AND RESERVING THEREFROM ALL OIL, GAS AND OTHER HYDROCARBON SUBSTANCES,
AS EXCEPTED AND RESERVED IN THE GRANT DEED FROM KENNETH C. TWISSELMAN AND
ROSEMARY TWISSELMAN, ET AL, TO HIGH PLAINS RANCH IV, LLC, A DELAWARE LIMITED
LIABILITY COMPANY, RECORDED ON SEPTEMBER 27, 2011, INSTRUMENT NO: 2011046588 OF
OFFICIAL RECORDS OF SAN LUIS OBISPO COUNTY.


APN: 072-171-018


TRACT 14: TWISSELMAN, 333405


THE EAST ONE-THIRD ( 1/3 ) OF THE SOUTH ½ OF THE SOUTHEAST ¼; AND THE NORTH
ONE-HALF ( ½ ) OF THE SOUTHEAST ¼ OF SECTION 13, TOWNSHIP 30 SOUTH, RANGE 19
EAST, MOUNT DIABLO BASE AND MERIDIAN, IN THE SAN LUIS OBISPO COUNTY, STATE OF
CALIFORNIA, ACCORDING TO THE OFFICIAL PLAT THEREOF.


EXCEPTING THEREFROM ALL MINERAL RIGHTS IN AND TO ALL OIL, GAS, MINERAL, COAL,
HYDROCARBON, GEOTHERMAL RIGHTS ON THE ABOVE DESCRIBED PROPERTY AS RESERVED BY
ADELIA O. SPERRY, VANCE CRAIGMILES OSMONT, JR. AKA VANCE CRAIGMIES OSMONT, JR,
BETTY OSMONT SPARKS, FORMERLY BETTY OSMONT AND CROCKER FIRST NATIONAL BANK OF
SAN FRANCISCO AND VANCE CRAIGMILES OSMONT, JR. AS TRUSTEES UNDER THE LAST WILL
AND TESTAMENT OF VANCE CRAIGMILES OSMONT, DECEASED, RECORDED FEBRUARY 13, 1948
IN BOOK 462 PAGE 209 OF OFFICIAL RECORDS.


EXCEPTING THEREFROM ALL MINERAL RIGHTS IN AND TO ALL OIL, GAS, MINERAL, COAL,
HYDROCARBON, GEOTHERMAL RIGHTS ON THE ABOVE DESCRIBED PROPERTY AS RESERVED BY
ERNEST CHRISTIAN TWISSELMAN, ELEANOR CHRISTINE STILL, HENRY ARTHUR TWISSELMAN,
CARL FREDERICK TWISSELMAN, THEODORE FRANKLIN TWISSELMAN


J-7
Exhibit J
Legal Description of Site






--------------------------------------------------------------------------------




AND DOROTHY MARIE TWISSELMAN BY DEED RECORDED NOVEMBER 20, 1952 IN BOOK 685 PAGE
521 OF OFFICIAL RECORDS AND RE-RECORDED NOVEMBER 30, 1953 IN BOOK 735 PAGE 219
OFFICIAL RECORDS.


EXCEPTING AND RESERVING THEREFROM ALL OIL, GAS AND OTHER HYDROCARBON SUBSTANCES,
AS EXCEPTED AND RESERVED IN THE GRANT DEED FROM ROWLAND W. TWISSELMAN AND
CATHERINE A. TWISSELMAN TO HIGH PLAINS RANCH IV, LLC, A DELAWARE LIMITED
LIABILITY COMPANY, RECORDED ON SEPTEMBER 27, 2011, INSTRUMENT NO: 2011046589 OF
OFFICIAL RECORDS OF SAN LUIS OBISPO COUNTY.


APN: 072-221-010


TRACT 15: TWISSELMAN, 333403


THE NORTH ONE-HALF OF THE NORTHEAST QUARTER; IN SECTION 15, TOWNSHIP 30 SOUTH,
RANGE 19 EAST, M.D.B.&M.


EXCEPTING THEREFROM ALL MINERAL RIGHTS IN AND TO ALL OIL, GAS, MINERAL, COAL,
HYDROCARBON, GEOTHERMAL RIGHTS ON THE ABOVE DESCRIBED PROPERTY RESERVED BY
ERNEST CHRISTIAN TWISSELMAN, ELEANOR CHRISTINE STILL, HENRY ARTHUR TWISSELMAN,
CARL FREDERICK TWISSELMAN, THEODORE FRANKLIN TWISSELMAN AND DOROTHY MARIE
TWISSELMAN BY DEED RECORDED NOVEMBER 20, 1952 IN BOOK 685 PAGE 521 OF OFFICIAL
RECORDS AND RE-RECORDED NOVEMBER 30, 1953 IN BOOK 735 PAGE 219 OFFICIAL RECORDS.


EXCEPTING AND RESERVING THEREFROM ALL OIL, GAS AND OTHER HYDROCARBON SUBSTANCES,
AS EXCEPTED AND RESERVED IN THE GRANT DEED FROM KENNETH C. TWISSELMAN AND
ROSEMARY TWISSELMAN, ET AL, TO HIGH PLAINS RANCH IV, LLC, A DELAWARE LIMITED
LIABILITY COMPANY, RECORDED ON SEPTEMBER 27, 2011, INSTRUMENT NO: 2011046592 OF
OFFICIAL RECORDS OF SAN LUIS OBISPO COUNTY.


APN: 072-221-014


TRACT 16: TWISSELMAN, 333404


THE SOUTH HALF OF THE SOUTHWEST QUARTER AND THE SOUTHWEST QUARTER OF THE
SOUTHEAST QUARTER OF SECTION 15, TOWNSHIP 30 SOUTH, RANGE 19 EAST, M.D.B.&M.


EXCEPTING THEREFROM ALL MINERAL RIGHTS IN AND TO ALL OIL, GAS, MINERAL, COAL,
HYDROCARBON, GEOTHERMAL RIGHTS ON THE ABOVE DESCRIBED PROPERTY RESERVED BY
ERNEST CHRISTIAN TWISSELMAN, ELEANOR CHRISTINE STILL, HENRY ARTHUR TWISSELMAN,
CARL FREDERICK TWISSELMAN, THEODORE FRANKLIN TWISSELMAN AND DOROTHY MARIE
TWISSELMAN BY DEED RECORDED NOVEMBER 20, 1952 IN BOOK 685 PAGE 521 OF OFFICIAL
RECORDS AND RE-RECORDED NOVEMBER 30, 1953 IN BOOK 735 PAGE 219 OFFICIAL RECORDS.


EXCEPTING AND RESERVING THEREFROM ALL OIL, GAS AND OTHER HYDROCARBON SUBSTANCES,
AS EXCEPTED AND RESERVED IN THE GRANT DEED FROM KENNETH C. TWISSELMAN AND
ROSEMARY TWISSELMAN, ET AL, TO HIGH PLAINS RANCH IV, LLC, A DELAWARE LIMITED
LIABILITY COMPANY, RECORDED ON SEPTEMBER 27, 2011, INSTRUMENT NO: 2011046595 OF
OFFICIAL RECORDS OF SAN LUIS OBISPO COUNTY.


APN: 072-221-015


TRACT 17: TWISSELMAN, 333402


THE SOUTH HALF OF THE NORTH HALF; THE NORTH HALF OF THE SOUTH HALF; THE NORTH


J-8
Exhibit J
Legal Description of Site






--------------------------------------------------------------------------------




HALF OF THE NORTHWEST QUARTER; THE SOUTHEAST QUARTER OF THE SOUTHEAST QUARTER;
ALL IN SECTION 15, TOWNSHIP 30 SOUTH, RANGE 19 EAST, M.D.B.&M.


EXCEPTING THEREFROM ALL MINERAL RIGHTS IN AND TO ALL OIL, GAS, MINERAL, COAL,
HYDROCARBON, GEOTHERMAL RIGHTS ON THE ABOVE DESCRIBED PROPERTY RESERVED BY
ERNEST CHRISTIAN TWISSELMAN, ELEANOR CHRISTINE STILL, HENRY ARTHUR TWISSELMAN,
CARL FREDERICK TWISSELMAN, THEODORE FRANKLIN TWISSELMAN AND DOROTHY MARIE
TWISSELMAN BY DEED RECORDED NOVEMBER 20, 1952 IN BOOK 685 PAGE 521 OF OFFICIAL
RECORDS AND RE-RECORDED NOVEMBER 30, 1953 IN BOOK 735 PAGE 219 OFFICIAL RECORDS.


EXCEPTING AND RESERVING THEREFROM ALL OIL, GAS AND OTHER HYDROCARBON SUBSTANCES,
AS EXCEPTED AND RESERVED IN THE GRANT DEED FROM GLENN A. MILLER AND MARJORIE A.
MILLER TO HIGH PLAINS RANCH IV, LLC, A DELAWARE LIMITED LIABILITY COMPANY,
RECORDED ON SEPTEMBER 27, 2011, INSTRUMENT NO: 2011046596 OF OFFICIAL RECORDS OF
SAN LUIS OBISPO COUNTY.


APN: 072-221-016


TRACT 18: TWISSELMAN EASEMENT 334143


THE FOLLOWING EASEMENTS ARE APPURTENANT TO "TRACT 3", PARCELS 1 THROUGH 4 AS
FURTHER DEFINED AND CREATED BY MEMORANDUM OF EASEMENT RECORDED SEPTEMBER 27,
2011, INSTRUMENT NO. 2011046598.


PARCEL 1: (Gen-Tie 3)


AN EASEMENT FOR CONSTRUCTING, PLACING, OPERATING, MAINTAINING, RECONSTRUCTING,
REPLACING, REBUILDING, UPGRADING, REMOVING, INSPECTING, PATROLLING, USING,
SUPPORTING, MODIFYING AND/OR REPAIRING (A) EQUIPMENT PADS FOR SWITCHING STATION
FACILITIES RELATED TO OR NECESSITATED BY HPR'S SYSTEMS; (B) SURFACE AND
SUBSURFACE UTILITIES RELATED TO OR NECESSITATED BY HPR'S SYSTEMS LOCATED ON THE
DOMINANT ESTATE, WHICH UTILITIES MAY INCLUDE, WITHOUT LIMITATION, ELECTRICAL
FACILITIES AND COMPONENTS AND TRANSMISSION LINES, COMMUNICATIONS LINES,
TELEPHONE LINES AND FIBER OPTIC LINES AND RELATED FACILITIES; AND (C) ROADS FOR
ACCESS, CONSISTING OF PAVED ROADS AND ALL OTHER NECESSARY FIXTURES AND
APPURTENANCES, ALL TO BE BUILT OR ALREADY BUILT IN, OVER, UNDER AND UPON THE
PRIMARY EASEMENT AREA ON, OVER, UNDER AND THROUGH:


ALL THAT PORTION OF SECTION 27 OF TOWNSHIP 29 SOUTH, RANGE 19 EAST, MOUNT DIABLO
MERIDIAN, IN THE COUNTY OF SAN LUIS OBISPO, STATE OF CALIFORNIA, PER THE RECORD
OF SURVEY FILED MARCH 10TH 2009 IN BOOK 101, AT PAGE 55 OF RECORDS OF SURVEYS,
IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY, DESCRIBED AS FOLLOWS;


COMMENCING AT THE SOUTH QUARTER CORNER OF SAID SECTION 27, THENCE ALONG THE WEST
LINE OF THE SOUTHEAST QUARTER OF SAID SECTION 27, NORTH 01° 25' 09'' EAST 632.34
FEET;
THENCE LEAVING SAID WEST LINE NORTH 36° 50' 59'' EAST 851.27 FEET;
THENCE NORTH 30° 24' 54'' WEST 1579.04 FEET TO A POINT ON THE SOUTH LINE OF THE
NORTHWEST QUARTER OF SAID SECTION 27, SAID POINT BEING THE POINT OF BEGINNING;
THENCE NORTH 30° 24' 54'' WEST 173.77 FEET;
THENCE SOUTH 50°44'20" WEST 146.38 FEET;
THENCE NORTH 39°15'40" WEST 120.00 FEET;
THENCE NORTH 50°44'20” EAST 165.05 FEET;


J-9
Exhibit J
Legal Description of Site






--------------------------------------------------------------------------------




THENCE NORTH 30°24'54" WEST 75.30 FEET;
THENCE NORTH 50° 43' 52'' EAST 2893.76 FEET;
THENCE SOUTH 88° 54' 08'' EAST 201.20 FEET;
THENCE SOUTH 00° 59' 05'' WEST 156.83 FEET;
THENCE SOUTH 50° 43' 52'' WEST 2731.65 FEET;
THENCE SOUTH 30° 24' 54'' EAST 309.73 FEET TO THE SOUTH LINE OF THE NORTHWEST
QUARTER OF SAID SECTION 27;
THENCE ALONG SAID SOUTH LINE OF THE NORTHWEST QUARTER OF SAID SECTION 27 NORTH
88° 54' 00'' WEST 293.25 FEET TO THE POINT OF BEGINNING;


PARCEL 2: (Gentie Work area 20)


AN EASEMENT FOR CONSTRUCTING, PLACING, OPERATING, MAINTAINING, RECONSTRUCTING,
REPLACING, REBUILDING, UPGRADING, REMOVING, INSPECTING, PATROLLING, USING,
SUPPORTING, MODIFYING AND/OR REPAIRING (A) EQUIPMENT PADS FOR SWITCHING STATION
FACILITIES RELATED TO OR NECESSITATED BY HPR'S SYSTEMS; (B) SURFACE AND
SUBSURFACE UTILITIES RELATED TO OR NECESSITATED BY HPR'S SYSTEMS LOCATED ON THE
DOMINANT ESTATE, WHICH UTILITIES MAY INCLUDE, WITHOUT LIMITATION, ELECTRICAL
FACILITIES AND COMPONENTS AND TRANSMISSION LINES, COMMUNICATIONS LINES,
TELEPHONE LINES AND FIBER OPTIC LINES AND RELATED FACILITIES; AND (C) ROADS FOR
ACCESS, CONSISTING OF PAVED ROADS AND ALL OTHER NECESSARY FIXTURES AND
APPURTENANCES, ALL TO BE BUILT OR ALREADY BUILT IN, OVER, UNDER AND UPON THE
PRIMARY EASEMENT AREA ON, OVER, UNDER AND THROUGH:


ALL THAT PORTION OF THE NORTHWEST QUARTER OF SECTION 27 OF TOWNSHIP 29 SOUTH,
RANGE 19 EAST, MOUNT DIABLO MERIDIAN, IN THE COUNTY OF SAN LUIS OBISPO, STATE OF
CALIFORNIA, PER THE RECORD OF SURVEY FILED MARCH 10TH 2009 IN BOOK 101, AT PAGE
55 OF RECORDS OF SURVEYS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY,
DESCRIBED AS FOLLOWS;


COMMENCING AT THE SOUTHEAST CORNER OF SAID NORTHWEST QUARTER OF SAID SECTION 27,
THENCE ALONG THE SOUTH LINE OF SAID NORTHWEST QUARTER OF SECTION 27, NORTH
88°54'00" WEST 207.26 FEET; THENCE NORTH 02°34'08" EAST 49.47 FEET; THENCE NORTH
31°50'39" WEST 666.23 FEET TO THE POINT OF BEGINNING; THENCE NORTH 59°33'21"
EAST 62.17 FEET; THENCE NORTH 30°24'51" WEST 170.00 FEET; THENCE SOUTH 59°33'25"
WEST 114.42 FEET; THENCE SOUTH 31°50'35" EAST 170.05 FEET; THENCE NORTH
59°33'21" EAST 48.01 FEET TO THE POINT OF BEGINNING.


PARCEL 3: (Access 3)


A NON-EXCLUSIVE EASEMENT FOR CONSTRUCTING, PLACING, OPERATING, MAINTAINING,
RECONSTRUCTING, REPLACING, REBUILDING, UPGRADING, REMOVING, INSPECTING,
PATROLLING, USING, SUPPORTING, MODIFYING AND/OR REPAIRING ROADS FOR ACCESS,
CONSISTING OF PAVED ROADS AND/OR GRAVELED ROADS AND ALL OTHER NECESSARY FIXTURES
AND APPURTENANCES ON, OVER, ALONG AND THROUGH:


ALL THAT PORTION OF SECTION 27 OF TOWNSHIP 29 SOUTH, RANGE 19 EAST, MOUNT DIABLO
MERIDIAN, IN THE COUNTY OF SAN LUIS OBISPO, STATE OF CALIFORNIA, PER THE RECORD
OF SURVEY FILED MARCH 10TH 2009 IN BOOK 101, AT PAGE 55 OF RECORDS OF SURVEYS,
IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY, DESCRIBED AS FOLLOWS;


COMMENCING AT THE SOUTH QUARTER CORNER OF SAID SECTION 27,
THENCE ALONG THE WEST LINE OF THE SOUTHEAST QUARTER OF SAID SECTION 27, NORTH
01° 25' 09" EAST 1334.69 FEET TO THE NORTHEAST CORNER OF THE SOUTHEAST QUARTER
OF THE SOUTHWEST QUARTER OF SAID SECTION 27;


J-10
Exhibit J
Legal Description of Site




--------------------------------------------------------------------------------




THENCE ALONG THE NORTH LINE OF SAID SOUTHEAST QUARTER OF THE SOUTHWEST QUARTER
OF SAID SECTION 27, NORTH 88° 50' 31'' WEST 15.16 FEET;
THENCE NORTH 12° 12' 19" WEST 600.06 FEET;
THENCE NORTH 25° 15' 17" WEST 344.49 FEET;
THENCE NORTH 02° 34' 08" EAST 384.05 FEET;
THENCE NORTH 30° 24' 54" WEST 68.14 FEET TO A POINT ON THE NORTH LINE OF THE
SOUTHWEST QUARTER OF SAID SECTION 27, SAID POINT BEING THE POINT OF BEGINNING;
THENCE NORTH 30° 24' 54" WEST 370.51 FEET;
THENCE NORTH 31° 51' 37" WEST 1408.07 FEET;
THENCE NORTH 58° 09' 21" EAST 130.00 FEET;
THENCE SOUTH 31° 50' 39" EAST 219.66 FEET;
THENCE NORTH 58° 52' 02" EAST (L1) 26.74 FEET TO THE BEGINNING OF A CURVE
CONCAVE NORTHWESTERLY WITH A RADIUS OF 475.00 FEET;
THENCE NORTHEASTERLY ALONG SAID CURVE (C1) THROUGH A CENTRAL ANGLE OF 10° 11'
03" AN ARC DISTANCE OF 84.43 FEET;
THENCE NORTH 48° 40' 59" EAST (L2) 236.31 FEET TO THE BEGINNING OF A CURVE
CONCAVE SOUTHEASTERLY WITH A RADIUS OF 525.00 FEET;
THENCE NORTHEASTERLY ALONG SAID CURVE (C2) THROUGH A CENTRAL ANGLE OF 20° 53'
24" AN ARC DISTANCE OF 191.41 FEET;
THENCE NORTH 69° 20' 49" EAST (L3) 127.81 FEET;
THENCE NORTH 74° 49' 37" EAST (L4) 195.77 FEET TO THE BEGINNING OF A CURVE
CONCAVE SOUTHWESTERLY WITH A RADIUS OF 335.00 FEET;
THENCE NORTHEASTERLY ALONG SAID CURVE (C3) THROUGH A CENTRAL ANGLE OF 39°08'58"
AN ARC DISTANCE OF 228.90 FEET
THENCE SOUTH 66°01'25" EAST (L5) 613.73 FEET TO THE BEGINNING OF A CURVE CONCAVE
NORTHERLY WITH A RADIUS OF 115.00 FEET;
THENCE SOUTHEASTERLY ALONG SAID CURVE (C4) THROUGH A CENTRAL ANGLE OF 61°18'54"
AN ARC DISTANCE OF 123.07 FEET;
THENCE NON TANGENT TO SAID CURVE NORTH 23°10'29" EAST (L6) 283.45 FEET
THENCE NORTH 46°02'32" EAST (L7) 168.98 FEET;
THENCE SOUTH 88°57'28" EAST (L8) 159.93 FEET;
THENCE SOUTH 43°57'28" EAST (L9) 240.00 FEET;
THENCE SOUTH 88°57'28" EAST (L10) 199.31 FEET;
THENCE NORTH 61°02'32" EAST (L11) 377.81 FEET;
THENCE SOUTH 88°54'08" EAST 224.10 FEET;
THENCE SOUTH 11°47'58" EAST 181.87 FEET;
THENCE SOUTH 61°02'32" WEST 420.03 FEET;
THENCE NORTH 88°57'28" WEST (L12) 435.74 FEET;
THENCE NORTH 43°57'28" WEST (L13) 268.28 FEET;'
THENCE NORTH 88°57'28" WEST (L14) 50.11 FEET;
THENCE SOUTH 34°55'55" WEST (L15) 323.67 FEET TO A POINT, SAID POINT BEING THE
BEGINNING OF A NON TANGENT CURVE CONCAVE NORTHERLY WITH A RADIUS OF 200.00 FEET,
A RADIAL LINE TO SAID POINT BEARS SOUTH 37°20'19" EAST;
THENCE SOUTHWESTERLY ALONG SAID CURVE (C5) THROUGH A CENTRAL ANGLE OF 61°18'54"
AN ARC DISTANCE OF 214.03 FEET;
THENCE NORTH 66°01'25" WEST (L16) 613.73 FEET TO THE BEGINNING OF A CURVE
CONCAVE SOUTHWESTERLY WITH A RADIUS OF 250.00 FEET;
THENCE NORTHWESTERLY ALONG SAID CURVE (C6) THROUGH A CENTRAL ANGLE OF 39°08'58"
AN ARC DISTANCE OF 170.82 FEET;
THENCE SOUTH 74°49'37" WEST (L17) 195.77 FEET;
THENCE SOUTH 85°27'01" WEST (L18) 124.79 FEET TO A POINT, SAID POINT BEING THE
BEGINNING OF A NON TANGENT CURVE CONCAVE SOUTHEASTERLY WITH A RADIUS OF 475.00
FEET, A RADIAL LINE TO SAID POINT BEARS NORTH 20°25'37" WEST;
THENCE SOUTHWESTERLY ALONG SAID CURVE (C7) THROUGH A CENTRAL ANGLE OF 20° 53'
24" AN ARC DISTANCE OF 173.18 FEET;
THENCE SOUTH 48° 40' 59" WEST (L19) 236.31 FEET TO THE BEGINNING OF A CURVE
J-11
Exhibit J
Legal Description of Site




--------------------------------------------------------------------------------




CONCAVE NORTHWESTERLY WITH RADIUS OF 525.00 FEET;
THENCE SOUTHWESTERLY ALONG SAID CURVE (C8) THROUGH A CENTRAL ANGLE OF 10° 11'
03" AN ARC DISTANCE OF 93.32 FEET;
THENCE SOUTH 58° 52' 02" WEST (L20) 26.12 FEET;
THENCE SOUTH 31° 50' 39" EAST 1539.85 FEET;
THENCE SOUTH 02° 34' 08" WEST 49.47 FEET TO THE SOUTH LINE OF THE NORTHWEST
QUARTER OF SAID SECTION 27;
THENCE ALONG SAID SOUTH LINE NORTH 88° 54' 00" WEST 132.14 FEET TO THE POINT OF
BEGINNING;




PARCEL 4: (Gentie Access 21)


A NON-EXCLUSIVE EASEMENT FOR CONSTRUCTING, PLACING, OPERATING, MAINTAINING,
RECONSTRUCTING, REPLACING, REBUILDING, UPGRADING, REMOVING, INSPECTING,
PATROLLING, USING, SUPPORTING, MODIFYING AND/OR REPAIRING ROADS FOR ACCESS,
CONSISTING OF PAVED ROADS AND/OR GRAVELED ROADS AND ALL OTHER NECESSARY FIXTURES
AND APPURTENANCES ON, OVER, ALONG AND THROUGH:


ALL THAT PORTION OF THE NORTHWEST QUARTER OF THE NORTHEAST QUARTER AND A PORTION
OF THE SOUTHWEST QUARTER OF THE NORTHEAST QUARTER OF SECTION 27 TOWNSHIP OF
SECTION 27 OF TOWNSHIP 29 SOUTH, RANGE 19 EAST, MOUNT DIABLO MERIDIAN, IN THE
COUNTY OF SAN LUIS OBISPO, STATE OF CALIFORNIA, PER THE RECORD OF SURVEY FILED
MARCH 10TH 2009 IN BOOK 101, AT PAGE 55 OF RECORDS OF SURVEYS, IN THE OFFICE OF
THE COUNTY RECORDER OF SAID COUNTY, DESCRIBED AS FOLLOWS:


COMMENCING AT THE SOUTHWEST CORNER OF SAID NORTHEAST QUARTER OF SAID SECTION 27,
THENCE ALONG THE WEST LINE OF SAID NORTHEAST QUARTER OF SAID SECTION 27, NORTH
01°25'09" EAST 1654.21 FEET TO A POINT ON THE SOUTH LINE OF THAT "ACCESS 3"
EASEMENT DESCRIBED AS PARCEL 3 HEREIN;
THENCE ALONG SAID SOUTH LINE, SOUTH 66°01'25" EAST 409.25 FEET TO THE POINT OF
BEGINNING AND THE BEGINNING OF A NON-TANGENT CURVE CONCAVE TO THE EAST AND
HAVING A RADIUS OF 235.00 FEET, TO WHICH A RADIAL LINE BEARS NORTH 69°16'12"
WEST; THENCE SOUTHERLY ALONG SAID CURVE, THROUGH A CENTRAL ANGLE OF 28°04'50",
AN ARC DISTANCE OF 115.17 FEET;
THENCE SOUTH 07°21'02" EAST 301.38 FEET TO THE BEGINNING OF A CURVE CONCAVE TO
THE WEST AND HAVING A RADIUS OF 65.00 FEET;
THENCE SOUTHERLY ALONG SAID CURVE, THROUGH A CENTRAL ANGLE OF 22°42'04", AN ARC
DISTANCE OF 25.75 FEET;
THENCE SOUTH 15°21'02" WEST 78.97 FEET;
THENCE SOUTH 74°38'58" EAST 70.00 FEET;
THENCE NORTH 15°21'02" 78.97 FEET TO THE BEGINNING OF A CURVE CONCAVE TO THE
WEST AND HAVING A RADIUS OF 135.00 FEET;
THENCE NORTHERLY ALONG SAID CURVE THROUGH A CENTRAL ANGLE OF 22°42'04" AN ARC
DISTANCE OF 53.49 FEET;
THENCE NORTH 07°21'02" WEST 301.38 FEET TO THE BEGINNING OF A CURVE CONCAVE TO
THE EAST AND HAVING A RADIUS OF 165.00 FEET;
THENCE ALONG SAID CURVE, THROUGH A CENTRAL ANGLE OF 27°47'44", AN ARC DISTANCE
OF 80.05 FEET TO A POINT ON THE SOUTH LINE OF SAID ACCESS 3 EASEMENT, SAID POINT
BEING THE BEGINNING OF A NON-TANGENT CURVE CONCAVE TO THE NORTHEAST AND HAVING A
RADIUS OF 200.00 FEET, TO WHICH A RADIAL LINE BEARS SOUTH 13°48'07" WEST; THENCE
ALONG SAID CURVE AND SOUTH LINE OF SAID ACCESS 3 EASEMENT, THROUGH A CENTRAL
ANGLE OF 10°10'27" AN ARC DISTANCE OF 35.52 FEET;
THENCE CONTINUING ALONG SAID SOUTH LINE NORTH 66°01'25" WEST 34.61 FEET TO THE
POINT OF BEGINNING.


J-12
Exhibit J
Legal Description of Site






--------------------------------------------------------------------------------




THE FOLLOWING EASEMENTS ARE APPURTENANT TO "TRACT 3", PARCELS 5 AND 6 AS FURTHER
DEFINED AND CREATED BY MEMORANDUM OF TAP EASEMENT RECORDED SEPTEMBER 27, 2011,
INSTRUMENT NO. 2011046599.


PARCEL 5: (Tap)


AN EASEMENT FOR CONSTRUCTING, PLACING, OPERATING, MAINTAINING, RECONSTRUCTING,
REPLACING, REBUILDING, UPGRADING, REMOVING, INSPECTING, PATROLLING, USING,
SUPPORTING, MODIFYING AND/OR REPAIRING (A) SURFACE AND SUBSURFACE UTILITIES AND
TEMPORARY TAP AND SWITCHYARD FACILITIES RELATED TO OR NECESSITATED BY HPR'S
SYSTEMS LOCATED ON THE DOMINANT ESTATE, WHICH UTILITIES MAY INCLUDE, WITHOUT
LIMITATION, ELECTRICAL FACILITIES AND COMPONENTS AND TRANSMISSION LINES,
COMMUNICATIONS LINES, TELEPHONE LINES AND FIBER OPTIC LINES AND RELATED
FACILITIES; AND (B) ROADS FOR ACCESS, CONSISTING OF PAVED ROADS AND ALL OTHER
NECESSARY FIXTURES AND APPURTENANCES, ALL TO BE BUILT OR ALREADY BUILT IN, OVER,
UNDER AND UPON THE PRIMARY EASEMENT AREA ON, OVER, UNDER AND THROUGH:


ALL THAT PORTION OF THE NORTHEAST QUARTER OF THE NORTHEAST QUARTER OF SECTION 27
OF TOWNSHIP 29 SOUTH, RANGE 19 EAST, MOUNT DIABLO MERIDIAN, IN THE COUNTY OF SAN
LUIS OBISPO, STATE OF CALIFORNIA, PER THE RECORD OF SURVEY FILED MARCH 10TH 2009
IN BOOK 101, AT PAGE 55 OF RECORDS OF SURVEYS, IN THE OFFICE OF THE COUNTY
RECORDER OF SAID COUNTY, DESCRIBED AS FOLLOWS:


COMMENCING AT A FOUND 1 INCH IRON PIPE WITH CAP STAMPED L.S. 5812 MARKING THE
NORTHEAST CORNER OF SAID SECTION 27, SAID CORNER BEARS NORTH 01°41'43" EAST
1337.43 FEET FROM A FOUND 1 INCH IRON PIPE WITH CAP STAMPED L.S. 5812 AT THE
SOUTHEAST CORNER OF THE NORTHEAST QUARTER OF THE NORTHEAST QUARTER OF SAID
SECTION 27, PER THE RECORD OF SURVEY FILED MARCH 10, 2009 IN BOOK 101, AT PAGE
55 OF RECORDS OF SURVEYS IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY,
THE LINE BETWEEN THESE TWO POINTS BEING THE “BASIS OF BEARING" OF THIS
DESCRIPTION;
THENCE ALONG THE NORTH LINE OF SAID SECTION 27, NORTH 89°00'55" WEST 982.10
FEET;
THENCE SOUTH 20°36'30” EAST 235.26 FEET TO THE POINT OF BEGINNING;
THENCE SOUTH 88°55'33" EAST 72.20 FEET;
THENCE SOUTH 00°59'05" WEST 264.02 FEET TO THE NORTHEAST CORNER OF THE "GEN-TIE
3" EASEMENT REFERRED TO AS PARCEL 1 HEREIN;
THENCE ALONG THE NORTHERLY LINE OF SAID EASEMENT AND THE WESTERLY EXTENSION
THEREOF,
NORTH 88°54'08" WEST 223.38 FEET;
THENCE NORTH 01°05'52" EAST 263.93 FEET;
THENCE SOUTH 88°55'33" EAST 150.66 FEET TO THE POINT OF BEGINNING.




PARCEL 6: (Tap Access)


A NON-EXCLUSIVE EASEMENT FOR CONSTRUCTING, PLACING, OPERATING, MAINTAINING,
RECONSTRUCTING, REPLACING, REBUILDING, UPGRADING, REMOVING, INSPECTING,
PATROLLING, USING, SUPPORTING, MODIFYING AND/OR REPAIRING ROADS FOR ACCESS,
CONSISTING OF PAVED ROADS AND/OR GRAVELED ROADS AND ALL OTHER NECESSARY FIXTURES
AND APPURTENANCES ON, OVER, ALONG AND THROUGH:


ALL THAT PORTION OF THE NORTHEAST QUARTER OF THE NORTHEAST QUARTER OF SECTION 27
OF TOWNSHIP 29 SOUTH, RANGE 19 EAST, MOUNT DIABLO MERIDIAN, IN THE COUNTY OF SAN
LUIS OBISPO, STATE OF CALIFORNIA, PER THE RECORD OF SURVEY FILED MARCH 10TH 2009
IN BOOK 101, AT PAGE 55 OF RECORDS OF SURVEYS, IN THE OFFICE OF THE COUNTY


J-13
Exhibit J
Legal Description of Site






--------------------------------------------------------------------------------




RECORDER OF SAID COUNTY, DESCRIBED AS FOLLOWS:


COMMENCING AT THE NORTHEAST CORNER OF THAT "ACCESS 3" EASEMENT REFERRED TO AS
PARCEL 3 HEREIN, THENCE ALONG SAID NORTH LINE, OF SAID "ACCESS 3" EASEMENT,
NORTH 88°54'08" WEST 35.86 FEET TO THE POINT OF BEGINNING, BEING THE BEGINNING
OF A NONTANGENT CURVE CONCAVE TO THE NORTHEAST AND HAVING A RADIUS OF 228.00
FEET, TO WHICH A RADIAL LINE BEARS SOUTH 34°39'18" WEST;
THENCE NORTHWESTERLY ALONG SAID CURVE, THROUGH A CENTRAL ANGLE OF 61°58'48", AN
ARC DISTANCE OF 246.64 FEET TO THE NORTH LINE OF THAT "GEN-TIE 3" EASEMENT"
REFERRED AS PARCEL 1 HEREIN;
THENCE ALONG SAID NORTH LINE NORTH 88°54'08" WEST 50.19 FEET TO THE BEGINNING OF
A NON-TANGENT CURVE CONCAVE TO THE NORTHEAST AND HAVING A RADIUS OF 278.00 FEET,
TO WHICH A RADIAL LINE BEARS NORTH 84°21'48" WEST;
THENCE LEAVING SAID NORTH LINE, SOUTHEASTERLY ALONG SAID CURVE, THROUGH A
CENTRAL ANGLE OF 47°39'10", AN ARC DISTANCE OF 231.21 FEET TO THE NORTHERLY LINE
OF SAID "ACCESS 3" EASEMENT;
THEN ALONG SAID NORTHERLY LINE, SOUTH 88°54'08" EAST 76.91 FEET TO THE POINT OF
BEGINNING.


APN: 072-121-006 (PORTION)




TRACT 19: TWISSELMAN EASEMENT 334145


THE FOLLOWING EASEMENTS ARE APPURTENANT TO "TRACT 3", PARCELS 1 THROUGH 10 AS
FURTHER DEFINED AND CREATED BY MEMORANDUM OF EASEMENT RECORDED SEPTEMBER 27,
2011,INSTRUMENT NO. 2011046597.


PARCEL 1: (Gen-Tie 1)


AN EASEMENT FOR CONSTRUCTING, PLACING, OPERATING, MAINTAINING, RECONSTRUCTING,
REPLACING, REBUILDING, UPGRADING, REMOVING, INSPECTING, PATROLLING, USING,
SUPPORTING, MODIFYING AND/OR REPAIRING (A) SURFACE AND SUBSURFACE UTILITIES
RELATED TO OR NECESSITATED BY HPR'S SYSTEMS LOCATED ON THE DOMINANT ESTATE,
WHICH UTILITIES MAY INCLUDE, WITHOUT LIMITATION, ELECTRICAL FACILITIES AND
COMPONENTS AND TRANSMISSION LINES, COMMUNICATIONS LINES, TELEPHONE LINES AND
FIBER OPTIC LINES AND RELATED FACILITIES; AND (B) ROADS FOR ACCESS, CONSISTING
OF PAVED ROADS AND ALL OTHER NECESSARY FIXTURES AND APPURTENANCES, ALL TO BE
BUILT OR ALREADY BUILT IN, OVER, UNDER AND UPON THE PRIMARY EASEMENT AREA ON,
OVER, UNDER AND THROUGH:


ALL THAT PORTION OF THE SOUTHEAST QUARTER OF SECTION 34 OF TOWNSHIP 29 SOUTH,
RANGE 19 EAST, MOUNT DIABLO MERIDIAN, IN THE COUNTY OF SAN LUIS OBISPO, STATE OF
CALIFORNIA, PER THE RECORD OF SURVEY FILED MARCH 10TH 2009 IN BOOK 101, AT PAGE
55 OF RECORDS OF SURVEYS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY,
DESCRIBED AS FOLLOWS;


BEGINNING AT A POINT ON THE SOUTH LINE OF SAID SECTION 34, SAID POINT BEARS
SOUTH 88°40'38" EAST 848.05 FEET FROM THE SOUTH QUARTER CORNER OF SAID SECTION
34;
THENCE NORTH 27°20'44" WEST 1347.96 FEET;
THENCE NORTH 89°03'13 WEST 207.70 FEET TO THE WEST LINE OF SAID SOUTHEAST
QUARTER OF SECTION 34;
THENCE ALONG SAID WEST LINE, NORTH 01°01'00" EAST 1490.60 FEET TO THE NORTHWEST
CORNER OF THE SOUTHEAST QUARTER OF SAID SECTION 34;
THENCE ALONG THE NORTH LINE OF SAID SOUTHEAST QUARTER, SOUTH 88°43'44" EAST


J-14
Exhibit J
Legal Description of Site






--------------------------------------------------------------------------------




201.03 FEET;
THENCE SOUTH 00°56'51" WEST 952.96 FEET;
THENCE SOUTH 27°20'44" EAST 1959.36 FEET TO THE SOUTH LINE OF SAID SECTION 34;
THENCE ALONG THE SAID SOUTH LINE, NORTH 88°40'38" WEST 284.93 FEET TO THE POINT
OF BEGINNING.


PARCEL 2: (Gen-tie 1A)


AN EASEMENT FOR CONSTRUCTING, PLACING, OPERATING, MAINTAINING, RECONSTRUCTING,
REPLACING, REBUILDING, UPGRADING, REMOVING, INSPECTING, PATROLLING, USING,
SUPPORTING, MODIFYING AND/OR REPAIRING (A) SURFACE AND SUBSURFACE UTILITIES
RELATED TO OR NECESSITATED BY HPR'S SYSTEMS LOCATED ON THE DOMINANT ESTATE,
WHICH UTILITIES MAY INCLUDE, WITHOUT LIMITATION, ELECTRICAL FACILITIES AND
COMPONENTS AND TRANSMISSION LINES, COMMUNICATIONS LINES, TELEPHONE LINES AND
FIBER OPTIC LINES AND RELATED FACILITIES; AND (B) ROADS FOR ACCESS, CONSISTING
OF PAVED ROADS AND ALL OTHER NECESSARY FIXTURES AND APPURTENANCES, ALL TO BE
BUILT OR ALREADY BUILT IN, OVER, UNDER AND UPON THE PRIMARY EASEMENT AREA ON,
OVER, UNDER AND THROUGH:


ALL THAT PORTION OF SECTION 27 OF TOWNSHIP 29 SOUTH, RANGE 19 EAST, MOUNT DIABLO
MERIDIAN, IN THE COUNTY OF SAN LUIS OBISPO, STATE OF CALIFORNIA, PER THE RECORD
OF SURVEY FILED MARCH 10TH 2009 IN BOOK 101, AT PAGE 55 OF RECORDS OF SURVEYS,
IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY, DESCRIBED AS FOLLOWS;


BEGINNING AT THE SOUTH QUARTER CORNER OF SAID SECTION 27, THENCE ALONG THE WEST
LINE OF THE SOUTHWEST QUARTER OF THE SOUTHEAST QUARTER OF SAID SECTION 27, NORTH
01°25'09" EAST 632.34 FEET;
THENCE NORTH 36°50'59" EAST 851.27 FEET;
THENCE NORTH 30°24'54" WEST 1579.04 FEET TO THE NORTH LINE OF THE SOUTHWEST
QUARTER OF SAID SECTION 27;
THENCE ALONG SAID NORTH LINE OF THE SOUTHWEST QUARTER SOUTH 88°54'00" EAST
293.25 FEET;
THENCE SOUTH 30°24'54" EAST 1288.50 FEET;
THENCE NORTH 58°05'04" EAST 248.91 FEET
THENCE SOUTH 53°12'04" EAST 189.81 FEET;
THENCE SOUTH 36°50'59" WEST 1383.95 FEET;
THENCE SOUTH 00°56'51" WEST 472.97 FEET TO THE SOUTH LINE OF SAID SECTION 27;
THENCE ALONG SAID SOUTH LINE OF SECTION 27 NORTH 88°47'02" WEST 197.81 FEET TO
THE POINT OF BEGINNING




PARCEL 3: (Access 1)


A NON EXCLUSIVE EASEMENT FOR CONSTRUCTING, PLACING, OPERATING, MAINTAINING,
RECONSTRUCTING, REPLACING, REBUILDING, UPGRADING, REMOVING, INSPECTING,
PATROLLING, USING, SUPPORTING, MODIFYING AND/OR REPAIRING ROADS FOR ACCESS,
CONSISTING OF PAVED ROADS AND/OR GRAVELED ROADS AND ALL OTHER NECESSARY FIXTURES
AND APPURTENANCES ON, OVER, ALONG AND THROUGH:


A STRIP OF LAND OVER A PORTION OF THE SOUTHEAST QUARTER OF SECTION 34 OF
TOWNSHIP 29 SOUTH, RANGE 19 EAST, MOUNT DIABLO MERIDIAN, IN THE COUNTY OF SAN
LUIS OBISPO, STATE OF CALIFORNIA, PER THE RECORD OF SURVEY FILED MARCH 10TH 2009
IN BOOK 101, AT PAGE 55 OF RECORDS OF SURVEYS, IN THE OFFICE OF THE COUNTY
RECORDER OF SAID COUNTY, DESCRIBED AS FOLLOWS;


J-15
Exhibit J
Legal Description of Site






--------------------------------------------------------------------------------




COMMENCING AT THE SOUTH QUARTER CORNER OF SAID SECTION 34,
THENCE ALONG THE WEST LINE OF THE SAID SOUTHEAST QUARTER OF SECTION 34, NORTH
01° 01' 00" EAST 30.00 FEET TO THE POINT OF BEGINNING;
THENCE CONTINUING ALONG SAID WEST LINE, NORTH 01° 01' 00" EAST 2641.96 FEET TO
THE NORTH LINE OF SAID SOUTHEAST QUARTER OF SECTION 34;
THENCE ALONG SAID NORTH LINE, SOUTH 88° 43' 44" EAST 50.00 FEET;
THENCE SOUTH 01° 01' 00" WEST 48.79 FEET;
THENCE SOUTH 00° 04' 37" WEST 2438.48 FEET;
THENCE SOUTH 07° 36' 14" WEST 121.09 FEET;
THENCE SOUTH 10° 24' 48" WEST 35.36 FEET;
THENCE NORTH 88° 40' 38" WEST 70.33 FEET TO THE POINT OF BEGINNING;


PARCEL 4: (Access 1A)


A NON EXCLUSIVE EASEMENT FOR CONSTRUCTING, PLACING, OPERATING, MAINTAINING,
RECONSTRUCTING, REPLACING, REBUILDING, UPGRADING, REMOVING, INSPECTING,
PATROLLING, USING, SUPPORTING, MODIFYING AND/OR REPAIRING ROADS FOR ACCESS,
CONSISTING OF PAVED ROADS AND/OR GRAVELED ROADS AND ALL OTHER NECESSARY FIXTURES
AND APPURTENANCES ON, OVER, ALONG AND THROUGH:


A STRIP OF LAND OVER A PORTION OF SECTION 27 OF TOWNSHIP 29 SOUTH, RANGE 19
EAST, MOUNT DIABLO MERIDIAN, IN THE COUNTY OF SAN LUIS OBISPO, STATE OF
CALIFORNIA, PER THE RECORD OF SURVEY FILED MARCH 10TH 2009 IN BOOK 101, AT PAGE
55 OF RECORDS OF SURVEYS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY,
DESCRIBED AS FOLLOWS;


BEGINNING AT THE SOUTH QUARTER CORNER SAID SECTION 27,
THENCE ALONG THE WEST LINE OF SOUTHEAST QUARTER OF A SAID SECTION 27, NORTH 10°
25' 09" EAST 1334.69 FEET;
THENCE ALONG THE NORTH LINE OF SOUTHEAST QUARTER OF THE SOUTHWEST QUARTER OF
SAID SECTION 27, NORTH 88° 50' 31" WEST 15.16 FEET;
THENCE NORTH 12° 12' 19" WEST 600.06 FEET;
THENCE NORTH 25° 15' 17" WEST 344.49 FEET;
THENCE NORTH 02° 34' 08" WEST 384.05 FEET;
THENCE NORTH 30° 24' 54" WEST 68.14 FEET TO NORTH LINE OF THE SOUTHWEST QUARTER
OF SAID SECTION 27;
THENCE ALONG SAID NORTH LINE OF THE SOUTHWEST QUARTER, SOUTH 88° 54' 00" EAST
132.14 FEET;
THENCE SOUTH 02° 34' 08" WEST 343.21 FEET;
THENCE SOUTH 18° 13' 25" EAST 429.87 FEET;
THENCE SOUTH 12° 12' 19" EAST 741.38 FEET;
THENCE SOUTH 01° 25' 09" WEST 555.96 FEET;
THENCE SOUTH 18° 10' 41" EAST 163.98 FEET;
THENCE SOUTH 01° 25' 09" WEST 336.08 FEET;
THENCE TO THE SOUTH LINE OF SAID SECTION 27, SOUTH 29° 02' 13" WEST 172.58 FEET;
THENCE ALONG THE SAID SOUTH LINE OF SECTION 27, NORTH 88° 47' 02" WEST 80.00
FEET TO THE POINT OF BEGINNING.




PARCEL 5: (Gen-Tie Access 18)


A NON EXCLUSIVE EASEMENT FOR CONSTRUCTING, PLACING, OPERATING, MAINTAINING,
RECONSTRUCTING, REPLACING, REBUILDING, UPGRADING, REMOVING, INSPECTING,
PATROLLING, USING, SUPPORTING, MODIFYING AND/OR REPAIRING ROADS FOR ACCESS,
CONSISTING OF PAVED ROADS AND/OR GRAVELED ROADS AND ALL OTHER NECESSARY FIXTURES
AND APPURTENANCES ON, OVER, ALONG AND THROUGH:


J-16
Exhibit J
Legal Description of Site




--------------------------------------------------------------------------------




ALL THAT PORTION OF THE NORTHEAST QUARTER OF THE SOUTHWEST QUARTER AND THE
NORTHWEST QUARTER OF THE SOUTHEAST QUARTER OF SECTION 27 OF TOWNSHIP 29 SOUTH,
RANGE 19 EAST, MOUNT DIABLO MERIDIAN, IN THE COUNTY OF SAN LUIS OBISPO, STATE OF
CALIFORNIA, PER THE RECORD OF SURVEY FILED MARCH 10TH 2009 IN BOOK 101, AT PAGE
55 OF RECORDS OF SURVEYS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY,
DESCRIBED AS FOLLOWS;


COMMENCING AT THE SOUTHWEST CORNER OF SAID NORTHWEST QUARTER OF THE SOUTHEAST
QUARTER OF SAID SECTION 27, THENCE ALONG THE WEST LINE OF SAID NORTHWEST QUARTER
OF THE SOUTHEAST QUARTER OF SAID SECTION 27, NORTH 01°25'09" EAST 538.68 FEET;
THENCE NORTH 88°34'51" WEST 58.28 FEET TO A POINT ON THE EAST LINE OF THAT
"ACCESS 1A" EASEMENT REFERRED TO AS PARCEL 4 HEREIN, SAID POINT ALSO BEING THE
POINT OF BEGINNING;
THENCE LEAVING SAID EAST LINE SOUTH 35°04'41" EAST 38.56 FEET TO THE BEGINNING
OF A CURVE CONCAVE TO THE NORTHEAST AND HAVING A RADIUS OF 87.00 FEET;
THENCE SOUTHEASTERLY ALONG SAID CURVE, THROUGH A CENTRAL ANGLE OF 17°15'19", AN
ARC DISTANCE OF 26.00 FEET;
THENCE SOUTH 52°20'00" EAST 98.64 FEET TO THE BEGINNING OF A CURVE CONCAVE TO
THE SOUTHWEST AND HAVING A RADIUS OF 113.00 FEET;
THENCE SOUTHEASTERLY ALONG SAID CURVE, THROUGH A CENTRAL ANGLE OF 11°09'49", AN
ARC DISTANCE OF 22.02 FEET;
THENCE SOUTH 41°10'11" EAST 35.69 FEET;
THENCE NORTH 53°20'48" EAST 6.70 FEET TO THE BEGINNING OF A CURVE CONCAVE TO THE
SOUTHWEST AND HAVING A RADIUS OF 238.00 FEET;
THENCE NORTHEASTERLY ALONG SAID CURVE, THROUGH CENTRAL ANGLE OF 69°57'31", AN
ARC DISTANCE OF 290.60 FEET;
THENCE SOUTH 56°41'41" EAST 32.33 FEET TO THE BEGINNING OF A CURVE CONCAVE TO
THE SOUTHWEST AND HAVING A RADIUS OF 113.00 FEET;
THENCE SOUTHEASTERLY ALONG SAID CURVE, THROUGH A CENTRAL ANGLE OF 49°38'50", AN
ARC DISTANCE OF 97.92 FEET;
THENCE SOUTH 07°02'51" EAST 97.87 FEET;
THENCE NORTH 82°47'09" EAST 299.93 FEET;
THENCE SOUTH 09°11'17" EAST 36.02 FEET;
THENCE SOUTH 82°47'09" WEST 300.94 FEET TO THE BEGINNING OF A NON TANGENT CURVE
CONCAVE TO THE NORTHEAST AND HAVING A RADIUS OF 87.00 FEET, TO WHICH A RADIAL
LINE BEARS SOUTH 77°55'35" WEST;
THENCE SOUTHEASTERLY ALONG SAID CURVE, THROUGH A CENTRAL ANGLE OF 30°06'31", AN
ARC DISTANCE OF 45.72 FEET;
THENCE SOUTH 42°10'56" EAST 207.77 FEET;
THENCE SOUTH 47°49'04" WEST 26.00 FEET;
THENCE NORTH 42°10'56" WEST 207.77 FEET TO THE BEGINNING OF A CURVE CONCAVE TO
THE NORTHEAST AND HAVING A RADIUS OF 113.00 FEET;
THENCE NORTHWESTERLY ALONG SAID CURVE, THROUGH A CENTRAL ANGLE OF 35°08'06", AN
ARC DISTANCE OF 69.29 FEET;
THENCE NORTH 07°02'51" WEST 126.25 FEET TO THE BEGINNING OF A CURVE CONCAVE TO
THE SOUTHWEST AND HAVING A RADIUS OF 87.00 FEET;
THENCE NORTHWESTERLY ALONG SAID CURVE, THROUGH A CENTRAL ANGLE OF 49°38'50", AN
ARC DISTANCE OF 75.39 FEET;
THENCE NORTH 56°41'41" WEST 32.33 FEET TO THE BEGINNING OF A CURVE CONCAVE TO
THE SOUTH AND HAVING A RADIUS OF 212.00 FEET;
THENCE WESTERLY ALONG SAID CURVE, THROUGH A CENTRAL ANGLE OF 69°57'31", AN ARC
DISTANCE OF 258.85 FEET;
THENCE SOUTH 53°20'48" WEST 30.73 FEET;
THENCE NORTH 41°10'11" WEST 59.72 FEET TO THE BEGINNING OF A CURVE CONCAVE TO


J-17
Exhibit J
Legal Description of Site




--------------------------------------------------------------------------------




THE SOUTHWEST AND HAVING A RADIUS OF 87.00 FEET;
THENCE NORTHWESTERLY ALONG SAID CURVE, THROUGH A CENTRAL ANGLE OF 11°09'49", AN
ARC DISTANCE OF 16.95 FEET;
THENCE NORTH 52°20'00" WEST 98.64 FEET TO THE BEGINNING OF A CURVE CONCAVE TO
THE NORTHEAST AND HAVING A RADIUS OF 113.00 FEET;
THENCE NORTHWESTERLY ALONG SAID CURVE, THROUGH A CENTRAL ANGLE OF 07°28'52", AN
ARC DISTANCE OF 14.75 FEET TO SAID EAST LINE OF ACCESS 1A EASEMENT;
THENCE ALONG SAID EAST LINE NORTH 12°12'19" WEST 62.67 FEET TO THE POINT OF
BEGINNING.




PARCEL 6: (Gen-Tie Access 19)


A NON EXCLUSIVE EASEMENT FOR CONSTRUCTING, PLACING, OPERATING, MAINTAINING,
RECONSTRUCTING, REPLACING, REBUILDING, UPGRADING, REMOVING, INSPECTING,
PATROLLING, USING, SUPPORTING, MODIFYING AND/OR REPAIRING ROADS FOR ACCESS,
CONSISTING OF PAVED ROADS AND/OR GRAVELED ROADS AND ALL OTHER NECESSARY FIXTURES
AND APPURTENANCES ON, OVER, ALONG AND THROUGH:


A 26 FOOT WIDE STRIP OF LAND OVER A PORTION OF THE NORTHWEST QUARTER OF THE
SOUTHEAST QUARTER AND THE NORTHEAST QUARTER OF THE SOUTHWEST QUARTER OF SECTION
27 OF TOWNSHIP 29 SOUTH, RANGE 19 EAST, MOUNT DIABLO MERIDIAN, IN THE COUNTY OF
SAN LUIS OBISPO, STATE OF CALIFORNIA, PER THE RECORD OF SURVEY FILED MARCH 10TH
2009 IN BOOK 101, AT PAGE 55 OF RECORDS OF SURVEYS, IN THE OFFICE OF THE COUNTY
RECORDER OF SAID COUNTY, DESCRIBED AS FOLLOWS:


COMMENCING AT THE SOUTHWEST CORNER OF SAID NORTHWEST QUARTER OF THE SOUTHEAST
QUARTER OF SAID SECTION 27, THENCE ALONG THE WEST LINE OF THE NORTHWEST QUARTER
OF THE SOUTHEAST QUARTER OF SECTION 27, NORTH 01°25'09" EAST 555.96 FEET;
THENCE LEAVING SAID WEST LINE NORTH 88°34'51" WEST 210.24 FEET TO A POINT ON THE
EAST LINE OF THAT "ACCESS 1A" EASEMENT REFERRED TO AS PARCEL 4 HEREIN, SAID
POINT ALSO BEING THE POINT OF BEGINNING;
THENCE SOUTH 43°09'12" EAST 130.48 FEET;
THENCE SOUTH 40°12'05"" EAST 159.51 FEET TO THE BEGINNING OF A CURVE CONCAVE TO
THE NORTHEAST AND HAVING A RADIUS OF 200.00 FEET;
THENCE SOUTHEASTERLY ALONG SAID CURVE, THROUGH A CENTRAL ANGLE OF 01°34'22", AN
ARC DISTANCE OF 5.49 FEET;
THENCE SOUTH 41°46'28" EAST 185.08 FEET.


THE SIDELINES OF SAID STRIP OF LAND TO BE LENGTHENED AND SHORTENED TO TERMINATE
AT THE EAST LINE OF SAID ACCESS 1A EASEMENT.


PARCEL 7: (Gen-Tie Access 11)


A NON EXCLUSIVE EASEMENT FOR CONSTRUCTING, PLACING, OPERATING, MAINTAINING,
RECONSTRUCTING, REPLACING, REBUILDING, UPGRADING, REMOVING, INSPECTING,
PATROLLING, USING, SUPPORTING, MODIFYING AND/OR REPAIRING ROADS FOR ACCESS,
CONSISTING OF PAVED ROADS AND/OR GRAVELED ROADS AND ALL OTHER NECESSARY FIXTURES
AND APPURTENANCES ON, OVER, ALONG AND THROUGH:


A STRIP OF LAND 26 FEET WIDE OVER A PORTION OF THE SOUTHEAST QUARTER OF SECTION
34 OF TOWNSHIP 29 SOUTH, RANGE 19 EAST, MOUNT DIABLO MERIDIAN, IN THE COUNTY OF
SAN LUIS OBISPO, STATE OF CALIFORNIA, PER THE RECORD OF SURVEY FILED MARCH 10TH
2009 IN BOOK 101, AT PAGE 55 OF RECORDS OF SURVEYS, IN THE OFFICE OF THE COUNTY
RECORDER OF SAID COUNTY, DESCRIBED AS FOLLOWS;
J-18
Exhibit J
Legal Description of Site




--------------------------------------------------------------------------------




COMMENCING AT THE SOUTH QUARTER OF SECTION 34, THENCE ALONG THE WEST LINE OF
SAID SOUTHEAST QUARTER OF SAID SECTION 34, NORTH 01°01'00" EAST 471.99 FEET;
THENCE LEAVING SAID WEST LINE SOUTH 89°47'08"EAST 85.27 FEET TO A POINT ON THE
EAST LINE OF THAT "ACCESS 1" EASEMENT REFERRED TO AS PARCEL 3 HEREIN, SAID POINT
ALSO BEING THE POINT OF BEGINNING;
THENCE SOUTH 89°47'08" EAST 137.05 FEET TO THE BEGINNING OF A CURVE CONCAVE TO
THE NORTHWEST AND HAVING A RADIUS OF 100.00 FEET;
THENCE NORTHEASTERLY ALONG SAID CURVE, THROUGH A CENTRAL ANGLE OF 65°12'20", AN
ARC DISTANCE OF 113.81 FEET;
THENCE NORTH 25°00'32" EAST 429.96 FEET;
THE SIDELINES OF SAID STRIP OF LAND TO BE LENGTHENED AND SHORTENED TO TERMINATE
AT THE EAST LINE OF SAID ACCESS 1 EASEMENT.




PARCEL 8: (Gen-Tie Access 10)


A NON EXCLUSIVE EASEMENT FOR CONSTRUCTING, PLACING, OPERATING, MAINTAINING,
RECONSTRUCTING, REPLACING, REBUILDING, UPGRADING, REMOVING, INSPECTING,
PATROLLING, USING, SUPPORTING, MODIFYING AND/OR REPAIRING ROADS FOR ACCESS,
CONSISTING OF PAVED ROADS AND/OR GRAVELED ROADS AND ALL OTHER NECESSARY FIXTURES
AND APPURTENANCES ON, OVER, ALONG AND THROUGH:


A 26 FOOT WIDE STRIP OF LAND OVER A PORTION OF THE SOUTHEAST QUARTER OF SECTION
34 OF TOWNSHIP 29 SOUTH, RANGE 19 EAST, MOUNT DIABLO MERIDIAN, IN THE COUNTY OF
SAN LUIS OBISPO, STATE OF CALIFORNIA, PER THE RECORD OF SURVEY FILED MARCH 10TH
2009 IN BOOK 101, AT PAGE 55 OF RECORDS OF SURVEYS, IN THE OFFICE OF THE COUNTY
RECORDER OF SAID COUNTY, DESCRIBED AS FOLLOWS;


COMMENCING AT THE SOUTH QUARTER CORNER OF SAID SECTION 34, THENCE ALONG THE WEST
LINE OF SAID SOUTHEAST QUARTER OF SECTION 34, NORTH 01°01'00" EAST 132.29 FEET;
THENCE SOUTH 79°03'54" EAST 83.52 FEET TO A POINT ON THE EAST LINE OF THAT
"ACCESS 1" EASEMENT REFERRED TO AS PARCEL 3 HEREIN, SAID POINT ALSO BEING THE
POINT OF BEGINNING;
THENCE SOUTH 79°03'54" 43.15 FEET TO POINT "A";
THENCE SOUTH 79°03'54" EAST 3.91 FEET TO THE BEGINNING OF A CURVE CONCAVE TO THE
NORTH AND HAVING A RADIUS OF 150.00 FEET;
THENCE EASTERLY ALONG SAID CURVE, THROUGH A CENTRAL ANGLE OF 09°40'38" AN ARC
DISTANCE OF 25.34 FEET;
THENCE SOUTH 88°44'31" EAST 587.75 FEET TO THE BEGINNING OF A CURVE CONCAVE TO
THE NORTHWEST AND HAVING A RADIUS OF 150.00 FEET;
THENCE NORTHEASTERLY ALONG SAID CURVE, THROUGH A CENTRAL ANGLE OF 28°43'20", AN
ARC DISTANCE OF 75.20 FEET;
THENCE NORTH 62°32'08" EAST 95.09 FEET.


THE SIDELINES OF SAID STRIP OF LAND TO BE LENGTHENED AND SHORTENED TO TERMINATE
AT THE EAST LINE OF SAID ACCESS 1 EASEMENT.


PARCEL 9: (Gen-Tie Access 9)


A NON EXCLUSIVE EASEMENT FOR CONSTRUCTING, PLACING, OPERATING, MAINTAINING,
RECONSTRUCTING, REPLACING, REBUILDING, UPGRADING, REMOVING, INSPECTING,
PATROLLING, USING, SUPPORTING, MODIFYING AND/OR REPAIRING ROADS FOR ACCESS,
CONSISTING OF PAVED ROADS AND/OR GRAVELED ROADS AND ALL OTHER NECESSARY FIXTURES
AND APPURTENANCES ON, OVER, ALONG AND THROUGH:


J-19
Exhibit J
Legal Description of Site




--------------------------------------------------------------------------------




A 26 FOOT WIDE STRIP OF LAND OVER A PORTION OF SECTION 34 OF TOWNSHIP 29 SOUTH,
RANGE 19 EAST, MOUNT DIABLO MERIDIAN, IN THE COUNTY OF SAN LUIS OBISPO, STATE OF
CALIFORNIA, PER THE RECORD OF SURVEY FILED MARCH 10TH 2009 IN BOOK 101, AT PAGE
55 OF RECORDS OF SURVEYS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY,
DESCRIBED AS FOLLOWS;


BEGINNING AT THE AFOREMENTIONED POINT "A" REFERRED TO IN PARCEL 8;
THENCE SOUTH 10°56'06" WEST 40.58 FEET TO THE BEGINNING OF A CURVE CONCAVE TO
THE EAST AND HAVING A RADIUS OF 100.00 FEET;
THENCE SOUTHERLY ALONG SAID CURVE, THROUGH A CENTRAL ANGLE OF 42°40'36", AN ARC
DISTANCE OF 74.49 FEET TO THE SOUTH LINE OF SAID SECTION 34;
THE SIDELINES OF SAID STRIP OF LAND TO BE LENGTHENED AND SHORTENED TO TERMINATE
AT THE SOUTH LINE OF SAID SECTION 34.


PARCEL 10: (Gen-Tie Access 1B)


A NON EXCLUSIVE EASEMENT FOR CONSTRUCTING, PLACING, OPERATING, MAINTAINING,
RECONSTRUCTING, REPLACING, REBUILDING, UPGRADING, REMOVING, INSPECTING,
PATROLLING, USING, SUPPORTING, MODIFYING AND/OR REPAIRING ROADS FOR ACCESS,
CONSISTING OF PAVED ROADS AND/OR GRAVELED ROADS AND ALL OTHER NECESSARY FIXTURES
AND APPURTENANCES ON, OVER, ALONG AND THROUGH:


A STRIP OF LAND OVER A PORTION OF SECTION 27 OF TOWNSHIP 29 SOUTH, RANGE 19
EAST, MOUNT DIABLO MERIDIAN, IN THE COUNTY OF SAN LUIS OBISPO, STATE OF
CALIFORNIA, PER THE RECORD OF SURVEY FILED MARCH 10TH 2009 IN BOOK 101, AT PAGE
55 OF RECORDS OF SURVEYS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY,
DESCRIBED AS FOLLOWS;


BEGINNING AT THE SOUTH QUARTER CORNER OF SAID SECTION 27, THENCE ALONG THE SOUTH
LINE OF THE SOUTHEAST QUARTER OF SAID SECTION 27, SOUTH 88°47'02” EAST 80.00
FEET TO THE SOUTHEAST CORNER OF THAT ACCESS 1A REFERRED TO AS PARCEL 4 HEREIN,
AND THE POINT OF BEGINNING;
THENCE, NORTH 48°46'59” EAST 303.67 FEET;
THENCE, NORTH 42°23°54” EAST 352.97 FEET;
THENCE, NORTH 58°24'22” EAST 300.18 FEET;
THENCE, NORTH 26°26'07” EAST 80.04 FEET;
THENCE, NORTH 16°12'03” WEST 163.28 FEET;
THENCE, NORTH 32°35'06” WEST 261.97 FEET;
THENCE, NORTH 45°34'59” WEST 249.54 FEET;
THENCE, NORTH 34°54'22” WEST 211.44 FEET;
THENCE, NORTH 25°00'31” WEST 289.15 FEET;
THENCE, NORTH 46°42'05” WEST 342.60 FEET TO A POINT ON THE EASTERLY LINE OF
ACCESS 1A;
THENCE, ALONG THE EASTERLY LINE OF ACCESS 1A, SOUTH 12°12'19” EAST 127.13 FEET;
THENCE, LEAVING THE EASTERLY OF ACCESS 1A, SOUTH 46°42'05” EAST 154.65 FEET;
THENCE, SOUTH 36°06'00” EAST 133.31 FEET;
THENCE, SOUTH 25°00'31” EAST 333.55 FEET;
THENCE, SOUTH 45°34'59” EAST 357.83 FEET;
THENCE, SOUTH 32°35'06” EAST 215.58 FEET;
THENCE, SOUTH 02°41'31” EAST 174.30 FEET;
THENCE, SOUTH 66°30'24” WEST 118.24 FEET;
THENCE, SOUTH 42°23'54” WEST 412.82 FEET;
THENCE, SOUTH 50°10'27” WEST 218.78 FEET TO A POINT ON THE EASTERLY LINE OF
ACCESS 1A;
THENCE, ALONG THE EASTERLY LINE OF ACCESS 1A, SOUTH 01°25'09” WEST 22.80 FEET;
THENCE, CONTINUING ALONG THE EASTERLY LINE OF ACCESS 1A SOUTH 29°02'13” WEST
172.58 FEET TO THE POINT OF BEGINNING.


J-20
Exhibit J
Legal Description of Site






--------------------------------------------------------------------------------




APN: 072-121-007 (PORTION)


TRACT 20: FREEBORN 404320


THE FOLLOWING EASEMENTS ARE APPURTENANT TO "TRACT 3" AS FURTHER DEFINED AND
CREATED BY MEMORANDUM OF EASEMENT RECORDED SEPTEMBER 27, 2011, INSTRUMENT
NO.2011046602.


PARCEL 1: (GEN-TIE 2)


AN EASEMENT FOR CONSTRUCTING, PLACING, OPERATING, MAINTAINING, RECONSTRUCTING,
REPLACING, REBUILDING, UPGRADING, REMOVING, INSPECTING, PATROLLING, USING,
SUPPORTING, MODIFYING AND/OR REPAIRING (A) SURFACE AND SUBSURFACE UTILITIES
RELATED TO OR NECESSITATED BY HPR'S SYSTEMS LOCATED ON THE DOMINANT ESTATE,
WHICH UTILITIES MAY INCLUDE, WITHOUT LIMITATION, ELECTRICAL FACILITIES AND
COMPONENTS AND TRANSMISSION LINES, COMMUNICATIONS LINES, TELEPHONE LINES AND
FIBER OPTIC LINES AND RELATED FACILITIES; AND (B) ROADS FOR ACCESS, CONSISTING
OF PAVED ROADS AND ALL OTHER NECESSARY FIXTURES AND APPURTENANCES, ALL TO BE
BUILT OR ALREADY BUILT IN, OVER, UNDER AND UPON THE PRIMARY EASEMENT AREA ON,
OVER, UNDER AND THROUGH:


THAT PORTION OF THE NORTHEAST QUARTER OF SECTION 34, TOWNSHIP 29 SOUTH, RANCH 19
EAST, MOUNT DIABLO MERIDIAN, IN THE COUNTY OF SAN LUIS OBISPO, STATE OF
CALIFORNIA, PER THE RECORD OF SURVEY FILED MARCH 10TH, 2009 IN BOOK 101 AT PAGE
55 OF RECORDS OF SURVEYS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY,
DESCRIBED AS FOLLOWS:


BEGINNING AT THE SOUTHWEST CORNER OF THE NORTHEAST QUARTER OF SAID SECTION 34,
THENCE ALONG THE WEST LINE OF SAID NORTHEAST QUARTER, NORTH 01°01'00” EAST
2671.79 FEET TO THE NORTHWEST CORNER OF THE NORTHEAST QUARTER OF SAID SECTION
34;
THENCE ALONG SAID NORTH LINE, SOUTH 88°47'02” EAST 197.81 FEET;
THENCE SOUTH 00°56'51” WEST 2672.00 FEET TO THE SOUTH LINE OF SAID NORTHEAST
QUARTER;
THENCE ALONG SAID SOUTH LINE NORTH 88°43'44” WEST 201.03 FEET TO THE POINT OF
BEGINNING.


PARCEL 2: (ACCESS 2)


A NON-EXCLUSIVE EASEMENT FOR CONSTRUCTING, PLACING, OPERATING, MAINTAINING,
RECONSTRUCTING, REPLACING, REBUILDING, UPGRADING, REMOVING, INSPECTING,
PATROLLING, USING, SUPPORTING, MODIFYING AND/OR REPAIRING ROADS FOR ACCESS,
CONSISTING OF PAVED ROADS AND ALL OTHER NECESSARY FIXTURES AND APPURTENANCES,
ALL TO BE BUILT OR ALREADY BUILT IN, OVER, UNDER AND UPON THE PRIMARY EASEMENT
AREA ON, OVER, UNDER AND THROUGH:


ALL THAT PORTION OF THE NORTHEAST QUARTER OF SECTION 34, TOWNSHIP 29 SOUTH,
RANGE 19 EAST, MOUNT DIABLO MERIDIAN, IN THE COUNTY OF SAN LUIS OBISPO, STATE OF
CALIFORNIA, PER THE RECORD OF SURVEY FILED MARCH 10TH, 2009 IN BOOK 101 AT PAGE
55 OF RECORDS OF SURVEYS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY,
DESCRIBED AS FOLLOWS;


BEGINNING AT THE SOUTHWEST CORNER OF SAID NORTHEAST QUARTER OF SECTION 34;
THENCE ALONG THE WEST LINE OF SAID NORTHEAST QUARTER, NORTH 01°01'00" EAST
2671.79 FEET TO THE NORTH LINE OF SAID NORTHEAST QUARTER OF SECTION 34;
THENCE ALONG SAID NORTH LINE, SOUTH 88°47'02" EAST 80.00 FEET;
THENCE SOUTH 02°33'42" WEST 927.09 FEET;


J-21
Exhibit J
Legal Description of Site






--------------------------------------------------------------------------------




THENCE SOUTH 01°30'33" WEST 1745.01 FEET TO THE SOUTH LINE OF SAID NORTHEAST
QUARTER;
THENCE ALONG SAID SOUTH LINE, NORTH 88°43'44" WEST 40.00 FEET TO THE POINT OF
BEGINNING.




APN: 072-121-028 (PORTION)




TRACT 21: MARTIN, 448949


LOTS 127 AND 128 IN UNIT 12, CALIFORNIA VALLEY, IN THE COUNTY OF SAN LUIS
OBISPO, STATE OF CALIFORNIA, ACCORDING TO MAP RECORDED JANUARY 09, 1961, IN BOOK
11, AT PAGE 21 OF RECORD OF SURVEYS.


EXCEPTING THEREFROM A ONE-HALF (1/2) OF ALL SUB-SURFACE MINERAL RIGHTS, EXCEPT
FOR ANY MINERALS WITHIN 100 FEET OF THE SURFACE AND GYPSUM AT ANY DEPTH, AS
RESERVED IN THE DEED FROM AMATISTA CORPORATION TO CALIFORNIA GYPSUM COMPANY
RECORDED FEBRUARY 27, 1980 AS BOOK 2224 PAGE 1 OF OFFICIAL RECORDS AND
RERECORDED JUNE 25, 1980 IN BOOK 2248 PAGE 787 OF OFFICIAL RECORDS.


APN: 084-401-001 (Affects: Lot 127) and 084-401-002 (Affects: Lot 128)


J-22
Exhibit J
Legal Description of Site






--------------------------------------------------------------------------------



EXHIBIT K


SITE PLAN
[exhibitk1.jpg]



--------------------------------------------------------------------------------





[exhibitk2.jpg]







--------------------------------------------------------------------------------







[exhibitk3.jpg]





--------------------------------------------------------------------------------







[exhibitk4.jpg]





--------------------------------------------------------------------------------





[exhibitk5.jpg]



--------------------------------------------------------------------------------



EXHIBIT L


SPECIFIED SUPPLIERS AND SPECIFIED SUBCONTRACTORS


The Contractor shall supply a list of Specified Suppliers for each of the
categories listed below to the Owner for review and approval.


1. INVERTERS
***
2. TRANSFORMERS
***
3. SUBSTATION COMPONENTS
***
4. SUBCONTRACTORS - PV INSTALLER / ELECTRICAL
***
5. SUBCONTRACTORS - CIVIL / STRUCTURAL
***
6. SUBCONTRACTORS - GRADING
***


7. SUBCONTRACTORS - FENCING
***


8. SUBCONTRACTORS - MEDIUM /HIGH VOLTAGE COMMISSIONING
***
    


*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.


L-1
Exhibit L
Specified Supplies and Specified Subcontractors





--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT


EXHIBIT M


COMMISSIONING PROCEDURES
1.
PURPOSE AND SCOPE

1.1
Purpose:

The PV Power Plant shall be commissioned in accordance with this policy.
1.3
Contractor shall perform, or cause to be performed, the commissioning services.
As such:

1.3.1
The commissioning organization reports to the Project Manager but is separate
from the project's construction management group.

1.3.2
The Project Manager retains ultimate authority and responsibility for the
project including schedule, scope, budget, punch list close-out and delivery to
the customer.

1.3.3
The provisions of Section 14 shall be followed.

2.
RESPONSIBILITIES

Manager of Startup is responsible for functional oversight of commissioning
personnel and activities for all projects:
Develop, maintain, and revise commissioning process.
Responsible for the performance of project commissioning team.
Responsible for staffing commissioning teams with personnel trained and
proficient on this policy and it's implementing procedures.
Establish and implement a written process for the collection, retention and
transmittal of commissioning turnover documents. The turnover documents are to
be retained electronically and copied for retention.
Project Startup Manager - responsible for commissioning the project to which
assigned.
Issue an approved commissioning plan in accordance with Appendix A.
Ensure commissioning personnel proficient on this policy and procedures
(including test procedures) they will be implementing.
Review this policy with the Project Manager and Project Construction Manager.
Ensure the project commissioning team complies with the project safety program,
including LOTO procedures.


M-1
Exhibit M
Commissioning Procedures



--------------------------------------------------------------------------------



Ensure written test procedures for electrical, functional, operational and
performance testing are used for construction and commissioning; test results
are reviewed, approved and documented; and test deficiencies are documented and
dispositioned.
Determine inspection and retest requirements, and ensure inspection and
retesting is performed following the correction of test deficiencies.
Prepare and maintain a resource loaded schedule of commissioning activities and
ensure that all commissioning activities are properly integrated into the
project schedule.
Report commissioning metrics as specified in the project commissioning plan.
Ensure commissioning books are prepared and maintained during the course of the
project, turned over to Owner at the applicable contract milestone and an
electronic copy placed in records.
Ensure the reviews, walk downs and tracking list actions are performed.
Select, contract, manage and train subcontractors as needed to perform project
commissioning activities. This responsibility includes purchase order creation
and approval as well invoice review, approval and tracking.
Develop a commissioning budget and monthly spend plan. Obtain Project Manager
approval for the budget and spend plan.
Manage commissioning expenditures within the approved budget.
Establish onsite facilities as needed, including a working office, equipment
storage, and vehicles.
Manage the customer relationship as it pertains to commissioning.
Manage the collection, analysis and distribution of commissioning testing
results.
Support the development, approval and implementation of performance testing
Submit a written report to the Project Manager describing commissioning
activities and status for inclusion in required periodic project reports.
Ensure operator training is developed and delivered as per Exhibit E Operating
Personnel Training Program
Project Construction Manager
Review, understand and implement the Construction Manager responsibilities
listed in
M-2
Exhibit M
Commissioning Procedures



--------------------------------------------------------------------------------



the project commissioning plan.
Submit recommended project commissioning plan changes to the Project Startup
Manager and to Owner for review and approval.
Provide a signed system turnover package to the Project Startup Manager
informing the Manager the work is ready for commissioning. Format of package
shall be developed as part of the Commissioning Plan.
Disposition test deficiencies (commissioning or construction) that require
physical rework or correction of documentation/resolution.
Ensure quality control inspections for a system to be commissioned are performed
prior to submitting the signed construction system turnover package.
Ensure the construction team, including subcontractors, complies with the lock
out, tag out process.
Project Manager/Senior Project Manager
Retain responsibility for the construction quality and ensuring the project is
built to design and contract requirements. This responsibility shall not be
delegated to the commissioning organization.
Review and approve the project commissioning plan and all revisions thereto.
Ensure the test deficiencies are assigned to either construction or engineering
as applicable and that said deficiencies are resolved. Note that when a
commissioning test identifies a design deficiency, the Project Manager shall
take ownership to manage engineering resources to obtain timely corrective
action.
Own the project punch list.
Ensure punch list items are coded whether they must be completed prior to
commissioning system or a subsequent project milestone such as substantial
completion/provision acceptance and final completion.
Include commissioning tracking list unresolved issues, step 4.9.2, on the
project punch list when the project punch list is established.
Ensure project punch list items are completed/corrected in a timely manner.
Send notification to the Project Startup Manager in accordance with the project
commissioning plan, when Substantial Completion has been achieved.
Retain responsibility for project closure. Responsibility for project closure
shall not be
M-3
Exhibit M
Commissioning Procedures





--------------------------------------------------------------------------------



delegated.
OPERATING PROCEDURES AND RESPONSIBILITIES
The Manager of Startup will assign a Project Startup Manager, who has overall
responsibility for commissioning the project.
A commissioning plan following the outline in Appendix A shall be written,
approved and maintained with revision control.
Project personnel shall be knowledgeable and proficient on this policy, the
project commissioning plan, and the procedures (including test procedures) they
will be implementing.
All electrical, functional, operational and performance testing shall be
performed in accordance with written and approved procedures.
Test results shall be documented, reviewed and approved on forms containing the
applicable information listed in Appendix B.
Test deficiencies and their resolution shall be documented.
Project commissioning activities shall be included in the project schedule and
progress shall be reported in accordance with the metrics listed in the approved
commissioning plan.
Commissioning system turnover packages shall be developed during the course of
the project. An electronic copy of the commissioning turnover packages shall be
provided to Owner.
Owner O&M representative, shall be provided training using written and approved
lesson plans. The lesson plans shall be maintained with revision control and
retained in records.
Work should not be turned over to the commissioning team until construction for
the system to be commissioned is completed and documentation applicable for the
system is provided to the commissioning team as follows:
Construction system turnover form signed by the Project Construction Manager.
Construction testing is completed. See Appendix C for an example of testing and
inspection to be performed by construction (the approved list of testing is
located in the project commissioning plan).
Quality assurance records provided:


M-4
Exhibit M
Commissioning Procedures



--------------------------------------------------------------------------------



Factory acceptance tests
Equipment/material receipt and inspection documents
Equipment storage and storage preventive maintenance records
Equipment vendor manuals
Test records (civil, electrical and mechanical)
Quality Assurance audits and QC inspection reports with documented corrective
action taken
Non-conformance reports and documented corrective actions taken.
Red line as-built drawings
RFIs (open and closed)
Open, applicable punchlist items
The following activities shall be performed by the person responsible for
commissioning the project prior to accepting a system for commissioning:
Verify the information is in conformance with design and test acceptance
criteria requirements. The purpose for the review is to determine the system has
been properly constructed and can be safely energized, safely operated and
should perform to contract requirements (contract requirements include design
requirements).
Perform a walk down of the system to visually observe that what is constructed
matches the as-built drawings. Any discrepancies found during the walk down
shall be listed on a punch list and coded whether they must be completed prior
to commissioning the system or a subsequent project milestone such as
substantial completion, provision acceptance, or final completion.
APPENDICES / GENERAL INFORMATION / PROCESS MAP
Appendix A: Project Commissioning Plan
Revision Control
The first approved revision shall be revision 0 with subsequent revision numbers
1, 2, 3, etc.
The header of each page in the plan shall contain the logo, current approved
revision number and the effective date for the revision. Effective


M-5
Exhibit M
Commissioning Procedures



--------------------------------------------------------------------------------



date means the date the project plan becomes effective for use.
The footer of each page shall contain the name of the person who prepared the
current revision, date the revision was prepared, the name of the approvers for
the current revision and a date for each approver signature.
The Commissioning Manager shall retain an electronic copy of superseded
revisions, but ensure that only the current approved revision, pdf, is available
for project, includes commissioning, team use. The pdf file of the current
approved revision shall include preparer and approver signatures.
Approvals
The preparer shall submit revision 0 to the following for approval:
Project Startup Manager (the Project Startup Manager may also be the preparer).
Project Manager.
Project Senior Manager.
Owner
Revisions to the Project Commissioning Plan shall follow the same process
specified in 8.1.2.1.
The commissioning plan will address the processes, procedures, and methodology
to be used for commissioning the project and will contain the following:
Cover page with logo, project title and project number.
Revision log (list the each revision number, each revision effective date, and
the changes each revision makes to the commissioning plan).
Table of Contents.
Roles and responsibilities.
Staffing Plan.
Applicable permit requirements for plant operations.
Commissioning walk down check list.
Commissioning system turnover book table of contents.
M-6
Exhibit M
Commissioning Procedures





--------------------------------------------------------------------------------



Transmittal process for documents to be provided to the customer.
Contract specific commissioning requirements not already listed.
Punch List administration
Appendix B: Test Result Documentation
Applicability
This appendix is applicable to all testing performed by or for the construction
and commissioning organization.
Testing Procedures and Data Records
SunPower Test and Commissioning Procedures (STCPs) and Standard Work Process
Procedures (SWPPs) will be used to document test results on the appropriate data
record forms. Test form content will include:
Title and revision number of the procedure used to perform the test.
The header of each page in the plan shall contain the logo.
Item being tested, Manufacturer & Model Number
Maintenance and Test Equipment (M&TE) Number
Calibration due date
Test results obtained
Signature of the person performing the test.
Date of test performance.
Signature and date of person reviewing and approving the test results, if
required by procedure.
Calibration and control of Measuring and Test Equipment (M&TE) shall be
documented per SunPower procedure. M&TE calibration records will include:
Equipment serial number, Manufacturer, Model Number
Calibration Certificates and Procedure Used
Calibration date
Calibration due date
M-7
Exhibit M
Commissioning Procedures



--------------------------------------------------------------------------------



Standard to which the instrument was calibrated
Test deficiencies will be documented and dispositioned.
Disposition of each test deficiency:
Accept as is - requires engineering and Owner approval.
Design revision so that test results are now acceptable - requires RFI number.
Correct, inspect, and retest - requires description of corrective action taken,
inspection of corrective action (if applicable), and a new test form to document
the retest and approval of retest results.
Electronic Data
All data recorded electronically, such as string testing, I-V curve testing,
module flash test data, and so on will be recorded and archived in a standard
format, and data manipulation (e.g., averaging, filtering), if any, will be
documented. The plant performance test report, including all supporting raw,
filtered and calculated data will be provided in an electronic format. A final
performance test report will be provided in a hard copy format, also.


M-8
Exhibit M
Commissioning Procedures





--------------------------------------------------------------------------------



Appendix C: SAMPLE Project Test Inspection Plan


***
[12 pages redacted]


*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.





--------------------------------------------------------------------------------



EXHIBIT N


EXAMPLE CALCULATION OF HOLDBACK RELEASE


***


*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.


N-1
Exhibit N
Example Calculation of Holdback Release





--------------------------------------------------------------------------------



EXHIBIT O


EXAMPLE CALCULATIONS OF LIQUIDATED DAMAGES


***
[3 pages redacted]


*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.


O-1
Exhibit O
Example Calculations of Liquidated Damages





--------------------------------------------------------------------------------



EXHIBIT P
***
[9 pages redacted]


*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.


P-1
Exhibit P
***









--------------------------------------------------------------------------------





EXHIBIT Q
ENVIRONMENTAL REPORT LIST


***
[4 pages redacted]


*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.







--------------------------------------------------------------------------------



EXHIBIT R
MODULE WARRANTY TERMS AND CONDITIONS


***
[2 pages redacted]


*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.


R-1
Exhibit R
Module Warranty Terms and Conditions





--------------------------------------------------------------------------------





EXHIBIT S-1


CHANGE IN WORK FORM
(for use when the Parties mutually agree upon and execute the Change Order
pursuant to Section 17


PROJECT NAME:  
OWNER: .


CONTRACTOR:


DATE OF AGREEMENT: ____________, 2010
CHANGE ORDER NUMBER: _________________


DATE OF CHANGE ORDER: __________________





 

    
The Agreement between the Parties listed above is changed as follows: (attach
additional documentation if necessary)


 

Adjustment to Contract Price
1.
The original Contract Price was
$
 
2.
Net change by previously authorized Change Orders (#________)
$
 
3.
The Contract Price prior to this Change Order was
$
 
4.
The Contract Price will be (increased) (decreased) (unchanged) by this Change
Order in the amount of
$
 
5.
The new Contract Price including this Change Order will be
$
 



Adjustment to dates in Project Schedule
The following dates are modified (list all dates per phase as modified; insert
N/A if no dates modified):


The Guaranteed Phase______Substantial Completion Date will be
(increased)(decreased)(unchanged) by ________ (__) Days.


The Guaranteed Phase_______Substantial Completion Date as of the date of this
Change Order therefore is ____________, 20__.


The Guaranteed Final Completion Date will be (increased)(decreased)(unchanged)
by ________ (__) Days.


The Guaranteed Final Completion Date as of the date of this Change Order
therefore is ____________, 20__.


(attach additional documentation if necessary)


Impact on Payment Progress Payment Schedule (include revised Progress Payment
Schedule):


Impact on Minimum Performance Criteria and Performance Guarantees:


Impact on Design Basis:


Other impacts to liability or obligation of Contractor or Owner under the
Agreement:


Upon execution of this Change Order by Owner and Contractor, the
above-referenced change shall become a valid and binding part of the original
Agreement without exception or qualification, unless noted in this Change Order.
Except as modified by this and any previously issued Change Orders, all other
terms and conditions of the Agreement shall remain in full force and effect.
This Change Order is executed by each of the Parties' duly authorized
representatives.


S-1
Exhibit S
Change in Work Form



--------------------------------------------------------------------------------



 
 
 
Owner
 
Owner
 
 
 
Name
 
Name
 
 
 
Title
 
Title
 
 
 
Date of Signing
 
Date of Signing

    


S-1-2
Exhibit S-1.1
Contractor's Personnel Labor Rates





--------------------------------------------------------------------------------



EXHIBIT S-2


UNILATERAL CHANGE ORDER FORM
(for use when only Owner executes the Change Order pursuant to Section 17)


PROJECT NAME
OWNER


CONTRACTOR:


DATE OF AGREEMENT: ______________, 2010
CHANGE ORDER NUMBER: _________________


DATE OF CHANGE ORDER: __________________







 

You are hereby directed to make the following change(s) in this Agreement:
(attach additional documentation if necessary)


 

Compensation for the changes specified in this Change Order is on a time and
materials basis as provided in Section 17 of the Agreement.


When signed by Owner and received and accepted by Contractor, this document
becomes effective IMMEDIATELY as a unilateral Change Order, and Contractor shall
commence with the performance of the change(s) described above within three (3)
Business Days of its receipt unless another time is expressly stated above. This
Change Order is signed by Owner's duly authorized representative.


 
 
 
Owner
 
Owner
 
 
 
Name
 
Name
 
 
 
Title
 
Title
 
 
 
Date of Signing
 
Date of Signing



S-2-1
Exhibit S-2
Unilateral Change Order Form





--------------------------------------------------------------------------------



EXHIBIT S-3


CONTRACTOR'S CHANGE ORDER REQUEST FORM


PROJECT NAME:  
OWNER:  


CONTRACTOR:


DATE OF AGREEMENT: ______________, 2010
CHANGE ORDER REQUEST NUMBER: ________


DATE OF CHANGE ORDER REQUEST: ________





 

Contractor proposes the following change(s) in the Agreement: (attach additional
documentation, if necessary)


 

Detailed Reasons for Proposed Change(s) (provide detailed reasons for the
proposed change, and attach all supporting documentation required under the
Agreement)


 

Proposed Adjustments to Agreement (attach additional documentation, if
necessary)
Contract Price Adjustment:
Guaranteed Phase Substantial Completion Date Adjustment:
Guaranteed Final Completion Date Adjustment:
Adjustment to Progress Payment Schedule:
Adjustment to Minimum Performance Criteria and Performance Guarantees:
Adjustment to Design Basis:
Other adjustments to liability or obligations of Contractor or Owner under the
Agreement:
This request for Change Order is signed by Contractor's duly authorized
representative.


 
 
 
Owner
 
Owner
 
 
 
Name
 
Name
 
 
 
Title
 
Title
 
 
 
Date of Signing
 
Date of Signing



S-3-1
Exhibit S-3
Contractor's Change Order Request Form





--------------------------------------------------------------------------------



EXHIBIT S-4


PRICING FOR CHANGE ORDERS


This Exhibit S-4 (including the attached Exhibit S-1.1) shall be used: (i) by
Contractor to develop its proposed adjustment to the Contract Price for a
proposed Change Order submitted by Owner in accordance with Section 17.2 of the
Agreement; (ii) by the Parties to determine the amount of compensation to which
Contractor is entitled with respect to an unilateral Change Order executed by
Owner in accordance with Section 17.2 of the Agreement; or (iii) by Contractor
to develop its proposed adjustment to the Contract Price for any request for a
proposed Change Order made by Contractor in accordance with Section 17.3 of the
Agreement.


1.
Contractor's Labor: The labor rates listed in Exhibit S-1.1 are all inclusive
and include, among other things, wages and salaries paid to employees, holidays,
vacation, sick leave, hospitalization and medical insurance, life insurance,
payroll taxes, retirement and incentive programs, computer hardware and
software, local communications, reproduction. Contractor shall be entitled to a
total of a *** markup on top of published rates in Exhibit S-1.1.



2.
Contractor's Equipment: If a Change Order results in Contractor's performance of
changed Work at the Site utilizing Contractor's Equipment, the all-inclusive
rates listed in Exhibit S-2.2 shall be used.



3.
Subcontracted Work: If a Change Order will be performed in whole or part by a
Subcontractor, Contractor shall be entitled to a total of a *** markup of the
Subcontract amount for such changed Work. All Subcontracts for changed Work
shall be on a lump sum basis and competitively bid, except where otherwise
approved by Owner. If such changed Work performed by a Subcontractor is on a
time and material basis, the man-hour rates for such Work shall be reasonable
based on the location and type of Work performed by such Subcontractor.



4.
Purchased Equipment: If a Change Order results in Contractor's purchase of
Equipment, Contractor shall be entitled to a total of a *** markup on the actual
cost of the Equipment.



5
Travel Expenses: If a Change Order results in Contractor incurring travel
expenses necessary to the performance of the changed Work such travel expenses
are reimbursable at the actual cost for such travel expenses.



*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.


S-4-1
Exhibit S-4
Pricing for Change Orders





--------------------------------------------------------------------------------





EXHIBIT S-1.1


CONTRACTOR'S PERSONNEL LABOR RATES


SUNPOWER 2011 RATE SCHEDULE
Hourly Labor Rates
Job Title
Normal
Overtime
Holiday
Senior Project Manager
***
***
***
Project Manager
***
***
***
Design Engineer
***
***
***
CAD Operator
***
***
***
EE/Mechanical Engineer
***
***
***
Construction Manager
***
***
***
Administrative Assistant
***
***
***
Principals / Officers
***
***
***
*  Rates for future years will be adjusted from 2011 prices by CPI





*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.


S-1.1-1
Exhibit S-1.1
Contractor's Personnel Labor Rates





--------------------------------------------------------------------------------



EXHIBIT T


BLOCK DESCRIPTIONS
As of 8/24/11
Commissioning Blocks (and Guaranteed Capacity)- MW AC
 
Commissioning Blocks - MW DC
Date
Phase 1
 Phase II
 Phase III
 Phase IV
Cum. Total
 
Phase 1
 Phases II
 Phases III
 Phases IV
Cum. Total
(HPR II-POD 1)
(HPR II-POD 2)
(HPR II-POD 3)
(HPR III)
(HPR II-POD 1)
(HPR II-POD 2)
(HPR II-POD 3)
(HPR III)
***
***
***
***
***
***
 
***
***
***
***
***
***
***
***
***
***
***
 
***
***
***
***
***
***
***
***
***
***
***
 
***
***
***
***
***
***
***
***
***
***
***
 
***
***
***
***
***
***
***
***
***
***
***
 
***
***
***
***
***
***
***
***
***
***
***
 
***
***
***
***
***
***
***
***
***
***
***
 
***
***
***
***
***
***
***
***
***
***
***
 
***
***
***
***
***
***
***
***
***
***
***
 
***
***
***
***
***
***
***
***
***
***
***
 
***
***
***
***
***
***
***
***
***
***
***
 
***
***
***
***
***
***
***
***
***
***
***
 
***
***
***
***
***
***
***
***
***
***
***
 
***
***
***
***
***
***
***
***
***
***
***
 
***
***
***
***
***
***
***
***
***
***
***
 
***
***
***
***
***
***
***
***
***
***
***
 
***
***
***
***
***
***
***
***
***
***
***
 
***
***
***
***
***
***
***
***
***
***
***
 
***
***
***
***
***
***
***
***
***
***
***
 
***
***
***
***
***
***
***
***
***
***
***
 
***
***
***
***
***
***
***
***
***
***
***
 
***
***
***
***
***
***
***
***
***
***
***
 
***
***
***
***
***
***
***
***
***
***
***
 
***
***
***
***
***
***
***
***
***
***
***
 
***
***
***
***
***
***
***
***
***
***
***
 
***
***
***
***
***
***
***
***
***
***
***
 
***
***
***
***
***
***
***
***
***
***
***
 
***
***
***
***
***
***
***
***
***
***
***
 
***
***
***
***
***



*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.


T-1
Exhibit T
Block Descriptions





--------------------------------------------------------------------------------



Note: Capacity values for Blocks subject to change based on final design,
provided Phase and PV Power Plant capacity totals remain unchanged, and provided
further that Block capacity value shall not change more than ***MW AC.


*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.


T-2
Exhibit T
Block Descriptions





--------------------------------------------------------------------------------



EXHIBIT U


FORM OF CONTRACTOR'S INVOICE




PROJECT NAME:  
CONTRACTOR:
DATE OF AGREEMENT: ___________, 201__
INVOICE NUMBER: ___________
DATE OF INVOICE: _________________, 201__



 

This Invoice is for a monthly progress payment for Work performed during the
period from _______________, 201__ to ____________________, 201__ (“Current
Date”).


Contractor hereby makes application for payment to Owner as shown below in
connection with the above referenced Agreement between the Parties.


1.
Original Contract Price (Section 5.1 of Agreement)
US$
 
2.
Net change by Change Orders (except for Owner Directives) (Exhibit I)
US$
 
3.
Contract Price to date (Line 1 + Line 2)    
US$
 
4.
Total amounts to date from monthly Progress Payment Schedule (Exhibit I)
US$
 
5.
Total amounts to date on Owner Directives (Exhibit I)
US$
 
6.
Less previous Invoices (Line 7 from prior Invoice)
US$
 
7.
Current Month total amount (Line 4 less Line 5)
US$
 
8.
Carryover amount from previous invoice in excess of the Cumulative Maximum
Amounts
(Exhibit I) (Line 12 from prior Invoice)    
US$
 
9.
Total amount through the date of this Invoice (Line 7 + Line 8)
US$
 
10.
Cumulative Maximum Amounts allowed as of the date of this Invoice
 (per Exhibit I of the Agreement)
US$
 
11.
Current Payment Due (the lesser of Line 9 and Line 10 less Line 6)
US$
 
12.
Amount in excess of the Cumulative Maximum Amounts to be carried
over to the next Invoice (Line 9 less Line 10)
US$
 
13.
Balance of Contract Price remaining (Line 3 less Lines 4 & 5)
US$
 



Contractor certifies to Owner, First American Title Insurance Company and
Stewart Title Guaranty Company that (i) the Work described in or relating to
this Invoice has been performed and supplied in full accordance with the
Agreement, (ii) the referenced Work for which payments is requested is complete
(iii) Contractor is entitled to payment of the amount set forth as “Current
Payment Due” in this Invoice, and such Current Payment Due constitutes in full
all amounts due and owing as of the Current Date, (iv) the Work and any portion
thereof described in or relating to this Invoice and all previous invoices are
free and clear of all Contractor Liens, except such Contractor Liens as are
permitted under the Agreement, through the date of this Invoice, (iv) all
Subcontractors have been paid the monies due and payable for Work performed in
connection with the Project (except for any amounts owed such Subcontractors for
Work billed under this Invoice), (v) as required by the Agreement, fully
completed and executed lien waivers from Contractor and from all Major
Subcontractors (referring to Bechtel and its “Major Subcontractors” as defined
the Bechtel Subcontract, with respect to all work under the Bechtel Subcontract,
and to all other “Major Subcontractors” as defined in this Agreement, with
respect to work not under the Bechtel Subcontract) are attached to this Invoice,
(vi) attached to this Invoice is all documentation supporting Contractor's
request for payment as required under the Agreement, with written documentation
of payments by the Contractor during this Invoice period to any Subcontractor(s)
being paid directly by Contractor; (vii) a certification from Bechtel,
substantially in the form attached as Exhibit U to the Bechtel Subcontract (a
“Subcontractor Exhibit U Certification”); (viii) a Subcontractor Exhibit U
Certification from each Major Subcontractor (as defined above) with respect to
work not under the Bechtel Subcontract, other than the following Subcontractors
whose existing Subcontracts do not require them to deliver Subcontractor Exhibit
U Certifications: Beta Engineering, Hyundai, ENGEO, Fluor and North Coast
Engineering; (ix) attached to this Invoice is a spreadsheet accurately
summarizing the status of payments for the Contractor and all Major
Subcontractors (as defined above) being paid directly by the Contractor and
mechanics's lien waivers for the Contractor and all Major Subcontractors (as
defined above), and (x) this Invoice is signed by an authorized representative
of Contractor.
CONTRACTOR
Signed: _________________________
 



U-1
Exhibit U
Form of Contractor's Invoice



--------------------------------------------------------------------------------





Name: __________________________
Title: ___________________________
Date: _____________________, 201__
 





PV Power Plant


INVOICE NUMBER ______                    INVOICE DATE _____________, 201___


OWNER APPROVAL


AMOUNT APPROVED by Owner for Payment: US$_________________________________


OWNER
Signed: _________________________
Name: __________________________
Title: ___________________________
Date: _____________________, 200__


The AMOUNT APPROVED by Owner is without prejudice to any rights of Owner under
the Agreement.


Explanation is listed below or attached if the AMOUNT APPROVED is less than the
amount requested by Contractor under this Invoice:
 

 

 



V-2
Exhibit U
Form of Contractor's Invoice







--------------------------------------------------------------------------------



EXHIBIT V


SINGLE LINE ELECTRICAL DRAWINGS


Document
Number
Revision
Number
Title
B552-E100
5
California Valley Solar Ranch Project 230/34.5 kV Main Substation SunPower
Corporation One-Line Diagram
B552-E110
3
California Valley Solar Ranch Project 230 kV CVSR Tap Switching Station SunPower
Corporation One-Line Diagram
E-1.0
A
California Valley Solar Ranch Array 1. Typical 1.52 MW Oasis DC & Eqpt Pad
Single Line Diagram
E-1.0
A
California Valley Solar Ranch Array 2 (Serengeti). Typical 1MW Serengeti DC &
Equip. Pad Single Line Diagram
25692-000-E1-0000-00001
C
Single Line Diagram
Phase 1
25692-000-E1-0000-00002
C
Single Line Diagram
Phase 2
25692-000-E1-0000-00003
B
Single Line Diagram
Phase 3 - Sheet 1
25692-000-E1-0000-00004
B
Single Line Diagram
Phase 3 - Sheet 2
25692-000-E1-0000-00005
C
Single Line Diagram
Phase 4
SC4.1-1
A
SCADA Block Diagram
Control Room and Switching Station
SC4.1-2
A
SCADA Block Diagram
Generalized



V-1
Exhibit V
Single Line Electrical Drawings





--------------------------------------------------------------------------------





EXHIBIT W


QUALITY ASSURANCE PROGRAM


***
[7 pages redacted]


*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.


W-1
Exhibit W
Quality Assurance Program





--------------------------------------------------------------------------------



Exhibit X-1
Form of Initial Block Substantial Completion Certificate
DATE: ________________
1.    Contractor has delivered this Initial Block Substantial Completion
Certificate completed, except for signature by Owner, to Owner's duly authorized
representative on the above date. Capitalized terms used, but not otherwise
defined, herein have the meanings set forth in that certain Engineering,
Procurement and Construction Agreement between Contractor and Owner (the
“Agreement”), dated as of ______________.
2.    Contractor certifies and represents to Owner that the following statements
are true with respect to the initial Block of the PV Power Plant as of the date
of delivery hereof to Owner:
a.
The initial Block has achieved Mechanical Completion;

a.
All Systems supporting the initial Block have been completed and accepted by
Owner in accordance with Section 14.1;

b.
The Interconnection Facilities have been completed to such a point so as to
permit the Block Substantial Completion Tests for the initial Block to be
conducted;

c.
The Block Substantial Completion Tests for the initial Block have been
Successfully Run;

d.
Owner has received all Contractor Deliverables required to be delivered in
connection with the initial Block Substantial Completion;

e.
The Punch List for the initial Block has been prepared in accordance with
Section 14.1.6;

f.
Contractor has delivered the applicable Waiver and Release Forms required to be
delivered pursuant to Section 6.3(b) with respect to the initial Block;

g.
All training of Operating Personnel in accordance with the Agreement is
complete; and

h.
Contractor has obtained, and Owner has received copies of, all Contractor
Acquired Permits necessary for the commencement and ongoing operation of the
initial Block in accordance with Applicable Law.



[SIGNATURE PAGE FOLLOWS]


X-1
Exhibit X
Form of Initial Block Signature Completion Certificate





--------------------------------------------------------------------------------



The person signing below is authorized to submit this Initial Block Substantial
Completion Certificate to Owner for and on behalf of Contractor.
Contractor
By: ____________________________
Name: ____________________________
Title: ____________________________
Owner agrees that Block Substantial Completion has been achieved with respect to
the initial Block of the PV Power Plant as set forth herein. This certificate
was received by Owner on the date first written above and is effective as of
such date. By execution of this certificate, Owner does not waive any right it
may have under the Agreement with respect to the PV Power Plant or its
performance.
Owner
By: ____________________________
Name: ____________________________
Title: ____________________________
Date: ____________________________


This form must be signed by the person authorized to sign this Certificate of
Initial Block Substantial Completion for and on behalf of Owner.
    
X-2
Exhibit X-1
Form of Initial Block Substantial Completion Certificate



--------------------------------------------------------------------------------



Exhibit X-1a
Form of Block Substantial Completion Certificate
DATE: ________________
1.    Contractor has delivered this Block Substantial Completion Certificate
completed, except for signature by Owner, to Owner's duly authorized
representative on the above date. Capitalized terms used, but not otherwise
defined, herein have the meanings set forth in that certain Engineering,
Procurement and Construction Agreement between Contractor and Owner (the
“Agreement”), dated as of ______________.
2.    Contractor certifies and represents to Owner that the following statements
are true with respect to Block __ of the PV Power Plant as of the date of
delivery hereof to Owner:
a.
The Block has achieved Mechanical Completion;



b.
All Systems supporting the Block have been completed and accepted by Owner in
accordance with Section 14.1;



c.
The Interconnection Facilities have been completed to such a point so as to
permit the Block Substantial Completion Tests for the Block to be conducted and
the Block to be operated in conjunction with all other Blocks that previously
achieved Block Substantial Completion;



d.
The Block Substantial Completion Tests for the Block have been Successfully Run;



e.
Owner has received all Contractor Deliverables required to be delivered in
connection with the Block Substantial Completion;



f.
The Punch List for the Block has been prepared in accordance with Section
14.1.6;



g.
Contractor has obtained, and Owner has received copies of, all Contractor
Acquired Permits necessary for the commencement and ongoing operation of the
Block in accordance with Applicable Law; and



h.
Contractor has delivered all applicable Waiver and Release Forms required to be
delivered pursuant to Section 6.3(b) with respect to the Block.



[SIGNATURE PAGE FOLLOWS]


X-1a-1
Exhibit X-1a
Form of Initial Block Substantial Completion Certificate







--------------------------------------------------------------------------------



The person signing below is authorized to submit this Initial Block Substantial
Completion Certificate to Owner for and on behalf of Contractor.
Contractor
By: ____________________________
Name: ____________________________
Title: ____________________________
Owner agrees that Block Substantial Completion has been achieved with respect to
the Block __ of the PV Power Plant as set forth herein. This certificate was
received by Owner on the date first written above and is effective as of such
date. By execution of this certificate, Owner does not waive any right it may
have under the Agreement with respect to the PV Power Plant or its performance.
Owner
By: ____________________________
Name: ____________________________
Title: ____________________________
Date: ____________________________


This form must be signed by the person authorized to sign this Certificate of
Block Substantial Completion for and on behalf of Owner.


X-1a-2
Exhibit X-1a
Form of Initial Block Substantial Completion Certificate



--------------------------------------------------------------------------------



Exhibit X-2
Form of Phase Substantial Completion Certificate
DATE: ________________
1.    Contractor has delivered this Phase Substantial Completion Certificate
completed, except for signature by Owner, to Owner's duly authorized
representative on the above date. Capitalized terms used, but not otherwise
defined, herein have the meanings set forth in that certain Engineering,
Procurement and Construction Agreement between Contractor and Owner (the
“Agreement”), dated as of ______________.
2.    Contractor certifies and represents to Owner that the following statements
are true with respect to Phase __ of the PV Power Plant as of the date of
delivery hereof to Owner:
a.
With respect to Phase 1, all of the conditions set forth in Section 15.1.1 have
been satisfied (or have been waived by Owner), and, with respect to all Phases
other than Phase 1, all of the conditions set forth in Section 15.1.2 have been
satisfied (or have been waived by Owner) with respect to each of the Blocks
comprising the Phase (including that all of the Blocks comprising such Phase
have achieved Substantial Completion);



b.
The Substantial Completion Tests for the Phase have been Successfully Run and
Minimum Performance Guarantee for the Phase has been achieved;



c.
Except with respect to Phase 1, Owner has received all Contractor Deliverables
(if any) required to be delivered in connection with the Phase Substantial
Completion Date;



d.
All undisputed Delay Liquidated Damages with respect to the Phase then due and
payable, if any, pursuant to Article 15 have been paid; and



e.
All undisputed Performance Liquidated Damages with respect to the Phase that are
due and payable, if any, pursuant to Article 15 have been paid.



[SIGNATURE PAGE FOLLOWS]
X-2-1
Exhibit X-2
Form of Phase Substantial Completion Certificate





--------------------------------------------------------------------------------



The person signing below is authorized to submit this Phase Substantial
Completion Certificate to Owner for and on behalf of Contractor.
Contractor
By: ____________________________
Name: ____________________________
Title: ____________________________
Owner agrees that Phase Substantial Completion has been achieved with respect to
the Phase __ of the PV Power Plant as set forth herein. This certificate was
received by Owner on the date first written above and is effective as of such
date. By execution of this certificate, Owner does not waive any right it may
have under the Agreement with respect to the PV Power Plant or its performance.
Owner
By: ____________________________
Name: ____________________________
Title: ____________________________
Date: ____________________________


This form must be signed by the person authorized to sign this Certificate of
Phase Substantial Completion for and on behalf of Owner.
X-2-2
Exhibit X-2
Form of Phase Substantial Completion Certificate





--------------------------------------------------------------------------------



Exhibit X-3
Form of PV Power Plant Substantial Completion Certificate
DATE: ________________
1.    Contractor has delivered this PV Power Plant Substantial Completion
Certificate completed, except for signature by Owner, to Owner's duly authorized
representative on the above date. Capitalized terms used, but not otherwise
defined, herein have the meanings set forth in that certain Engineering,
Procurement and Construction Agreement between Contractor and Owner (the
“Agreement”), dated as of ______________.
2.    Contractor certifies and represents to Owner that the following statements
are true with respect to the PV Power Plant as of the date of delivery hereof to
Owner:
a.
Each Phase has achieved Phase Substantial Completion;



b.
Substation completion has been achieved and all of the Work comprising
electrical works required to provide an integrated electrical system from the
point of interconnection to each individual Block with the requirements of the
Agreement, and Contractor has delivered to Owner copies of all test reports and
electrical schematics relating thereto required under the Agreement;



c.
All civil works constituting a part of the Work are complete and meet the
requirements of the Agreement;



d.
The PV Power Plant Substantial Completion Tests for the PV Power Plant
Substantial Completion have been Successfully Run and the PV Power Plant has
achieved the Minimum Performance Guarantee;



e.
Owner has received all Contractor Deliverables (if any) required to be delivered
in connection with the PV Power Plant Substantial Completion Date;



f.
Contractor shall have delivered all applicable Waiver and Release Forms required
to be delivered pursuant to Section 6.3(b) with respect to the PV Power Plant
and all Work; and



g.
Contractor has obtained, and Owner has received copies of, all Contractor
Acquired Permits necessary for the commencement and ongoing operation of the PV
Power Plant in accordance with Applicable Law and otherwise required to be
obtained by Contractor as of such time, the Contractor Acquired Permits are in
full force and effect, and Contractor has completed all requirements under each
Contractor Acquired Permit required to be completed, subject to any final Punch
List items.



[SIGNATURE PAGE FOLLOWS]
X-3-1
Exhibit X-3
Form of PV Power Plant Substantial Completion Certificate





--------------------------------------------------------------------------------



The person signing below is authorized to submit this PV Power Plant Substantial
Completion Certificate to Owner for and on behalf of Contractor.
Contractor
By: ____________________________
Name: ____________________________
Title: ____________________________
Owner agrees that PV Power Plant Substantial Completion has been achieved as set
forth herein. This certificate was received by Owner on the date first written
above and is effective as of such date. By execution of this certificate, Owner
does not waive any right it may have under the Agreement with respect to the PV
Power Plant or its performance.
Owner
By: ____________________________
Name: ____________________________
Title: ____________________________
Date: ____________________________


This form must be signed by the person authorized to sign this Certificate of PV
Power Plant Substantial Completion for and on behalf of Owner.
X-3-2
Exhibit X-4
Form of Final Completion Certificate





--------------------------------------------------------------------------------



Exhibit X-4
Form of Final Completion Certificate
DATE: ________________
1.    Contractor has delivered this Final Completion Certificate completed,
except for signature by Owner, to Owner's duly authorized representative on the
above date. Capitalized terms used, but not otherwise defined, herein have the
meanings set forth in that certain Engineering, Procurement and Construction
Agreement between Contractor and Owner (the “Agreement”), dated as of
______________.
2.    Contractor certifies and represents to Owner that the following statements
are true with respect to the PV Power Plant as of the date of delivery hereof to
Owner:
a.
Substantial Completion for each Phase comprising the PV Power Plant has been
achieved;



b.
Contractor has completed all items on each Punch List (except such items that
remain the subject of a Dispute) related to the Blocks and Phases, as
applicable, comprising the PV Power Plant;



c.
All Contractor's and Subcontractors' personnel (except any personnel that is to
perform operational services pursuant to a separate operation and maintenance
contract, if any) have left the Site, and all surplus materials, waste
materials, rubbish and construction facilities other than those to which Owner
holds title have been removed from the Site, and any permanent facilities used
by Contractor and the Site have been restored to the same condition that such
permanent facilities and the Site were in on the date Work commenced hereunder,
ordinary wear and tear excepted;



d.
Upon Final Payment, Contractor shall have delivered the applicable Waiver and
Release Forms contemplated by Section 6.7; and



e.
Owner has received all Contractor Deliverables in relation to the PV Power Plant
as set forth on the Contractor Deliverables Table.



[SIGNATURE PAGE FOLLOWS]
X-4-1
Exhibit X-4
Form of Final Completion Certificate





--------------------------------------------------------------------------------



The person signing below is authorized to submit this Final Completion
Certificate to Owner for and on behalf of Contractor.
Contractor
By: ____________________________
Name: ____________________________
Title: ____________________________
Owner agrees that Final Completion has been achieved with respect to the PV
Power Plant as set forth herein. This certificate was received by Owner on the
date first written above and is effective as of such date. By execution of this
certificate, Owner does not waive any right it may have under the Agreement with
respect to the PV Power Plant or its performance.
Owner
By: ____________________________
Name: ____________________________
Title: ____________________________
Date: ____________________________


This form must be signed by the person authorized to sign this Certificate of
Final Completion for and on behalf of Owner.
X-4-2
Exhibit X-4
Form of Final Completion Certificate







--------------------------------------------------------------------------------





EXHIBIT Y


***
[10 pages redacted]


*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.


Y-1
Exhibit Y
***





--------------------------------------------------------------------------------



    
EXHIBIT Z


PROJECT LABOR AGREEMENT


***
[33 pages redacted]


*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.


Z-1
Exhibit Z
***





--------------------------------------------------------------------------------



EXHIBIT Z-1


ASSIGNMENT OF PLA


***
[3 pages redacted]




*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.


Z-1-1
Exhibit Z-1
Assignment of PLA





--------------------------------------------------------------------------------



EXHIBIT AA


DAVIS BACON ACT REQUIREMENTS
(a)
Definitions. For purposes of this Exhibit AA, and as required by subparagraph
(b)(8) below of this Exhibit AA, the definitions set forth in Section 5.2 of
title 29 of the Code of Federal Regulations (CFR) are incorporated by reference
herein, some of which are set forth below, except to the extent modified below,
in addition to certain newly defined terms set forth below for purposes of
Davis-Bacon Act compliance under Section 1705 of Title XVII:

(1)“Construction, prosecution, completion, or repair” or “performance of the
Project” means the following:
(1)    All Work, including Work at a facility which is deemed a part of the site
of the work by laborers and mechanics employed by Contractor or any
Subcontractor, including without limitation-
(i)    Altering, remodeling, installation (where appropriate) on the site of the
work of items fabricated off-site;
(ii)    Painting and decorating;
(iii)    Manufacturing or furnishing of materials, articles, supplies or
equipment on the site of the work (or, under the United States Housing Act of
1937; the Housing Act of 1949; and the Native American Housing Assistance and
Self-Determination Act of 1996 in the construction or development of the
Project);
(iv)    (A) Transportation between the site of the work and a facility which is
dedicated to the Work and deemed a part of the site of the work; and
     (B) Transportation of portion(s) of the Work between a site where a
significant portion of such Work is constructed, which is a part of the site of
the work, and the physical place or places where the Work will remain.
(2)     Except as provided in paragraph (j)(1)(iv)(A) of 29 CFR 5.2, the
transportation of materials or supplies to or from the site of the work by
employees of the Contractor or any Subcontractor is not “construction,
prosecution, completion, or repair.”
(2)“Contracting officer” means the individual, a duly appointed successor, or
authorized representative who is designated and authorized to enter into
contracts on behalf of the Federal agency or any representative designated by
DOE to the Owner from time to time for purposes of Davis-Bacon Act compliance.
(3)“Laborer or mechanic” includes at least those workers whose duties are manual
or physical in nature (including those workers who use tools or who are
performing the work of a trade), as distinguished from mental or managerial. The
term laborer or mechanic includes apprentices, trainees, and helpers. The term
does not apply to workers whose duties are primarily administrative, executive,
or clerical, rather than manual. Persons employed in a bona




AA-1
Exhibit AA
Davis Bacon Act Requirements





--------------------------------------------------------------------------------



fide executive, administrative, or professional capacity as defined in part 541
of title 29 of the Code of Federal Regulations are not deemed to be laborers or
mechanics. Working foremen who devote more than 20 percent of their time during
a workweek to mechanic or laborer duties, and who do not meet the criteria of
part 541, are laborers and mechanics for the time so spent.


(4)“Loan Guarantee Agreement” means that certain Loan Guarantee Agreement among
High Plains Ranch II, LLC, NRG Solar CVSR Holdings LLC, U.S. Department of
Energy, and Midland Loan Services, Inc. dated [________].
(5)
“Site of the work” means:

(i)        The Site; and any other site where a significant portion of the Work
is constructed, provided that such site is established specifically for the
performance of such Work;
(ii)        Except as provided in subparagraph (a)(4)(iii) of this Exhibit AA,
job headquarters, tool yards, batch plants, borrow pits, etc., provided they are
dedicated exclusively, or nearly so, to performance of this Agreement or the
Project, and provided they are adjacent or virtually adjacent to the site of the
work as defined in subparagraph (a)(4)(i) of this Exhibit AA;
(iii)        Not included in the site of the work are permanent home offices,
branch plant establishments, fabrication plants, tool yards, etc., of Contractor
whose location and continuance in operation are determined wholly without regard
to a particular Federal or federally assisted contract, such as the Loan
Guarantee Agreement, or the Project. In addition, fabrication plants, batch
plants, borrow pits, job headquarters, tool yards, etc., of a commercial or
material supplier, which are established by a Supplier before opening of bids
and not on the site of the work as stated in subparagraph (a)(4)(i) of this
Exhibit AA, are not included in the site of the work. Such permanent, previously
established facilities are not part of the site of the work, even where the
operations for a period of time may be dedicated exclusively, or nearly so, to
the performance of this Agreement.
(6)    “Wage determination” includes the original decision and any subsequent
decisions modifying, superseding, correcting, or otherwise changing the
provisions of the original decision. The application of the wage determination
shall be in accordance with the provisions of Sec. 1.6 of title 29 of the CFR.
(b)    (1)     Minimum wages.
(i)    All laborers and mechanics employed or working on the site of the work,
will be paid unconditionally and not less often than once a week, and without
subsequent deduction or rebate on any account (except such payroll deductions as
are permitted by regulations issued by the Secretary of Labor under the Copeland
Act (29 CFR part 3)), the full amount of wages and bona fide fringe benefits (or
cash equivalents thereof) due at time of payment computed at rates not less than
those contained in the wage determination of the Secretary of Labor which is
attached hereto as Exhibit AA-1 and made a part hereof, regardless of any
contractual relationship which may be alleged to exist between Contractor and
such laborers and mechanics.


AA-2
Exhibit AA
Davis Bacon Act Requirements





--------------------------------------------------------------------------------



Contributions made or costs reasonably anticipated for bona fide fringe benefits
under section 1(b)(2) of the Davis-Bacon Act on behalf of laborers or mechanics
are considered wages paid to such laborers or mechanics, subject to the
provisions of subparagraph (b)(1)(iv) of this Exhibit AA; also, regular
contributions made or costs incurred for more than a weekly period (but not less
often than quarterly) under plans, funds, or programs which cover the particular
weekly period, are deemed to be constructively made or incurred during such
weekly period. Such laborers and mechanics shall be paid the appropriate wage
rate and fringe benefits on the wage determination for the classification of
work actually performed, without regard to skill, except as provided in
paragraph (b)(4) below. Laborers or mechanics performing work in more than one
classification may be compensated at the rate specified for each classification
for the time actually worked therein; provided, that the employer's payroll
records accurately set forth the time spent in each classification in which work
is performed. The wage determination (including any additional classification
and wage rates conformed under subparagraph (b)(1)(ii) of this Exhibit AA) and
the Davis-Bacon poster (WH-1321) shall be posted at all times by Contractor at
the site of the work in a prominent and accessible place where it can be easily
seen by the workers.
(ii)    (A)     The contracting officer shall require that any class of laborers
or mechanics, including helpers, which is not listed in the wage determination
and which is to be employed under the this Agreement shall be classified in
conformance with the wage determination. The contracting officer shall approve
an additional classification and wage rate and fringe benefits therefore only
when the following criteria have been met:
(1)     The work to be performed by the classification requested is not
performed by a classification in the wage determination; and
(2)     The classification is utilized in the area by the construction industry;
and
(3)     The proposed wage rate, including any bona fide fringe benefits, bears a
reasonable relationship to the wage rates contained in the wage determination.
(B)     If Contractor, the laborers and mechanics to be employed in the
classification (if known), or their representatives, and the contracting officer
agree on the classification and wage rate (including the amount designated for
fringe benefits where appropriate), a report of the action taken shall be sent
by the contracting officer to the Administrator of the Wage and Hour Division,
Employment Standards Administration, U.S. Department of Labor, Washington, DC
20210. The Administrator, or an authorized representative, will approve, modify,
or disapprove every additional classification action within 30 days of receipt
and so advise the contracting officer or will notify the contracting officer
within the 30-day period that additional time is necessary.
(C)     In the event Contractor, the laborers or mechanics to be employed in the
classification or their representatives, and the contracting officer do not
agree on the proposed classification and wage rate (including the amount
designated for fringe benefits, where appropriate), the contracting officer
shall refer the questions, including the views of all interested parties and the
recommendation of the contracting officer, to the Administrator for
determination. The Administrator, or an authorized representative, will issue a
determination
AA-3
Exhibit AA
Davis Bacon Act Requirements





--------------------------------------------------------------------------------



within thirty (30) days of receipt and so advise the contracting officer or will
notify the contracting officer within such 30-day period that additional time is
necessary.
(D)     The wage rate (including fringe benefits where appropriate) determined
pursuant to subparagraphs (b)(1)(ii) (B) or (C) of this Exhibit AA, shall be
paid to all workers performing Work in the classification under this Agreement
from the first day on which work is performed in the classification.
(iii)    Whenever the minimum wage rate prescribed in this Agreement for a class
of laborers or mechanics includes a fringe benefit which is not expressed as an
hourly rate, Contractor shall either pay the benefit as stated in the wage
determination or shall pay another bona fide fringe benefit or an hourly cash
equivalent thereof.
(iv)    If Contractor does not make payments to a trustee or other third person,
Contractor may consider as part of the wages of any laborer or mechanic the
amount of any costs reasonably anticipated in providing bona fide fringe
benefits under a plan or program; provided, that the Secretary of Labor has
found, upon the written request of Contractor, that the applicable standards of
the Davis-Bacon Act have been met. The Secretary of Labor may require Owner to
require Contractor to set aside in a separate account assets for the meeting of
obligations under the plan or program.
(2) Withholding. Contractor shall upon its own action or upon written request of
Owner withhold or cause to be withheld so much of the accrued payments or
advances as may be considered necessary to pay laborers and mechanics, including
apprentices, trainees, and helpers, employed or working on the site of the work
the full amount of wages required by this Agreement. In the event of failure to
pay any laborer or mechanic, including any apprentice, trainee, or helper,
employed or working on the site of the work, all or part of the required wages,
Owner may, after written notice to Contractor take such action as may be
necessary to cause the suspension of any further disbursement to Contractor
until such violations have ceased, it being understood that any such suspension
shall not affect disbursements that have been disbursed prior to the date of
such suspension and remain outstanding as of such date.
(3) Payrolls and basic records.
(i)    Payrolls and basic records relating thereto shall be maintained by
Contractor during the course of the Work and preserved for a period of three (3)
years thereafter for all of its laborers and mechanics employed or working at
the site of the work. Such records shall contain the name, address, and social
security number of each such worker, his or her correct classification, hourly
rates of wages paid (including rates of contributions or costs anticipated for
bona fide fringe benefits or cash equivalents thereof of the types described in
section 1(b)(2)(B) of the Davis-Bacon Act), daily and weekly number of hours
worked, deductions made and actual wages paid. Whenever the Secretary of Labor
has found under 29 CFR 5.5(a)(1)(iv) that the wages of any laborer or mechanic
include the amount of any costs reasonably anticipated in providing benefits
under a plan or program described in section 1(b)(2)(B) of the Davis-Bacon Act,
Contractor shall maintain records which show that the commitment to provide such
benefits is enforceable, that the plan or program is financially responsible,
and that the plan or program has been communicated in writing to the laborers or
mechanics affected, and records which show the costs anticipated or the actual
cost incurred in
AA-4
Exhibit AA
Davis Bacon Act Requirements





--------------------------------------------------------------------------------



providing such benefits. If Contractor employs apprentices or trainees under
approved programs, each shall maintain written evidence of the registration of
apprenticeship programs and certification of trainee programs, the registration
of the apprentices and trainees, and the ratios and wage rates prescribed in the
applicable programs.
(ii)    (A) Contractor shall submit weekly for each week in which any Work is
performed a copy of all payrolls to Owner. Contractor is responsible for the
submission of copies of payrolls by all Subcontractors of all tiers. Unless
otherwise directed by DOE, Owner shall submit weekly for each week in which any
Work is performed a copy of all of its payrolls, as well as all payrolls of
Contractor and any Subcontractors, to the DOE contracting officer. The payrolls
submitted shall set out accurately and completely all of the information
required to be maintained under subparagraph (b)(3)(i) of this Exhibit AA,
except that full social security numbers and home addresses shall not be
included on weekly transmittals. Instead the payrolls shall only need to include
an individually identifying number for each employee (e.g., the last four digits
of the employee's social security number). The required weekly payroll
information may be submitted in any form desired. Optional Form WH-347 is
available for this purpose from the Wage and Hour Division Web site at
http://www.dol.gov/esa/whd/forms/wh347instr.htm or its successor site. Owner is
responsible for the submission of copies of its own payrolls and the payrolls of
Contractor and all Subcontractors, in each case, to the extent each employs
laborers and mechanics in the performance of the Project. Contractor is
responsible for the submission to Owner of copies of payrolls of all
Subcontractors. Contractor shall maintain the full social security number and
current address of each of its own covered workers, and shall provide them upon
request to Owner, for transmission to the DOE or the Wage and Hour Division of
the Department of Labor for purposes of an investigation or audit of compliance
with prevailing wage requirements. It is not a violation of this subparagraph
(b)(3)(ii)(A) of this Exhibit AA for Owner to require Contractor, or Contractor
to require any Subcontractor, to provide addresses and social security numbers
to for its own records, without weekly submission to the DOE or Owner.
(B) Each payroll submitted by Contractor to Owner shall be accompanied by a
“Statement of Compliance,” signed by Contractor or his or her agent who pays or
supervises the payment of the laborer or mechanic employed under this Agreement
and shall certify the following:
(1)    That the payroll for the payroll period contains the information required
to be provided under subparagraph (b)(3)(ii) of this Exhibit AA, the appropriate
information is being maintained under subparagraph (b)(3)(i) of this Exhibit AA,
and that such information is correct and complete;
(2)    That each laborer or mechanic (including each helper, apprentice, and
trainee) employed under this Agreement during the payroll period has been paid
the full weekly wages earned, without rebate, either directly or indirectly, and
that no deductions have been made either directly or indirectly from the full
wages earned, other than permissible deductions as set forth in Regulations, 29
CFR part 3;
(3)    That each laborer or mechanic has been paid not less than the applicable
wage rates and fringe benefits or cash equivalents for the classification of
work performed, as specified in the applicable wage determination incorporated
into the Loan
AA-5
Exhibit AA
Davis Bacon Act Requirements





--------------------------------------------------------------------------------



Guarantee Agreement and this Agreement.
(C) The weekly submission of a properly executed certification set forth on the
reverse side of Optional Form WH-347 shall satisfy the requirement for
submission of the “Statement of Compliance” required by subparagraph
(b)(3)(ii)(B) of this Exhibit AA.
(D) The falsification of any of the above certifications may subject Contractor
to civil or criminal prosecution under section 1001 of title 18 and section 3729
of title 31 of the United States Code.
(iii)    Contractor shall make available to Owner, and Owner shall make
available to DOE, the records required under subparagraph (b)(3)(i) of this
Exhibit AA available for inspection, copying, or transcription by authorized
representatives of the DOE or the Department of Labor, and shall permit such
representatives to interview employees during working hours on the job. If
Contractor fails to submit the required records or to make them available, the
DOE may, after written notice to Owner take such action as may be necessary to
cause the suspension of any further disbursement under the DOE-Guaranteed Loan,
it being understood that any such suspension shall not affect the validity of
the DOE Guarantee on the portions of the DOE-Guaranteed Loan that have been
disbursed prior to the date of such suspension and remain outstanding as of such
date. Furthermore, failure to submit the required records upon request or to
make such records available may be grounds for debarment action pursuant to 29
CFR 5.12.
(4) Apprentices and trainees.
(i)    Apprentices. Apprentices will be permitted to work at less than the
predetermined rate for the work they performed when they are employed pursuant
to and individually registered in a bona fide apprenticeship program registered
with the U.S. Department of Labor, Employment and Training Administration,
Office of Apprenticeship Training, Employer and Labor Services, or with a State
Apprenticeship Agency recognized by the Office, or if a person is employed in
his or her first ninety (90) days of probationary employment as an apprentice in
such an apprenticeship program, who is not individually registered in the
program, but who has been certified by the Office of Apprenticeship Training,
Employer and Labor Services or a State Apprenticeship Agency (where appropriate)
to be eligible for probationary employment as an apprentice. The allowable ratio
of apprentices to journeymen on the Site in any craft classification shall not
be greater than the ratio permitted to Contractor as to the entire work force
under the registered program. Any worker listed on a payroll at an apprentice
wage rate, who is not registered or otherwise employed as stated above, shall be
paid not less than the applicable wage rate on the wage determination for the
classification of Work actually performed. In addition, any apprentice
performing Work on Site in excess of the ratio permitted under the registered
program shall be paid not less than the applicable wage rate on the wage
determination for the Work actually performed. Where Contractor is performing
construction on a Project in a locality other than that in which its program is
registered, the ratios and wage rates (expressed in percentages of the
journeyman's hourly rate) specified in Contractor's registered program shall be
observed. Every apprentice must be paid at not less than the rate specified in
the registered program for the apprentice's level of progress, expressed as a
percentage of the journeymen hourly rate specified in the applicable wage
determination. Apprentices shall be paid fringe benefits in accordance with the
provisions
AA-6
Exhibit AA
Davis Bacon Act Requirements





--------------------------------------------------------------------------------



of the apprenticeship program. If the apprenticeship program does not specify
fringe benefits, apprentices must be paid the full amount of fringe benefits
listed on the wage determination for the applicable classification. If the
Administrator determines that a different practice prevails for the applicable
apprentice classification, fringes shall be paid in accordance with that
determination. In the event the Office of Apprenticeship Training, Employer and
Labor Services, or a State Apprenticeship Agency recognized by the Office,
withdraws approval of an apprenticeship program, Contractor will no longer be
permitted to utilize apprentices at less than the applicable predetermined rate
for the work performed until an acceptable program is approved.
(ii)    Trainees. Except as provided in 29 CFR 5.16, trainees shall not be
permitted to work at less than the predetermined rate for the Work performed
unless they are employed pursuant to and individually registered in a program
which has received prior approval, evidenced by formal certification by the U.S.
Department of Labor, Employment and Training Administration. The ratio of
trainees to journeymen on the Site shall not be greater than permitted under the
plan approved by the Employment and Training Administration. Every trainee must
be paid at not less than the rate specified in the approved program for the
trainee's level of progress, expressed as a percentage of the journeyman hourly
rate specified in the applicable wage determination. Trainees shall be paid
fringe benefits in accordance with the provisions of the trainee program. If the
trainee program does not mention fringe benefits, trainees shall be paid the
full amount of fringe benefits listed on the wage determination unless the
Administrator of the Wage and Hour Division determines that there is an
apprenticeship program associated with the corresponding journeyman wage rate on
the wage determination which provides for less than full fringe benefits for
apprentices. Any employee listed on the payroll at a trainee rate who is not
registered and participating in a training plan approved by the Employment and
Training Administration shall be paid not less than the applicable wage rate on
the wage determination for the classification of work actually performed. In
addition, any trainee performing work on the Site in excess of the ratio
permitted under the registered program shall be paid not less than the
applicable wage rate on the wage determination for the Work actually performed.
In the event the Employment and Training Administration withdraws approval of a
training program, or Contractor will no longer be permitted to utilize trainees
at less than the applicable predetermined rate for the work performed until an
acceptable program is approved.
(iii) Equal employment opportunity. The utilization of apprentices, trainees and
journeymen under this part shall be in conformity with the equal employment
opportunity requirements of Executive Order 11246, as amended, and 29 CFR part
30.
(5) Compliance with Copeland Act requirements. Contractor shall comply with the
requirements of 29 CFR part 3, which are incorporated by reference in this
Agreement.
(6) Subcontracts. Contractor shall insert in any agreement with any
Subcontractor the clauses contained in subparagraphs (b)(1) through (10) of this
Exhibit AA and such other clauses as the DOE may by appropriate instructions
require, and also a clause requiring the Subcontractor to include these clauses
in any lower tier subcontract. Contractor shall be responsible for the
compliance by any Subcontractor with all the contract clauses in (1) through
(10) of this Exhibit AA.
(7) Contract termination: debarment. A breach of any of the clauses in (1)
through
AA-7
Exhibit AA
Davis Bacon Act Requirements





--------------------------------------------------------------------------------



(10) of subparagraph (b) in this Exhibit AA may be considered a failure to
perform a material provision of this Agreement by Contractor and, if Contractor
fails to take action to cure such failure in accordance with Section 20.1 of the
Agreement, shall constitute an Event of Default by Contractor and may be grounds
for termination of this Agreement, and for debarment as a contractor, a
subcontractor or other entity as provided in 29 CFR 5.12.
(8) Compliance with Davis-Bacon and Related Act requirements. All rulings and
interpretations of the Davis-Bacon and Related Acts contained in 29 CFR parts 1,
3, and 5 (other than Section 5.5(b) of 29 CFR part 5) are herein incorporated by
reference in this Agreement.
(9) Disputes concerning labor standards. Disputes arising out of the labor
standards provisions of this Agreement shall not be subject to the general
disputes clause of this Agreement. Such disputes shall be resolved in accordance
with the procedures of the Department of Labor set forth in 29 CFR parts 5, 6,
and 7. Disputes within the meaning of this clause include disputes between the
Owner or Contractor and DOE, the U.S. Department of Labor, or the employees or
their representatives.
(10) Certification of eligibility.
(i)    By entering into this Agreement, the Owner and Contractor each certifies
that neither it (nor he or she) nor any person or firm who has an interest in
Owner or Contractor is a person or firm ineligible to be awarded Government
contracts by virtue of section 3(a) of the Davis-Bacon Act or 29 CFR 5.12(a)(1).
(ii)    No part of this agreement shall be assigned or subcontracted, as the
case may be, to any person or firm ineligible for award of a Government contract
by virtue of section 3(a) of the Davis-Bacon Act or 29 CFR 5.12(a)(1).
(iii)    The penalty for making false statements is prescribed in the U.S.
Criminal Code, 18 U.S.C. 1001.
AA-8
Exhibit AA
Davis Bacon Act Requirements





--------------------------------------------------------------------------------



Exhibit AA-1
WAGE DETERMINATION


This document sets forth the preliminary wage determination and shall be
replaced with the final wage determination upon issuance.
PRELIMINARY WAGE INFORMATION
15 Aug 2011


NOTE THE FOLLOWING:
•All projects involving construction work financed in whole or in part by a loan
guaranteed under Title XVII (a “Title XVII loan”) are required to comply with
Davis-Bacon requirements.
• At this time, your project has not been financed in whole or in part with a
Title XVII loan and
therefore no official Davis-Bacon Act wage determination(s) has/have been
selected by the Department of Energy (“DOE”) in connection with your project.
•The attached information is being provided to you at your request, is solely
for informational
purposes and is subject to change by DOE. Though DOE has attempted to provide
you with accurate information, the official wage determination(s) will only be
selected by DOE if your project should receive a Title XVII loan. Therefore, DOE
makes no representation that the attached information will be the same as the
official wage determination(s), if any.
•In providing the attached information, DOE makes no representation that your
project will receive a Title XVII loan. The attached information is based solely
on the facts that you provided to the DOE and the wage determination schedules
published by the U.S. Department of Labor effective as of the date hereof. It
should be noted that the job classifications and/or wage rates in these wage
determination schedules change from time-to-time and you are encouraged to sign
up for the Department of Labor's wage determination Alert Service www.wdol.gov
to keep track of any changes to the wage determination schedule.
•The official wage determination schedule to be incorporated into your Title
XVII loan closing
documents will contain the wage rates effective as of the closing date,
consistent with DOL All-Agency Memorandum No. 207, available at
http://www.wdol.gov/aam.aspx. The official schedule may contain different job
classifications and wage rates than the preliminary schedule, and will apply on
a prospective basis only from the date of the Title XVII loan closing, and not
to construction that has occurred prior to such closing.
•In providing you with the attached information, DOE is not providing advice on
how the Davis-Bacon Act applies to the particular facts and circumstances of
your project. You may wish to consult with your own professional advisors if you
determine such advice is needed.





--------------------------------------------------------------------------------



SunPower Corporation LLC may consider the following PRELIMINARY wage
determination for the Davis-Bacon Act construction performed on the project:
1. For all construction under the Engineering, Procurement and Construction
(EPC) contract and other contracts for construction in effect at or prior to
Title XVII loan guarantee closing, please use the CA19 Modification 26 (8/5/11)
wage determination schedule found at
http://www.wdol.gov/wdol/scafiles/davisbacon/CA19.dvb.
2. Regarding the Operations and Maintenance contract, if the work is performed
after the construction contractor and subcontractors have finished, left the
site, and the contracting agency has accepted the building, the work would not
be covered by DBA.
3. Since you did not confirm that there are in fact batch plants/gravel
pits/fabrication plants dedicated exclusively or nearly so to the project, DOE
will proceed assuming there are no such plants.
4. We thought it would be helpful to provide links to examples of helpful DOE
and Department of Labor (DOL) DBA guidance documents. The following are some
very helpful resources, but do not substitute for legal and loan guarantee
agreement requirements:
•DOE has published a “Desk Guide” and other DBA guidance, available at
http://www1.eere.energy.gov/wip/davis-bacon_act.html applicable to other DOE
financial
assistance programs. The Desk Guide is at the top right of this webpage.
•DOL's Prevailing Wage Resource Book, in particular chapters 13-18 on the DBA,
at
http://www.dol.gov/whd/recovery/pwrb/toc.htm
•DOL's DBA Field Operations Handbook, available at:
http://www.dol.gov/whd/FOH/FOH_Ch15.pdf





--------------------------------------------------------------------------------



Schedule 6.24(h)
to Loan Guarantee Agreement


Davis-Bacon Act Wage Determinations


For construction (as defined in Department of Labor regulations at 29 CFR 5.2
and including installation where appropriate) to be performed under each
Construction Contract, and subcontracts thereunder, incorporate the following
wage determination schedule: CA19 Modification 29 (9/2/11), found at:
http://www.wdol.gov/wdol/scafiles/davisbacon/CA19.dvb , and attached hereto.
This wage determination schedule must also be applied to all construction as
under any other contracts for construction effective as of the Guarantee
Agreement Date. This is the currently effective wage determination schedule and
applies on a prospective basis only from the Guarantee Agreement Date.




See Attached.















--------------------------------------------------------------------------------



General Decision Number: CA100019 09/02/2011 CA19


Superseded General Decision Number: CA20080019


State: California


Construction Types: Building, Heavy (Heavy and Dredging) and
Highway


County: San Luis Obispo County in California.


BUILDING, DREDGING (does not include hopper dredge work), HEAVY (does not
include water well drilling, AND HIGHWAY


CONSTRUCTION PROJECTS


Modification Number         Publication Date
0                 03/12/2010
1                 03/26/2010
2                 04/02/2010
3                 04/16/2010
4                 06/04/2010
5                 06/11/2010
6                 07/02/2010
7                 07/23/2010
8                 08/13/2010
9                 08/27/2010
10                 09/03/2010
11                 09/10/2010
12                 12/03/2010
13                 01/14/2011
14                 02/18/2011
15                 03/04/2011
16                 04/08/2011
17                 04/15/2011
18                 04/29/2011
19                 05/06/2011
20                 05/20/2011
21                 05/27/2011
22                 06/03/2011
23                 06/10/2011
24                 07/22/2011
25                 07/29/2011
26                 08/05/2011



--------------------------------------------------------------------------------



27                 08/19/2011
28                 08/26/2011
29                 09/02/2011
ASBE0005-002 06/28/2010
Rates Fringes
Asbestos Workers/Insulator
(Includes the application of
all insulating materials,
protective coverings,
coatings, and finishes to all
types of mechanical systems).....$ 32.79 16.31
Fire Stop Technician
(Application of Firestopping
Materials for wall openings
and penetrations in walls,
floors, ceilings and curtain
walls)...........................$ 24.21 13.76
----------------------------------------------------------------
ASBE0005-004 06/28/2010
Rates Fringes
Asbestos Removal
worker/hazardous material
handler (Includes
preparation, wetting,
stripping, removal,
scrapping, vacuuming, bagging
and disposing of all
insulation materials from
mechanical systems, whether
they contain asbestos or not)....$ 18.70 8.65
----------------------------------------------------------------
BOIL0092-004 05/01/2011
Area within a 25 mile radius of City of Santa Maria
Rates Fringes
BOILERMAKER......................$ 41.26 25.27
----------------------------------------------------------------
BOIL0549-007 01/01/2009
Remainder of County outside a 25 mile radius of City of Santa
Maria
Rates Fringes
BOILERMAKER......................$ 37.01 22.25
----------------------------------------------------------------
* BRCA0004-006 05/01/2011
Rates Fringes
BRICKLAYER; MARBLE SETTER........$ 35.85 11.45
*The wage scale for prevailing wage projects performed in



--------------------------------------------------------------------------------





Blythe, China lake, Death Valley, Fort Irwin, Twenty-Nine
Palms, Needles and 1-15 corridor (Barstow to the Nevada
State Line) will be Three Dollars ($3.00) above the
standard San Bernardino/Riverside County hourly wage rate
----------------------------------------------------------------
BRCA0018-008 06/01/2008
Rates Fringes
MARBLE FINISHER..................$ 25.52 9.08
TILE FINISHER....................$ 21.07 7.88
----------------------------------------------------------------
BRCA0018-011 08/01/2009
Rates Fringes
TILE LAYER.......................$ 30.04 10.84
----------------------------------------------------------------
CARP0409-001 07/01/2010
Rates Fringes
CARPENTER
(1) Carpenter, Cabinet
Installer, Insulation
Installer, Hardwood Floor
Worker and acoustical
installer, and solar panels.$ 37.35 11.08
(2) Millwright..............$ 37.85 11.08
(3) Piledriver/Derrick
Bargeman, Bridge or Dock
Carpenter, Heavy Framer,
Rock Bargeman or Scowman,
Rockslinger, Shingler
(Commercial)................$ 37.48 11.08
(4) Pneumatic Nailer,
Power Stapler...............$ 37.60 11.08
(5) Sawfiler...............$ 37.44 11.08
(6) Scaffold Builder.......$ 28.55 11.08
(7) Table Power Saw
Operator....................$ 37.45 11.08
FOOTNOTE: Work of forming in the construction of open cut
sewers or storm drains, on operations in which horizontal
lagging is used in conjunction with steel H-Beams driven or
placed in pre- drilled holes, for that portion of a lagged
trench against which concrete is poured, namely, as a
substitute for back forms (which work is performed by
piledrivers): $0.13 per hour additional. Certified Welder
- $1.00 per hour premium.
----------------------------------------------------------------
CARP0409-005 07/01/2010
Rates Fringes



--------------------------------------------------------------------------------



Drywall
DRYWALL INSTALLER/LATHER....$ 37.35 11.08
STOCKER/SCRAPPER............$ 10.00 6.67
----------------------------------------------------------------
CARP0409-008 08/01/2010
Rates Fringes
Modular Furniture Installer......$ 17.00 7.41
----------------------------------------------------------------
ELEC0011-002 07/25/2011
COMMUNICATIONS AND SYSTEMS WORK
Rates Fringes
Communications System
Installer...................$ 27.25 11.35
Technician..................$ 30.23 8.85+3%
SCOPE OF WORK:
Installation, testing, service and maintenance of systems
utilizing the transmission and/or transference of voice,
sound, vision and digital for commercial, educational,
security and entertainment purposes for the following: TV
monitoring and surveillance, background-foreground music,
intercom and telephone interconnect, inventory control
systems, microwave transmission, multi-media, multiplex,
nurse call systems, radio page, school intercom and sound,
burglar alarms, fire alarm (see last paragraph below) and
low voltage master clock systems in commercial buildings.
Communication Systems that transmit or receive information
and/or control systems that are intrinsic to the above
listed systems; inclusion or exclusion of terminations and
testings of conductors determined by their function;
excluding all other data systems or multiple systems which
include control function or power supply; excluding
installation of raceway systems, conduit systems, line
voltage work, and energy management systems. Does not
cover work performed at China Lake Naval Ordnance Test
Station. Fire alarm work shall be performed at the current
inside wireman total cost package.
----------------------------------------------------------------
ELEC0639-001 06/01/2011
Rates Fringes
Electricians
Wireman/Technician..........$ 33.70 3%+16.50
FOOTNOTES:
CABLE SPLICER: 10% additional per hour above
Wireman/Technician basic hourly rate.
Work from trusses, swinging scaffolds, open ladders,
scaffolds, bosun chairs, stacks or towers, where subject to



--------------------------------------------------------------------------------



a direct fall from the ground floor or support structure
from a distance of fifty (50) feet to ninety (90) feet: to
be paid time and one-half. Work from trusses, swinging
scaffolds, open ladders, scaffolds, bosun chairs, stacks or
towers, where subject to a direct fall from the ground
floor or support structure from a distance over ninety (90)
feet: to be paid double the regular straight time rate of
pay. Where workers are required to work under compressed
air or in areas where injurious gases, dust or fumes are
present in amounts necessitating the use of gas masks or
self-contained breathing apparatus (particle masks are not
considered self-contained breathing apparatus) or where
workers work on poles at a distance of seventy-five (75)
feet or more from the ground: to be paid a bonus of
straight time pay. This shall be at a minimum of one hour,
and thereafter, each succeeding hour or fraction thereof
shall constitute an hour at the bonus rate. Tunnel work:
to be paid at the time and one-quarter hourly rate.
All employers may request workmen to report direct to a job
within a free zone to include everything west of ten (10)
miles east of Highway 101, as the crow flies, and then (10)
miles north and south of Highway 46, as the crow flies, to
the junction of Highway 41 and Highway 46. Everything
outside of this area shall be paid at full subsistence
provide said job is of five (5) days duration or more and
provide there is storage on the job for the Employee's
tools. The Employer will be responsible for loss of tools
under such circumstances. (Road: The most direct route on a
surfaced road).
On all jobs or projects outside the free zone, as stated
above, Employees may be required to report to the job site
in their own transportation at the regular starting time
and remain on the job site until the regular quitting time
and these shall be paid at thirty-eight dollars ($38.00)
per day or thirty-eight cents ($0.38) per mile for each
road mile from shop to job and job to shop (round trip).
(Day worked shall mean at least four (4) hours on the job
unless sent home on account of weather, emergency,
sickness, or injury).
----------------------------------------------------------------
ELEC1245-001 06/01/2010
Rates Fringes
LINE CONSTRUCTION
(1) Lineman; Cable splicer..$ 46.14 13.41
(2) Equipment specialist
(operates crawler



--------------------------------------------------------------------------------



tractors, commercial motor
vehicles, backhoes,
trenchers, cranes (50 tons
and below), overhead &
underground distribution
line equipment)...........$ 36.85 12.36
(3) Groundman...............$ 28.19 12.10
(4) Powderman...............$ 41.20 12.53
HOLIDAYS: New Year's Day, M.L. King Day, Memorial Day,
Independence Day, Labor Day, Veterans Day, Thanksgiving Day
and day after Thanksgiving, Christmas Day
----------------------------------------------------------------
ELEV0008-003 01/01/2011
Rates Fringes
ELEVATOR MECHANIC................$ 56.14 21.785
FOOTNOTE:
PAID VACATION: Employer contributes 8% of regular hourly
rate as vacation pay credit for employees with more than 5
years of service, and 6% for 6 months to 5 years of service.
PAID HOLIDAYS: New Years Day, Memorial Day, Independence Day,
Labor Day, Veterans Day, Thanksgiving Day, Friday after
Thanksgiving, and Christmas Day.
----------------------------------------------------------------
* ENGI0012-003 07/01/2011
Rates Fringes
OPERATOR: Power Equipment
(All Other Work)
GROUP 1....................$ 36.13 20.77
GROUP 2....................$ 36.91 20.77
GROUP 3....................$ 37.20 20.77
GROUP 4....................$ 38.69 20.77
GROUP 5....................$ 40.49 20.77
GROUP 6....................$ 38.91 20.77
GROUP 8....................$ 39.02 20.77
GROUP 9....................$ 40.82 20.77
GROUP 10....................$ 39.14 20.77
GROUP 11....................$ 40.94 20.77
GROUP 12....................$ 39.31 20.77
GROUP 13....................$ 39.41 20.77
GROUP 14....................$ 39.44 20.77
GROUP 15....................$ 39.52 20.77
GROUP 16....................$ 39.64 20.77
GROUP 17....................$ 39.81 20.77
GROUP 18....................$ 39.91 20.77
GROUP 19....................$ 40.02 20.77
GROUP 20....................$ 40.14 20.77



--------------------------------------------------------------------------------



GROUP 21....................$ 40.31 20.77
GROUP 22....................$ 40.41 20.77
GROUP 23....................$ 40.52 20.77
GROUP 24....................$ 40.64 20.77
GROUP 25....................$ 40.81 20.77
OPERATOR: Power Equipment
(Cranes, Piledriving &
Hoisting)
GROUP 1....................$ 37.48 20.77
GROUP 2....................$ 38.26 20.77
GROUP 3....................$ 38.55 20.77
GROUP 4....................$ 38.69 20.77
GROUP 5....................$ 38.91 20.77
GROUP 6....................$ 39.02 20.77
GROUP 7....................$ 39.14 20.77
GROUP 8....................$ 39.31 20.77
GROUP 9....................$ 39.48 20.77
GROUP 10....................$ 40.48 20.77
GROUP 11....................$ 41.48 20.77
GROUP 12....................$ 42.48 20.77
GROUP 13....................$ 43.48 20.77
OPERATOR: Power Equipment
(Tunnel Work)
GROUP 1....................$ 37.98 20.77
GROUP 2....................$ 38.76 20.77
GROUP 3....................$ 39.05 20.77
GROUP 4....................$ 39.19 20.77
GROUP 5....................$ 39.41 20.77
GROUP 6....................$ 39.52 20.77
GROUP 7....................$ 39.64 20.77
PREMIUM PAY:
$3.75 per hour shall be paid on all Power Equipment Operator
work on the followng Military Bases: China Lake Naval
Reserve, Vandenberg AFB, Point Arguello, Seely Naval Base,
Fort Irwin, Nebo Annex Marine Base, Marine Corp Logistics
Base Yermo, Edwards AFB, 29 Palms Marine Base and Camp
Pendleton
Workers required to suit up and work in a hazardous material
environment: $2.00 per hour additional. Combination mixer
and compressor operator on gunite work shall be classified
as a concrete mobile mixer operator.
SEE ZONE DEFINITIONS AFTER CLASSIFICATIONS
POWER EQUIPMENT OPERATORS CLASSIFICATIONS
GROUP 1: Bargeman; Brakeman; Compressor operator; Ditch
Witch, with seat or similar type equipment; Elevator
operator-inside; Engineer Oiler; Forklift operator



--------------------------------------------------------------------------------



(includes loed, lull or similar types under 5 tons;
Generator operator; Generator, pump or compressor plant
operator; Pump operator; Signalman; Switchman
GROUP 2: Asphalt-rubber plant operator (nurse tank operator);
Concrete mixer operator-skip type; Conveyor operator;
Fireman; Forklift operator (includes loed, lull or similar
types over 5 tons; Hydrostatic pump operator; oiler crusher
(asphalt or concrete plant); Petromat laydown machine; PJU
side dum jack; Screening and conveyor machine operator (or
similar types); Skiploader (wheel type up to 3/4 yd.
without attachment); Tar pot fireman; Temporary heating
plant operator; Trenching machine oiler
GROUP 3: Asphalt-rubber blend operator; Bobcat or similar
type (Skid steer); Equipment greaser (rack); Ford Ferguson
(with dragtype attachments); Helicopter radioman (ground);
Stationary pipe wrapping and cleaning machine operator
GROUP 4: Asphalt plant fireman; Backhoe operator (mini-max or
similar type); Boring machine operator; Boxman or mixerman
(asphalt or concrete); Chip spreading machine operator;
Concrete cleaning decontamination machine operator;
Concrete Pump Operator (small portable); Drilling machine
operator, small auger types (Texoma super economatic or
similar types - Hughes 100 or 200 or similar types -
drilling depth of 30' maximum); Equipment greaser (grease
truck); Guard rail post driver operator; Highline cableway
signalman; Horizontal Directional Drilling Machine;
Hydra-hammer-aero stomper; Micro Tunneling (above ground
tunnel); Power concrete curing machine operator; Power
concrete saw operator; Power-driven jumbo form setter
operator; Power sweeper operator; Rock Wheel Saw/Trencher;
Roller operator (compacting); Screed operator (asphalt or
concrete); Trenching machine operator (up to 6 ft.); Vacuum
or much truck
GROUP 5: Equipment Greaser (Grease Truck/Multi Shift).
GROUP 6: Articulating material hauler; Asphalt plant
engineer; Batch plant operator; Bit sharpener; Concrete
joint machine operator (canal and similar type); Concrete
planer operator; Dandy digger; Deck engine operator;
Derrickman (oilfield type); Drilling machine operator,
bucket or auger types (Calweld 100 bucket or similar types
- Watson 1000 auger or similar types - Texoma 330, 500 or
600 auger or similar types - drilling depth of 45'
maximum); Drilling machine operator; Hydrographic seeder
machine operator (straw, pulp or seed), Jackson track
maintainer, or similar type; Kalamazoo Switch tamper, or
similar type; Machine tool operator; Maginnis internal full



--------------------------------------------------------------------------------



slab vibrator, Mechanical berm, curb or gutter(concrete or
asphalt); Mechanical finisher operator (concrete,
Clary-Johnson-Bidwell or similar); Micro tunnel system
(below ground); Pavement breaker operator (truck mounted);
Road oil mixing machine operator; Roller operator (asphalt
or finish), rubber-tired earth moving equipment (single
engine, up to and including 25 yds. struck); Self-propelled
tar pipelining machine operator; Skiploader operator
(crawler and wheel type, over 3/4 yd. and up to and
including 1-1/2 yds.); Slip form pump operator (power
driven hydraulic lifting device for concrete forms);
Tractor operator-bulldozer, tamper-scraper (single engine,
up to 100 h.p. flywheel and similar types, up to and
including D-5 and similar types); Tugger hoist operator (1
drum); Ultra high pressure waterjet cutting tool system
operator; Vacuum blasting machine operator
GROUP 8: Asphalt or concrete spreading operator (tamping or
finishing); Asphalt paving machine operator (Barber Greene
or similar type); Asphalt-rubber distribution operator;
Backhoe operator (up to and including 3/4 yd.), small ford,
Case or similar; Cast-in-place pipe laying machine
operator; Combination mixer and compressor operator (gunite
work); Compactor operator (self-propelled); Concrete mixer
operator (paving); Crushing plant operator; Drill Doctor;
Drilling machine operator, Bucket or auger types (Calweld
150 bucket or similar types - Watson 1500, 2000 2500 auger
or similar types - Texoma 700, 800 auger or similar types -
drilling depth of 60' maximum); Elevating grader operator;
Grade checker; Gradall operator; Grouting machine operator;
Heavy-duty repairman; Heavy equipment robotics operator;
Kalamazoo balliste regulator or similar type; Kolman belt
loader and similar type; Le Tourneau blob compactor or
similar type; Loader operator (Athey, Euclid, Sierra and
similar types); Mobark Chipper or similar; Ozzie padder or
similar types; P.C. slot saw; Pneumatic concrete placing
machine operator (Hackley-Presswell or similar type);
Pumpcrete gun operator; Rock Drill or similar types; Rotary
drill operator (excluding caisson type); Rubber-tired
earth-moving equipment operator (single engine,
caterpillar, Euclid, Athey Wagon and similar types with any
and all attachments over 25 yds. up to and including 50 cu.
yds. struck); Rubber-tired earth-moving equipment operator
(multiple engine up to and including 25 yds. struck);
Rubber-tired scraper operator (self-loading paddle wheel
type-John Deere, 1040 and similar single unit); Selfpropelled
curb and gutter machine operator; Shuttle buggy;



--------------------------------------------------------------------------------



Skiploader operator (crawler and wheel type over 1-1/2 yds.
up to and including 6-1/2 yds.); Soil remediation plant
operator; Surface heaters and planer operator; Tractor
compressor drill combination operator; Tractor operator
(any type larger than D-5 - 100 flywheel h.p. and over, or
similar-bulldozer, tamper, scraper and push tractor single
engine); Tractor operator (boom attachments), Traveling
pipe wrapping, cleaning and bendng machine operator;
Trenching machine operator (over 6 ft. depth capacity,
manufacturer's rating); trenching Machine with Road Miner
attachment (over 6 ft depth capacity): Ultra high pressure
waterjet cutting tool system mechanic; Water pull
(compaction) operator
GROUP 9: Heavy Duty Repairman
GROUP 10: Drilling machine operator, Bucket or auger types
(Calweld 200 B bucket or similar types-Watson 3000 or 5000
auger or similar types-Texoma 900 auger or similar
types-drilling depth of 105' maximum); Dual drum mixer,
dynamic compactor LDC350 (or similar types); Monorail
locomotive operator (diesel, gas or electric); Motor
patrol-blade operator (single engine); Multiple engine
tractor operator (Euclid and similar type-except Quad 9
cat.); Rubber-tired earth-moving equipment operator (single
engine, over 50 yds. struck); Pneumatic pipe ramming tool
and similar types; Prestressed wrapping machine operator;
Rubber-tired earth-moving equipment operator (single
engine, over 50 yds. struck); Rubber tired earth moving
equipment operator (multiple engine, Euclid, caterpillar
and similar over 25 yds. and up to 50 yds. struck), Tower
crane repairman; Tractor loader operator (crawler and wheel
type over 6-1/2 yds.); Woods mixer operator (and similar
Pugmill equipment)
GROUP 11: Heavy Duty Repairman - Welder Combination, Welder -
Certified.
GROUP 12: Auto grader operator; Automatic slip form operator;
Drilling machine operator, bucket or auger types (Calweld,
auger 200 CA or similar types - Watson, auger 6000 or
similar types - Hughes Super Duty, auger 200 or similar
types - drilling depth of 175' maximum); Hoe ram or similar
with compressor; Mass excavator operator less tha 750 cu.
yards; Mechanical finishing machine operator; Mobile form
traveler operator; Motor patrol operator (multi-engine);
Pipe mobile machine operator; Rubber-tired earth- moving
equipment operator (multiple engine, Euclid, Caterpillar
and similar type, over 50 cu. yds. struck); Rubber-tired
self- loading scraper operator (paddle-wheel-auger type



--------------------------------------------------------------------------------



self-loading - two (2) or more units)
GROUP 13: Rubber-tired earth-moving equipment operator
operating equipment with push-pull system (single engine,
up to and including 25 yds. struck)
GROUP 14: Canal liner operator; Canal trimmer operator;
Remote- control earth-moving equipment operator (operating
a second piece of equipment: $1.00 per hour additional);
Wheel excavator operator (over 750 cu. yds.)
GROUP 15: Rubber-tired earth-moving equipment operator,
operating equipment with push-pull system (single engine,
Caterpillar, Euclid, Athey Wagon and similar types with any
and all attachments over 25 yds. and up to and including 50
yds. struck); Rubber-tired earth-moving equipment operator,
operating equipment with push-pull system (multiple
engine-up to and including 25 yds. struck)
GROUP 16: Rubber-tired earth-moving equipment operator,
operating equipment with push-pull system (single engine,
over 50 yds. struck); Rubber-tired earth-moving equipment
operator, operating equipment with push-pull system
(multiple engine, Euclid, Caterpillar and similar, over 25
yds. and up to 50 yds. struck)
GROUP 17: Rubber-tired earth-moving equipment operator,
operating equipment with push-pull system (multiple engine,
Euclid, Caterpillar and similar, over 50 cu. yds. struck);
Tandem tractor operator (operating crawler type tractors in
tandem - Quad 9 and similar type)
GROUP 18: Rubber-tired earth-moving equipment operator,
operating in tandem (scrapers, belly dumps and similar
types in any combination, excluding compaction units -
single engine, up to and including 25 yds. struck)
GROUP 19: Rotex concrete belt operator (or similar types);
Rubber-tired earth-moving equipment operator, operating in
tandem (scrapers, belly dumps and similar types in any
combination, excluding compaction units - single engine,
Caterpillar, Euclid, Athey Wagon and similar types with any
and all attachments over 25 yds.and up to and including 50
cu. yds. struck); Rubber-tired earth-moving equipment
operator, operating in tandem (scrapers, belly dumps and
similar types in any combination, excluding compaction
units - multiple engine, up to and including 25 yds. struck)
GROUP 20: Rubber-tired earth-moving equipment operator,
operating in tandem (scrapers, belly dumps and similar
types in any combination, excluding compaction units -
single engine, over 50 yds. struck); Rubber-tired
earth-moving equipment operator, operating in tandem
(scrapers, belly dumps, and similar types in any



--------------------------------------------------------------------------------



combination, excluding compaction units - multiple engine,
Euclid, Caterpillar and similar, over 25 yds. and up to 50
yds. struck)
GROUP 21: Rubber-tired earth-moving equipment operator,
operating in tandem (scrapers, belly dumps and similar
types in any combination, excluding compaction units -
multiple engine, Euclid, Caterpillar and similar type, over
50 cu. yds. struck)
GROUP 22: Rubber-tired earth-moving equipment operator,
operating equipment with the tandem push-pull system
(single engine, up to and including 25 yds. struck)
GROUP 23: Rubber-tired earth-moving equipment operator,
operating equipment with the tandem push-pull system
(single engine, Caterpillar, Euclid, Athey Wagon and
similar types with any and all attachments over 25 yds. and
up to and including 50 yds. struck); Rubber-tired
earth-moving equipment operator, operating with the tandem
push-pull system (multiple engine, up to and including 25
yds. struck)
GROUP 24: Rubber-tired earth-moving equipment operator,
operating equipment with the tandem push-pull system
(single engine, over 50 yds. struck); Rubber-tired
earth-moving equipment operator, operating equipment with
the tandem push-pull system (multiple engine, Euclid,
Caterpillar and similar, over 25 yds. and up to 50 yds.
struck)
GROUP 25: Concrete pump operator-truck mounted; Rubber-tired
earth-moving equipment operator, operating equipment with
the tandem push-pull system (multiple engine, Euclid,
Caterpillar and similar type, over 50 cu. yds. struck)
CRANES, PILEDRIVING AND HOISTING EQUIPMENT CLASSIFICATIONS
GROUP 1: Engineer oiler; Fork lift operator (includes loed,
lull or similar types)
GROUP 2: Truck crane oiler
GROUP 3: A-frame or winch truck operator; Ross carrier
operator (jobsite)
GROUP 4: Bridge-type unloader and turntable operator;
Helicopter hoist operator
GROUP 5: Hydraulic boom truck; Stinger crane (Austin-Western
or similar type); Tugger hoist operator (1 drum)
GROUP 6: Bridge crane operator; Cretor crane operator; Hoist
operator (Chicago boom and similar type); Lift mobile
operator; Lift slab machine operator (Vagtborg and similar
types); Material hoist and/or manlift operator; Polar
gantry crane operator; Self Climbing scaffold (or similar
type); Shovel, backhoe, dragline, clamshell operator (over



--------------------------------------------------------------------------------



3/4 yd. and up to 5 cu. yds. mrc); Tugger hoist operator
GROUP 7: Pedestal crane operator; Shovel, backhoe, dragline,
clamshell operator (over 5 cu. yds. mrc); Tower crane
repair; Tugger hoist operator (3 drum)
GROUP 8: Crane operator (up to and including 25 ton
capacity); Crawler transporter operator; Derrick barge
operator (up to and including 25 ton capacity); Hoist
operator, stiff legs, Guy derrick or similar type (up to
and including 25 ton capacity); Shovel, backhoe, dragline,
clamshell operator (over 7 cu. yds., M.R.C.)
GROUP 9: Crane operator (over 25 tons and up to and including
50 tons mrc); Derrick barge operator (over 25 tons up to
and including 50 tons mrc); Highline cableway operator;
Hoist operator, stiff legs, Guy derrick or similar type
(over 25 tons up to and including 50 tons mrc); K-crane
operator; Polar crane operator; Self erecting tower crane
operator maximum lifting capacity ten tons
GROUP 10: Crane operator (over 50 tons and up to and
including 100 tons mrc); Derrick barge operator (over 50
tons up to and including 100 tons mrc); Hoist operator,
stiff legs, Guy derrick or similar type (over 50 tons up to
and including 100 tons mrc), Mobile tower crane operator
(over 50 tons, up to and including 100 tons M.R.C.); Tower
crane operator and tower gantry
GROUP 11: Crane operator (over 100 tons and up to and
including 200 tons mrc); Derrick barge operator (over 100
tons up to and including 200 tons mrc); Hoist operator,
stiff legs, Guy derrick or similar type (over 100 tons up
to and including 200 tons mrc); Mobile tower crane operator
(over 100 tons up to and including 200 tons mrc)
GROUP 12: Crane operator (over 200 tons up to and including
300 tons mrc); Derrick barge operator (over 200 tons up to
and including 300 tons mrc); Hoist operator, stiff legs,
Guy derrick or similar type (over 200 tons, up to and
including 300 tons mrc); Mobile tower crane operator (over
200 tons, up to and including 300 tons mrc)
GROUP 13: Crane operator (over 300 tons); Derrick barge
operator (over 300 tons); Helicopter pilot; Hoist operator,
stiff legs, Guy derrick or similar type (over 300 tons);
Mobile tower crane operator (over 300 tons)
TUNNEL CLASSIFICATIONS
GROUP 1: Skiploader (wheel type up to 3/4 yd. without
attachment)
GROUP 2: Power-driven jumbo form setter operator
GROUP 3: Dinkey locomotive or motorperson (up to and
including 10 tons)



--------------------------------------------------------------------------------



GROUP 4: Bit sharpener; Equipment greaser (grease truck);
Slip form pump operator (power-driven hydraulic lifting
device for concrete forms); Tugger hoist operator (1 drum);
Tunnel locomotive operator (over 10 and up to and including
30 tons)
GROUP 5: Backhoe operator (up to and including 3/4 yd.);
Small Ford, Case or similar; Drill doctor; Grouting machine
operator; Heading shield operator; Heavy-duty repairperson;
Loader operator (Athey, Euclid, Sierra and similar types);
Mucking machine operator (1/4 yd., rubber-tired, rail or
track type); Pneumatic concrete placing machine operator
(Hackley-Presswell or similar type); Pneumatic heading
shield (tunnel); Pumpcrete gun operator; Tractor compressor
drill combination operator; Tugger hoist operator (2 drum);
Tunnel locomotive operator (over 30 tons)
GROUP 6: Heavy Duty Repairman
GROUP 7: Tunnel mole boring machine operator
ENGINEERS ZONES
$1.00 additional per hour for all of IMPERIAL County and the
portions of KERN, RIVERSIDE & SAN BERNARDINO Counties as
defined below:
That area within the following Boundary: Begin in San
Bernardino County, approximately 3 miles NE of the intersection
of I-15 and the California State line at that point which is
the NW corner of Section 1, T17N,m R14E, San Bernardino
Meridian. Continue W in a straight line to that point which is
the SW corner of the northwest quarter of Section 6, T27S,
R42E, Mt. Diablo Meridian. Continue North to the intersection
with the Inyo County Boundary at that point which is the NE
corner of the western half of the northern quarter of Section
6, T25S, R42E, MDM. Continue W along the Inyo and San
Bernardino County boundary until the intersection with Kern
County, as that point which is the SE corner of Section 34,
T24S, R40E, MDM. Continue W along the Inyo and Kern County
boundary until the intersection with Tulare County, at that
point which is the SW corner of the SE quarter of Section 32,
T24S, R37E, MDM. Continue W along the Kern and Tulare County
boundary, until that point which is the NW corner of T25S,
R32E, MDM. Continue S following R32E lines to the NW corner of
T31S, R32E, MDM. Continue W to the NW corner of T31S, R31E,
MDM. Continue S to the SW corner of T32S, R31E, MDM. Continue
W to SW corner of SE quarter of Section 34, T32S, R30E, MDM.
Continue S to SW corner of T11N, R17W, SBM. Continue E along
south boundary of T11N, SBM to SW corner of T11N, R7W, SBM.
Continue S to SW corner of T9N, R7W, SBM. Continue E along
south boundary of T9N, SBM to SW corner of T9N, R1E, SBM.



--------------------------------------------------------------------------------



Continue S along west boundary of R1E, SMB to Riverside County
line at the SW corner of T1S, R1E, SBM. Continue E along south
boundary of T1s, SBM (Riverside County Line) to SW corner of
T1S, R10E, SBM. Continue S along west boundary of R10E, SBM to
Imperial County line at the SW corner of T8S, R10E, SBM.
Continue W along Imperial and Riverside county line to NW
corner of T9S, R9E, SBM. Continue S along the boundary between
Imperial and San Diego Counties, along the west edge of R9E,
SBM to the south boundary of Imperial County/California state
line. Follow the California state line west to Arizona state
line, then north to Nevada state line, then continuing NW back
to start at the point which is the NW corner of Section 1,
T17N, R14E, SBM
$1.00 additional per hour for portions of SAN LUIS OBISPO,
KERN, SANTA BARBARA & VENTURA as defined below:
That area within the following Boundary: Begin approximately 5
miles north of the community of Cholame, on the Monterey County
and San Luis Obispo County boundary at the NW corner of T25S,
R16E, Mt. Diablo Meridian. Continue south along the west side
of R16E to the SW corner of T30S, R16E, MDM. Continue E to SW
corner of T30S, R17E, MDM. Continue S to SW corner of T31S,
R17E, MDM. Continue E to SW corner of T31S, R18E, MDM.
Continue S along West side of R18E, MDM as it crosses into San
Bernardino Meridian numbering area and becomes R30W. Follow
the west side of R30W, SBM to the SW corner of T9N, R30W, SBM.
Continue E along the south edge of T9N, SBM to the Santa
Barbara County and Ventura County boundary at that point whch
is the SW corner of Section 34.T9N, R24W, SBM, continue S along
the Ventura County line to that point which is the SW corner of
the SE quarter of Section 32, T7N, R24W, SBM. Continue E
along the south edge of T7N, SBM to the SE corner to T7N, R21W,
SBM. Continue N along East side of R21W, SBM to Ventura County
and Kern County boundary at the NE corner of T8N, R21W.
Continue W along the Ventura County and Kern County boundary to
the SE corner of T9N, R21W. Continue North along the East edge
of R21W, SBM to the NE corner of T12N, R21W, SBM. Continue
West along the north edge of T12N, SBM to the SE corner of
T32S, R21E, MDM. [T12N SBM is a think strip between T11N SBM
and T32S MDM]. Continue North along the East side of R21E, MDM
to the Kings County and Kern County border at the NE corner of
T25S, R21E, MDM, continue West along the Kings County and Kern
County Boundary until the intersection of San Luis Obispo
County. Continue west along the Kings County and San Luis
Obispo County boundary until the intersection with Monterey
County. Continue West along the Monterey County and San Luis
Obispo County boundary to the beginning point at the NW corner



--------------------------------------------------------------------------------



of T25S, R16E, MDM.
$2.00 additional per hour for INYO and MONO Counties and the
Northern portion of SAN BERNARDINO County as defined below:
That area within the following Boundary: Begin at the
intersection of the northern boundary of Mono County and the
California state line at the point which is the center of
Section 17, T10N, R22E, Mt. Diablo Meridian. Continue S then
SE along the entire western boundary of Mono County, until it
reaches Inyo County at the point which is the NE corner of the
Western half of the NW quarter of Section 2, T8S, R29E, MDM.
Continue SSE along the entire western boundary of Inyo County,
until the intersection with Kern County at the point which is
the SW corner of the SE Â¼ of Section 32, T24S, R37E, MDM.
Continue E along the Inyo and Kern County boundary until the
intersection with San Bernardino County at that point which is
the SE corner of section 34, T24S, R40E, MDM. Continue E along
the Inyo and San Bernardino County boundary until the point
which is the NE corner of the Western half of the NW quarter of
Section 6, T25S, R42E, MDM. Continue S to that point which is
the SW corner of the NW quarter of Section 6, T27S, R42E, MDM.
Continue E in a straight line to the California and Nevada
state border at the point which is the NW corner of Section 1,
T17N, R14E, San Bernardino Meridian. Then continue NW along
the state line to the starting point, which is the center of
Section 18, T10N, R22E, MDM.
REMAINING AREA NOT DEFINED ABOVE RECIEVES BASE RATE
----------------------------------------------------------------
ENGI0012-004 08/01/2009
Rates Fringes
OPERATOR: Power Equipment
(DREDGING)
(1) Leverman................$ 44.83 17.22
(2) Dredge dozer............$ 40.36 17.22
(3) Deckmate................$ 40.25 17.22
(4) Winch operator (stern
winch on dredge)............$ 39.70 17.22
(5) Fireman-Oiler,
Deckhand, Bargeman,
Leveehand...................$ 39.16 17.22
(6) Barge Mate..............$ 39.77 17.22
----------------------------------------------------------------
IRON0002-004 07/01/2010
Rates Fringes
Ironworkers:
Fence Erector...............$ 26.58 15.26
Ornamental, Reinforcing



--------------------------------------------------------------------------------



and Structural..............$ 33.00 23.73
PREMIUM PAY:
$6.00 additional per hour at the following locations:
China Lake Naval Test Station, Chocolate Mountains Naval
Reserve-Niland,
Edwards AFB, Fort Irwin Military Station, Fort Irwin Training
Center-Goldstone, San Clemente Island, San Nicholas Island,
Susanville Federal Prison, 29 Palms - Marine Corps, U.S. Marine
Base - Barstow, U.S. Naval Air Facility - Sealey, Vandenberg AFB
$4.00 additional per hour at the following locations:
Army Defense Language Institute - Monterey, Fallon Air Base,
Naval Post Graduate School - Monterey, Yermo Marine Corps
Logistics Center
$2.00 additional per hour at the following locations:
Port Hueneme, Port Mugu, U.S. Coast Guard Station - Two Rock
----------------------------------------------------------------
LABO0300-001 07/01/2011
Rates Fringes
Brick Tender.....................$ 27.17 16.71
----------------------------------------------------------------
LABO0300-003 07/01/2011
Rates Fringes
LABORER (GUNITE)
GROUP 1.....................$ 30.04 14.20
GROUP 2.....................$ 29.09 14.20
GROUP 3.....................$ 25.55 14.20
LABORER (TUNNEL)
GROUP 1.....................$ 32.20 15.98
GROUP 2.....................$ 32.52 15.98
GROUP 3.....................$ 32.98 15.98
GROUP 4.....................$ 33.67 15.98
LABORER
GROUP 1.....................$ 26.33 16.00
GROUP 2.....................$ 26.88 16.00
GROUP 3.....................$ 27.43 16.00
GROUP 4.....................$ 28.98 16.00
GROUP 5.....................$ 29.33 16.00
FOOTNOTE: GUNITE PREMIUM PAY: Workers working from a
Bosn'n's Chair or suspended from a rope or cable shall
receive 40 cents per hour above the foregoing applicable
classification rates. Workers doing gunite and/or
shotcrete work in a tunnel shall receive 35 cents per hour
above the foregoing applicable classification rates, paid
on a portal-to-portal basis. Any work performed on, in or
above any smoke stack, silo, storage elevator or similar
type of structure, when such structure is in excess of



--------------------------------------------------------------------------------



75'-0" above base level and which work must be performed in
whole or in part more than 75'-0" above base level, that
work performed above the 75'-0" level shall be compensated
for at 35 cents per hour above the applicable
classification wage rate.
LABORER CLASSIFICATIONS
GROUP 1: Cleaning and handling of panel forms; Concrete
screeding for rough strike-off; Concrete, water curing;
Demolition laborer, the cleaning of brick if performed by a
worker performing any other phase of demolition work, and
the cleaning of lumber; Fire watcher, limber, brush loader,
piler and debris handler; Flag person; Gas, oil and/or
water pipeline laborer; Laborer, asphalt-rubber material
loader; Laborer, general or construction; Laborer, general
clean-up; Laborer, landscaping; Laborer, jetting; Laborer,
temporary water and air lines; Material hose operator
(walls, slabs, floors and decks); Plugging, filling of shee
bolt holes; Dry packing of concrete; Railroad maintenance,
repair track person and road beds; Streetcar and railroad
construction track laborers; Rigging and signaling; Scaler;
Slip form raiser; Tar and mortar; Tool crib or tool house
laborer; Traffic control by any method; Window cleaner;
Wire mesh pulling - all concrete pouring operations
GROUP 2: Asphalt shoveler; Cement dumper (on 1 yd. or larger
mixer and handling bulk cement); Cesspool digger and
installer; Chucktender; Chute handler, pouring concrete,
the handling of the chute from readymix trucks, such as
walls, slabs, decks, floors, foundation, footings, curbs,
gutters and sidewalks; Concrete curer, impervious membrane
and form oiler; Cutting torch operator (demolition); Fine
grader, highways and street paving, airport, runways and
similar type heavy construction; Gas, oil and/or water
pipeline wrapper - pot tender and form person; Guinea
chaser; Headerboard person - asphalt; Laborer, packing rod
steel and pans; Membrane vapor barrier installer; Power
broom sweeper (small); Riprap stonepaver, placing stone or
wet sacked concrete; Roto scraper and tiller; Sandblaster
(pot tender); Septic tank digger and installer(lead); Tank
scaler and cleaner; Tree climber, faller, chain saw
operator, Pittsburgh chipper and similar type brush
shredder; Underground laborer, including caisson bellower
GROUP 3: Buggymobile person; Concrete cutting torch; Concrete
pile cutter; Driller, jackhammer, 2-1/2 ft. drill steel or
longer; Dri-pak-it machine; Gas, oil and/or water pipeline
wrapper, 6-in. pipe and over, by any method, inside and
out; High scaler (including drilling of same); Hydro seeder



--------------------------------------------------------------------------------



and similar type; Impact wrench multi-plate; Kettle person,
pot person and workers applying asphalt, lay-kold,
creosote, lime caustic and similar type materials
("applying" means applying, dipping, brushing or handling
of such materials for pipe wrapping and waterproofing);
Operator of pneumatic, gas, electric tools, vibrating
machine, pavement breaker, air blasting, come-alongs, and
similar mechanical tools not separately classified herein;
Pipelayer's backup person, coating, grouting, making of
joints, sealing, caulking, diapering and including rubber
gasket joints, pointing and any and all other services;
Rock slinger; Rotary scarifier or multiple head concrete
chipping scarifier; Steel headerboard and guideline setter;
Tamper, Barko, Wacker and similar type; Trenching machine,
hand-propelled
GROUP 4: Asphalt raker, lute person, ironer, asphalt dump
person, and asphalt spreader boxes (all types); Concrete
core cutter (walls, floors or ceilings), grinder or sander;
Concrete saw person, cutting walls or flat work, scoring
old or new concrete; Cribber, shorer, lagging, sheeting and
trench bracing, hand-guided lagging hammer; Head rock
slinger; Laborer, asphalt- rubber distributor boot person;
Laser beam in connection with laborers' work; Oversize
concrete vibrator operator, 70 lbs. and over; Pipelayer
performing all services in the laying and installation of
pipe from the point of receiving pipe in the ditch until
completion of operation, including any and all forms of
tubular material, whether pipe, metallic or non-metallic,
conduit and any other stationary type of tubular device
used for the conveying of any substance or element, whether
water, sewage, solid gas, air, or other product whatsoever
and without regard to the nature of material from which the
tubular material is fabricated; No-joint pipe and stripping
of same; Prefabricated manhole installer; Sandblaster
(nozzle person), water blasting, Porta Shot-Blast
GROUP 5: Blaster powder, all work of loading holes, placing
and blasting of all powder and explosives of whatever type,
regardless of method used for such loading and placing;
Driller: All power drills, excluding jackhammer, whether
core, diamond, wagon, track, multiple unit, and any and all
other types of mechanical drills without regard to the form
of motive power; Toxic waste removal
TUNNEL LABORER CLASSIFICATIONS
GROUP 1: Batch plant laborer; Bull gang mucker, track person;
Changehouse person; Concrete crew, including rodder and
spreader; Dump person; Dump person (outside); Swamper



--------------------------------------------------------------------------------



(brake person and switch person on tunnel work); Tunnel
materials handling person
GROUP 2: Chucktender, cabletender; Loading and unloading
agitator cars; Nipper; Pot tender, using mastic or other
materials (for example, but not by way of limitation,
shotcrete, etc.); Vibrator person, jack hammer, pneumatic
tools (except driller)
GROUP 3: Blaster, driller, powder person; Chemical grout jet
person; Cherry picker person; Grout gun person; Grout mixer
person; Grout pump person; Jackleg miner; Jumbo person;
Kemper and other pneumatic concrete placer operator; Miner,
tunnel (hand or machine); Nozzle person; Operating of
troweling and/or grouting machines; Powder person (primer
house); Primer person; Sandblaster; Shotcrete person; Steel
form raiser and setter; Timber person, retimber person,
wood or steel; Tunnel Concrete finisher
GROUP 4: Diamond driller; Sandblaster; Shaft and raise work
GUNITE LABORER CLASSIFICATIONS
GROUP 1: Rodmen, Nozzlemen
GROUP 2: Gunmen
GROUP 3: Reboundmen
----------------------------------------------------------------
LABO0300-005 08/05/2009
Rates Fringes
LABORER
PLASTER CLEAN-UP LABORER....$ 26.65 15.95
PLASTER TENDER..............$ 29.20 15.95
----------------------------------------------------------------
LABO0882-002 01/01/2010
Rates Fringes
Asbestos Removal Laborer.........$ 26.15 11.65
SCOPE OF WORK: Includes site mobilization, initial site
cleanup, site preparation, removal of asbestos-containing
material and toxic waste, encapsulation, enclosure and
disposal of asbestos- containing materials and toxic waste
by hand or with equipment or machinery; scaffolding,
fabrication of temporary wooden barriers and assembly of
decontamination stations.
----------------------------------------------------------------
LABO1184-001 07/01/2011
Rates Fringes
Laborers: (HORIZONTAL
DIRECTIONAL DRILLING)
(1) Drilling Crew Laborer...$ 28.01 11.48
(2) Vehicle Operator/Hauler.$ 28.18 11.48
(3) Horizontal Directional



--------------------------------------------------------------------------------



Drill Operator..............$ 30.03 11.48
(4) Electronic Tracking
Locator.....................$ 32.03 11.48
Laborers: (STRIPING/SLURRY
SEAL)
GROUP 1.....................$ 28.50 14.56
GROUP 2.....................$ 29.80 14.56
GROUP 3.....................$ 31.81 14.56
GROUP 4.....................$ 33.55 14.56
LABORERS - STRIPING CLASSIFICATIONS
GROUP 1: Protective coating, pavement sealing, including
repair and filling of cracks by any method on any surface
in parking lots, game courts and playgrounds; carstops;
operation of all related machinery and equipment; equipment
repair technician
GROUP 2: Traffic surface abrasive blaster; pot tender -
removal of all traffic lines and markings by any method
(sandblasting, waterblasting, grinding, etc.) and
preparation of surface for coatings. Traffic control
person: controlling and directing traffic through both
conventional and moving lane closures; operation of all
related machinery and equipment
GROUP 3: Traffic delineating device applicator: Layout and
application of pavement markers, delineating signs, rumble
and traffic bars, adhesives, guide markers, other traffic
delineating devices including traffic control. This
category includes all traffic related surface preparation
(sandblasting, waterblasting, grinding) as part of the
application process. Traffic protective delineating system
installer: removes, relocates, installs, permanently
affixed roadside and parking delineation barricades,
fencing, cable anchor, guard rail, reference signs,
monument markers; operation of all related machinery and
equipment; power broom sweeper
GROUP 4: Striper: layout and application of traffic stripes
and markings; hot thermo plastic; tape traffic stripes and
markings, including traffic control; operation of all
related machinery and equipment
----------------------------------------------------------------
PAIN0036-007 01/01/2011
Rates Fringes
Painters:
(1) Repaint Including Lead
Abatement...................$ 23.10 10.08
(2) High Iron & Steel.......$ 29.39 10.08
(3) Journeyman Painter



--------------------------------------------------------------------------------



including Lead Abatement....$ 27.39 10.08
(4) Industrial..............$ 29.32 10.08
(5) All other work..........$ 27.39 10.08
REPAINT of any previously painted structure. Exceptions: work
involving the aerospace industry, breweries, commercial
recreational facilities, hotels which operate commercial
establishments as part of hotel service, and sports facilities.
HIGH IRON & STEEL:
Aerial towers, towers, radio towers, smoke stacks, flag poles
(any flag poles that can be finished from the ground with a
ladder excluded), elevated water towers, steeples and domes in
their entirety and any other extremely high and hazardous work,
cooning steel, bos'n chair, or other similar devices, painting
in other high hazardous work shall be classified as high iron &
steel
----------------------------------------------------------------
PAIN0036-008 01/05/2011
Rates Fringes
DRYWALL FINISHER/TAPER...........$ 33.22 12.94
----------------------------------------------------------------
PAIN0169-002 07/01/2011
Rates Fringes
GLAZIER..........................$ 27.07 9.98
----------------------------------------------------------------
PAIN1247-002 01/01/2010
Rates Fringes
SOFT FLOOR LAYER.................$ 30.85 10.54
----------------------------------------------------------------
PLAS0200-001 08/01/2011
Rates Fringes
PLASTERER........................$ 35.29 12.05
----------------------------------------------------------------
PLAS0500-002 07/16/2011
Rates Fringes
CEMENT MASON/CONCRETE FINISHER...$ 30.75 11.45
----------------------------------------------------------------
PLUM0016-001 07/01/2011
Rates Fringes
PLUMBER/PIPEFITTER
(1) Work on strip malls,
light commercial, tenant
improvement and remodel
work........................$ 30.79 16.70
(2) Work on new additions
and remodeling of bars,
restaurant, stores and



--------------------------------------------------------------------------------



commercial buildings not
to exceed 5,000 sq. ft. of
floor space.................$ 38.30 18.37
(3) All other work..........$ 39.50 19.35
----------------------------------------------------------------
PLUM0345-001 07/01/2011
Rates Fringes
PLUMBER
Landscape/Irrigation Fitter.$ 27.35 16.34
Sewer & Storm Drain Work....$ 26.82 18.18
----------------------------------------------------------------
ROOF0036-002 08/01/2011
Rates Fringes
ROOFER...........................$ 34.65 10.71
FOOTNOTE: Pitch premium: Work on which employees are exposed
to pitch fumes or required to handle pitch, pitch base or
pitch impregnated products, or any material containing coal
tar pitch, the entire roofing crew shall receive $1.75 per
hour "pitch premium" pay.
----------------------------------------------------------------
SFCA0669-007 04/01/2011
Rates Fringes
SPRINKLER FITTER.................$ 33.35 17.75
----------------------------------------------------------------
SHEE0273-002 08/01/2011
Rates Fringes
SHEET METAL WORKER...............$ 40.00 18.19
HOLIDAYS: New Year's Day, Martin Luther King Day, President's
Day, Good Friday, Memorial Day, Indepdendence Day, Labor
Day, Veterans Day,Thankisgiving Day & Friday after,
Christmas Day
----------------------------------------------------------------
TEAM0011-002 07/01/2008
Rates Fringes
TRUCK DRIVER
GROUP 1....................$ 26.44 18.24
GROUP 2....................$ 26.59 18.24
GROUP 3....................$ 26.72 18.24
GROUP 4....................$ 26.91 18.24
GROUP 5....................$ 26.94 18.24
GROUP 6....................$ 26.97 18.24
GROUP 7....................$ 27.22 18.24
GROUP 8....................$ 27.47 18.24
GROUP 9....................$ 27.67 18.24
GROUP 10....................$ 27.97 18.24
GROUP 11....................$ 28.47 18.24



--------------------------------------------------------------------------------



GROUP 12....................$ 28.90 18.24
WORK ON ALL MILITARY BASES:
PREMIUM PAY: $3.00 per hour additional.
[29 palms Marine Base, Camp Roberts, China Lake, Edwards AFB,
El Centro Naval Facility, Fort Irwin, Marine Corps
Logistics Base at Nebo & Yermo, Mountain Warfare Training
Center, Bridgeport, Point Arguello, Point Conception,
Vandenberg AFB]
TRUCK DRIVERS CLASSIFICATIONS
GROUP 1: Truck driver
GROUP 2: Driver of vehicle or combination of vehicles - 2
axles; Traffic control pilot car excluding moving heavy
equipment permit load; Truck mounted broom
GROUP 3: Driver of vehicle or combination of vehicles - 3
axles; Boot person; Cement mason distribution truck; Fuel
truck driver; Water truck - 2 axle; Dump truck, less than
16 yds. water level; Erosion control driver
GROUP 4: Driver of transit mix truck, under 3 yds.; Dumpcrete
truck, less than 6-1/2 yds. water level
GROUP 5: Water truck, 3 or more axles; Truck greaser and tire
person ($0.50 additional for tire person); Pipeline and
utility working truck driver, including winch truck and
plastic fusion, limited to pipeline and utility work;
Slurry truck driver
GROUP 6: Transit mix truck, 3 yds. or more; Dumpcrete truck,
6-1/2 yds. water level and over; Vehicle or combination of
vehicles - 4 or more axles; Oil spreader truck; Dump truck,
16 yds. to 25 yds. water level
GROUP 7: A Frame, Swedish crane or similar; Forklift driver;
Ross carrier driver
GROUP 8: Dump truck, 25 yds. to 49 yds. water level; Truck
repair person; Water pull - single engine; Welder
GROUP 9: Truck repair person/welder; Low bed driver, 9 axles
or over
GROUP 10: Dump truck - 50 yds. or more water level; Water
pull - single engine with attachment
GROUP 11: Water pull - twin engine; Water pull - twin engine
with attachments; Winch truck driver - $1.25 additional
when operating winch or similar special attachments
GROUP 12: Boom Truck 17K and above
----------------------------------------------------------------
WELDERS - Receive rate prescribed for craft performing
operation to which welding is incidental.
================================================================
Unlisted classifications needed for work not included within
the scope of the classifications listed may be added after



--------------------------------------------------------------------------------



award only as provided in the labor standards contract clauses
(29CFR 5.5 (a) (1) (ii)).
----------------------------------------------------------------
In the listing above, the "SU" designation means that rates
listed under the identifier do not reflect collectively
bargained wage and fringe benefit rates. Other designations
indicate unions whose rates have been determined to be
prevailing.
----------------------------------------------------------------
WAGE DETERMINATION APPEALS PROCESS
1.) Has there been an initial decision in the matter? This can
be:
* an existing published wage determination
* a survey underlying a wage determination
* a Wage and Hour Division letter setting forth a position on
a wage determination matter
* a conformance (additional classification and rate) ruling
On survey related matters, initial contact, including requests
for summaries of surveys, should be with the Wage and Hour
Regional Office for the area in which the survey was conducted
because those Regional Offices have responsibility for the
Davis-Bacon survey program. If the response from this initial
contact is not satisfactory, then the process described in 2.)
and 3.) should be followed.
With regard to any other matter not yet ripe for the formal
process described here, initial contact should be with the
Branch of Construction Wage Determinations. Write to:
Branch of Construction Wage Determinations
Wage and Hour Division
U.S. Department of Labor
200 Constitution Avenue, N.W.
Washington, DC 20210
2.) If the answer to the question in 1.) is yes, then an
interested party (those affected by the action) can request
review and reconsideration from the Wage and Hour Administrator
(See 29 CFR Part 1.8 and 29 CFR Part 7). Write to:
Wage and Hour Administrator
U.S. Department of Labor
200 Constitution Avenue, N.W.
Washington, DC 20210
The request should be accompanied by a full statement of the
interested party's position and by any information (wage
payment data, project description, area practice material,
etc.) that the requestor considers relevant to the issue.
3.) If the decision of the Administrator is not favorable, an
interested party may appeal directly to the Administrative



--------------------------------------------------------------------------------



Review Board (formerly the Wage Appeals Board). Write to:
Administrative Review Board
U.S. Department of Labor
200 Constitution Avenue, N.W.
Washington, DC 20210
4.) All decisions by the Administrative Review Board are final.
================================================================
END OF GENERAL DECISION






AA-9
Exhibit AA
Davis Bacon Act Wage Determination





--------------------------------------------------------------------------------



EXHIBIT BB


FORM OF ESCROW AGREEMENT


ESCROW AGREEMENT
among


High Plains Ranch II, LLC


and


Escrow Associates, LLC


and


SunPower Corporation, Systems


and


SunPower Corporation




BB-1
Exhibit BB
Form of Escrow Agreement







--------------------------------------------------------------------------------



ESCROW AGREEMENT
This Escrow Agreement (this “Agreement”) is made and entered into as of
September [__], 2011 (the “Effective Date”) by and among High Plains Ranch II,
LLC, a Delaware limited liability company (“HPR II” or “Customer”), a Escrow
Associates, LLC (“Agent”), SunPower Corporation, Systems, a Delaware corporation
(“Supplier”) and SunPower Corporation, a Delaware corporation (“Owner”).
RECITALS


WHEREAS, HPR II is developing a 250 MW AC design capacity photovoltaic power
plant in San Luis Obispo County, California (the “PV Power Plant”);


WHEREAS, Customer is party to that certain Engineering, Procurement, and
Construction Agreement dated September [__], 2011 (the “EPC Contract”), pursuant
to which Customer engaged Supplier to engineer and construct the PV Power Plant
and to deliver amongst other things photovoltaic modules and related engineered
systems for incorporation into the PV Power Plant;


WHEREAS, pursuant to the terms of the EPC Contract, Supplier is required to
arrange for having certain documents (the “Documents”), as more particularly
defined in Exhibit A attached hereto, placed in escrow (the “Contract Escrow”)
in accordance with the terms of this Agreement;


WHEREAS, Owner is the proprietor of the Documents;


WHEREAS, Agent is a nationally recognized escrow agent; and


WHEREAS, Customer, Supplier, Owner and Agent desire that Agent maintain the
Contract Escrow.


NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, Customer, Supplier, Owner and Agent hereby agree as follows:


AGREEMENT
1.
Escrow Agent.

a.Owner shall deliver the Documents to Agent within one (1) month after the
first delivery of photovoltaic modules under the Supply Agreement. Agent shall
hold the Documents for the benefit of Customer as provided hereunder.
b.Owner agrees that if any modifications or alterations are made to the
Documents, Owner shall deliver to Agent revised and amended versions of the
Documents reflecting such modifications or alterations which shall subsequently
be placed in the Contract Escrow.
BB-2
Exhibit BB
Form of Escrow Agreement





--------------------------------------------------------------------------------



2.Escrow Content. Upon the request of Customer, Agent shall issue to Customer a
detailed list of the Documents in the Contract Escrow.
3.Release of Documents.
a.Agent shall release the Documents to Customer in the event one or more of the
following conditions has occurred and has been continuing for more than ninety
(90) days:
i.Supplier or Owner are adjudged bankrupt under applicable bankruptcy laws by a
court of competent jurisdiction and neither of the following have happened: (i)
the bankruptcy estate of Supplier or the bankruptcy estate of Owner has entered
into this Agreement on behalf of Supplier; or (ii) an agreement has been made
between Customer and the bankruptcy estate of Supplier or the bankruptcy estate
of Owner which ensures that Supplier's remaining contractual obligations to
Customer under the EPC Contract (if the EPC Contract is then in effect) will be
fulfilled;
ii.Insolvency, receivership, reorganization, bankruptcy, or similar proceedings
shall have been commenced against Supplier or Owner and such proceedings remain
undismissed or unstayed for a period of ninety (90) days, provided that Customer
and the bankruptcy estate of Supplier or the bankruptcy estate of Owner have not
entered into an agreement which ensures that Supplier's remaining contractual
obligations under the EPC Contract will be fulfilled; or
iii.Supplier or Owner have permanently ceased to do business within the solar
energy industry and have not transferred their businesses to an alternative
supplier.
b.Agent shall in no event deliver the Documents to Customer if Agent receives an
arbitration award or court order to the contrary issued by a tribunal having
competent jurisdiction.
c.Each of Customer and Agent acknowledges and agrees that Supplier and Owner
will suffer irreparable harm to their business and operations in the event that
release of the Documents to Customer pursuant to the terms hereof is caused by
an inaccurate Release Request Notice (defined below), and that notwithstanding
any other provisions of this Agreement, Supplier and Owner may petition a court
of competent jurisdiction for injunctive relief solely to prevent the release of
the Documents not in conformance with the terms hereof.
4.Release Procedure. If Customer considers itself entitled to affect the release
of the Documents from the Contract Escrow, the following procedures shall apply:
a.Customer shall send a notice in the form set forth in Exhibit B (a “Release
Request Notice”) to Agent (with a copy to Owner and Supplier). Such Release
Request Notice shall describe in detail the release conditions that have
occurred and the Documents Customer desires Agent to release.
b.Within five (5) Business Days of receipt of the Release Request Notice, Agent
shall send a copy of the Release Request Notice to Owner.
BB-3
Exhibit BB
Form of Escrow Agreement





--------------------------------------------------------------------------------



c.If Owner consents in writing to the request for release or if Owner does not
respond to Agent within ten (10) calendar days from the date of receipt of the
copy of the Release Request Notice, then Agent shall deliver the Documents set
forth in such Release Request Notice to Customer immediately following the
expiration of such ten (10) calendar day period.
d.If Owner objects to the release of the Documents within ten (10) calendar days
from the date of its receipt of the copy of the Release Request Notice, and if
Customer maintains its demands, the matters shall be resolved in accordance with
the procedures set forth Section 14(e). In this case, Agent shall not deliver
the Documents to Customer, but shall await the order of the arbitration panel.
e.All notices required under this Section 4 shall comply with the requirements
of Section 14(c).
5.License. Customer's right to use the Documents released to it (the “Released
Documents”) is subject to a limited license. Owner hereby grants to Customer a
perpetual, non-exclusive, non-transferable license to use, copy, and adapt the
Released Documents but only for internal use for the operation and maintenance
of the PV Power Plant. CUSTOMER ASSUMES ALL RISK FROM ITS USE OF THE RELEASED
MATERIALS. OWNER DISCLAIMS ALL WARRANTIES REGARDING THE RELEASED MATERIALS
INCLUDING BUT NOT LIMITED TO THE IMPLIED WARRANTIES OF MERCHANTABILITY AND
FITNESS FOR A PARTICULAR PURPOSE, WITH RESPECT TO THE DOCUMENTS.
6.Confidentiality.
a.Customer acknowledges that the Documents and the information contained therein
are confidential and proprietary to Owner, constitute trade secrets and derive
independent economic value, actual or potential, from not being generally known
to the public or to other persons who can obtain economic value from their
disclosure or use.
b.Customer shall protect the Released Documents against unauthorized use or
disclosure with the same degree of protection the Customer uses to protect its
own confidential information, but no less than reasonable care. Customer shall
use the Released Documents only as expressly permitted by this Agreement, and
shall limit the disclosure of Released Documents to consultants, auditors,
employees, contractors, subcontractors or agents of the Customer who have a need
to know such information for purposes expressly authorized by this Agreement and
who are (i) bound in writing by confidentiality terms no less restrictive than
those contained herein or (ii) bound by ethical requirements of their profession
to keep such Released Documents confidential. The Customer shall, upon request
by the Supplier or Owner, provide Supplier and/or Owner with a list of the
parties to whom it has disclosed Released Documents, including a list of the
documents so released and, if applicable, copies of the written confidentiality
agreements with such parties. Notwithstanding anything contained herein,
Customer shall not disclose, or cause to be disclosed, any Released Documents to
any entity that designs, manufactures or maintains photovoltaic modules or an
affiliate of any such entity (other than Supplier, Owner or their affiliates).
BB-4
Exhibit BB
Form of Escrow Agreement





--------------------------------------------------------------------------------



c.Notwithstanding anything to the contrary contained herein, the Customer may
disclose Released Documents to the extent required to comply with an order of a
court or legislative or regulatory body with appropriate jurisdiction
(collectively “Governmental Authority”) or as required to be disclosed under
law, provided that the Customer (i) provides reasonable prior written notice and
a copy of the order of the Governmental Authority to the Supplier and Owner,
(ii) cooperates with the Supplier and Owner if either seek to obtain a
protective order or other remedy preventing or limiting disclosure, and (iii)
seeks confidential treatment of any Released Documents required to be disclosed
before disclosure. The Customer shall not disclose any Released Documents that
it is not legally required to disclose in order to comply with the order of a
Governmental Authority or applicable law.
d.Customer acknowledges that Supplier and Owner believe that the Released
Documents are unique property of extreme value, and the unauthorized use or
disclosure thereof would cause Supplier and Owner irreparable harm that could
not be compensated by monetary damages. Accordingly, Customer agrees that
Supplier or Owner may seek, from any court of competent jurisdiction, injunctive
and preliminary relief to remedy any actual or threatened unauthorized use or
disclosure of the Released Documents, and Customer shall not plead in defense
thereto that there would be an adequate remedy at law.
e.The covenants and obligations contained in this Section 6 shall survive
release of the Documents and termination of this Agreement.
7.Rights, Duties and Immunities of Agent. The acceptance by Agent of its duties
under this Agreement is subject to the following terms and conditions, which all
parties to this Agreement hereby agree shall govern and control the rights,
duties and immunities of Agent:
a.The duties and obligations of Agent shall be determined solely by the express
provisions of this Agreement and Agent shall not be liable except for the
performance of such duties and obligations as are specifically set out in this
Agreement;
b.Agent shall not be liable for the correctness or completeness of the
Documents;
c.Agent shall not be obliged to release anything except the Documents;
d.Agent shall not be responsible for acting in accordance with any notice or
instructions which Agent in good faith believes to have been signed by the
proper party; and
e.Agent shall only be liable for its gross negligence or wilful misconduct.
8.Resignation of Agent.
a.Agent shall have the right to resign after providing ninety (90) days written
notice to Owner, Supplier and Customer.
b.In the event of such resignation, Owner, Supplier and Customer shall mutually
agree and appoint a successor of Agent and notify Agent of such successor within
such ninety (90) day notice period.
BB-5
Exhibit BB
Form of Escrow Agreement



--------------------------------------------------------------------------------



c.If no such successor can be mutually agreed by Owner, Supplier and Customer,
Agent shall deposit the Documents with one of the leading banks in California.
Such transfer and deposit shall be made for the account and at the expense of
Customer and the Documents shall only be released (i) to Owner if Customer fails
to make timely payment to such bank of any fees, costs or expenses charged by
such bank to Customer or (ii) to Customer upon presentation to such bank of the
documentation listed in Section 3.
d.Within thirty (30) calendar days following the receipt of the notification of
the successor, Agent shall arrange for transferring the Documents to the custody
of the successor. The costs of such transfer, including the payment of any new
or additional escrow fees, shall be for the account and at the expense of
Customer.
e.Subsequent to such complete transfer of the Documents, Agent shall be released
from any and all of its obligations hereunder.
9.Escrow Fee. In consideration of the Contract Escrow being established and
maintained as set forth herein, Customer shall pay to Agent the amount of (a)
Three Thousand Two Hundred Fifty dollars ($3250) for establishment of the
Contract Escrow and the first year of the Term, and (b) Two Thousand Two Hundred
Fifty dollars ($2250) per year for each additional year of the Term
(collectively, the (“Escrow Fee”). Within fifteen (15) business days of the
Effective Date, Customer shall pay to Agent the entire Escrow Fee in advance for
the full Term.
10.Term. This Contract Escrow deposit is made for a period of twenty (20) years
from the date of the commencement of commercial operations of the PV Power Plant
and shall remain in force unless expired or until such time as this Agreement
has been terminated by one of the parties hereto and the notice period
applicable to any such termination has expired (the “Term”).
11.Termination.
a.This Agreement can be terminated at any time by Customer or jointly by
Customer, Supplier and Owner.
b.Termination shall be in writing and effective after three (3) months notice.
c.Owner may terminate this Agreement (i) if Customer is in material breach of
its obligations under this Agreement and such failure is not cured within
fifteen (15) days following receipt of written notice thereof, (ii) immediately
upon the bankruptcy, suspension of payments, insolvency or compulsory
composition of Customer or any permitted assignee of rights in the PV Power
Plant, (iii) immediately upon any dismantling of the PV Power Plant or (iv)
immediately upon an assignment of this Agreement by Customer in violation of the
provisions of Section 14(a).


12.
Consequences of Expiration or Termination.

a.Upon expiration of this Agreement, the Documents shall be released by Agent to
Owner. If Owner cannot be located, Agent shall destroy the Documents.
BB-6
Exhibit BB
Form of Escrow Agreement





--------------------------------------------------------------------------------



b.If Customer disagrees as to whether Owner or Supplier is entitled to terminate
this Agreement,this Agreement shall not be terminated until Owner and/or
Supplier's right to terminate has been documented by settlement or a final
arbitration award.
13.Indemnification. Each party shall defend, indemnify and hold harmless the
others, their corporate affiliates and their respective officers, directors,
employees, and agents and their respective successors and assigns from and
against any and all losses, liabilities, damages, and expenses (including,
without limitation, reasonable attorneys' fees) arising from claims asserted by
third parties as a result of the negligent or intentional acts or omissions of
the indemnifying party or its subcontractors, or the officers, directors,
employees, agents, successors and assigns of any of them. In no event shall any
indemnifying party's indemnification obligations under this agreement exceed
Fifty Thousand dollars ($50,000).
14.Rules of Interpretation.
a.Headings. The section headings have been inserted for convenience of reference
only and shall not in any manner affect the construction, meaning or effect of
anything herein contained nor govern the rights and liabilities of the parties.
b.Negative Obligations. Any obligation not to do something shall be deemed to
include an obligation not to suffer, permit or cause that thing to be done.
c.Entire Agreement. The terms and conditions set forth herein constitute the
complete and exclusive statement of the agreement of the parties hereto relating
to the subject matter of this Agreement, superseding all previous negotiations
and understandings, and may not be contradicted by evidence of any prior or
contemporaneous agreement.
d.Modification or Amendment. This Agreement may only be modified or amended by
an instrument in writing duly executed and delivered by the parties or their
duly authorized representatives.
e.Severability.     In the event that any of the provisions, or portions or
applications thereof, of this Agreement are held to be unenforceable or invalid
by any court of competent jurisdiction, the validity and enforceability of the
remaining provisions or portions or applications thereof shall not be effected
thereby and the parties shall meet and negotiate, in good faith, an equitable
adjustment in the provisions of this Agreement which most nearly reflect the
original intent of the parties.
f.Construction. Every term and provision of this Agreement shall be construed
simply according to its fair meaning and not strictly for or against any party
hereto.
g.Waiver. Any delay, waiver or omission by a party hereto to exercise any right
or power arising from any breach or default by the other party/parties of any of
the terms or provisions of this Agreement shall not be construed to be a waiver
of the delay, waiver or omission of the party of any subsequent breach or
default of the same or other terms or provisions on the part of the other
party/parties.
15.Miscellaneous Provisions.
BB-7
Exhibit BB
Form of Escrow Agreement



--------------------------------------------------------------------------------



a.Successors and Assigns. This Agreement shall not be assigned by any party
hereto without the prior written approval of the other parties except as
expressly set forth herein. Any proposed assignment by Customer to a purchaser
of the PV Power Plant shall not be unreasonably withheld provided that (i) any
letter(s) of credit issued in favor of Supplier in connection with the EPC
Contract shall remain in full force and effect until Supplier is issued and
accepts a replacement letter of credit and (ii) the proposed assignee or
transferee (or any of its affiliates) is not engaged in the business of
designing, manufacturing or servicing photovoltaic modules or their related
parts or components. Notwithstanding the foregoing, (A) Customer may assign this
Agreement to an affiliate to whom it transfers the PV Power Plant other than an
affiliate engaged in the business of designing, manufacturing or servicing
photovoltaic modules or their related parts or components provided that Customer
shall give prompt written notice to Supplier and Owner of any such assignment,
and (B) Supplier and Owner may each assign their respective rights and
obligations under this Agreement to any of their respective affiliates or to any
Person in connection with any merger or consolidation of Supplier or Owner, as
the case may be, with or into such Person, or any sale, lease or transfer of all
or substantially all of the assets of Supplier or Owner, as the case may be, to
such Person. Notwithstanding the foregoing, Customer may assign all of its
right, title and interest in, or make a collateral assignment of, this Agreement
to one or more of the following: 1) any lender providing construction, interim
or long-term financing (including any other refinancing thereof) in connection
with the EPC Contract, any lessor under a leveraged or single-investor lease
transaction, and any trustee or agent acting on their behalf, and 2) any equity
investor providing financing or refinancing for the EPC Contract (collectively,
the “Financing Parties”). Agent shall execute a consent to such collateral
assignment, in form and substance reasonably acceptable to the Financing Parties
which shall be signed by Customer and such other relevant parties such as lender
and/or Financing Parties.
b.Certain Fees and Expenses. In the event that Owner, Supplier or Agent incurs
any costs or expenses (including attorneys' fees or fees of accountants,
consultants or other advisors) in connection with any collateral assignment to
or cooperation with any person providing financial assistance or other funds to
support the PV Power Plant, Customer shall reimburse Owner, Supplier and Agent
for such reasonable costs and expenses upon demand therefor.
c.Notices. Any notice or communication given in connection with this Agreement
shall be in writing and shall be deemed given if (i) delivered personally; (ii)
sent by certified mail, return receipt requested; or (iii) sent by a recognized
overnight mail or courier service, with delivery receipt requested to the
addresses set forth below. Invoices are not considered notices herein and shall
be sent via first class mail. Notices shall be deemed given on the date of
actual receipt or if such date is a non-working day, then on the next working
day thereafter.
 
If to Customer:
High Plains Ranch II, LLC
 
 
c/o NRG Solar LLC
 
 
5790 Fleet Street
 
 
Suite 200
 
 
Carlsbad, CA 92008
 
 
Attention: Vice President Asset Management





BB-8
Exhibit BB
Form of Escrow Agreement



--------------------------------------------------------------------------------



    
 
With a copy to:
NRG Energy, Inc.
 
 
211 Carnegie Center
 
 
Princeton, New Jersey 08540
 
 
Attn: General Counsel
 
 
 
 
If to Agent:
Escrow Associates, LLC
 
 
8302 Dunwoody Place, Suite 150
 
 
Atlanta, Georgia 30350
 
 
Attention: Contracts Administration
 
 
 
 
 
 
 
If to Supplier:
SunPower Corporation, Systems
 
 
1414 Harbour Way South
 
 
Richmond, CA 94804
 
 
Attention: Contract Administrator
 
 
 
 
With a copy to:
SunPower Corporation, Systems
 
 
1414 Harbour Way South
 
 
Richmond, CA 94804
 
 
Attention: Jeffrey Dasovitch
 
 
 
 
If to Owner:
SunPower Corporation
 
 
1414 Harbour Way South
 
 
Richmond, CA 94804
 
 
Attention: President, UPP



d.     Law and Jurisdiction. This Agreement shall be governed by the laws of the
State of California, without regard to its conflict of laws rules.
e.    Arbitration. Should any dispute arise under or relating to this Agreement,
the parties shall attempt to resolve such dispute through good faith
negotiations between their duly authorized representatives. If the dispute
cannot be resolved through such negotiations, either party may submit the
dispute to arbitration. The arbitration proceedings shall (i) take place in Los
Angeles, California; (ii) be conducted in accordance with Construction Industry
Rules then in effect of the American Arbitration Association; (iii) consist of
an arbitration panel composed of (x) an individual experienced in and
knowledgeable of the engineering, procurement and construction of energy
generating facilities selected by Customer, (y) an individual experienced in and
knowledgeable of the engineering, procurement and construction of energy
generating facilities selected by Owner and (z) an individual experienced in and
knowledgeable of the engineering, procurement and construction of energy
generating facilities selected by each of the individuals selected by Customer
and Owner in clauses (x) and (y), respectively. Any decision or award of the
arbitration panel shall be bound by all provisions of this Agreement and the
arbitration panel shall have no authority or power to enter an award which is in
conflict with any of the provisions of this Agreement. The decision or award
shall be in writing and shall contain a reasoned statement of decision including
findings of fact on which it is based. Absent fraud,
BB-9
Exhibit BB
Form of Escrow Agreement



--------------------------------------------------------------------------------



collusion, mistake or manifest error such findings of fact shall be final. Any
decision or award of the arbitration panel may be enforced or confirmed in a
court of competent jurisdiction.
[Remainder of Page Intentionally Left Blank]
BB-10
Exhibit BB
Form of Escrow Agreement





--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the Effective Date.


HIGH PLAINS RANCH II, LLC


By: __________________________
Name: [•]
Title: [•]


SUNPOWER CORPORATION, SYSTEMS


By: __________________________
Name: [•]
Title: [•]


SUNPOWER CORPORATION


By: __________________________
Name: [•]
Title: [•]


ESCROW ASSOCIATES, LLC


By: __________________________
Name: [•]
Title: [•]


BB-11
Exhibit BB
Form of Escrow Agreement





--------------------------------------------------------------------------------



Exhibit A
Escrow Documents
The Documents consist of the following:
***
All escrow Documents will be submitted electronically on CD-ROM and/or DVD
unless otherwise agreed.
*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.


BB-12
Exhibit BB
Form of Escrow Agreement







--------------------------------------------------------------------------------



Exhibit B


RELEASE REQUEST NOTICE


Escrow Associates, LLC
8302 Dunwoody Place, Suite 150
Atlanta, Georgia 30350
Attn: Contracts Administration


[Date]


Re: Release Request (Contract Escrow no. XXXX)


Reference is made to Contract Escrow no. XXXX entered into between High Plains
Ranch II, LLC, SunPower Corporation, Systems, SunPower Corporation and Escrow
Associates, LLC.


We, the Customer, hereby claim the Documents in escrow set forth below released
to us, based on the following facts and circumstances:


[Insert description of facts and circumstances],


which means that release condition 3(a)(_) [insert relevant number] has occurred
and has been occurring for ninety (90) days.


The Documents to be released include:
[___________].


We have with this Release Request Notice enclosed copies of any and all such
evidence on which we rely on in making this claim.


We hereby declare that the use of the Documents shall solely be in accordance
with the conditions of the Escrow Agreement.


Signed,


High Plains Ranch II, LLC


By:___________________
Name: ________________
Title: _________________




BB-2
Exhibit BB
Form of Escrow Agreement





--------------------------------------------------------------------------------




EXHIBIT CC


COUNTY FISCAL AGREEMENT


AGREEMENT FOR IMPLEMENTATION OF FINANCIAL OBLIGATIONS UNDER
CONDITIONAL USE PERMIT DRC2008-00097
FOR
CALIFORNIA VALLEY SOLAR RANCH PROJECT
This Agreement For Implementation Of Financial Obligations Under Conditional Use
Permit
DRC2008-00097 (“Agreement”) is entered into on the Effective Date, as set forth
in Section 8.B, below, by and between High Plains Ranch II, LLC, a Delaware
limited liability company (“HPR-II”) and the County of San Luis Obispo, a
general law county within the State of California (the “County”).
Recitals
This Agreement is based on the following facts:
A.    HPR-II is a subsidiary of SunPower Corporation, Systems, a Delaware
corporation, and is the applicant for a Conditional Use Permit DRC2008-00097
(“CUP”) authorizing the California Valley Solar Ranch project, a solar PV
electricity generation facility and related infrastructure within San Luis
Obispo County (“CVSR Project”).
B.    The County is a public entity and a subdivision of the State of
California, having all the powers granted to counties by the California
Constitution and statutes, including but not limited to the power to regulate
land uses, approve or deny land use permits, and enforce conditions in such land
use permits.
C.    The County has approved and issued the CUP, subject to certain Conditions
of Approval, including Condition of Approval No. 12 requiring that HPR-II and
County execute an agreement covering the matters set forth in this Agreement.
This Agreement is intended to fulfill that Condition of Approval.
D.    The purpose of this Agreement is to definitively set forth and confirm
certain Financial Obligations (defined in Section 7, below) that HPR-II is
required to and has agreed to meet, to specify the timing and mechanism for
compliance with such Financial Obligations, to provide for enforcement of such
Financial Obligations if they are not met as required herein, to confirm that
HPR-II accepts and will not challenge the Financial Obligations, and to confirm
that HPR- II's performance as set forth herein will fully satisfy the Financial
Obligations.
Terms
NOW, THEREFORE, in consideration of the foregoing Recitals and the mutual
promises and agreements set forth in this Agreement, and for other good and
valuable consideration, the receipt and sufficiency of which is acknowledged,
the County and HPR-II hereby agree as follows:


1




--------------------------------------------------------------------------------




1. Minimum Sales and Use Tax Revenue Receipts.
A. Situs. HPR-II shall take the following actions to maximize the County's
receipt of sales and use taxes (the “CVSR Sales/Use Tax Revenues,” as further
defined below) paid in connection with the construction of the CVSR Project or
otherwise attributable to the CVSR Project construction (“EPC Activities”):
(1)    EPC Contract Requirements. HPR-II shall contractually require that its
engineering, procurement and construction contractor (“EPC Contractor”) perform
all of the following to the extent permitted by law:
(a)    Register as a Seller with the State Board of Equalization (“BOE”) and
designate the CVSR Project jobsite as the business location (or sub-location)
for reporting all local sales and use taxes payable that are attributable to the
CVSR Project on the EPC Contractor's Sales and Use Tax Returns for all EPC
Activities or, if already registered as a Seller, register for a Sub-permit for
the CVSR Project jobsite. The EPC Contractor shall be required to provide a copy
of its Seller's Permit or Sub-permit, showing the CVSR Project jobsite as the
business location (or sub-location), to HPR-II within ten (10) days of the
effective date of the EPC. contract.
(b)    Accrue and report all sales and use taxes payable that are attributable
to the CVSR Project on the EPC Contractor's Sales and Use Tax Returns for all
EPC Activities and attribute all such sales and use taxes to San Luis Obispo
County on Schedule C of BOE Form 530.
(c)    Issue Resale Certificates and report to the CVSR business location (or
sub-location) all sales of fixtures and equipment furnished in connection with
the CVSR Project to the jobsite.
(d)    Authorize the County to share with HPR-II all information reported to the
County concerning sales and use taxes paid by the EPC Contractor related to the
CVSR Project.
(e)    Report to HPR-II not later than forty-five (45) days after the end of
each calendar quarter during which it has engaged in EPC Activities the amount
of sales and use taxes reported on its Combined State and Local Sales and Use
Tax Return related to the CVSR Project for that calendar quarter.
(2)    Large Subcontract Requirements. HPR-II shall contractually require that
its EPC Contractor require the following in any subcontract for EPC Activities
for the CVSR Project (“EPC Subcontract”) that has an estimated value in excess
of Five Million dollars ($5,000,000.00), and in any such smaller EPC Subcontract
as HPR-II, in its discretion and to the extent allowable by law, may determine
to apply these requirements:
(a) Fixtures and Equipment. If the EPC Subcontract involves furnishing fixtures
and equipment (as defined in applicable BOE regulations), that the EPC
Subcontractor perform all of the following to the extent permitted by law:
2




--------------------------------------------------------------------------------




(i) Register as a Seller with the BOE and designate the CVSR Project jobsite as
the business location (or sub-location) for reporting all local sales and use
taxes payable that are attributable to CVSR Project on the EPC Subcontractor's
Sales and Use Tax Returns for all EPC Activities or, if already registered as a
Seller, register for a Sub-permit for the CVSR Project jobsite. The EPC
Subcontractor shall be required to provide a copy of its Seller's Permit or
Sub-permit, showing the CVSR Project jobsite as the business location (or
sub-location), to HPR-II and the EPC Contractor within ten (10) days of the
effective date of the EPC Subcontract.
(ii) Accrue and report all sales and use taxes payable that are attributable to
the CVSR Project on the EPC Subcontractor's Sales and Use Tax Returns for all
EPC Activities and attribute all such sales and use taxes to San Luis Obispo
County on Schedule C of BOE Form 530.
(iii) Issue Resale Certificates and report to the CVSR business location (or
sub-location) all sales of fixtures and equipment furnished in connection with
the CVSR Project to the jobsite.
(iv) Authorize the County to share with HPR-II and the EPC Contractor all
information reported to the County concerning sales and use taxes paid by the
EPC Subcontractor related to the CVSR Project.
(v) Report to HPR-II and the EPC Contractor each quarter the amount of sales and
use taxes reported on their Combined State and Local Sales and Use Tax Return
related to the CVSR Project. Report to HPR-II not later than forty-five (45)
days after the end of each calendar quarter during which it has engaged in EPC
Activities the amount of sales and use taxes reported on its Combined State and
Local Sales and Use Tax Return related to the CVSR Project for that calendar
quarter.
(b) Materials. If the EPC Subcontract involves furnishing of materials (as
defined in applicable BOE regulations), that the EPC Subcontractor perform all
of the following to the extent permitted by law:
(i) Register either as Consumer or Seller with the BOE and designate the CVSR
Project jobsite as the business location (or sub-location) for reporting all
local sales and use taxes payable that are attributable to the CVSR Project on
the EPC Subcontractor's Sales and Use Tax Returns for all EPC Activities or, if
already registered as a Consumer or Seller, obtain a second Consumer Use Tax
Account with the CVSR Project jobsite as the business location (or
sub-location). The EPC Subcontractor shall be required to provide a copy of its
Seller's or Consumer's Permit or Sub-permit, showing the CVSR Project jobsite as
the business location (or sub-location), to HPR-II and the EPC Contractor within
ten (10) days of the effective date of the EPC Subcontract.
(ii) Accrue and report all use taxes payable that are attributable to the CVSR
Project on the EPC Subcontractor's Sales and Use Tax Returns for all EPC
Activities as follows:
3




--------------------------------------------------------------------------------




(1)    If registered as a Consumer, accrue and report all purchases related to
the CVSR Project that are subject to use tax on the EPC Subcontractor's Sales
and Use Tax Returns for all EPC Activities and attribute all such use taxes to
San Luis Obispo County; and for all purchases of tangible personal property in
connection with the CVSR Project that are not subject to use tax, make all such
purchases from vendors with a business location in unincorporated San Luis
Obispo County to the maximum extent commercially reasonable.
(2)    If registered as a Seller:
(a)If the EPC Subcontract is on a lump sum or fixed price basis, follow the
requirements set forth in Section l.A.(2)(a)(ii), above; and
(b)If the EPC Subcontract is on a time and materials plus tax basis, follow the
requirements set forth in Section 1.A.(2)(a)(iii), above.
(iii) Authorize the County to share with HPR-II and the EPC Contractor all
information reported to the County concerning use taxes paid by the EPC
Subcontractor related to the CVSR Project.
(iv) Report to HPR-II and the EPC Contractor not later than forty-five (45) days
after the end of each calendar quarter during which it has engaged in EPC
Activities the amount of use taxes reported on its Combined State and Local
Sales and Use Tax Return related to the CVSR Project for that calendar quarter.
(c) Fixtures/Equipment and Materials. If the EPC Subcontract involves furnishing
of both fixtures/equipment and materials (as defined in applicable BOE
regulations), that the EPC Subcontractor perform all of the requirements set
forth in Sections 1.A.(2)(a) and (b) to the extent permitted by law.
(3) Small Subcontract Requirements. HPR-II shall contractually require that its
EPC Contractor require the following in any EPC Subcontract that has an
estimated value less than or equal to Five Million ($5,000,000.00), unless, at
HPR-II's discretion, such EPC Subcontract is subjected to the Large Subcontract
Requirements set forth in Section 1.A.(2), above:
(a) If the EPC Subcontractor already is registered as a Seller with the BOE,
that the EPC Subcontractor:
(i) Register for a Sub-permit for the CVSR Project jobsite and designate the
CVSR Project jobsite as the business location (or sub-location) for reporting
all local sales and use taxes payable that are attributable to the CVSR Project
on the EPC Subcontractor's Sales and Use Tax Returns for all EPC Activities. The
EPC Subcontractor shall be required to provide a copy of its Seller's
Sub-permit, showing the CVSR Project jobsite as the business location (or
sub-location), to HPR-II and the EPC Contractor within ten (10) days of the
effective date of the EPC Subcontract.
4




--------------------------------------------------------------------------------




(ii) Accrue and report all sales and use taxes payable that are attributable to
the CVSR Project on the EPC Subcontractor's Sales and Use Tax Returns for all
EPC Activities and attribute all such sales and use taxes to San Luis Obispo
County on Schedule C of BOE Form 530.
(iii) Authorize the County to share with HPR-II and the EPC Contractor all
information reported to the County concerning sales and use taxes paid by the
EPC Subcontractor related to the CVSR Project.
(iv) Report to HPR-II and the EPC Contractor each quarter the amount of sales
and use taxes reported on their Combined State and Local Sales and Use Tax
Return related to the CVSR Project.
(b) If the EPC Subcontractor is not already registered as a Seller with the BOE,
that the EPC Subcontractor make all purchases of tangible personal property in
connection with the CVSR Project from vendors with a business location in
unincorporated San Luis Obispo County to the maximum extent commercially
reasonable.


(4) Sub-Subcontractors. HPR-II shall contractually require that its EPC
Contractor ensure that the above-stated requirements for EPC Subcontractors also
are required of any sub-subcontractors.


B. Minimum Tax Revenues; True-Up Obligations.


HPR-II shall ensure receipt by the County of sales and use tax revenues as
follows:


(1)    CVSR Minimum Tax Revenues; CVSR True-Up Obligation.
(a)    HPR-II shall ensure that the cumulative total CVSR Sales/Use Tax
Revenues, as defined below, are at least Eight Million dollars ($8,000,000.00)
(“Minimum CVSR Tax Revenues”) on or before the True-Up Date (defined below). If,
as of the True-Up Date, the CVSR Sales/Use Tax Revenues received by County are
less than the Minimum CVSR Tax Revenues, then HPR-II shall make a payment to the
County in the amount of the difference (the “CVSR True-Up Obligation”).
(b)    For purposes of this Agreement, the CVSR Sales/Use Tax Revenues shall
include receipts into the following funds: The City and County Operations Fund
(0.75% of the sales/use tax and referenced herein as the “Bradley Burns Tax”),
the State Fiscal Recovery Fund (0.25% of the sales/use tax and referenced herein
as the “Triple-Flip Tax”), and the State Local Public Safety Fund (0.50% of the
sales/use tax, excluding the portion of such receipts that are required by State
law to be allocated to cities within the County, referenced herein as the
“Proposition 172 Tax”). The CVSR Sales/Use Tax Revenues shall be calculated and
accounted for in accordance with Sections l.B.(6) and (7), below.
(2)    Single Solar Project True-Up Obligation. If. as of the True-Up Date, no
building permit for construction of any portion of the Topaz Solar Farm Project,
another solar PV electricity generation facility proposed to be located
approximately five miles from the CVSR Project site (“Topaz Project”), which is
the subject of a pending Conditional Use Permit
5




--------------------------------------------------------------------------------




DRC2008-00009, has been issued by the County, then HPR-II shall make a payment
to the County in the amount of Two Million Five Hundred Thousand dollars
($2,500,000.00; the “Single Solar Project Minimum Tax Revenues”), less the
amount, if any, by which the cumulative total CVSR Sales/Use Tax Revenues exceed
the Minimum CVSR Tax Revenues (the “Single Solar Project True-Up Obligation”),
to assure that, in this event, the County receives a total of Ten Million Five
Hundred Thousand dollars ($10,500,000.00) in CVSR Sales/Use Tax Revenues.


(3)     True-Up Date. The True-Up Date shall be three (3) years after final
sign-off on all building permits issued for construction of the CVSR Project;
provided, however, that HPR-II in its sole discretion may designate an earlier
True-Up Date; and provided further that in no event shall the True-Up Date be
later than December 31, 2016.


(4)    True-Up Payment Amount. On or before the True-Up Payment Date, HPR-II
shall pay to County the sum of: The CVSR True-Up Obligation, if applicable, and
the Single Solar Project True-Up Obligation, if applicable.
(5)    True-Up Payment Date. Payment of the CVSR True-Up Obligation, if
applicable, and the Single Solar Project True-Up Obligation, if applicable,
shall be due ninety (90) days after True-Up Date (the “True-Up Payment Date”).
Payment shall be made by check drawn upon a U.S.-based bank or similar financial
institution, paid in U.S. dollars, payable to “County of San Luis Obispo” and
delivered to the County Administrative Officer by overnight courier or by wire
funds. The County Administrative Officer shall provide wire instructions in
writing upon HPR-II's written request.
(6)    Calculation of the CVSR Sales/Use Tax Revenues.
(a) The amount of the CVSR Sales/Use Tax Revenues, for the purposes of
establishing the amount of the CVSR True-Up Obligation, if any shall be
determined using the following calculation:
(i) The cumulative total amount of the Bradley Burns Tax portion of the CVSR
Sales/Use Tax Revenues as of the True-Up Date using the accounting and reporting
methods described in Section l.B.(7), below; plus
(ii) The cumulative total amount of Triple-Flip Tax portion of the CVSR
Sales/Use Tax Revenues as of the True-Up Date using the accounting and reporting
methods described in Section 1B.(7), below; plus
(iii)
(1) Unless Section l.B.(6)(d), below, applies, the sum of Section 1 .B.(6)(a)(i)
and (ii), above, times a multiplier of 0.38, representing the minimum cumulative
total amount of the Proposition 172 Tax portion of the CVSR Sales/Use Tax
Revenues expected to be recovered by the County from the total Proposition 172
taxes attributable to the construction of the CVSR Project paid to the State
(excluding the portion of such receipts that are required by State law to be
allocated to cities within the County); or,
6




--------------------------------------------------------------------------------




(2) If Section 1.B.(6)(d), below, applies, the cumulative total County CVSR
Proposition 172 Tax Revenues (as defined and calculated pursuant to that
subsection).
(b)    In the event that any new taxes are established which are paid in
connection with EPC Activities for the CVSR Project and which the County
receives that are not otherwise accounted for in this Agreement (“New Tax”),
such New Tax shall be considered additional CVSR Sales/Use Tax Revenues and the
parties shall negotiate the proper amount or calculation to be used to account
for the New Tax in determining he CVSR Sales/Use Tax Revenues.
(c)    In the event that the Single Solar Project True-Up Obligation is
required, the amount of that obligation shall be determined using the following
calculation:
(i) Two Million Five Hundred Thousand dollars ($2,500,000.00); minus
(ii) the amount, if any, by which the cumulative total CVSR Sales/Use Tax
Revenues, calculated pursuant to Section l.B.(6)(a), above (and, if applicable,
Section l.B.(6)(d), below), exceeds the Minimum CVSR Tax Revenues.
(d)    The parties acknowledge that the amount of the Proposition 172 Tax
portion of the CVSR Sales/Use Tax Revenues recovered by the County cannot be
directly tracked due to the State's method for allocation of these tax payments.
Accordingly, for purposes of this Agreement, where the CVSR True-Up Obligation
or the Single Solar True-Up Obligation would be required if the CVSR Sales/Use
Tax Revenues are calculated pursuant to Section l.B.(6)(a)(i), (ii) and
(iii)(l), and where HPR-II has so elected, in lieu of calculating the cumulative
total amount of the Proposition 172 Tax portion of the CVSR Sales/Use Tax
Revenues recovered by the County pursuant to Section l.B.(6)(a)(iii)(l), the
County shall calculate those revenues as described in this subsection.
(i) Definitions. For purposes of this Section l.B.(6)(d), the following
definitions shall apply:
(1)    “County Taxable Measure” means the dollar amount of San Luis Obispo
County countywide taxable sales and purchases subject to use tax in a calendar
year, determined from the sources of data described in Section l.B.(7)(a), (b)
and (d), below.
(2)    “Statewide Taxable Measure” means the dollar amount of California
statewide taxable sales and purchases subject to use tax in a calendar year,
determined from the sources of data described in Section l.B.(7)(a), (b) and
(d), below.
(3)    “Proposition 172 Factor” means the ratio calculated by dividing the
County Taxable Measure by the Statewide Taxable Measure for a calendar year.
7




--------------------------------------------------------------------------------




(4)    “CVSR Taxable Measure” means the dollar amount of taxable sales and
purchases subject to use tax in a calendar year, attributable to construction of
the CVSR Project, derived from the sources of data described in Section
l.B.(7)(a), (b) and (d), below.


(5)    “No-CVSR County Taxable Measure” means the County Taxable Measure minus
the CVSR Taxable Measure for a calendar year.


(6)    “No-CVSR Statewide Taxable Measure” means the Statewide Taxable Measure
minus the CVSR Taxable Measure for a calendar year.


(7)    “No-CVSR Proposition 172 Factor” means the ratio calculated by dividing
the No-CVSR County Taxable Measure by the No-CVSR Statewide Taxable Measure for
a calendar year.


(8)    “Statewide Proposition 172 Tax Revenues” means the Proposition 172 tax
revenues received by the state for a fiscal year.


(9)    “County Proposition 172 Tax Revenues” means the Proposition 172 tax
revenues received by the County for a fiscal year, excluding the portion of such
revenues that are required by State law to be allocated to cities within the
County.
(10)    “County No-CVSR Proposition 172 Tax Revenues” means the portion of the
County Proposition 172 Tax Revenues received by the County for a fiscal year
that are not attributable to the construction of the CVSR Project.
(11)    “County CVSR Proposition 172 Tax Revenues” means the portion of the
County Proposition 172 Tax Revenues received by the County for a fiscal year
that are attributable to the construction of the CVSR Project.
(ii) Calculation. The County CVSR Proposition 172 Tax Revenues shall be
calculated as follows:
For each fiscal year, from the first fiscal year in which the County receives
CVSR Sales/Use Tax Revenues, through the next fiscal year following the calendar
year in which final sign-off on all building permits issued for construction of
the CVSR Project occurs, the County Proposition 172 Tax Revenues shall be
compared to a simulated scenario under which the CVSR Taxable Measure is
excluded in order to determine the increase in the County Proposition 172 Tax
Revenues that constitute the County CVSR Proposition 172 Tax Revenues.
The simulated scenario involves several steps, which are described below:
Step 1: The Proposition 172 Factor is calculated by the State Controller's
Office with the results being provided to the County. To calculate the factor
for a fiscal year, the State Controller's Office divides the County Taxable
Measure for the calendar year prior to the start of that fiscal year into the
Statewide Taxable Measure for the calendar year prior to the start of that
fiscal year. (For example, the County Taxable Measure and the Statewide
8




--------------------------------------------------------------------------------




Taxable Measure for calendar year 2009 is used to calculate the Proposition 172
Factor that will be applied for fiscal year July 1, 2010 - June 30, 2011.)
Step 2: The State Controller's Office then multiplies the Statewide Proposition
172 Tax Revenues each month by the Proposition 172 Factor to determine the
County Proposition 172 Tax Revenues for the month. The State Controller's Office
then prepares and publishes on its website a schedule showing the Proposition
172 Factor, each month's Proposition 172 Tax Revenues, and the fiscal
year-to-date total Proposition 172 Tax Revenues for each county.
Step 3: Determine the No-CVSR Statewide Taxable Measure for the calendar year
prior to the fiscal year being calculated and the No-CVSR County Taxable Measure
for the calendar year prior to the fiscal year being calculated, and calculate
the No-CVSR Proposition 172 Factor.
Step 4: Multiply the No-CVSR Proposition 172 Factor times the Statewide
Proposition 172 Revenues to calculate the “County No-CVSR Proposition 172 Tax
Revenues.”
Step 5: Subtract the County No-CVSR Proposition 172 Tax Revenues from the County
Proposition 172 Tax Revenues to determine the County CVSR Proposition 172 Tax
Revenues for that fiscal year.
After completing the above steps for each applicable fiscal year, the amounts
calculated in Step 5 for each such fiscal year shall be summed, and the
resulting sum shall be deemed to be the cumulative total County CVSR Proposition
172 Tax Revenues, which shall be used in lieu of the 0.38 multiplier, described
in Section l.B.(6)(a)(iii)(l), above, for the purposes of establishing the
amount of the CVSR True-Up Obligation, if any.
(7) Accounting and Reporting CVSR Sales/Use Tax Revenues.
County shall track and report its receipt of all CVSR Sales/Use Tax Revenues and
shall use its best efforts to identify all CVSR Sales/Use Tax Revenues,
including the following:
(a)    County shall procure reports from private tax analysis vendors (such as
The HdL Companies) pertaining to the CVSR Project, the EPC Contractor and EPC
Subcontractors, and shall review such reports, together with reports received
from BOE and information submitted by HPR-II, to identify all CVSR Sales/Use Tax
Revenues actually received by the County. Any amount of CVSR Sales/Use Tax
Revenues withheld by the State as an administrative or processing fee shall not
be identified as having been received by the County. County also shall review
and verify with the State that sales or use tax payments made by the EPC
Contractor and EPC Subcontractors have not been misallocated to the State pool.
(b)    Within sixty (60) days after the end of each calendar quarter commencing
upon issuance of the CUP and concluding in the calendar quarter in which the
True-Up Date occurs, County shall provide HPR-II (at the address set forth for
Notices in Section 8.N, below) a Quarterly Report listing all CVSR Sales/Use Tax
Revenues received within the past calendar quarter and a cumulative total of all
such funds received through the end of the reporting quarter. If CVSR Sales/Use
Tax Revenues were received by the County and
9




--------------------------------------------------------------------------------




documented in accordance with this section as received by the County prior to
the first Quarterly Report, that first Quarterly Report shall report all such
funds actually received by the County prior to that date, even if such funds
were received prior to the reporting quarter, provided that the County is not
required to include any such funds in its first Quarterly Report that it cannot
document as having been received by the County. The last Quarterly Report shall
report all funds received in the portion of the reporting quarter up to the
True-Up Date; the last Quarterly Report shall be issued within sixty (60) days
after the True-Up Date and shall cover the period to and including the True-Up
Date, Each Quarterly Report shall separately list the CVSR Sales/Use Tax
Revenues for the reporting quarter by contractor or subcontractor and shall be
accompanied by copies of appropriate supporting documentation pertaining to
funds received; provided, however, that nothing herein shall require the County
to disclose information that is prohibited by law, except where authorization
for release of information has been provided by the EPC Contractor and EPC
Subcontractors as described in Section 1.A, above. Such supporting documentation
shall include reports received by the County from BOE and reports procured by
the County from private tax analysis vendors (such as The HdL Companies)
pertaining to the CVSR Project, the EPC Contractor and EPC Subcontractors.
(c)    Until the final Quarterly Report, the County shall account for the
Proposition 172 Tax portion of the CVSR Sales/Use Tax Revenues using the
calculation set forth in Section l.B.(6)(a)(iii)(l). In the final Quarterly
Report, the County shall account for the Proposition 172 Tax portion in the same
manner, unless the CVSR True-Up Obligation or the Single Solar True-Up
Obligation would be required if the CVSR Sales/Use Tax Revenues are calculated
pursuant to Section l.B.(6)(a)(i), (ii) and (iii)(l), and HPR-II has made its
election pursuant to Section l.B.(6)(d), in which case the County shall account
in the final Quarterly Report using that calculation for the cumulative total
amount of Proposition 172 Tax portion of the CVSR Sales/Use Tax Revenues as
provided in Section l.B.(6)(d).
(d)    To assist County's identification of CVSR Sales/Use Tax Revenues, within
fifteen (15) days after the end of each calendar quarter for which a Quarterly
Report is required, HPR-II shall provide County a list identifying the EPC
Contactor and all EPC Subcontractors who may have paid sales or use tax that
would produce CVSR Sales/Use Tax Revenues, together with the information
reported to it by the EPC Contractor and EPC Subcontractors as to the amount of
sales and use taxes they have reported on their Combined State and Local Sales
and Use Tax Return related to the CVSR Project for the preceding calendar
quarter, as described in Section 1.A, above.
(8) Assurance of True-Up Payment. HPR-II shall secure payment of the CVSR
True-Up Obligation and the Single Solar Project True-Up Obligation by providing
the County with Letters of Credit (collectively, the “Tax LoCs;” individually,
the “CVSR Tax LoC” and the “Single Solar Project Tax LoC,” respectively), issued
by California banks or by non-California banks and subject to presentment at a
California location, as follows:
(a) The Tax LoCs shall be provided prior to the issuance of the first
construction permit for the CVSR Project (“Tax LoCs Delivery Date”) as follows:
(i) If, as of the Tax LoC Delivery Date, no building permit for construction of
any portion of the Topaz Project has been issued, the initial amount of
10




--------------------------------------------------------------------------------




the Single Solar Tax LoC shall be the amount of the Single Solar Project Minimum
Tax Revenues (Two Million Five Hundred Thousand dollars ($2,500,000.00)). If,
prior to the Tax LoC Delivery Date, a building permit for construction of any
portion of the Topaz Project has been issued, the Single Solar Tax LoC shall not
be provided.
(ii) The initial amount of the CVSR Tax LoC shall be the amount of the Minimum
CVSR Tax Revenues (Eight Million dollars ($8,000,000.00)), minus the cumulative
total amount of CVSR Sales/Use Tax Revenues reported on the most recent
Quarterly Report delivered by HPR-II to the CVSR Tax LOC issuer prior to the Tax
LoCs Delivery Date.
(b)    The amount of the CVSR Tax LoC shall be reduced quarterly by the amount
of CVSR Sales/Use Tax Revenues reported in the Quarterly Report for the most
recent calendar quarter, with each such reduction effective upon delivery by
HPR- II to the CVSR Tax LoC issuer of that Quarterly Report.
(c)    The Tax LoCs may be cancelled or extinguished upon, and shall be
maintained until, the occurrence of the following:
(i) For the CVSR Tax LoC, delivery by HPR-II to the CVSR Tax LoC issuer of: (1)
a Quarterly Report showing receipt by the County of the Minimum CVSR Tax
Revenues prior to the True-Up Date; or (2) evidence of the payment of the CVSR
True-Up Obligation, together with a Quarterly Report showing cumulative total
CVSR Sales/Use Tax Revenues that, together with such payment, equal the Minimum
CVSR Tax Revenues.
(ii) For the Single Solar Tax LoC, delivery by HPR-II to the Single Solar Tax
LoC issuer of: (1) a copy of a building permit for construction of any portion
of the Topaz Project prior to the True-Up Date; or (2) evidence of payment of
the Single Solar Project True-Up Obligation, together with a Quarterly Report
showing cumulative total CVSR Sales/Use Tax Revenues in excess of the Minimum
CVSR Tax Revenues that, together with such payment, equal the Single Solar
Project Minimum Tax Revenues.
(iii) For both the CVSR Tax LoC and the Single Solar Tax LoC, not less than two
(2) weeks advance notice by HPR-II to the County.
(d)    In the event that the CVSR True-Up Obligation and/or the Single Solar
Project True-Up Obligation are owed and are not paid as of the True-Up Payment
Date, the County may present a demand for payment to the issuer(s) of the Tax
LOCs not sooner than fifteen (15) days after the True-Up Payment Date. If not
earlier cancelled or extinguished, the Tax LoCs shall automatically expire if
the County has not made presentation within sixty (60) days after the True-Up
Payment Date.
(e)    HPR-II may replace the Tax LoCs with substitute Tax LoCs, provided that
each replacement LoC meets all applicable requirements of this Section 1.B.(8).
11




--------------------------------------------------------------------------------




(9)    Conditional Obligation. HPR-II's obligation to pay the CVSR True-Up
Obligation and the Single Solar Project True-Up Obligation shall not arise
unless construction of the CVSR Project (ground disturbance) has commenced.


(10)    Reduced Size CVSR Project. The CVSR True-Up Obligation and the Single
Solar Project True-Up Obligation have been calculated based on an assumed
project size of 250 MW-AC. If the CVSR Project size is reduced due to
circumstances beyond HPR-II's control, the parties may negotiate a proportionate
reduction of the amount of the CVSR True-Up Obligation and the Single Solar
Project True-Up Obligation, provided that the County's costs of providing
services attributable to the CVSR Project are recovered in any event.
C. Dispute Resolution.
Notwithstanding any other provision of this Agreement, prior to the provision of
a Notice of Default under Section 6.A, below, the parties agree to attempt in
good faith to resolve any dispute as to the calculation of the CVSR Sales/Use
Tax Revenues, the CVSR True-Up Obligation, the Single Solar Project True-Up
Obligation, or otherwise arising under the provisions of this Section 1, through
direct negotiation before pursuing litigation or any other dispute resolution
procedure or remedy.
2. Financial Assurances for Decommissioning.
A.    HPR-II shall establish a Decommissioning Fund, as further described below,
to provide financial assurance that HPR-II will timely complete decommissioning
and restoration activities to implement the Final Closure Plan for the CVSR
Project site, required under CUP Condition of Approval No. 40(j), and to restore
the Project site to its pre-Project conditions.
B.    The Decommissioning Fund shall consist of a series of four (4) Letters of
Credit (“Decom LoCs”) issued by California banks or by non-California banks and
subject to presentment at a California location. One (1) Decom LoC shall be
provided to the County prior to the completion of each of the four (4) CVSR
Project phases. The phases, and the time at which their corresponding Decom LoCs
shall be provided, are as follows:
Phase
Megawatts of
capacity energized
Deadline for Decom LoC to be provided to County
Phase 1
21 MWac
Prior to final construction permit sign-off for the CVSR Project substation
Phase 2
63 MWac
Prior to commencement of delivery of electricity from the phase
Phase 3
126 MWac
Prior to commencement of delivery of electricity from the phase
Phase 4
40 MWac
Prior to commencement of delivery of electricity from the phase

HPR-II shall provide County with not less than two (2) weeks advance notice
prior to commencement of delivery of electricity for Phases 2, 3 and 4.
12




--------------------------------------------------------------------------------




C.    The amount of the Decommissioning Fund shall be calculated to fully
implement the Final Closure Plan submitted to the County prior to the issuance
of a construction permit as part of the HRRP pursuant to CUP Condition of
Approval No. 40(j) and to restore the Project site to its pre-Project
conditions. HPR-II shall pay for the County to retain a third party expert to
review the submitted Final Closure Plan and confirm the adequacy of the
Decommissioning Fund based on the cost estimate in the Final Closure Plan and
any other considerations required to assure that the Project site is restored to
its pre-Project conditions. For purposes of determining the amount of each of
the Decom LoCs, the Final Closure Plan shall allocate the Decommissioning Fund
based on the cost of the decommissioning and restoration activities for each of
the four (4) CVSR Project phases.
D.    The Decommissioning Fund shall be adjusted for inflation every three (3)
years, based on the Producer Price Index for New Industrial Building
Construction published by the U.S. Bureau of Labor Statistics and also shall be
adjusted for any updates to the Final Closure Plan.
E.    The County shall be entitled to use the Decommissioning Fund to implement
the Final Closure Plan and to restore the Project site to its pre-Project
conditions in the event that HPR-II does not timely or properly implement the
Final Closure Plan or restore the Project site to its pre-Project conditions.
The term “reasonable time” as used in this Section 2.E shall mean no more than
nine (9) months after the County notifies HPR-II in writing that decommissioning
of the CVSR Project is required; provided, however, that such notice may not be
given prior to (i) expiration of the CUP, (ii) permanent cessation of operations
for the CVSR Project, or (iii) a final decision by the County to revoke the CUP
pursuant to San Luis Obispo County Code § 22.74.160 (or any successor
provision).
F.    The County may present a demand for payment to the issuer(s) of the Decomm
LoCs not sooner than fifteen (15) days after notice to HPR-II that it has failed
to timely or properly implement the Final Closure Plan or restore the Project
site to its pre-Project conditions. If not earlier cancelled or extinguished,
the Tax LoCs shall automatically expire if the County has not made presentation
within sixty (60) days after such notice.
G.    The Decomm LoCs may be cancelled or extinguished upon, and shall be
maintained until, delivery by HPR-II or County to the issuer(s) of the Decomm
LoCs of evidence that the County has approved the completion of the Final
Closure Plan and restoration of the Project site to pre-Project conditions.
H. HPR-II may replace the Decom LoCs with substitute Decom LoCs, provided that
each replacement LoC meets all applicable requirements of this Section 2.
I. In the event that HPR-II does not timely or properly implement the Final
Closure Plan or restore the Project site to pre-Project conditions for whatever
reason, the County undertakes to do so, and the Decommissioning Fund is
inadequate to fully complete implementation of that plan and restoration of the
site, HPR-II shall be liable for any amount expended by the County over the
Decommissioning Fund balance.
13




--------------------------------------------------------------------------------




3. Calculation and Payment of Impact Fees.
The County has determined that certain elements of the CVSR Project require
payment of impact fees pursuant to the following County Ordinances or other
laws: (i) Inclusionary Housing Fees (“IHF”), pursuant to San Luis Obispo County
Code § 22.12.080 and Title 29; (ii) Public Facilities Fees (“PFF”), pursuant to
San Luis Obispo County Code Title 18 and Ordinances adopted thereunder; and
applicable School Fees (collectively, “Impact Fees”). Except as expressly set
forth in this Agreement or in the Conditions of Approval of the CUP, as of the
date of approval of the CUP, there are no other currently existing County impact
fee Ordinances applicable to the CVSR Project.
The parties agree, and the Planning Director has determined, that the following
Project Elements are subject to Impact Fees and shall be characterized according
to the following Impact Fee Schedule:


 
Est.
Applicable Impact Fee and Category
Project Element
Sq. Ft.
IHF
PFF
Drive motors
71,054


n/a
Industrial
Equipment Pads (inverters/transformers)
60,900


n/a
Industrial
Tracker Pier Foundations
17,279


n/a
Industrial
O & M Building
5,000


Comm'l Services/Offices
Office
Substation
3,000


n/a
Industrial
Water Tank
1,800


n/a
Industrial
Gen-tie Line Towers
848


n/a
Industrial
Reverse Osmosis Building
500


Industrial / Warehouse
Industrial

No other elements of the CVSR Project are currently subject to Impact Fees.
The square footage estimates set forth above shall be adjusted for actual square
footage of structures. These amounts shall be calculated based on square
footages shown on approved construction plans for the applicable building
permit.
The amount of the Impact Fees for each Project Element subject to such fees, as
listed above, shall be calculated based on the fee rates per square foot adopted
by the County and in effect at time of issuance of the applicable building
permit for that Project Element according to the land use characterization set
forth above. The date for payment of each portion of the Impact Fees shall be
the latest date that such payment is otherwise due under the then-applicable
County regulations for the fee, unless HPR-II elects to pay earlier.
Notwithstanding the foregoing, the parties acknowledge that School Fees are
assessed by the Atascadero School District and are not within the County's
control.
4. Covenant Not To Challenge; Waiver.
HPR-II and County agree that this Agreement and the Conditions of Approval in
the CUP requiring this Agreement are a valid exercise of the County's land use
regulatory authority. HPR-II covenants and agrees that it shall not, under any
circumstances, assert any challenge to the legality of this Agreement or the
Conditions of Approval in the CUP requiring this
14




--------------------------------------------------------------------------------




Agreement as an invalid exercise of the County's land use regulatory authority
in any civil or writ proceeding and hereby waives and relinquishes any right it
may have to do so. Additionally, HPR-II waives any right to appeal the
designation of the Project Elements or characterization of the Project Elements,
set forth in Section 3, for calculation of the Impact Fees.
5.    Agreement Part of Permit; Assignment and Assumption.
A.    From and after the Effective Date, this Agreement shall be deemed
automatically to be a part of the CUP and shall be deemed to be assigned to any
successor holder of the CUP as of the effective date of transfer of the CUP.
B.    Prior to any transfer of the CUP to any successor holder, HPR-II and such
successor shall execute an Assignment and Assumption Agreement with respect to
this Agreement, pursuant to which the successor agrees to be bound by all
obligations, responsibilities and duties of HPR-II hereunder, and shall deliver
a copy thereof to the County; provided, however, that the failure to comply with
this Section 5.B shall not modify the effect of Section 5.A, above. The parties
agree that the execution of an Assignment and Assumption Agreement in the form
attached hereto as Exhibit 1 will satisfy this Section 5.B.
C.    Any other assignment of this Agreement shall require the express consent
of the parties.
6.    Enforcement; Default.
A.    Notice of Default. Failure or unreasonable delay in the performance of any
material provision herein shall constitute a default under this Agreement. In
the event of a default, the party alleging such default shall give the
defaulting party not less thirty (30) days' written notice of default (“Notice
of Default”). The Notice of Default shall specify the nature of the alleged
default and a reasonable manner and period of time in which said default may be
satisfactorily cured. A Notice of Default shall be given in the manner set forth
in Section 8.N, below.
B.    Cure Period. Within thirty (30) days of the date a Notice of Default is
given, the defaulting party shall provide evidence establishing it was never, in
fact, in default or shall cure the default; provided, however, that if the
nature of the alleged default is such that it cannot be reasonably cured within
such 30-day period, the commencement of the cure within such time period and the
diligent prosecution to completion of the cure shall be deemed a cure within
such period. During any period of curing, the party charged shall not be
considered in default for purposes of enforcement of this Agreement. If the
default is cured, then no default shall exist or be deemed to have existed and
the noticing party shall take no further action. After proper notice and the
expiration of such cure period without cure, enforcement may be undertaken as
set forth herein.
C.    Enforcement. This Agreement may be enforced as a contract with all
applicable remedies at law or equity. In addition to any other remedies
available to the County, County may enforce this Agreement as part of the CUP in
the same manner and to the same extent as may be applied to the enforcement of a
Condition of Approval in the CUP pursuant to
15




--------------------------------------------------------------------------------




applicable law. Either party may avail themselves of the remedies provided
herein or otherwise available at law or equity.
D. Enforced Delay: Extension of Time of Performance. No party shall be deemed in
default of its obligations under this Agreement where a delay or default is due
to an act of God, natural disaster, accident, breakage or failure of equipment,
enactment of conflicting federal or state laws or regulations, third-party
litigation, strikes, lockouts or other labor disturbances or disputes of
interruption of services by suppliers thereof, unavailability of materials or
labor, rationing or restrictions on the use of utilities or public
transportation whether due to energy shortages or other causes, war, civil
disturbance, riot, or by any other severe and unforeseeable occurrence that is
beyond the control of that party (collectively, “Enforced Delay”); provided,
however, the parties agree a delay that results solely from unforeseen economic
circumstances shall not constitute an Enforced Delay for purposes of this
Section 6.D. Performance by a party of its obligations under this Agreement
shall be excused during, and extended for a period of time equal to, the period
(on a day-for-day basis) for which the cause of such Enforced Delay is in
effect.


7.
No Other Financial Obligations; Satisfaction of Condition of Approval

No. 12.
The monies received by the County under this Agreement, including the CVSR
Sales/Use Tax Revenues, True-Up Payment, and Assurance of True-Up Payment
described in Section 1, the payments into the Decommission Fund described in
Section 2, and the Impact Fees described in Section 3 shall constitute the total
and exclusive amount of payments and other financial obligations owed by HPR-II
to County pursuant to Condition of Approval No. 12 of the CUP. The Financial
Obligations of HPR-II under this Agreement shall consist of: (a) the CVSR
True-Up Obligation, if applicable, and the Single Solar Project True-Up
Obligation, if applicable; (b) the Tax LoC; (c) the Decom LoCs; (d) the payment
under Section 2(I), if applicable; and (e) the payment of the Impact Fees.
The execution of this Agreement fully satisfies Condition of Approval No. 12 of
the CUP.
8.    Miscellaneous.
A.    Recitals are true: exhibits are incorporated. The Recitals to this
Agreement are true and correct, and are a part of this Agreement. Any exhibits
to the Agreement are fully incorporated into and are an integral part of this
Agreement.
B.    Effective Date. This Agreement shall be effective on and as of June 17,
2011 (the “Effective Date”). Unless lawfully terminated earlier or unless
extended, this Agreement shall terminate upon completion of the decommissioning
of the CVSR Project or reimbursement therefore pursuant to Section 2 of this
Agreement.
C.    Governing law, jurisdiction, and venue. The interpretation, validity, and
enforcement of this Agreement shall be governed by and interpreted in accordance
with the laws of the State of California. Any suit, claim, or legal proceeding
of any kind related to this
16




--------------------------------------------------------------------------------




Agreement shall be filed and heard in a court of competent jurisdiction in the
County of San Luis Obispo, State of California.
D.    Modification. This Agreement may not be modified orally or in any manner
other than by an agreement in writing signed by all parties.
E.    Waivers. Waiver of breach or default under this Agreement shall not
constitute a continuing waiver of a subsequent breach of the same or any other
provision of this Agreement.
F.    Severability. If any term of this Agreement (including any phrase,
provision, covenant, or condition) is held by a court of competent jurisdiction,
or other judicial official, to be invalid or unenforceable, the Agreement shall
be construed as not containing that term, and the remainder of this Agreement
shall remain in full force and effect; provided, however, this subsection shall
not be applied to the extent that it would result in a frustration of the
parties' intent under this Agreement.
G.    Invalidity of Agreement. If this Agreement in its entirety is finally
determined by a court to be invalid or unenforceable under State law, this
Agreement shall automatically terminate as of the date of final entry of
judgment, including any appeals. In this event, the parties agree to negotiate
in good faith and to enter into a new agreement that would most closely match
the expressed intent of this Agreement and complies with the requirements of
Condition 12 of the CUP without the portion(s) of this Agreement that was
determined by the court to cause the Agreement to be invalid or unenforceable.
H. Entire Agreement. This Agreement, including all documents incorporated herein
by reference, comprises the entire integrated understanding between the parties.
This Agreement supersedes all prior negotiations, agreements, and understandings
regarding this matter, whether written or oral.
I. Authorship. Each party and counsel for each party has reviewed and revised
this Agreement, which shall be deemed to have been equally drafted by each of
the parties. Accordingly, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of this Agreement or any amendment of it.
J. Binding Successors. This Agreement shall be binding upon and shall inure to
the benefit of the successors and assigns of the parties.
K. No Third Party Beneficiaries. No person other than the parties hereto and
their successors and assigns shall have any rights, interest or claims hereunder
or be entitled to any benefits under or on account of this Agreement.
L. Signatures. The individuals executing this Agreement represent and warrant
that they have the right, power, legal capacity, and authority to enter into and
to execute this Agreement on behalf of the respective legal entities on whose
behalf they are signing. This Agreement may be executed in counterparts and
shall be fully effective as if signed by all parties
17




--------------------------------------------------------------------------------




whether or not the signatures of all the parties appear on the original or on
any one copy of this Agreement and a facsimile signature shall be enforceable as
an original.
M. Captions. The caption headings provided herein are for the convenience of the
parties only and shall not affect the construction of this Agreement.
N.     Notices. Any notice allowed or required to be provided by one party to
the other party hereunder shall be in writing, sent by overnight courier
(signature required) or U.S. Mail (Certified and Return Receipt), and addressed
as follows:
To HPR-II: Legal Department
SunPower Corporation, Systems
1414 Harbour Way South
Richmond, CA 94804
To County: County Counsel
San Luis Obispo County
1055 Monterey Street
San Luis Obispo, CA 93408
A notice shall be deemed to have been given on the second business day following
deposit. A party may provide notice of a change of address in writing.
O. Attorney's fees. In any legal action to enforce this Agreement, the parties
shall bear their own attorneys' fees and costs.


[Remainder of this page intentionally left blank]
18




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed the foregoing Agreement to
be effective as of the Effective Date.


High Plains Ranch II, LLC
 
County of San Luis Obispo
By:
 
 
By:
[Graphic appears here]
 
Paul McMillan
Its: President
 
 
Adam Hill
Chair of the Board of Supervisors
 
 
 
 
 
By:
 
 
Approved as to form and legal effect:
 
Name:
Its:
 
 
WARREN R. JENSEN, County Counsel
 
 
 
 
 
 
 
 
By:
[Graphic appears here]
 
 
 
 
Chief Deputy County Counsel



Exhibit List:
1.
Assignment and Assumption of Agreement form



19






--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed the foregoing Agreement to
be effective as of the Effective Date.


High Plains Ranch II, LLC
 
County of San Luis Obispo
By:
[Graphic appears here]
 
By:
 
 
Paul McMillan Its:
President
 
 
Adam Hill
Chair of the Board of Supervisors
 
 
 
 
 
By:
[Graphic appears here]
 
Approved as to form and legal effect:
 
Name:
Its:
 
 
WARREN R. JENSEN, County Counsel
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
Chief Deputy County Counsel





Exhibit List:
1.
Assignment and Assumption of Agreement form



20






--------------------------------------------------------------------------------




Exhibit 1
ASSIGNMENT AND ASSUMPTION AGREEMENT
This ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Assignment”) is entered into on
[effective date], by and between [name of Assignor], a [type of entity and
jurisdiction of formation] (“Assignor”), and [name of Assignee], a [type of
entity and jurisdiction of formation] (“Assignee”).
WHEREAS, Assignor is a party to that Agreement For Implementation Of Financial
Obligations Under Conditional Use Permit DRC2008-00097, dated    , 2011, by and
among High Plains Ranch II, LLC, a Delaware limited liability company (
“HPR-II”) and the County of San Luis Obispo, a general law county within the
State of California (the “County”), [Insert further Recital(s) reporting any
amendments and/or prior assignments of the Agreement.]
WHEREAS, Assignor desires to assign to Assignee and Assignee desires to assume
from Assignor, all of the right, title, interest, liability and obligation of
Assignor under the Agreement, on the terms and subject to the conditions set
forth in this Assignment.
NOW, THEREFORE, for value received and intending to be legally bound, the
parties agree as follows:
1.Assignor hereby sells, assigns, transfers and sets over to Assignee all of
Assignor's right, title and interest in and under the Agreement.
2.Assignee hereby accepts the foregoing assignment, and hereby assumes, agrees
and undertakes to pay, perform and discharge all liabilities and obligations of
Assignor under the Agreement.
3.Assignee hereby agrees to indemnify, defend and hold harmless Assignor, its
shareholders, directors, officers, advisors, consultants, representatives,
employees, agents and successors and assigns (“Assignor's Agents”) from and
against any and all losses, claims, suits, proceedings, damages, judgments,
penalties, and liabilities arising out of, resulting from or in any way related
to the obligations of Assignor under the Agreement, whether such obligations
arose, were caused by or existed prior to the effective date of this Assignment.
4.Each of the parties hereto agrees to execute and deliver all such further
transfers, assignments, conveyances and assurances, and to use reasonable
efforts to obtain such consents, as may reasonably be requested by the other
party in order to effect the full assignment of the Agreement to Assignee as
contemplated herein.
5.This Assignment shall be binding upon and inure to the benefit of the
respective successors and assigns of the parties hereto.


21




--------------------------------------------------------------------------------




6.The County of San Luis Obispo shall be deemed and considered to be a third
party beneficiary of this Assignment.
7.None of the provisions of this Assignment may be waived, changed or altered
except in a writing signed by all of the parties hereto, and this Agreement may
not be changed or altered without the express written consent of the County of
San Luis Obispo.
8.This Assignment shall be governed by and construed in accordance with the laws
of the State of California without regard to principles of conflict of laws.
9.In the event of a conflict between the terms and conditions of this Assignment
and the terms and conditions of the Agreement, the terms and conditions of the
Agreement shall govern, supersede, and prevail.
10.This Assignment may be executed in any number of counterparts, each of which
shall be an original, and all of which together shall constitute one and the
same instrument.
IN WITNESS WHEREOF, the undersigned have caused this Assignment to be duly
executed as of the day and year first above written.


[Assignor]
 
 
 
By:
 
Name:
Title:
 
 
 
[Assignor]
 
By:
 
Name:
Title:
 





22








--------------------------------------------------------------------------------






EXHIBIT DD


FORM OF SUBORDINATION AGREEMENT




Recording requested by and when recorded
return to:


U.S. Department of Energy LP 10
1000 Independence Avenue, SW
Washington D.C. 20585




 

(Space above for Recorder's Use)
NOTICE: THIS AGREEMENT RESULTS IN YOUR LIEN OR RIGHTS TO A LIEN BECOMING SUBJECT
TO AND OF LOWER PRIORITY THAN THE INTEREST ACQUIRED BY THE PARTIES TO THE
INSTRUMENTS DESCRIBED HEREIN AND ANY AMENDMENTS THERETO.
THE STATE OF CALIFORNIA
COUNTY OF SAN LUIS OBISPO
SUBORDINATION AGREEMENT
THIS SUBORDINATION AGREEMENT (this “Agreement”) is executed on the date set
forth below to be effective as of _____________________, 2011 (the “Effective
Date”) by SUNPOWER CORPORATION, SYSTEMS (the “Contractor”), whose address is
1414 Harbor Way South, Richmond, California 94804, for the benefit of PNC BANK,
NATIONAL ASSOCIATION, doing business as MIDLAND LOAN SERVICES, a division of PNC
BANK, NATIONAL ASSOCIATION, as Collateral Agent (in such capacity, and together
with its successors and assigns in such capacity, the “Beneficiary”), whose
address is _____________________, as beneficiary under that certain CONSTRUCTION
AND PERMANENT LEASEHOLD DEED OF TRUST WITH ASSIGNMENT OF RENTS AND FIXTURE
FILING (the “Deed of Trust”), recorded concurrently herewith in the Official
Public Records of San Luis Obispo County, California. Capitalized terms used but
not defined herein have the meanings given to such terms in the Loan Guarantee
Agreement (as defined below).
DD-1
Exhibit DD
Form of Subordination Agreement






--------------------------------------------------------------------------------




WITNESSETH:
WHEREAS, High Plains Ranch II, LLC, a Delaware limited liability company (the
“Borrower”), is the lessee or easement grantee of that certain real property
located in San Luis Obispo County, California (the “Property”) as described on
Exhibit A attached hereto, all as more particularly described in the Deed of
Trust for the use of the Property for solar electrical generation purposes,
including but not limited to converting solar energy into electrical energy, and
collecting and transmitting such electrical energy through underground and
overhead lines as provided therein;
WHEREAS, Borrower, the U.S. Department of Energy, as guarantor, and as loan
servicer (the “DOE”) have entered into that certain Loan Guarantee Agreement,
dated [_________, 2011] (the “Loan Guarantee Agreement”), whereby Borrower has
requested that the Federal Financing Bank, a body corporate and instrumentality
of the United States of America (the “FFB”), make advances to Borrower with
respect to the Project (as defined below) pursuant to the Financing Documents
upon the terms and subject to the conditions set forth therein, pursuant to
which Borrower's obligations shall be secured by the Deed of Trust;
WHEREAS, Borrower desires to develop, finance, construct, own and operate an
approximately 250 MW AC gross megawatt photovoltaic power plant, known as
California Valley Solar Ranch (the “Project”) on the Property;
WHEREAS, Borrower has engaged Contractor, to provide design, engineering,
procurement, construction, management, commissioning and start up services for
the Project upon the Property, including all equipment, facilities, materials,
and supplies to be installed thereon (the “Improvements”) as set forth in that
certain Engineering, Procurement and Construction Agreement, dated August [__],
2011, by and between Borrower and Contractor (the “EPC Contract”);
WHEREAS Contractor and Beneficiary desire to confirm their understanding with
respect to the priority of lien rights under the EPC Contract and the Deed of
Trust;


DD-2
Exhibit DD
Form of Subordination Agreement




--------------------------------------------------------------------------------




NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, the parties hereto agree as follows:
1.    Subordination. For good and valuable consideration, and in consideration
of the agreement by DOE to guaranty loans made by FFB to Borrower for the
Project, Contractor hereby unconditionally and irrevocably agrees (and, acting
herein by and through its duly authorized agent, hereby agrees) that any and all
liens, rights and interests (whether choate or inchoate and including, without
limitation, all mechanic's and materialman's liens under the Constitution or
statutes of the State of California) owned, claimed or held, and all liens,
rights and interests to be owned, claimed or held by Contractor in and to the
Property, the Project and/or the Improvements, whether pursuant to the EPC
Contract or otherwise, whether now or hereafter constructed thereon, or any part
thereof, and whether real or personal property, affixed to or severed or
severable from the Property, the Project and/or the Improvements are and shall
be in all things second, subordinate and inferior to all liens and security
interests now existing or hereafter created for the benefit of the Beneficiary,
its successors and assigns, and securing payment of the indebtedness under the
Loan Guarantee Agreement or the FFB Promissory Notes issued thereunder
(collectively, the “Indebtedness”), or any renewal, extension or rearrangement
of any of same, and including, without limitation, those created under and by
virtue of the Deed of Trust or any other deed of trust executed or to be
executed by Borrower as security for the Indebtedness, and covering and
affecting the Property and recorded or to be recorded in the Official Public
Records of San Luis Obispo County, California.
2.    General Provisions.
(a)    Each party shall, from time to time, take such actions, execute, file and
record such documents and agreements, and provide such certificates, as any
other party may reasonably request to carry out and permit the exercise and
performance of the rights and obligations, as are contemplated hereunder, and to
effectuate the purpose and intent of this Agreement.
(b)    This Agreement shall be governed by and construed under the laws of the
State of California,


DD-3
Exhibit DD
Form of Subordination Agreement




--------------------------------------------------------------------------------




except as required by mandatory provisions of law. This Agreement may not be
amended or modified except by an agreement in writing signed by the party to be
charged. This Agreement may be executed in any number of counterparts, each of
which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.
[Signature Page Follows]


DD-4
Exhibit DD
Form of Subordination Agreement






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Contractor, through its officers or other
representatives thereunto duly authorized, has executed this Agreement as of the
date set forth below to be effective as of the Effective Date.




SUNPOWER CORPORATION, SYSTEMS
a Delaware corporation     
    


By: ______________________________
Name: ____________________________
Title: ____________________________


Dated: ______________________, 2011




DD-5
Exhibit DD
Form of Subordination Agreement






--------------------------------------------------------------------------------




STATE OF CALIFORNIA
)

) ss.
COUNTY OF__________________)




On__________________________, 2011, before me,____________________, personally
appeared
_________________________________________ who proved to me on the basis of
satisfactory evidence to be the person(s) whose name(s) is/are subscribed to the
within instrument and acknowledged to me that he/she/they executed the same in
his/her/their authorized capacity(ies), and that by his/her/their signature(s)
on the instrument the person(s), or the entity upon behalf of which the
person(s) acted, executed the instrument.


I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.


WITNESS my hand and official seal.




____________________________________
Notary Public                            


[SEAL]


DD-6
Exhibit DD
Form of Subordination Agreement






--------------------------------------------------------------------------------




EXHIBIT A
LEGAL DESCRIPTION OF THE PROPERTY




DD-7
Exhibit DD
Form of Subordination Agreement






--------------------------------------------------------------------------------






EXHIBIT EE


FORM OF MATERIALS AND EQUIPMENT SUPPLY AGREEMENT




MATERIALS AND EQUIPMENT SUPPLY AGREEMENT




between




HIGH PLAINS RANCH II, LLC






and






SUNPOWER CORPORATION, SYSTEMS






for








The supply of certain PV Modules and Inverter Equipment for the
250 MW AC design capacity California Valley Solar Ranch photovoltaic power
project








Dated as of [_________] __, 2011






Exhibit EE
Form of Materials and Equipment Supply Agreement








--------------------------------------------------------------------------------




TABLE OF CONTENTS




1.
Defined Terms
1


2.
Scope of PV Plant Hardware Delivered
1


3.
Scope of Agreement
2


4.
Provision of Separate PV Plant Hardware Components
2


5.
Payment
3


6.
Termination
3


7.
Title and Freight
3


8.
Limitations of Liability and Remedies
3


9.
Governing Law
4


10.
Validity
4


11.
Taxes
4


12.
No Oral Modifications
4


13.
Captions
4


14.
Counterparts
5


15.
Authority
5


16.
Complete Agreement
5







SCHEDULES


Schedule A    -    Owner Notice


Schedule B    -    Separate PV Plant Hardware Components


Schedule C    -    Amount and Timing of Payment








Exhibit EE
Form of Materials and Equipment Supply Agreement






--------------------------------------------------------------------------------




[Form of] MATERIALS AND EQUIPMENT SUPPLY AGREEMENT




This Materials and Equipment Supply Agreement (this "Agreement") is made
effective as of [_______ __], 2011 (the “Effective Date”) between High Plains
Ranch II, LLC ("Owner") and SunPower Corporation, Systems ("Supplier"). (Owner
and Supplier are sometimes referred to individually as “Party” and collectively
as “Parties”.)


WHEREAS, Owner and Supplier (the latter in its capacity as Contractor) have
entered into that certain Engineering, Procurement and Construction Agreement
dated [_______ __], 2011 (the “EPC Contract”) for the construction of the Plant,
including the supply of PV Plant Hardware (as defined in the EPC Contract).


WHEREAS, Owner and Supplier, have agreed certain PV modules that satisfy the
requirements of Section 9.5 of the EPC Contract (“PV Modules”) and/or certain
inverter equipment that satisfies the requirements of Section 9.4 of the EPC
Agreement (“Inverter Equipment”), which are part of the PV Plant Hardware to be
incorporated into the Plant, will be procured by Supplier for Owner under this
Agreement, rather than under the EPC Contract, on the terms hereunder.


NOW THEREFORE, for valuable consideration, the receipt and sufficiency of which
each Party acknowledges, the Parties agree as follows:


1.
DEFINED TERMS



Unless otherwise defined herein, all capitalized terms shall have the meaning
given such terms in the EPC Contract.


2.
SCOPE OF PLANT HARDWARE DELIVERED



(a)     Consistent with that certain written notice from Owner to Supplier,
originally dated _____, 2011 provided pursuant to Section 9.6.1 of the EPC
Agreement (the “Owner Notice”), attached to this Agreement as Schedule A,
Supplier shall supply and deliver to Owner, or shall cause the separate delivery
and sale to Owner from the vendor of PV Modules and/or Inverter Equipment having
an aggregate purchase price specified in the Owner Notice, which PV Modules
and/or Inverter Equipment are to be incorporated into such Phase(s) of the PV
Power Plant as described in the Owner Notice.


(b)     Supplier hereby specifies in Schedule B attached to this Agreement (and
the Owner Notice is deemed amended to reflect this specification) that quantity
of PV Modules and/or Inverter Equipment (collectively, the “Separate PV Plant
Hardware Components”) required to be separately sold under this Agreement in
order to result in the net aggregate price of such Separate PV Plant Hardware
Components to equal the amounts specified below for each Phase:


Phase I:        ***


Phase II:    ***, and


Phase III:    ***, and


Phase IV:    ***.


Supplier shall take sufficient steps to identify each item of Separate PV Plant
Hardware Componet by


*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.


Exhibit EE
Form of Materials and Equipment Supply Agreement




--------------------------------------------------------------------------------




specific serial number and to maintain that specific identification (including
the ability to track the location and use of each Separate PV Plant Hardware
Component) for the Separate PV Plant Hardware Components to be incorporated into
each Phase, including specifically identifying such Separate PV Plant Hardware
Components by separate serial number during delivery to, storage at and delivery
from any warehouse agreed to pursuant to Section 4 of this Agreement.
3.
SCOPE OF AGREEMENT



Except as specifically set forth herein, the obligations of the Parties relating
to the procurement, delivery and installation of, and payment for, the Separate
PV Plant Hardware Components, as well as all warranty obligations related to the
Separate PV Plant Hardware Components, shall be performed in accordance with the
terms and conditions of the EPC Contract. Except as specifically set forth
herein, nothing herein shall limit or expand the rights, duties or obligations,
including warranty obligations related to the Separate PV Plant Hardware
Components, of either Party under the EPC Contract. The Parties agree that where
there is a conflict between the provisions of this Agreement and the EPC
Contract (including, without limitation, the passage of title and risk of loss
and applicable limitations upon remedies and damages), the provisions of this
Agreement shall control.


4.
PROVISION OF SEPARATE PV PLANT HARDWARE COMPONENTS



Supplier hereby agrees to deliver, or cause delivery, of the Separate PV Plant
Hardware Components to a warehouse or other location as shall be reasonably
agreed to by Owner and Supplier not later than *** months following the time
that payment is made for the relevant Separate PV Plant Hardware Components
pursuant to Section 5 of this Agreement. To the extent that such delivery is to
a bonded warehouse within or outside of the United States or the manufacturing
facility of an affiliate of the Supplier, the parties agrees that such warehouse
or affiliate will act as a warehouseman bailee for the Owner. ***


5.    PAYMENT


The amount and timing of payment due for the Separate PV Plant Hardware
Components is set forth in Schedule C of this Agreement (the “Separate PV Plant
Hardware Component Price”). The payments made hereunder are exclusive of any
sales, use, gross receipts and compensating Taxes, the liability for which shall
be determined under Section 11 of this Agreement. All amounts paid under this
Agreement, excluding any payment or reimbursement for sales, use, gross receipts
and compensating Taxes, shall be credited toward the Contract Price under the
EPC Contract. For the avoidance of doubt, none of Owner, its Affiliates or
assignees of this Agreement shall retain any kind of security interest over the
payments made for the Separate PV Plant Hardware Components.




*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.


Exhibit EE
Form of Materials and Equipment Supply Agreement








--------------------------------------------------------------------------------




6.
TERMINATION



This Agreement shall be deemed automatically terminated upon any termination of
the EPC Contract in respect of any Separate PV Plant Hardware Components for
which no payment has been made pursuant to Section 5 of this Agreement. For the
avoidance of doubt, this Agreement shall not terminate, but shall continue, in
respect of those Separate PV Plant Hardware Components for which Owner has made
any payment under Section 5 of this Agreement, notwithstanding the termination
of the EPC Contract or the resulting termination for any Separate PV Plant
Hardware Components for which no payment has been made by Owner, pursuant to the
first sentence of this Section 6. Owner shall not have the remedy of returning
any nonconforming PV Modules or Inverter Equipment for a full refund upon breach
or cancellation of this Agreement.


7.
TITLE AND RISK OF LOSS



Owner shall take title to the PV Modules and/or Inverter Equipment sold to it
under this Agreement upon delivery of the PV Modules and/or Inverter Equipment
to the warehouse or other agreed-upon storage location, as set forth in Section
4 of this Agreement, and Owner shall assume risk of loss, damage or destruction,
for such PV Modules and/or Inverter Equipment upon that delivery. Supplier shall
be responsible for any loss or damage to PV Modules and/or Inverter Equipment
that are separately sold under this Agreement due to the failure of the Supplier
to properly preserve, package, or handle those PV Modules or Inverter Equipment.


8.
LIMITATIONS OF LIABILITY AND REMEDIES



(a)     The aggregate damages or liability incurred by a Party in respect of its
obligations under this Agreement shall be determined as provided under the EPC
Contract; provided that in no event shall any limitation on such aggregate
damages or liability in respect of breach of an obligation under this Agreement
be  less than *** of the amount due and payable to Supplier for the Separate PV
Plant Hardware Components under Section 5 of this Agreement; and provided,
further, that in the event payment of damages or liability under this Section
8(a) would otherwise cause the aggregate damages or liability incurred by a
Party in respect of its obligations under both this Agreement and under the EPC
Contract to exceed the maximum amounts provided under the EPC Contract, the
relevant damages payable or liability under Section 8(a) shall not be reduced,
but the relevant damages payable or liability due under the EPC Contract shall
be reduced dollar-for-dollar by such excess amount; and


(b)    Supplier shall have no responsibility for Owner's obtaining the Cash
Grant and under no circumstances shall Supplier incur any liability, including
direct or consequential damages, as a result of Owner's failure to apply for,
obtain, or continue to be eligible for the Cash Grant, except to the extent
provided in the EPC Contract.


9.
GOVERNING LAW



Interpretation of this Agreement and performance thereof shall be determined by
the internal laws of the State of State of California, excluding any of its
conflicts of laws provisions that would require the application of the laws of
another jurisdiction. Any dispute or matter in question between the Parties
arising out of or related to this Agreement shall be resolved pursuant to the
procedures set forth in Section 33.2 of the EPC Contract.


10.
VALIDITY/DIVISIBILITY



The Parties intend that this Agreement (a) constitute a binding written contract
for purposes of the




Exhibit EE
Form of Materials and Equipment Supply Agreement








--------------------------------------------------------------------------------




Cash Grant Guidance, and (b) not constitute an option to acquire or sell
property for purposes of the Cash Grant Guidance, and shall be interpreted and
applied in a manner consistent with the Cash Grant Guidance. If one or more of
the provisions of this Agreement shall be found, by a court with proper
jurisdiction, to be illegal, invalid or unenforceable, it shall not affect the
legality, validity or enforceability of any of the remaining provisions of this
Agreement. The Parties agree to attempt to substitute for any illegal, invalid
or unenforceable provision a legal, valid or enforceable provision that achieves
to the greatest extent possible the economic objectives of the illegal, invalid
or unenforceable provision. For the avoidance of doubt, the Parties agree that
the obligations and rights under this Agreement are divisible from the Work and
Services provided and/or sold under the EPC Agreement. The Parties also agree
that this Agreement is divisible in respect of the obligations and rights for
each Separate PV Plant Hardware Component sold under this Agreement.


11.
TAXES



Liability for all Taxes relating to the deliveries, payments and performance of
other obligations under the Agreement shall be determined as if such deliveries,
payments and performance of obligations were made as part of the EPC Contract,
and not under this separate Agreement.


12.
NO ORAL MODIFICATIONS



No modification of any provisions of this Agreement shall be valid unless in
writing and signed by authorized representatives of the party against whom such
modification is ought to be enforced.


13.
CAPTIONS



The captions in this Agreement are for convenience and reference only and the
words contained therein shall in no way be held to explain, modify, amplify or
aid in the interpretation, construction or meaning of the provisions of this
Agreement.


14.
COUNTERPARTS



This Agreement may be executed in counterparts which, taken together, shall
constitute a single instrument.


15.
AUTHORITY



Each individual executing this Agreement on behalf of Owner and Supplier
represents and warrants that he or she is duly authorized to execute and deliver
this Agreement on behalf of said party and that this Agreement is binding upon
said party in accordance with its terms.




Exhibit EE
Form of Materials and Equipment Supply Agreement






--------------------------------------------------------------------------------




16.
COMPLETE AGREEMENT



This Agreement and the EPC Contract constitute the complete and entire Agreement
between the Parties with respect to the Plant and the Work, and supersedes any
previous communications, representations or agreements, whether oral or written,
with respect to the subject matter hereof. There are no additions to, or
deletions from, or changes in, any of the provisions hereof, and no
understandings, representations or agreements concerning any of the same, which
are not expressed herein, unless stated below. THE PARTIES HEREBY AGREE THAT NO
TRADE USAGE UNDER THIS AGREEMENT SHALL BE A PART OF THIS AGREEMENT OR SHALL BE
USED IN THE INTERPRETATION OR CONSTRUCTION OF THIS AGREEMENT.




IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date written above.




SUNPOWER CORPORATION, SYSTEMS






By: ___________________________
HIGH PLAINS RANCH II, LLC






By: ___________________________



Exhibit EE
Form of Materials and Equipment Supply Agreement








--------------------------------------------------------------------------------




Schedule A


Section 9.6.1 EPC Agreement Owner Notice






EE-1
Exhibit EE
Form of Materials and Equipment Supply Agreement








--------------------------------------------------------------------------------




Schedule B


SEPARATE PLANT HARDWARE COMPONENTS




Exhibit EE
Form of Materials and Equipment Supply Agreement








--------------------------------------------------------------------------------




Schedule C


AMOUNT AND TIMING OF PAYMENT




Exhibit EE
Form of Materials and Equipment Supply Agreement






--------------------------------------------------------------------------------




EXHIBIT FF


CONTRACTOR LETTER OF CREDIT




[Form of Letter of Credit]
IRREVOCABLE STANDBY LETTER OF CREDIT
Deutsche Bank AG, New York Branch        Letter Of Credit No. [_______]
60 Wall Street, 22nd floor                 Irrevocable Standby Letter Of Credit
New York, NY 10005


Date of Issue: [________], 20__    Stated Expiration Date: December 26, 2011


Applicant:                         Stated Amount: USD $***
SunPower Corporation, Systems            
1414 Harbour Way South
Richmond, CA 94804


Beneficiary:
High Plains Ranch II, LLC
c/o NRG Solar LLC
1301 McKinney Street; Suite 2300
Houston, TX 77010
Attn: Director, Procurement
                    
Credit Available With: [__________]
 
Ladies and Gentlemen:
At the request and for the account of SunPower Corporation, Systems (the
“Applicant”), we hereby establish in favor of High Plains Ranch, II, LLC (the
“Beneficiary”), in connection with the Equipment, Procurement, & Construction
Agreement dated on or about September 28, 2011 (as amended, restated, amended
and restated or otherwise modified, the “Agreement”), by and between the
Applicant and the Beneficiary, this Irrevocable Standby Letter of Credit no.
[_____] (this “Letter of Credit”) expiring on December 26, 2011 (the “Stated
Expiration Date”).


We irrevocably authorize you to draw on this Letter of Credit, in accordance
with the terms and conditions hereinafter set forth, in any amount up to the
Available Amount (as defined
below) available against presentation of a dated drawing request drawn on
Deutsche Bank AG, New York Branch manually signed by a purported authorized
officer of the Beneficiary completed in the form of Annex 1 hereto (a “Drawing
Request”). Partial drawings are allowed under this Letter of Credit. Each
Drawing Request honored by us shall immediately reduce the amount available to
be drawn hereunder by the amount of the payment made in satisfaction of such
Drawing Request (each, an “Automatic Reduction”).


On any given date, the Stated Amount (as set forth on the first page of this
Letter of Credit) minus any Automatic Reductions plus any amounts reinstated
pursuant to the terms hereof plus any amounts increased pursuant to the terms
and conditions hereto shall be the aggregate amount


FF-1
Exhibit FF
Contractor's Letter of Credit




--------------------------------------------------------------------------------






available hereunder (the "Available Amount").


Drawing Requests and all communications with respect to this Letter of Credit
shall be in writing, addressed or presented in person to us at: 60 Wall Street,
22nd Floor, New York, NY 10005, Attn: Trade Services Department, referencing
this Letter of Credit No. [_____]. In addition, presentation of a Drawing
Request may also be made by fax transmission to (212) ***, or such other fax
number identified by us in a written notice to you. To the extent a Drawing
Request is made by fax transmission, you must (i) provide telephone notification
to us at (212) *** prior to or simultaneously with the sending of such fax
transmission and (ii) send the original of such Drawing Request to us by
overnight courier, at the same address provided above; provided, however, that
our receipt of such telephone notice or original documents shall not be a
condition to payment hereunder. Presentation of the original of this Letter of
Credit shall only be required for any drawing of the entire Available Amount.


If a Drawing Request is presented in compliance with the terms of this Letter of
Credit to us at such address or facsimile number by 11:00 a.m., New York City
time, on any Business Day, payment will be made not later than the close of
business, New York City time, on such Business Day and if such Drawing Request
is so presented to us after 11:00 a.m., New York City time, on any Business Day,
payment will be made on the following Business Day not later than the close of
business, New York City time. Payment under this Letter of Credit shall be made
in immediately available funds by wire transfer to such account as is set forth
below.


As used in this Letter of Credit, “Business Day” means any day other than a
Saturday, Sunday or other day on which commercial banks are authorized or
required by law to remain closed in the State of New York.


This Letter of Credit shall expire on the earliest to occur of (1) our receipt
of written confirmation from the Beneficiary authorizing us to cancel this
Letter of Credit accompanied by the original of this Letter of Credit; (2) the
close of business, New York time, on the date (the “Early Expiration Date”)
specified in a notice of early expiration in the form of Annex 2 hereto sent by
us to the Beneficiary and the Applicant by courier, mail delivery or delivery in
person or facsimile transmission and stating that this Letter of Credit shall
terminate on such date, which date shall be no less than thirty (30) days after
the date of such notice, with the Beneficiary remaining authorized to draw on us
prior to such Early Expiration Date in accordance with the terms hereof; or (3)
the Stated Expiration Date. It is a condition of this letter of credit that it
shall be deemed automatically extended without an amendment for a one year
period beginning on the present expiry date hereof and upon each anniversary of
such date but not to extend beyond ***, unless at least sixty (60) days prior to
any such expiry date we have sent you written notice ( the “Notice of
Non-Renewal”) by regular, registered mail, facsimile, or courier service that we
elect not to permit this letter of credit to be so extended beyond, and will
expire on its then current expiry date. No presentation made under this letter
of credit after such expiry date will be honored. To the extent a Notice of
Non-Renewal has been provided to the Beneficiary and Applicant in accordance
herewith the Beneficiary is authorized to draw on us up to the Available Amount
of this Letter of Credit, by presentation to us, in the manner and at the
address specified in the third preceding paragraph, of a Drawing Request
completed in the form of Annex 1 hereto and sent and purportedly signed by the
Beneficiary's authorized officer.


Exhibit FF
Contractor's Letter of Credit








--------------------------------------------------------------------------------




This Letter of Credit is effective immediately.


In the event that a Drawing Request fails to comply with the terms of this
Letter of Credit, we shall provide the Beneficiary prompt notice of same stating
the reasons therefor and shall upon receipt of the Beneficiary's instructions,
hold any nonconforming Drawing Request and other documents at your disposal or
return any non-conforming Drawing Request and other documents to the Beneficiary
at the address set forth above by delivery in person or facsimile transmission.
Upon being notified that the drawing was not effected in compliance with this
Letter of Credit, the Beneficiary may attempt to correct such non-complying
Drawing Request in accordance with the terms of this Letter of Credit.


This Letter of Credit sets forth in full the terms of our undertaking and this
undertaking shall not in any way be modified, amended, limited or amplified by
reference to any document,
instrument or agreement referred to herein, and any such reference shall not be
deemed to incorporate herein by reference any document, instrument, or agreement
except for Drawing Requests and certificates.


This Letter of Credit is transferable, in its entirety upon presentation to us
of a signed transfer certificate in the form of Annex 3 accompanied by this
Letter of Credit, in which the Beneficiary irrevocably transfers to its
successor all of its rights hereunder, whereupon we will either issue a
substitute letter of credit to such successor or endorse such transfer on the
reverse of this Letter of Credit.


You have notified us that the Beneficiary has collaterally assigned this Letter
of Credit to PNC BANK, NATIONAL ASSOCIATION, doing business as MIDLAND LOAN
SERVICES, a division of PNC BANK, NATIONAL ASSOCIATION, as Collateral Agent,
acting on behalf of the Secured Parties, as defined in that certain Loan
Guarantee Agreement, dated on or about September 28, 2011, between the Borrower,
the Department of Energy, in its capacity as guarantor and the Department of
Energy, in its capacity as loan servicer. We hereby consent to such collateral
assignment.


We further consent, that, upon the presentation by the Beneficiary of the
Drawing Request on terms and conditions set forth in this Letter of Credit, we
will wire the amounts requested in such Drawing Request to the following
account:


PNC Bank, N.A.
ABA: ***
Account No.: ***
Account Name:    Midland Loan Services for High Plains Ranch II, LLC, DOE as
Loan Servicer
Reference:        MLS ln#*** for further credit to Construction Sub Acct
(Account #***)


Any voluntary reduction hereunder shall be in the form of Annex 4 hereto.


All banking charges are for the account of the Applicants.


All Drawing Requests under this Letter of Credit must bear the clause: “Drawn
under


*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.


Exhibit FF
Contractor's Letter of Credit






--------------------------------------------------------------------------------




Deutsche Bank AG, New York Branch, Letter of Credit Number [______] dated
[____________].”


This Letter of Credit shall not be amended except with the written concurrence
of Deutsche Bank AG, New York Branch, the Applicant and the Beneficiary.


We hereby engage with you that a Drawing Request drawn strictly in compliance
with the terms of this Letter of Credit and any amendments thereto shall be
honored.


This Letter of Credit is subject to the rules of the “International Standby
Practices 1998” published by the Institute of International Banking Law and
Practice (“ISP 98”) and, as to matters not governed by ISP 98, shall be governed
by and construed in accordance with the laws of the State of New York.


We irrevocably agree with you that any legal action or proceeding with respect
to this Letter of Credit shall be brought in the courts of the State of New York
in the County of New York or of the United States of America in the Southern
District of New York. You and we irrevocably submit to the nonexclusive
jurisdiction of such courts solely for the purposes of this Letter of Credit.
You and we hereby waive to the fullest extent permitted by law any objection
either of us may now or hereafter have to the laying of venue in any such action
or proceeding in any such court.


DEUTSCHE BANK AG, NEW YORK BRANCH


Authorized signature




ANNEX 1
[Letterhead of Beneficiary]


Drawn under [insert name of Issuing Bank],
Letter of Credit Number [______] dated [________]


DRAWING REQUEST
[Date]
[name and address of Issuing Bank]


Ladies and Gentlemen:


The undersigned, a duly authorized officer of the Beneficiary hereby draws on
[insert name of Issuing Bank], Irrevocable Standby Letter of Credit No. [______]
(the “Letter of Credit”) dated [___________] issued by you in favor of us. Any
capitalized term used herein and not defined herein shall have its respective
meaning as set forth in the Letter of Credit.


In connection with this drawing, we hereby certify that:


A) This drawing in the amount of US$__________ is being made pursuant to the
Letter of


Exhibit FF
Contractor's Letter of Credit






--------------------------------------------------------------------------------




Credit;


[Use one or more of the following forms of paragraph B, as applicable]


B-1)     There is a default under the Agreement and Beneficiary is authorized to
make a drawing under this Letter of Credit
or


B-2)     The Letter of Credit will expire within [sixty (60)] days of the date
of this Drawing Request pursuant to a Notice of Non-Renewal and the Applicants
have failed to provide a replacement letter of credit from an acceptable credit
provider and satisfying the requirements of the Agreement;


or


B-3)     [insert name of Issuing Bank] has delivered an Early Expiration Notice
and such Early Expiration Notice has not been rescinded and the Applicants have
not replaced the Letter of Credit;
or


B-4)     The rating accorded to the [insert name of Issuing Bank] 's U.S. dollar
denominated long term senior unsecured debt obligations by [____________] or by
[_______] has fallen below [__] or [__] respectively, and Obligor has not
furnished a replacement letter of credit conforming to the requirements of the
Agreement within [_____] (___) days of such downgrade.


; and


C) You are directed to make payment of the requested drawing to:


PNC Bank, N.A.


ABA: ***
Account No.: ***
Account Name: Midland Loan Services fbo High Plains Ranch II, LLC, DOE as Loan
Servicer
Reference: MLS ln#*** for further credit to Construction Sub Acct (Account #***)
___________________ [insert bank name, address and account number].


IN WITNESS WHEREOF, the undersigned has executed and delivered this request on
this ____ day of _________________.


[Beneficiary]


By: _________________________
Name:
Title:
cc:


Exhibit FF
Contractor's Letter of Credit








--------------------------------------------------------------------------------




[Applicant name and address]
 
ANNEX 2
NOTICE OF EARLY EXPIRATION
[Date]
[Beneficiary name and address]


Ladies and Gentlemen:


Reference is made to that Irrevocable Standby Letter of Credit No. [______] (the
“Letter of Credit”) dated [___________] issued by [Issuing Bank] in favor of
[_________] (the “Beneficiary”). Any capitalized term used herein and not
defined herein shall have its respective meaning as set forth in the Letter of
Credit.


This constitutes our notice to you pursuant to the Letter of Credit that the
Letter of Credit shall terminate on__________, ____ [insert a date which is
thirty (30) or more days after the date of this notice of early expiration] (the
“Early Expiration Date”).


Pursuant to the terms of the Letter of Credit, the Beneficiary is authorized to
draw (pursuant to one or more drawings), prior to the Early Expiration Date, on
the Letter of Credit in an aggregate amount that does not exceed the then
Available Amount (as defined in the Letter of Credit).


IN WITNESS WHEREOF, the undersigned has executed and delivered this request on
this ____ day of _________________.


[ISSUING BANK]


By: _________________________
Name:
Title:


cc:


[Applicant name and address]


 
ANNEX 3


REQUEST FOR TRANSFER OF LETTER OF CREDIT IN ITS ENTIRETY


Deutsche Bank AG,                            Date: _________________
New York Branch
60 Wall Street
24th Floor
New York, NY 10005-2858


Exhibit FF
Contractor's Letter of Credit






--------------------------------------------------------------------------------




Attn: Trade Services Department


Re: Deutsche Bank AG, New York Branch, Irrevocable Standby Letter of Credit No.
***


For value received, the undersigned beneficiary hereby irrevocably transfers to:


NAME OF TRANSFEREE __________________________________________________________
ADDRESS OF TRANSFEREE __________________________________________________________
__________________________________________________________
CITY, STATE/COUNTRY ZIP
__________________________________________________________


(hereinafter, the “transferee”) all rights of the undersigned beneficiary to
draw under above letter of credit, in its entirety.


By this transfer, all rights of the undersigned beneficiary in such Letter of
Credit are transferred to the transferee and the transferee shall have the sole
rights as beneficiary hereof, including sole rights relating to any amendments,
whether increases or extensions or other amendments and whether now existing or
hereafter made. All amendments are to be advised directly to the transferee
without necessity of any consent of or notice to the undersigned beneficiary.


The original of such letter of credit is returned herewith, and we ask you to
endorse the transfer on the reverse thereof, and forward it directly to the
transferee with your customary notice of transfer.


In payment of your transfer commission in amount equal to a minimum of $250.00
and maximum of $1,000.00.


Select one of the following:
____ we enclose a cashier's/certified check
____ we have wired funds to you through ______________________________________
bank
____ we authorize you to debit our account # ______________________ with you,
and in addition thereto, we agree to pay you on demand any expenses which may be
incurred by you in connection with this transfer


Very truly yours,
[BENEFICIARY NAME]


__________________________________
Authorized Signature


The signature(s) of _____________________________with title(s) as stated
conforms to those


*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.




Exhibit FF
Contractor's Letter of Credit




--------------------------------------------------------------------------------




on file with us; are authorized for the execution of such instrument; and the
beneficiary has been approved under our bank's Customer Identification Program.
Further, pursuant to Section 326 of the USA Patriot Act and the applicable
regulations promulgated thereunder, we represent and warrant that the
undersigned bank: (i) is subject to a rule implementing the anti-money
laundering compliance program requirements of 31 U.S.C. section 5318(h); (ii) is
regulated by a Federal functional regulator [as such term is defined in 31
C.F.R. section 103.120(a)(2)]; and (iii) has a Customer Identification Program
that fully complies with the requirements of the regulations.
_____________________________________________
______________________________________
(Signature of Authenticating Bank)              (Name of Bank)
____________________________________________
______________________________________
(Printed Name/Title)                 (Date)




IN WITNESS WHEREOF, the undersigned has executed and delivered this request on
this ____ day of _________________.


[Beneficiary name]


By: _________________________
Name:
Title:


cc:
[insert name and address of Transferee]
[insert name and address of Applicant]


 
ANNEX 4
VOLUNTARY REDUCTION REQUEST CERTIFICATE
[Date]


[insert name of Issuing Bank]
[insert address of Issuing Bank]


Ladies and Gentlemen:


Reference is made to that Irrevocable Standby Letter of Credit No. [______] (the
“Letter of Credit”) dated [___________] issued by you in favor of [______] (the
“Beneficiary”). Any capitalized term used herein and not defined herein shall
have its respective meaning as set forth in the Letter of Credit.


The undersigned, a duly authorized officer of the Beneficiary, having been so
directed by [_______] (the “Applicant”), hereby requests that the Stated Amount
(as such term is defined in the Letter of Credit) of the Letter of Credit be
reduced by $[___________] to $[___________].


Exhibit FF
Contractor's Letter of Credit








--------------------------------------------------------------------------------




We hereby certify that the undersigned is a duly authorized officer of the
Beneficiary.


IN WITNESS WHEREOF, the undersigned has executed and delivered this request on
this ____ day of _________________.


[Beneficiary name]


By: _________________________
Name:
Title:


cc:


[Applicant name and address]




Exhibit FF
Contractor's Letter of Credit




